Exhibit 10.3

EXECUTION VERSION

 

 

 

Published CUSIP Numbers:

Credit Facility                 65336RAD0

Revolving Commitment                 65336RAE8

Term Loan B                 65336RAF5

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of December 3, 2012

among

NEXSTAR BROADCASTING, INC.,

as the Borrower,

NEXSTAR BROADCASTING GROUP, INC.,

NEXSTAR FINANCE HOLDINGS, INC.

BANK OF AMERICA, N.A.,

as Administrative Agent, Collateral Agent,

Swing Line Lender and L/C Issuer,

UBS SECURITIES LLC,

as Syndication Agent

RBC CAPITAL MARKETS,

as Documentation Agent

and

The Other Lenders Party Hereto

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

UBS SECURITIES LLC

RBC CAPITAL MARKETS

as Joint Lead Arrangers and Joint Book Managers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

  

Page

 

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

  

  

1.01        

  Defined Terms      2   

1.02

  Other Interpretive Provisions      72   

1.03

  Accounting Terms; Calculation of Financial Covenants and other Financial
Ratios and Terms      73   

1.04

  Rounding      74   

1.05

  Timing of Payment or Performance      74   

1.06

  Times of Day      74   

1.07

  Letter of Credit Amounts      74   

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

  

  

2.01

  The Loans      75   

2.02

  Borrowings, Conversions and Continuations of Loans      77   

2.03

  Letters of Credit      78   

2.04

  Swing Line Loans      89   

2.05

  Prepayments      92   

2.06

  Termination or Reduction of Commitments      100   

2.07

  Repayment of Loans      101   

2.08

  Interest      101   

2.09

  Fees      102   

2.10

  Computation of Interest and Fees      103   

2.11

  Evidence of Debt      104   

2.12

  Payments Generally; Administrative Agent’s Clawback      105   

2.13

  Sharing of Payments by Lenders      107   

2.14

  Incremental Credit Extensions      108   

2.15

  Extensions of Term Loans and Revolving Credit Commitments      112   

2.16

  Defaulting Lenders      114   

2.17

  Cash Collateral      117   

2.18

  Designation of Subsidiaries      119   

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

  

  

3.01

  Taxes      119   

3.02

  Illegality      124   

3.03

  Inability to Determine Rates      125   

3.04

  Increased Costs; Reserves on Eurodollar Rate Loans      125   

3.05

  Compensation for Losses      127   

3.06

  Mitigation Obligations; Replacement of Lenders      128   

3.07

  Survival      128   

 

i



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

  

  

4.01        

  Conditions of Initial Credit Extension      128   

4.02

  Conditions to all Credit Extensions      132   

ARTICLE V

REPRESENTATIONS AND WARRANTIES

  

  

5.01

  Existence, Qualification and Power; Compliance with Laws      133   

5.02

  Authorization; No Contravention      133   

5.03

  Governmental Authorization; Other Consents      134   

5.04

  Binding Effect      134   

5.05

  Financial Statements; No Material Adverse Effect      134   

5.06

  Litigation      135   

5.07

  Ownership of Property; Liens      135   

5.08

  Environmental Compliance      136   

5.09

  Taxes      136   

5.10

  ERISA Compliance      137   

5.11

  Subsidiaries; Equity Interests; Nexstar Entities      137   

5.12

  Margin Regulations; Investment Company Act      138   

5.13

  Disclosure      138   

5.14

  Intellectual Property; Licenses, Etc.      138   

5.15

  Solvency      138   

5.16

  Security Documents      138   

5.17

  Use of Proceeds      139   

5.18

  Senior Second Lien Notes Intercreditor Agreement and First Lien/Second Lien
Matters      139   

5.19

  Insurance      139   

5.20

  Labor Matters      139   

5.21

  OFAC; Anti-Money Laundering and Economic Sanctions Laws      139   

5.22

  FCC Licenses      140   

5.23

  Nexstar/Mission Agreements      141   

5.24

  Cross-Collateralization, Cross-Default and Cross-Guaranties of the Nexstar and
Mission Entities      141   

ARTICLE VI

AFFIRMATIVE COVENANTS

  

  

6.01

  Financial Statements      142   

6.02

  Certificates; Other Information      143   

6.03

  Notices      146   

6.04

  Preservation of Existence, Etc.      147   

6.05

  Maintenance of Properties      147   

6.06

  Maintenance of Insurance      147   

 

ii



--------------------------------------------------------------------------------

6.07        

  Compliance with Laws      148   

6.08

  Books and Records      148   

6.09

  Inspection Rights      148   

6.10

  Maintenance of First Lien Priority      149   

6.11

  Covenant to Guarantee the Obligations and Give Security      149   

6.12

  Use of Proceeds      153   

6.13

  Compliance with Environmental Laws      154   

6.14

  Further Assurances; Post-Closing Conditions      154   

6.15

  Designation as Senior Debt      156   

6.16

  Payment of Taxes      156   

ARTICLE VII

NEGATIVE COVENANTS

  

  

7.01

  Liens      157   

7.02

  Indebtedness      160   

7.03

  Investments      166   

7.04

  Fundamental Changes      170   

7.05

  Dispositions      171   

7.06

  Prepayments, Etc. of Indebtedness; Amendments      174   

7.07

  Use of Proceeds      175   

7.08

  Transactions with Affiliates      175   

7.09

  Restricted Payments      177   

7.10

  Financial Covenants      178   

7.11

  Change in Nature of Business      179   

7.12

  Burdensome Agreements      179   

7.13

  Amendments and Other Documents      181   

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

  

  

8.01

  Events of Default      182   

8.02

  Remedies Upon Event of Default      186   

8.03

  Exclusion of Immaterial Subsidiaries      186   

8.04

  Application of Funds      187   

8.05

  Borrower’s Right to Cure      188   

ARTICLE IX

ADMINISTRATIVE AGENT

  

  

9.01

  Appointment and Authority      189   

9.02

  Rights as a Lender      190   

9.03

  Exculpatory Provisions      190   

9.04

  Reliance by Agents      191   

9.05

  Delegation of Duties      191   

9.06

  Resignation of Administrative Agent, Swing Line Lender, L/C Issuers and
Collateral Agent      191   

 

iii



--------------------------------------------------------------------------------

9.07        

  Non-Reliance on Administrative Agent and Other Lenders      193   

9.08

  No Other Duties, Etc.      194   

9.09

  Administrative Agent May File Proofs of Claim      194   

9.10

  Collateral and Guarantee Matters      195   

9.11

  Cash Management Obligations and Secured Hedge Agreements      196   

ARTICLE X

MISCELLANEOUS

  

  

10.01

  Amendments, Etc.      196   

10.02

  Notices; Effectiveness; Electronic Communications      199   

10.03

  No Waiver; Cumulative Remedies; Enforcement      202   

10.04

  Expenses; Indemnity; Damage Waiver      202   

10.05

  Payments Set Aside      205   

10.06

  Successors and Assigns      206   

10.07

  Treatment of Certain Information; Confidentiality      212   

10.08

  Right of Setoff      213   

10.09

  Interest Rate Limitation      214   

10.10

  Counterparts; Integration; Effectiveness      214   

10.11

  Survival of Representations and Warranties      215   

10.12

  Severability      215   

10.13

  Replacement of Lenders      215   

10.14

  Governing Law; Jurisdiction; Etc.      216   

10.15

  Waiver of Jury Trial      217   

10.16

  No Advisory or Fiduciary Responsibility      217   

10.17

  Electronic Execution of Assignments and Certain Other Documents      218   

10.18

  Termination      218   

10.19

  USA PATRIOT Act      219   

10.20

  Amendment and Restatement      219   

10.21

  Pro Rata Nature of the Loans and Mission Loans; Administrative Agent Right to
Adjust      219   

10.22

  Senior Second Lien Notes Intercreditor Agreement      220   

10.23

  Time of the Essence      221   

10.24

  ENTIRE AGREEMENT      221   

SIGNATURES

     S-1   

 

iv



--------------------------------------------------------------------------------

  SCHEDULES   1.01 (a)    Nexstar/Mission Agreements   1.01 (b)    Stations  
1.01 (c)    Description of Permitted Revolver Reallocation and Permitted Term B
Reallocation   1.01 (d)    Immaterial Subsidiaries   1.01 (e)    Unrestricted
Subsidiaries   2.01      Commitments and Applicable Percentages   5.06     
Litigation   5.07      Real Properties (including Mortgaged Properties)   5.11
     Subsidiaries; Equity Interests; Loan Parties   5.22      FCC Licenses and
Television Stations   5.22 (c)    FCC Disclosure   7.01 (b)    Existing Liens  
7.02 (s)    Surviving Indebtedness   7.03 (g)    Existing Investments   7.08   
  Transactions with Affiliates           10.02      Administrative Agent’s
Office, Certain Addresses for Notices   EXHIBITS           A      Form of Loan
Notice           B      Form of Swing Line Loan Notice           C-1      Form
of Term B Note           C-2      Form of Revolving Credit Note           D     
Form of Compliance Certificate           E      Form of Assignment and
Assumption           F      Form of Discounted Prepayment Option Notice  
        G      Form of Lender Participation Notice           H      Form of
Discounted Voluntary Prepayment Notice           I-1      Form of U.S. Tax
Compliance Certificate           I-2      Form of U.S. Tax Compliance
Certificate           I-3      Form of U.S. Tax Compliance Certificate  
        I-4      Form of U.S. Tax Compliance Certificate           J     
Representations Related to the Mission Entities

 

v



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

This FIFTH AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into
as of December 3, 2012, among Nexstar Broadcasting, Inc., a Delaware corporation
(the “Borrower”), Nexstar Finance Holdings, Inc., a Delaware corporation,
Nexstar Broadcasting Group, Inc., a Delaware corporation, each lender from time
to time party hereto (collectively, the “Lenders” and individually, a “Lender”),
and BANK OF AMERICA, N.A., as Administrative Agent, Collateral Agent, Swing Line
Lender and L/C Issuer.

PRELIMINARY STATEMENTS:

1. The Borrower intends to acquire (the “Newport Acquisition”) substantially all
of the assets used or held for use in the operation of (a) nine (9) television
broadcasting stations located in Salt Lake City, Utah, Memphis, Tennessee,
Jackson, Tennessee, Binghamton, New York, Elmira, New York, Watertown, New York,
and Syracuse, New York and (b) the integrated digital management solutions
business, Inergize Digital, in each case owned by Newport Television and Newport
Television License. To effect the Newport Acquisition, the Borrower will
consummate the transactions pursuant to the Acquisition Documents (as this and
other capitalized terms used in these Preliminary Statements are defined in
Section 1.01 below).

2. The Borrower has requested that simultaneously with the consummation of the
Newport Acquisition, the Lenders extend credit to the Borrower in the form of
(a) Term B Loans in an initial aggregate principal amount equal to $246,000,000,
and (b) Revolving Credit Commitments in an initial aggregate principal amount of
up to $65,000,000. The Revolving Credit Facility may include one or more Swing
Line Loans and one or more Letters of Credit from time to time.

3. The proceeds of the Term B Loans and the Initial Revolving Borrowing,
together with cash of the Borrower, will be used to finance the Newport
Acquisition and the expenses of the transaction and the Refinancing and to
consummate the Refinancing. The proceeds of Revolving Credit Loans made after
the Closing Date and Letters of Credit will be used for working capital and
other general corporate purposes of the Borrower and its Subsidiaries, including
Capital Expenditures and the financing of Permitted Acquisitions. Swing Line
Loans will be used for general corporate purposes of the Borrower and its
Subsidiaries.

4. The applicable Lenders have indicated their willingness to lend, and the L/C
Issuers have indicated their willingness to issue Letters of Credit, in each
case, on the terms and subject to the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“ABRY Fund” means ABRY L.P. II, ABRY L.P. III, or any investment entity
controlled by, controlling, or under common control with ABRY L.P. II and/or
ABRY L.P. III.

“ABRY L.P. II” means ABRY Broadcast Partners II, L.P., a limited partnership
organized under the Laws of the State of Delaware.

“ABRY L.P. III” means ABRY Broadcast Partners III, L.P., a limited partnership
organized under the Laws of the State of Delaware.

“ABRY Partners” means ABRY Partners LLC, a limited liability company organized
under the Laws of the State of Delaware.

“Acceptable Discount” has the meaning specified in Section 2.05(e)(iii).

“Acceptance Date” has the meaning specified in Section 2.05(e)(ii).

“Acquired EBITDA” means, with respect to any Acquired Entity or Business or any
Converted Restricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA (determined using the definition of “Consolidated EBITDA”
and the other defined terms used therein as if references to the Borrower and
the Restricted Subsidiaries therein were to such Acquired Entity or Business and
its Subsidiaries or such Converted Restricted Subsidiary and its Subsidiaries,
as the case may be) of such Acquired Entity or Business or such Converted
Restricted Subsidiary, as determined on a consolidated basis for such Acquired
Entity or Business or such Converted Restricted Subsidiary.

“Acquired Entity or Business” has the meaning specified in the definition of the
term “Consolidated EBITDA.”

“Acquisition Agreements” means the Nexstar Acquisition Agreement and the Mission
Acquisition Agreement, and “Acquisition Agreement” means the applicable
agreement in the context used.

“Acquisition Documents” means the Nexstar Acquisition Documents and Mission
Acquisition Documents.

“Act” has the meaning specified in Section 10.19.

“Additional Lender” has the meaning specified in Section 2.14(c).

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent
appointed in accordance with Section 9.06.

 

2



--------------------------------------------------------------------------------

“Administrative Agent Fee Letter” means the letter agreement, dated July 18,
2012, among the Borrower, the Mission Borrower, the Parent Guarantors and the
Administrative Agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Affiliate Transaction” has the meaning specified in Section 7.08.

“Affiliated Debt Fund” means any Affiliate of the Sponsor (a) that is a bona
fide diversified debt fund or other entity that is primarily engaged in, or
advises funds or other investment vehicles that are engaged in making,
purchasing, holding or otherwise investing in commercial loans, bonds and
similar extensions of credit in the ordinary course of its business and (b) with
respect to which any ABRY Partners equity fund, does not, nor does any ABRY Fund
that owns Equity Interests directly or indirectly in any Nexstar Entity, possess
the power to direct or cause the direction of investment policies of such fund.

“Agents” means, collectively, the Administrative Agent and the Collateral Agent.

“Aggregate Available Revolving Credit Commitment” means the sum of the Available
Revolving Credit Commitments of all Revolving Credit Lenders.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement.

“Anti-Money Laundering Laws” means any and all laws, judgments, orders,
executive orders, decrees, ordinances, rules, regulations, statutes, case law or
treaties applicable to a Nexstar Entity, a Mission Entity or any of their
Subsidiaries related to terrorism financing or money laundering, including any
applicable provision of the Act and The Currency and Foreign Transactions
Reporting Act (also known as the “Bank Secrecy Act,” 31 U.S.C. §§ 5311-5330 and
12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959).

“Applicable Discount” has the meaning specified in Section 2.05(e)(iii).

“Applicable Percentage” means (a) in respect of the Term B Facility, with
respect to any Term B Lender at any time, the percentage (carried out to the
ninth decimal place) of the Term B Facility represented by (i) on or prior to
the Closing Date, such Term B Lender’s Term B Commitment at such time, and
(ii) thereafter, the principal amount of such Term B Lender’s Term B Loans at
such time, (b) in respect of the Revolving Credit Facility, with respect to any

 

3



--------------------------------------------------------------------------------

Revolving Credit Lender at any time, the percentage (carried out to the ninth
decimal place) of the Revolving Credit Facility represented by such Revolving
Credit Lender’s Revolving Credit Commitment at such time, subject to adjustment
as provided in Section 2.16 and (c) in respect of each Incremental Facility
under this Agreement, with respect to any Lender under each such Incremental
Facility at any time, the percentage (carried out to the ninth decimal place) of
the aggregate Commitments (or Loans, in the case of Incremental Term Loans) in
respect of such Incremental Facility represented by such Lender’s Commitment (or
Loans, in the case of Incremental Term Loans) at such time. If the commitment of
each Revolving Credit Lender to make Revolving Credit Loans and the obligation
of the L/C Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 8.02, or if the Revolving Credit Commitments have expired, then the
Applicable Percentage of each Revolving Credit Lender in respect of the
Revolving Credit Facility shall be determined based on the Applicable Percentage
of such Revolving Credit Lender in respect of the Revolving Credit Facility most
recently in effect, giving effect to any subsequent assignments. The initial
Applicable Percentage of each Lender in respect of each Facility is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

“Applicable Rate” means (a) in respect of the Revolving Credit Facility,
3.25% per annum for Base Rate Loans and 4.25% per annum for Eurodollar Rate
Loans and Letter of Credit Fees and (b) in respect of the Term B Facility,
(i) from the Closing Date to the Term B Loan Applicable Rate Adjustment Date,
2.50% per annum for Base Rate Loans and 3.50% per annum for Eurodollar Rate
Loans, (ii) on the Term B Loan Applicable Rate Adjustment Date, 2.25% for Base
Rate Loans and 3.25% per annum for Eurodollar Rate Loans and (iii) after the
Term B Loan Applicable Rate Adjustment Date, the applicable percentage per annum
set forth below determined by reference to the Consolidated Total Net Leverage
Ratio as set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 6.02(a):

Applicable Rate

 

Pricing Level

   Consolidated Total Net  Leverage
Ratio    Eurodollar
Rate
Loans    Base Rate
Loans

1

   < 4.75:1.00    3.25%    2.25%

2

   ³ 4.75:1.00    3.50%    2.50%

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Total Net Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(a); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then,
upon the request of the Required Term B Lenders, Pricing Level 2 shall apply in
respect of the Term B Facility, in each case as of the first Business Day after
the date on which such Compliance Certificate was required to have been
delivered and in each case shall remain in effect until the date on which such
Compliance Certificate is delivered.

 

4



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

Further, notwithstanding the foregoing, the Applicable Rate in respect of any
tranche of Extended Revolving Credit Commitments or any Extended Term Loans or
Revolving Credit Loans made pursuant to any Extended Revolving Credit
Commitments shall be the applicable percentages per annum set forth in the
relevant Extension Offer.

“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.

“Applicable Term B Percentage” means with respect to any Term B Lender at any
time, such Term B Lender’s Applicable Percentage in respect of the Term B
Facility at such time.

“Application Date” has the meaning specified in Section 2.05(d).

“Appropriate Lender” means, at any time, (a) with respect to Commitments of any
Class, Lenders that have Commitments with respect to such Class, (b) with
respect to Loans of any Class, the Lenders of such Class, (c) with respect to
any Letter of Credit, (i) the relevant L/C Issuer and (ii) if any Letters of
Credit have been issued pursuant to Section 2.03(a), the Revolving Credit
Lenders and (d) with respect to the Swing Line Facility, (i) the Swing Line
Lender and (ii) if any Swing Line Loans are outstanding pursuant to
Section 2.04(a), the Revolving Credit Lenders.

“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages such Lender; provided that in no event shall an Affiliated Debt Fund
be an “Approved Fund” hereunder.

“Arranger Fee Letter” means the letter agreement, dated July 18, 2012, among the
Borrower, the Mission Borrower, the Parent Guarantors, the Arrangers and the
Initial Lenders.

“Arrangers” means, collectively (a) Merrill Lynch, Pierce, Fenner & Smith
Incorporated, (b) UBS Securities LLC and (c) RBC Capital Markets in their
capacities as joint lead arrangers and joint book managers.

“Asset Swap” has the meaning specified in Section 7.05(m).

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and acknowledged by the Administrative Agent,
substantially in the form of Exhibit E or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent and the Borrower.

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external legal counsel.

 

5



--------------------------------------------------------------------------------

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

“Auction Manager” means (a) the Administrative Agent (or its designated
Affiliate) or (b) any other financial institution or advisor employed by the
Borrower (whether or not an Affiliate of the Administrative Agent) to act as an
arranger in connection with any Discounted Voluntary Prepayment pursuant to
Section 2.05(e); provided that the Borrower shall not designate the
Administrative Agent or any Affiliate of the Administrative Agent as the Auction
Manager without the written consent of the Administrative Agent or such
Affiliate, as applicable (it being understood that the Administrative Agent
shall not, nor shall any Affiliate of the Administrative Agent, be under any
obligation to agree to act as the Auction Manager); provided, further, that no
Nexstar Entity or Mission Entity, or any Affiliate of any Nexstar Entity or
Mission Entity, may act as the Auction Manager.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Ultimate Parent and its Subsidiaries for the fiscal year ended December 31,
2011, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year of the Ultimate Parent
and its Subsidiaries, including the notes thereto.

“Auto-Renewal Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

“Availability Period” means in respect of the Revolving Credit Facility, the
period from and including the Closing Date to the earliest of (a) the Maturity
Date for the Revolving Credit Facility, (b) the date of termination of the
Revolving Credit Commitments pursuant to Section 2.06, and (c) the date of
termination of the commitment of each Revolving Credit Lender to make Revolving
Credit Loans and of the obligation of the L/C Issuers to make L/C Credit
Extensions pursuant to Section 8.02.

“Available Amount” means, at any time (the “Available Amount Reference Time”),
an amount (which shall not be less than zero) equal to the sum of:

(a) $50,000,000; plus

(b) the cumulative amount of Excess Cash Flow of the Borrower and its Restricted
Subsidiaries and the Mission Entities for all fiscal years completed after the
Closing Date (commencing with the first full fiscal year ending after the
Closing Date) and prior to the Available Amount Reference Time, minus the
portion of such Excess Cash Flow that has been (or is required to be) applied
after the Closing Date and prior to the Available Amount Reference Time to
(i) the prepayment of Term Loans in accordance with Section 2.05(b)(i), and
(ii) the prepayment of Mission Term Loans in accordance with Section 2.05(b)(i)
of the Mission Credit Agreement; plus

(c) the amount of any capital contributions or Net Cash Proceeds from any
Permitted Equity Issuance (or issuance of debt securities that have been
converted into or exchanged for Qualified Equity Interests) (other than (i) any
Specified Equity Contribution or (ii) any other capital contributions or equity
or debt issuances to the extent utilized in connection with other transactions
permitted pursuant to Section 7.03,

 

6



--------------------------------------------------------------------------------

7.06 or 7.09, or Section 7.03, 7.06 or 7.09 of the Mission Credit Agreement)
received by the Ultimate Parent and the Mission Borrower during the period from
and including the Business Day immediately following the Closing Date through
and including the Available Amount Reference Time, but only to the extent
(A) such capital contributions or Net Cash Proceeds received by the Ultimate
Parent have been contributed by the Ultimate Parent in cash to the Borrower as
common equity on or prior to the Available Amount Reference Time and (B) such
capital contributions or Net Cash Proceeds received by the Mission Borrower were
received in cash as common equity on or prior to the Available Amount Reference
Time; plus

(d) the aggregate amount of Retained Declined Proceeds retained by the Borrower
and Mission Retained Declined Proceeds retained by the Mission Borrower during
the period from the Business Day immediately following the Closing Date through
the Available Amount Reference Time; plus

(e) to the extent not already included in the calculation of Consolidated Net
Income of the Borrower and its Restricted Subsidiaries, the aggregate amount of
all cash dividends and other cash distributions received by the Borrower or any
Restricted Subsidiary or any Mission Entity (without duplication) during the
period from the Business Day immediately following the Closing Date through the
Available Amount Reference Time from Investments made using the Available Amount
pursuant to Section 7.03(n) or pursuant to Section 7.03(n) of the Mission Credit
Agreement in an aggregate amount not to exceed the amount by which the Available
Amount was reduced when making such Investments; plus

(f) to the extent not (i) already included in the calculation of Consolidated
Net Income of the Borrower and its Restricted Subsidiaries or (ii) used to
prepay Term Loans or otherwise applied in accordance with Section 2.05(b)(ii) or
Section 2.05(b)(ii) of the Mission Credit Agreement or (iii) constituting
Retained Declined Proceeds or Mission Retained Declined Proceeds, the aggregate
amount of all Net Cash Proceeds received by the Borrower or any Restricted
Subsidiary or any Mission Entity (without duplication) during the period from
the Business Day immediately following the Closing Date through the Available
Amount Reference Time in connection with the sale, transfer or other disposition
of Investments made using the Available Amount pursuant to Section 7.03(n) or
Section 7.03(n) of the Mission Credit Agreement in an aggregate amount not to
exceed the amount by which the Available Amount was reduced when making such
Investments; plus

(g) in the event any Unrestricted Subsidiary has been re-designated as a
Restricted Subsidiary or has been merged, consolidated or amalgamated with or
into, or transfers or conveys its assets to, or is liquidated into, the Borrower
or a Restricted Subsidiary or a Mission Entity, the fair market value of the
Investments of the Borrower and the Restricted Subsidiaries and the Mission
Entities in such Unrestricted Subsidiary at the time of such redesignation,
combination or transfer (or of the assets transferred or conveyed, as
applicable), in each case to the extent such Investments correspond to the
designation of a Subsidiary as an Unrestricted Subsidiary pursuant to
Section 2.18 or Section 2.18 of the Mission Credit Agreement and were originally
made using the Available Amount pursuant to Section 7.03(n) or Section 7.03(n)
of the Mission Credit Agreement in an aggregate amount not to exceed the amount
by which the Available Amount was reduced when making such Investments; minus

 

7



--------------------------------------------------------------------------------

(h) the aggregate amount of (i) any Investments made pursuant to Section 7.03(n)
and Section 7.03(n) of the Mission Credit Agreement, (ii) any Restricted
Payments made pursuant to Section 7.09(j) and Section 7.09(j) of the Mission
Credit Agreement and (iii) any payments made pursuant to Section 7.06(a)(iii)
and Section 7.06(a)(iii) of the Mission Credit Agreement, in each case, during
the period from the Business Day immediately following the Closing Date through
the Available Amount Reference Time (and, for purposes of this clause (h),
without taking account of the intended usage of the Available Amount at such
Available Amount Reference Time).

“Available Revolving Credit Commitment” means, at any time as to any Lender, an
amount equal to the excess, if any, of the amount of the Revolving Credit
Commitment of such Lender at such time, over the Revolving Credit Exposure of
such Revolving Credit Lender.

“Bank of America” means Bank of America, N.A. and its successors.

“Bankruptcy Code” means Title 11 of the United State Code, as amended, or any
similar federal or state law for the relief of debtors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%. The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such prime rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change.

“Base Rate Loan” means a Loan that bears interest at a rate based on the Base
Rate.

“Borrower” has the meaning specified in the introductory paragraph to this
Agreement.

“Borrower Honor Date” has the meaning specified in Section 2.03(c)(i).

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
Borrowing, as the context may require.

“Broadcast Licenses” means (a) with respect to the Nexstar Entities, all FCC
Licenses granted, assigned or issued to a Nexstar Entity to construct, own or
operate the Stations, together with all extensions, additions and renewals
thereto or thereof, and (b) with respect to any Shared Services Party, all FCC
Licenses granted, assigned or issued to such Shared Services Party to construct,
own or operate one or more Shared Services Party Stations, together with all
extensions, additions and renewals thereto or thereof.

 

8



--------------------------------------------------------------------------------

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state of New York or the state where the Administrative Agent’s
Office is located and, if such day relates to any Eurodollar Rate Loan, means
any such day that is also a London Banking Day.

“Capital Expenditures” means, for any period, the aggregate of, without
duplication, all expenditures (whether paid in cash or accrued as liabilities)
by the Borrower and its Restricted Subsidiaries during such period that, in
conformity with GAAP, are or are required to be included as additions during
such period to property, plant or equipment reflected in the consolidated
balance sheet of the Borrower and its Restricted Subsidiaries.

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases; provided that for all purposes
hereunder the amount of obligations under any Capitalized Lease shall be the
amount thereof accounted for as a liability in accordance with GAAP.

“Cash Collateral Account” means a blocked, non-interest bearing deposit account
of one or more of the Loan Parties at Bank of America in the name of the
Administrative Agent and under the sole dominion and control of the
Administrative Agent, and otherwise established in a manner satisfactory to the
Administrative Agent.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Administrative
Agent, any relevant L/C Issuer or the Swing Line Lender (as applicable) and the
Revolving Credit Lenders, as collateral for L/C Obligations, Swing Line
Obligations or obligations of the Revolving Credit Lenders to fund
participations in respect of either thereof (as the context may require), cash
or deposit account balances or, if the Administrative Agent and the relevant L/C
Issuer or the Swing Line Lender benefiting from such collateral shall agree in
their sole discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to (a) the
Administrative Agent and (b) such L/C Issuer or Swing Line Lender (as
applicable). “Cash Collateral” shall have a meaning correlative to the foregoing
and shall include the proceeds of such cash collateral and other credit support.

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Restricted Subsidiaries:

(a) (i) Dollars or (ii) any other foreign currency held by the Borrower and its
Restricted Subsidiaries in the ordinary course of business;

 

9



--------------------------------------------------------------------------------

(b) securities issued or directly and fully guaranteed or insured by the United
States or Canadian governments or, in each case, any agency or instrumentality
of thereof (provided that the full faith and credit of such country is pledged
in support thereof), having maturities of not more than two years from the date
of acquisition;

(c) certificates of deposit, time deposits, eurodollar time deposits, overnight
bank deposits or bankers’ acceptances having maturities of not more than one
year from the date of acquisition thereof issued by any Lender or by any bank or
trust company (1) whose commercial paper is rated at least “A-2” or the
equivalent thereof by S&P or at least “P-2” or the equivalent thereof by Moody’s
(or if at the time neither is issuing comparable ratings, then a comparable
rating of another Nationally Recognized Statistical Rating Organization) or
(2) (in the event that the bank or trust company does not have commercial paper
which is rated) having combined capital and surplus in excess of $100 million;

(d) repurchase obligations for underlying securities of the types described in
clauses (b) and (c) entered into with any bank meeting the qualifications
specified in clause (c) above;

(e) commercial paper issued by any Person organized under the Laws of any state
of the United States of America (other than any Nexstar Entity, Mission Entity,
other Loan Party or Subsidiary of a Loan Party, or any Affiliate of any Nexstar
Entity, Mission Entity or any other Loan Party) and rated at the time of
acquisition thereof at least “A-2” or the equivalent thereof by S&P or “P-2” or
the equivalent thereof by Moody’s or carrying an equivalent rating by a
Nationally Recognized Statistical Rating Organization, if both of the two named
rating agencies cease publishing ratings of investments or, if no rating is
available in respect of the commercial paper, the issuer of which has an
equivalent rating in respect of its long-term debt, and in any case maturing
within one year after the date of acquisition thereof;

(f) readily marketable direct obligations issued by any state of the United
States of America, any province of Canada or any political subdivision thereof,
in each case, having one of the two highest rating categories obtainable from
either Moody’s or S&P (or, if at the time, neither is issuing comparable
ratings, then a comparable rating of another Nationally Recognized Statistical
Rating Organization) with maturities of not more than two years from the date of
acquisition; and

(g) interests in any investment company, money market or enhanced high yield
fund which invests 95% or more of its assets in instruments of the type
specified in clauses (a) through (f) above.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

 

10



--------------------------------------------------------------------------------

“Cash Management Bank” means (a) Bank of America and its Affiliates, and
(b) each other Person that, at the time it enters into a Cash Management
Agreement with a Loan Party, is a Lender or an Affiliate of a Lender.

“Cash Management Obligations” means obligations owed by any Nexstar Entity to
any Cash Management Bank in respect of any Cash Management Agreement and any
overdraft and related liabilities arising from treasury, depository, credit or
debit card, purchasing card or cash management services or any automated
clearing house transfers of funds.

“Casualty Event” means any event that gives rise to the receipt by any of the
Nexstar Entities of any insurance proceeds or condemnation awards in respect of
any equipment, fixed assets or real property (including any improvements
thereon) to replace or repair such equipment, fixed assets or real property.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
other than one or more Permitted Holders becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
except that a person or group shall be deemed to have “beneficial ownership” of
all Equity Interests that such person or group has the right to acquire, whether
such right is exercisable immediately or only after the passage of time (such
right, an “option right”)), directly or indirectly, of more than 35% of the then
outstanding Equity Interests of the Ultimate Parent entitled to vote for members
of the board of directors or equivalent governing body of the Ultimate Parent on
a fully-diluted basis (and taking into account all such securities that such
“person” or “group” has the right to acquire pursuant to any option right); or

 

11



--------------------------------------------------------------------------------

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of Ultimate Parent cease
to be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors), provided that, notwithstanding the
foregoing, any change to the board of directors occurring as a direct result of
the Sponsor reducing or eliminating its ownership interest in the Ultimate
Parent shall not constitute a change of control under this clause (b); or

(c) the adoption of a plan relating to the liquidation or dissolution of the
Borrower; or

(d) the sale, lease, transfer, conveyance or other disposition (other than by
way of merger, consolidation or other business combination transaction), in one
or a series of related transactions, of all or substantially all of the assets
of the Borrower and its Restricted Subsidiaries taken as a whole to a Person
other than a Restricted Subsidiary or one or more Permitted Holders; or

(e) the Ultimate Parent shall cease, directly or indirectly, to own and control
legally and beneficially all of the Equity Interests in the Borrower; or

(f) a “change of control” or any comparable term under, and as defined in, any
Indenture Documentation shall have occurred.

“Class” (a) when used with respect to Lenders, refers to whether such Lenders
are Revolving Credit Lenders or Term Lenders, (b) when used with respect to
Commitments, refers to whether such Commitments are Revolving Credit
Commitments, Term B Commitments, Extended Revolving Credit Commitments,
Incremental Revolving Commitments or Commitments in respect of any Incremental
Term Loans and (c) when used with respect to Loans or a Borrowing, refers to
whether such Loans, or the Loans comprising such Borrowing, are Revolving Credit
Loans, Term B Loans, Extended Term Loans or Incremental Term Loans. Incremental
Term Loans and Extended Term Loans that have different terms and conditions
(together with the Commitments in respect thereof) shall be construed to be in
different Classes.

 

12



--------------------------------------------------------------------------------

“Closing Date” means the date that all the conditions precedent in Section 4.01
are satisfied in accordance with their terms or waived in accordance with
Section 10.01 and the Newport Acquisition is consummated.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means all of the “Collateral,” “Security Agreement Collateral,”
“Pledged Collateral” and “Mortgaged Property” referred to in the Security
Documents and all of the other property that is or is intended under the terms
of the Security Documents to be subject to Liens for the benefit of the Secured
Parties.

“Collateral Agent” means Bank of America, in its capacity as collateral agent
under any of the Loan Documents, or any successor collateral agent appointed in
accordance with Section 9.06.

“Collateral and Guarantee Requirement” means, at any time on and after the
Closing Date, the requirement that:

(a) the Collateral Agent shall have received each Security Document required to
be delivered on the Closing Date pursuant to Section 4.01 and Section 4.01 of
the Mission Credit Agreement, or to be delivered after the Closing Date pursuant
to Section 6.11 or Section 6.14, and Section 6.11 or Section 6.14 of the Mission
Credit Agreement, duly executed by each Nexstar Entity and Mission Entity that
is a party thereto;

(b) all Obligations shall have been unconditionally guaranteed by each
Guarantor;

(c) the Obligations and the Guaranties shall have been secured pursuant to the
Pledge Agreements by a first-priority security interest in all the Equity
Interests of (i) the Intermediate Parent, (ii) the Borrower, (iii) the Mission
Borrower and each other Mission Entity and (iv) each of the Restricted
Subsidiaries of the Borrower held directly by the Borrower or any Guarantor (and
to the extent consistent with the Senior Second Lien Notes Indenture
Documentation, the Senior Second Lien Notes Intercreditor Agreement, and the
other Indenture Documentation, other than Equity Interests of any JV Entity if
and for so long as the terms of any Contractual Obligation existing on the
Closing Date prohibit the creation of any other Lien on such Equity Interests
(or with respect to any JV Entity acquired after the Closing Date, as of the
date of such acquisition; provided such Contractual Obligation was not entered
into in connection with or anticipation of such acquisition) (limited, in the
case of Equity Interests of any Foreign Subsidiary, to 65% of the issued and
outstanding Equity Interests of each such Foreign Subsidiary);

(d) except to the extent otherwise provided hereunder or under any Security
Document, the Obligations and the Guaranties shall have been secured by a
perfected security interest in the United States (other than in the case of
mortgages, to the extent such security interest may be perfected by delivering
certificated securities, filing personal property financing statements or making
any necessary filings with the United States Patent and Trademark Office or
United States Copyright Office) in, and mortgages

 

13



--------------------------------------------------------------------------------

on, substantially all tangible and intangible assets of the Intermediate Parent,
the Ultimate Parent, the Borrower and each other Guarantor (including, without
limitation, accounts receivable, inventory, equipment, investment property,
intellectual property, other general intangibles (including contract rights),
intercompany notes, owned real property, leased real property subject to an
Existing Mortgage on the Closing Date until the Senior Second Lien Termination
Date, and proceeds of the foregoing), in each case, with the priority required
by the Security Documents; provided that security interests in real property
shall be limited to the Existing Mortgaged Properties and to the Material Real
Properties acquired on or after the Closing Date;

(e) none of the Collateral shall be subject to any Liens other than Liens
permitted by Section 7.01; and

(f) the Collateral Agent shall have received (i) counterparts of a Mortgage with
respect to each Material Real Property required to be delivered pursuant to
Section 6.11 or Section 6.14, as the case may be, or Section 6.11 or
Section 6.14 of the Mission Credit Agreement, as the case may be, duly executed,
acknowledged and delivered by the record owner of, or appropriate party with
respect to, such Material Real Property, (ii) a Mortgage Policy insuring the
Lien of each such Mortgage in an amount not to exceed the fair market value of
each such Material Real Property (as reasonably determined by the Borrower),
(iii) a completed Life of Loan Federal Emergency Management Agency Standard
Flood Hazard Determination with respect to each Mortgaged Property (together
with a notice about special flood hazard area status and flood disaster
assistance duly executed by the Borrower and each Mission Entity or Nexstar
Entity relating thereto) and if any improvements on any Mortgaged Property are
located in an area designated as a “special flood hazard area,” evidence of such
flood insurance as may be required under Section 6.11(c)(v) and
Section 6.11(c)(v) of the Mission Credit Agreement, (iv) such other documents
and items as may be required under Section 6.11 or Section 6.14, as the case may
be, or Section 6.11 or Section 6.14 of the Mission Credit Agreement, as the case
may be, and (v) such existing surveys, existing abstracts, existing appraisals,
legal opinions and other documents as the Collateral Agent may reasonably
request with respect to any such Material Real Property.

The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the obtaining of title insurance or surveys with
respect to, particular assets if and for so long as the Administrative Agent and
the Borrower agree in writing that the cost of creating or perfecting such
pledges or security interests in such assets or obtaining title insurance or
surveys in respect of such assets shall be excessive in view of the benefits to
be obtained by the Lenders therefrom but only if, after the application of
Section 2.3 of the Senior Second Lien Notes Intercreditor Agreement prior to the
Senior Second Lien Termination Date (i) such assets are not required to be
pledged to secure the Senior Second Lien Notes or (ii) the security interest in
such assets is not required to be perfected pursuant to the Senior Second Lien
Notes Indenture Documentation.

The Administrative Agent may grant extensions of time for creation or the
perfection of security interests in or the obtaining of title insurance and
surveys with respect to particular assets (including extensions beyond the
Closing Date for the perfection of security interests in

 

14



--------------------------------------------------------------------------------

the assets of the Mission Entities and the Nexstar Entities on such date) where
it reasonably determines, in consultation with the Borrower, that creation or
perfection cannot be accomplished without undue effort or expense by the time or
times at which it would otherwise be required by this Agreement or the Security
Documents.

Subject to the immediately following paragraph, (a) with respect to leases of
real property entered into by any Loan Party or any Restricted Subsidiary
thereof on or after the Closing Date, such Loan Party or Restricted Subsidiary,
as applicable, shall not be required to take any action with respect to creation
or perfection of security interests with respect to such leases, (b) Liens and
the Guarantees required to be granted from time to time pursuant to the
Collateral and Guarantee Requirement shall be subject to exceptions and
limitations set forth in the Security Documents and, to the extent appropriate
in the applicable jurisdiction, as agreed in writing between the Administrative
Agent and the Borrower, (c) the Collateral and Guarantee Requirement shall not
apply to any of the following assets: (i) any Non-Material Real Property or Real
Property that is located in a jurisdiction other than the United States and any
leasehold interests in real property other than, prior to the Senior Second Lien
Termination Date, leasehold interests subject to Existing Mortgages on the
Closing Date, (ii) motor vehicles and other assets subject to certificates of
title to the extent a Lien thereon cannot be perfected by the filing of a UCC
financing Statement or equivalent) other than, prior to the Senior Second Lien
Termination Date, Material Motor Vehicles pledged prior to the Closing Date,
(iii) investment property and letter of credit rights, in each case acquired
after April 19, 2010 with a value of less than $1,000,000 for each such property
or right, (iv) any rights or interest in any lease, contract, license or license
agreement covering personal property or real property and/or such assets subject
thereto, so long as under the terms of such lease, contract, license or license
agreement, or applicable Law with respect thereto, the grant of a security
interest or Lien therein for the benefit of the Secured Parties (1) is
prohibited, (2) would give any other party to such lease, contract, license or
license agreement, instrument or indenture the right to terminate its
obligations thereunder, or (3) is permitted only with the consent of another
party (including, without limitation, any Governmental Authority) (or would
render such lease, contract, license or license agreement cancelled, invalid or
unenforceable) and such prohibition has not been or is not waived or the consent
of the other party to such lease, contract, license or license agreement has not
been or is not otherwise obtained; provided, that, this exclusion shall in no
way be construed to apply if any such prohibition is unenforceable under the UCC
or other applicable Law or so as to limit, impair or otherwise affect the
unconditional continuing security interests in and Liens for the benefit of the
Secured Parties upon any rights or interests in or to monies due or to become
due under any such lease, contract, license or license agreement (including any
receivables), (v) any shares of any Foreign Subsidiary other than 65% of all of
the issued and outstanding Equity Interests in any Foreign Subsidiary (other
than an Immaterial Subsidiary) directly owned by a Loan Party, and (vi) any
application for registration of a trademark filed in the United States Patent
and Trademark Office on an intent to use basis to the extent that the grant of a
security interest in any such trademark application would adversely affect the
validity or enforceability or result in cancellation or voiding of such
trademark application, provided, however, that such trademark applications shall
be considered Collateral upon the filing of a Statement of Use or an Amendment
to Allege Use has been filed and accepted in the United States Patent and
Trademark Office, (d) no control agreements shall be required with respect to
(i) any Excluded Deposit Accounts or (ii) any deposit account or securities
account not subject to a control agreement as of the Closing Date; provided
that, upon the request of the Administrative

 

15



--------------------------------------------------------------------------------

Agent, a control agreement shall be required with respect to (x) any Cash
Collateral Account holding Cash Collateral and (y) any escrowed funds held by
the Administrative Agent in connection with the Little Rock Acquisition or
another acquisition agreed to by the Borrower and the Administrative Agent, and
(e) no action shall be required with respect to any intellectual property that
is governed solely by the laws of one or more jurisdictions other than the
United States (nor shall any Loan Party be required to reimburse the
Administrative Agent, the Collateral Agent, any Lender or any Secured Party for
any costs or expenses incurred in connection with any such action).

Notwithstanding the foregoing provisions of this definition or any other
provision in this Agreement or in any other Loan Document to the contrary, and
notwithstanding the various exclusions from the Collateral and Guarantee
Requirement set forth herein and the various limitations on rights, benefits and
requirements in connection with the collateral set forth in this Collateral and
Guarantee Requirement or in any other provision of this Agreement or any other
Loan Document that in each case are not also set forth in the Senior Second Lien
Notes Indenture Documentation, the Obligations must at all times be secured (in
each case by a first and prior Lien in such collateral, assets and properties,
subject only to Liens permitted by Section 7.01) by all collateral, assets and
properties of the Nexstar Entities, the Mission Entities and their respective
Subsidiaries, and the Equity Interests in each of them (other than the Ultimate
Parent), that secure the Senior Second Lien Notes (or any obligations
thereunder), except as permitted by the terms of Section 1.3 of the Senior
Second Lien Notes Intercreditor Agreement.

“Commitment” means a Term B Commitment, a Revolving Credit Commitment, an
Extended Revolving Credit Commitment, Incremental Revolving Commitment or a
commitment in respect of any Incremental Term Loans or any combination thereof,
as the context may require.

“Commitment Date” has the meaning specified in Section 2.05(d).

“Commitment Fee” has the meaning specified in Section 2.09(a).

“Communications Laws” means the Communications Act of 1934, and any similar or
successor federal statute, together with all published rules, regulations,
policies, orders and decisions of the FCC promulgated thereunder.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D, or in any other form agreed to by the Borrower and the Administrative
Agent.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Depreciation and Amortization Expense” means, for any period, the
total amount of depreciation and amortization expense, including the
amortization of deferred financing fees or costs, Capital Expenditures and the
amortization of original issue discount resulting from the issuance of
Indebtedness at less than par, of the Nexstar Entities for such period on a
consolidated basis and otherwise as determined in accordance with GAAP.

 

16



--------------------------------------------------------------------------------

“Consolidated EBITDA” means, for any period, the Consolidated Net Income of the
Borrower and its Restricted Subsidiaries for such period:

(a) increased (without duplication) by the following:

(i) provision for taxes based on income or profits or capital, including,
without limitation, state, franchise and similar taxes and foreign withholding
taxes of the Borrower and its Restricted Subsidiaries paid or accrued during
such period deducted (and not added back) in computing Consolidated Net Income;
plus

(ii) Consolidated Interest Expense of the Borrower and its Restricted
Subsidiaries for such period (including (A) net losses or any obligations under
any Swap Contracts or other derivative instruments entered into for the purpose
of hedging interest rate risk and (B) costs of surety bonds in connection with
financing activities), plus amounts excluded from the definition of
“Consolidated Interest Expense” pursuant to clauses (B), (C) and (D) in clause
(a) thereof, to the extent the same were deducted (and not added back) in
calculating such Consolidated Net Income; plus

(iii) Consolidated Depreciation and Amortization Expense of the Borrower and its
Restricted Subsidiaries for such period to the extent the same were deducted
(and not added back) in computing Consolidated Net Income; plus

(iv) any expenses or charges (other than depreciation or amortization charges)
related to any equity offering, Investment, acquisition, disposition or
recapitalization permitted hereunder or the incurrence of Indebtedness permitted
to be incurred hereunder (including a refinancing thereof) (in each case,
whether or not successful), including (A) such fees, expenses or charges related
to the Loans, the Senior 67/8% Notes due 2020, the Senior Second Lien Notes, the
Mission Facility, (B) any amendment or other modification of the Loans, the
Senior 67/8% Notes due 2020, the Senior Second Lien Notes or the Mission
Facility, (C) the Transactions and the Little Rock Acquisition and (D) such
costs, fees and expenses in connection with any tender for or redemption of any
Indebtedness, in each case, deducted (and not added back) in computing
Consolidated Net Income; plus

(v) the amount of any restructuring charge or reserve, integration cost or other
business optimization expense or cost associated with establishing new
facilities that is deducted (and not added back) in such period in computing
Consolidated Net Income, including any one-time costs incurred in connection
with acquisitions (including the Newport Acquisition and the Little Rock
Acquisition) on and after the Closing Date, and costs related to the closure
and/or consolidation of facilities; provided that the aggregate amount of cash
charges and cash costs that are included in this clause (v) shall not exceed (on
a Pro Forma Basis) 10% of Consolidated EBITDA for such period; plus

 

17



--------------------------------------------------------------------------------

(vi) any other non-cash charges, write-downs, expenses, losses or items reducing
Consolidated Net Income for such period including any impairment charges or the
impact of purchase accounting (excluding any such non-cash charge, write-down or
item to the extent it represents an accrual or reserve for a cash expenditure
for a future period) less other non-cash items of income increasing Consolidated
Net Income (excluding any such non-cash item of income to the extent it
represents a receipt of cash in any future period; plus

(vii) the amount of net run rate cost savings or any contractual retransmission
revenue projected by the Borrower in good faith to be realized in connection
with any Investment, acquisition, disposition, merger, consolidation,
reorganization or restructuring (each, a “Specified Arrangement”), taken or
initiated prior to or during such period (which shall be calculated on a pro
forma basis as though such cost savings had been realized on the first day of
such period), net of the amount of actual benefits realized or expected to be
realized prior to or during such period from such actions; provided that (A) a
Responsible Officer of the Borrower shall have certified to the Administrative
Agent that (x) such cost savings are reasonably identifiable and factually
supportable and (y) such actions have been taken or will be taken within
12 months of the date of such Specified Arrangement and (B) the aggregate amount
of such cost savings that are included in this clause (vii) shall not (1) in the
case of any cost savings in connection with any reorganization or restructuring,
exceed $5,000,000 in any four quarter period and (2) in all other cases, exceed
10% of Consolidated EBITDA in any single Specified Arrangement and shall not
exceed 20% of Consolidated EBITDA in any four quarter period; plus

(viii) any costs or expense incurred by the Borrower or a Restricted Subsidiary
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
shareholder agreement, to the extent that such cost or expenses are funded with
cash proceeds contributed to the capital of the Borrower or net cash proceeds of
an issuance of Equity Interests of the Borrower (other than Disqualified Equity
Interests or any Specified Equity Contribution); plus

(ix) cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such income were deducted in
the calculation of Consolidated EBITDA pursuant to paragraph (b) below for any
previous period and not added back; plus

(x) any net loss included in the consolidated financial statements due to the
application of Accounting Standard Codification Topic 810 and related
pronouncements (“ASCT 810”); plus

(xi) realized foreign exchange losses resulting from the impact of foreign
currency changes on the valuation of assets or liabilities on the balance sheet
of the Borrower and its Restricted Subsidiaries; plus

 

18



--------------------------------------------------------------------------------

(xii) net realized losses from Swap Contracts or embedded derivatives that
require similar accounting treatment and the application of Accounting Standard
Codification Topic 815 and related pronouncements;

(b) decreased (without duplication) by: (i) (x) non-cash gains increasing
Consolidated Net Income of the Borrower and its Restricted Subsidiaries for such
period, excluding any non-cash gains to the extent they represent the reversal
of an accrual or reserve for a potential cash item that reduced Consolidated
EBITDA in any prior period, (y) any non-cash gains with respect to cash actually
received in a prior period so long as such cash did not increase Consolidated
EBITDA in such prior period and (z) programming rights payments made during such
prior period; plus (ii) realized foreign exchange income or gains resulting from
the impact of foreign currency changes on the valuation of assets or liabilities
on the balance sheet of the Borrower and its Restricted Subsidiaries; plus
(iii) any net realized income or gains from any obligations under any Swap
Contracts or embedded derivatives that require similar accounting treatment and
the application of Accounting Standard Codification Topic 815 and related
pronouncements; plus (iv) any net income included in the consolidated financial
statements due to the application of ASCT 810; and

(c) increased or decreased (without duplication) by, as applicable, any
adjustments resulting from the application of Accounting Standards Codification
Topic 460 or any comparable regulation.

There shall be included in determining Consolidated EBITDA for any period,
without duplication, the Acquired EBITDA of any Person, property, business or
asset acquired by the Borrower, any Restricted Subsidiary or any Mission Entity
during such period (but not the Acquired EBITDA of any related Person, property,
business or assets to the extent not so acquired), or with respect to which the
Borrower, any Restricted Subsidiary or any Mission Entity has executed a Sharing
Arrangement, to the extent not subsequently sold, transferred or otherwise
disposed of by the Borrower, such Restricted Subsidiary or such Mission Entity
during such period (each such Person, property, business or asset acquired or
with respect to which a Sharing Arrangement was executed and not subsequently so
disposed of, an “Acquired Entity or Business”), and the Acquired EBITDA of any
Unrestricted Subsidiary that is converted into a Restricted Subsidiary during
such period (each, a “Converted Restricted Subsidiary”), based on the actual
Acquired EBITDA of such Acquired Entity or Business or Converted Restricted
Subsidiary for such period (including the portion thereof occurring prior to
such acquisition). For purposes of determining the Consolidated Total Net
Leverage Ratio, the Consolidated First Lien Leverage Ratio, the Consolidated
Total Secured Debt Leverage Ratio, the Consolidated Fixed Charge Coverage Ratio,
and the Consolidated First Lien Net Leverage Ratio, there shall be excluded in
determining Consolidated EBITDA for any period the Disposed EBITDA of any
Person, property, business or asset (other than an Unrestricted Subsidiary)
sold, transferred or otherwise disposed of, closed or classified as discontinued
operations by the Borrower, any Restricted Subsidiary or any Mission Entity
during such period (each such Person, property, business or asset so sold or
disposed of, a “Sold Entity or Business”) and the Disposed EBITDA of any
Restricted Subsidiary that is converted into an Unrestricted Subsidiary during
such period (each a “Converted Unrestricted Subsidiary”), based on the actual
Disposed EBITDA of such Sold Entity or Business or Converted Unrestricted
Subsidiary for such period (including the portion thereof occurring prior to
such sale, transfer or disposition).

 

19



--------------------------------------------------------------------------------

“Consolidated First Lien Leverage Ratio” means, as of any date of determination,
the ratio of (a) the aggregate principal amount of Indebtedness of the Nexstar
Entities outstanding on such date, determined on a consolidated basis in
accordance with GAAP (but excluding the effects of any discounting of
Indebtedness resulting from the application of purchase accounting in connection
with the Transaction or any Permitted Acquisition), consisting of Indebtedness
for borrowed money, obligations in respect of Capitalized Leases and debt
obligations evidenced by promissory notes or similar instruments (other than any
portion of any such Indebtedness that is unsecured or is secured solely by a
Lien that is expressly subordinated to the Liens securing the Obligations
pursuant to an Intercreditor Agreement); provided that such Indebtedness shall
not include (x) Letters of Credit, except to the extent of drawn but
unreimbursed amounts thereunder and (y) obligations under Swap Contracts not
entered into for speculative purposes to (b) Consolidated EBITDA for the most
recent Test Period.

“Consolidated First Lien Net Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Net Debt (other than any portion of
Consolidated Net Debt that is unsecured or is secured solely by a Lien that is
expressly subordinated to the Liens securing the Obligations pursuant to an
Intercreditor Agreement) as of such date to (b) Consolidated EBITDA for the most
recent Test Period.

“Consolidated Fixed Charge Coverage Ratio” means, at any date of determination,
the ratio of (a) Consolidated EBITDA for the most recent Test Period to (b) the
sum of (without duplication) (i) Consolidated Interest Expense payable in cash
during such Test Period, plus (ii) all scheduled principal payments on the
aggregate principal amount of Indebtedness of the Nexstar Entities outstanding
during such Test Period, determined on a consolidated basis in accordance with
GAAP (but excluding the effects of any discounting of Indebtedness resulting
from the application of purchase accounting in connection with the Transaction
or any Permitted Acquisition), consisting of Indebtedness for borrowed money,
obligations in respect of Capitalized Leases and debt obligations evidenced by
promissory notes or similar instruments on a consolidated basis, excluding with
respect to this subsection (ii) only, the payment of principal of the Loans due
on their respective Maturity Dates, principal payments of Indebtedness for
borrowed money but only to the extent they are balloon payments due on the
maturity date and any mandatory prepayments plus (iii) Capital Expenditures of
the Nexstar Entities, plus (iv) accrued current net income tax expense for the
Nexstar Entities (other than any such expense paid or payable during such period
with respect to extraordinary or nonrecurring gains) on a consolidated basis, in
each case for the most recent Test Period.

“Consolidated Interest Expense” means, for any period, without duplication, the
sum of:

(a) consolidated interest expense of the Nexstar Entities for such period, to
the extent such expense was deducted (and not added back) in computing
Consolidated Net Income (including (i) amortization of original issue discount
resulting from the issuance of Indebtedness at less than par, (ii) all
commissions, discounts and other fees and charges owed with respect to letters
of credit or bankers acceptances, (iii) non-cash interest payments (but
excluding any non-cash interest expense attributable to the

 

20



--------------------------------------------------------------------------------

movement in the mark to market valuation of any obligations under any Swap
Contracts or other derivative instruments pursuant to GAAP), (iv) the interest
component of Capitalized Lease Obligations, and (v) net payments, if any,
pursuant to interest rate obligations under any Swap Contracts with respect to
Indebtedness; and excluding (A) accretion or accrual of discounted liabilities
other than Indebtedness, (B) any expense resulting from the discounting of any
Indebtedness in connection with the application of purchase accounting in
connection with any acquisition, (C) amortization of deferred financing fees,
debt issuance costs, commissions, fees and expenses, (D) any expensing of
bridge, commitment and other financing fees and any costs or expenses in
connection with any amendment or modification of Indebtedness (whether or not
consummated) and (E) interest with respect to Indebtedness of the Intermediate
Parent or the Ultimate Parent appearing upon the balance sheet of the Borrower
solely by reason of push-down accounting under GAAP); plus

(b) consolidated capitalized interest of the Borrower and its Restricted
Subsidiaries for such period, whether paid or accrued; less

(c) interest income for such period.

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by the
Borrower to be the rate of interest implicit in such Capitalized Lease
Obligation in accordance with GAAP.

“Consolidated Net Debt” means, as of any date of determination, (a) the
aggregate principal amount of Indebtedness of the Nexstar Entities outstanding
on such date, determined on a consolidated basis in accordance with GAAP (but
excluding the effects of any discounting of Indebtedness resulting from the
application of purchase accounting in connection with the Transaction or any
Permitted Acquisition), consisting of Indebtedness for borrowed money,
obligations in respect of Capitalized Leases and debt obligations evidenced by
promissory notes or similar instruments minus (b) Qualifying Balances on such
date; provided that Consolidated Net Debt shall not include (x) Letters of
Credit, except to the extent of drawn but unreimbursed amounts thereunder and
(y) obligations under Swap Contracts not entered into for speculative purposes.

“Consolidated Net Income” means, for any period, the net income (loss) of the
Borrower and its Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP; provided, however, that there will
not be included in such Consolidated Net Income:

(a) subject to the limitations contained in clause (c) below, any net income
(loss) of any Person if such Person is not a Restricted Subsidiary, except that
the Borrower’s equity in the net income of any such Person for such period will
be included in such Consolidated Net Income up to the aggregate amount of cash
or Cash Equivalents actually distributed by such Person during such period to
the Borrower or a Restricted Subsidiary as a dividend or other distribution or
return on investment (subject, in the case of a dividend or other distribution
or return on investment to a Restricted Subsidiary, to the limitations contained
in clause (b) below);

 

21



--------------------------------------------------------------------------------

(b) solely for the purpose of determining the Available Amount, any net income
(loss) of any Restricted Subsidiary (other than Guarantors) if such Subsidiary
is subject to restrictions, directly or indirectly, on the payment of dividends
or the making of distributions by such Restricted Subsidiary, directly or
indirectly, to the Borrower or a Guarantor by operation of the terms of such
Restricted Subsidiary’s charter or any agreement, instrument, judgment, decree,
order, statute or governmental rule or regulation applicable to such Restricted
Subsidiary or its shareholders (other than (i) restrictions that have been
waived or otherwise released and (ii) restrictions pursuant to the Loan
Documents, the Mission Loan Documents or any Indenture Documentation), except
that the Borrower’s equity in the net income of any such Restricted Subsidiary
for such period will be included in such Consolidated Net Income up to the
aggregate amount of cash or Cash Equivalents actually distributed or that could
have been distributed by such Restricted Subsidiary during such period to the
Borrower or another Restricted Subsidiary as a dividend or other distribution
(subject, in the case of a dividend to another Restricted Subsidiary, to the
limitation contained in this clause);

(c) any net gain (or loss) realized upon the sale or other disposition of any
asset or disposed operations of the Borrower or any Restricted Subsidiaries
(including pursuant to any sale/leaseback transaction) which is not sold or
otherwise disposed of in the ordinary course of business (as determined in good
faith by a Responsible Officer or the board of directors of the Borrower);

(d) any extraordinary, exceptional, unusual or nonrecurring gain, loss, charge
or expense or any charges, expenses or reserves in respect of any restructuring,
redundancy or severance expense;

(e) the cumulative effect of a change in accounting principles;

(f) any (i) non-cash compensation charge or expense arising from any grant of
stock, stock options or other equity based awards and any non-cash deemed
finance charges in respect of any pension liabilities or other provisions and
(ii) income (loss) attributable to deferred compensation plans or trusts;

(g) all deferred financing costs written off and premiums paid or other expenses
incurred directly in connection with any early extinguishment of Indebtedness
and any net gain (loss) from any write-off or forgiveness of Indebtedness;

(h) any unrealized gains or losses in respect of any obligations under any Swap
Contracts or any ineffectiveness recognized in earnings related to qualifying
hedge transactions or the fair value of changes therein recognized in earnings
for derivatives that do not qualify as hedge transactions, in each case, in
respect of any obligations under any Swap Contracts;

(i) any unrealized foreign currency transaction gains or losses in respect of
Indebtedness of any of the Borrower or any Restricted Subsidiary denominated in
a currency other than the functional currency of the Borrower or any Restricted
Subsidiary and any unrealized foreign exchange gains or losses relating to
translation of assets and liabilities denominated in foreign currencies;

 

22



--------------------------------------------------------------------------------

(j) any unrealized foreign currency translation or transaction gains or losses
in respect of Indebtedness or other obligations of the Borrower or any
Restricted Subsidiary owing to the Borrower or any Restricted Subsidiary;

(k) any purchase accounting effects including, but not limited to, adjustments
to inventory, property and equipment, software and other intangible assets and
deferred revenue in component amounts required or permitted by GAAP and related
authoritative pronouncements (including the effects of such adjustments pushed
down to the Borrower and the Restricted Subsidiaries), as a result of any
consummated acquisition, or the amortization or write-off of any amounts thereof
(including any write-off of in process research and development);

(l) any goodwill or other intangible asset impairment charge or write-off;

(m) any after-tax effect of income (loss) from the early extinguishment or
cancellation of Indebtedness or any obligations under any Swap Contracts or
other derivative instruments;

(n) accruals and reserves that are established within twelve months after the
Closing Date that are so required to be established as a result of the
Transaction in accordance with GAAP; and

(p) any net unrealized gains and losses resulting from Swap Contracts or
embedded derivatives that require similar accounting treatment and the
application of Accounting Standards Codification Topic 815 and related
pronouncements shall be excluded.

In addition, to the extent not already included in the Consolidated Net Income
of the Borrower and its Restricted Subsidiaries, notwithstanding anything to the
contrary in the foregoing, Consolidated Net Income shall include (i) any
expenses and charges that are reimbursed by indemnification or other
reimbursement provisions in connection with any investment or any sale,
conveyance, transfer or other disposition of assets permitted hereunder or under
any other agreement providing for reimbursement of such expense and (ii) to the
extent covered by insurance and actually reimbursed, or, so long as the Borrower
has made a determination that there exists reasonable evidence that such amount
will in fact be reimbursed by the insurer and only to the extent that such
amount is (A) not denied by the applicable carrier in writing within 180 days
and (B) in fact reimbursed within 365 days of the date of such evidence (with a
deduction for any amount so added back to the extent not so reimbursed within
such 365 days), expenses with respect to liability or casualty events or
business interruption.

“Consolidated Total Net Leverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated Net Debt as of such date to (b) Consolidated
EBITDA for the most recent Test Period.

 

23



--------------------------------------------------------------------------------

“Consolidated Total Secured Debt Leverage Ratio” means, as of any date of
determination, the ratio of (a) the aggregate principal amount of Indebtedness
of the Nexstar Entities outstanding on such date, determined on a consolidated
basis in accordance with GAAP (but excluding the effects of any discounting of
Indebtedness resulting from the application of purchase accounting in connection
with the Transaction or any Permitted Acquisition), consisting of Indebtedness
for borrowed money, obligations in respect of Capitalized Leases and debt
obligations evidenced by promissory notes or similar instruments on such date of
determination (other than any portion of such Indebtedness that is unsecured);
provided that such Indebtedness shall not include (x) Letters of Credit, except
to the extent of drawn but unreimbursed amounts thereunder and (y) obligations
under Swap Contracts not entered into for speculative purposes. to
(b) Consolidated EBITDA for the most recent Test Period.

“Contract Consideration” has the meaning specified in the definition of “Excess
Cash Flow.”

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Converted Restricted Subsidiary” has the meaning specified in the definition of
“Consolidated EBITDA.”

“Converted Unrestricted Subsidiary” has the meaning specified in the definition
of “Consolidated EBITDA.”

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Cure Period” has the meaning specified in Section 8.05(a).

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Declined Proceeds” has the meaning specified in Section 2.05(b)(v).

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

24



--------------------------------------------------------------------------------

“Default Rate” means an interest rate equal to, with respect to any overdue
amount (other than overdue principal), (a) the Base Rate plus (b) the Applicable
Rate applicable to Base Rate Loans under the Term B Facility plus (c) 2% per
annum; provided, however, that with respect to overdue principal, the Default
Rate shall be an interest rate equal to the interest rate (including the
relevant Applicable Rate) otherwise applicable to such Loan plus 2% per annum,
in each case to the fullest extent permitted by applicable Law.

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder or (ii) pay to the
Administrative Agent, any L/C Issuer, the Swing Line Lender or any other Lender
any other amount required to be paid by it hereunder (including in respect of
its participation in Letters of Credit or Swing Line Loans) within two Business
Days of the date when due, (b) has notified the Borrower, the Administrative
Agent, the L/C Issuers or the Swing Line Lender in writing that it does not
intend to comply with its funding obligations hereunder or under other
agreements in which it commits to extend credit, or has made a public statement
to that effect, (c) has failed, within three Business Days after written request
by the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above, and of the effective date of such status, shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.16(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower, the L/C
Issuers, the Swing Line Lender and each other Lender promptly following such
determination.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Borrower or a Restricted Subsidiary in connection
with a Disposition pursuant to Section 7.05(n), or by a Mission Entity in
connection with a disposition pursuant to Section 7.05(n) of the Mission Credit
Agreement, as applicable, that in each case is designated as Designated Non-Cash
Consideration pursuant to a certificate of a Responsible Officer of the Borrower
or the Mission Borrower, as applicable, setting forth the basis of such
valuation (which amount will be reduced by the fair market value of the portion
of the non-cash consideration converted to cash within 180 days following the
consummation of the applicable Disposition).

 

25



--------------------------------------------------------------------------------

“Discount Range” has the meaning specified in Section 2.05(e)(ii).

“Discounted Prepayment Option Notice” has the meaning specified in
Section 2.05(e)(ii).

“Discounted Voluntary Prepayment” has the meaning specified in
Section 2.05(e)(i).

“Discounted Voluntary Prepayment Notice” has the meaning specified in
Section 2.05(e)(v).

“Disinterested Director” means, with respect to any Affiliate Transaction, a
member of the Board of Directors of the Ultimate Parent having no material
direct or indirect financial interest in or with respect to such Affiliate
Transaction. A member of the Board of Directors of the Ultimate Parent shall be
deemed not to have such a financial interest by reason of such member’s holding
Equity Interest of the Ultimate Parent or any options, warrants or other rights
in respect of such Equity Interests.

“Disposed EBITDA” means, with respect to any Sold Entity or Business or any
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business or such Converted
Unrestricted Subsidiary, all as determined on a consolidated basis for such Sold
Entity or Business or such Converted Unrestricted Subsidiary.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including, pursuant to any Sale Leaseback or any issuance or sale
of Equity Interests or as a result of the entry into an agreement or arrangement
alienating, relinquishing, surrendering or otherwise transferring the right to
use all or a material portion of the spectrum associated with any Broadcast
License (including pursuant to an auction of such spectrum, conducted by a
Governmental Authority)) of any property by any Person, including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith, including
but not limited to dispositions pursuant to any Station Sharing Arrangement or
other similar arrangement; provided that “Disposition” and “Dispose” shall not
be deemed to include any issuance by the Ultimate Parent of any of its
respective Equity Interests to another Person.

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations under the Loan Documents that are accrued and payable and the
termination of the Commitments and all outstanding Letters of Credit), (b) is
redeemable at the option of the holder thereof (other than solely for Qualified
Equity Interests), in whole or in part, (c) provides for the scheduled payments
of dividends in cash, or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case, prior to the date that is 91 days after the
Maturity Date of the Term B Loans.

 

26



--------------------------------------------------------------------------------

“Disqualified Lender” means such Persons that were specifically disclosed in
writing to the Arrangers on July 18, 2012 as being “Disqualified Lenders” and
approved by the Arrangers.

“Documentation Agent” means RBC Capital Markets in its capacity as Documentation
Agent under this Agreement.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Cash Equivalents” means

(a) Dollars;

(b) securities issued or directly and fully guaranteed or insured by the United
States government or any agency or instrumentality of thereof (provided that the
full faith and credit of such government is pledged in support thereof), having
maturities of not more than two years from the date of acquisition;

(c) certificates of deposit, time deposits, eurodollar time deposits, overnight
bank deposits or bankers’ acceptances having maturities of not more than one
year from the date of acquisition thereof issued by any Lender or by any bank or
trust company (1) organized under the laws of the United States of America, any
state thereof or the District of Columbia or is the principal banking subsidiary
of a bank holding company organized under the laws of the United States of
America, any state thereof or the District of Columbia, and is a member of the
Federal Reserve System, (2) whose commercial paper is rated at least “A-2” or
the equivalent thereof by S&P or at least “P-2” or the equivalent thereof by
Moody’s (or at the time neither is issuing comparable ratings, then a comparable
rating of another Nationally Recognized Statistical Rating Organization) or
(3) (in the event that the bank or trust company does not have commercial paper
which is rated) having combined capital and surplus in excess of $100 million;

(d) repurchase obligations for underlying securities of the types described in
clauses (b) and (c) entered into with any bank meeting the qualifications
specified in clause (c) above;

(e) commercial paper issued by any Person organized under the Laws of any state
of the United States of America (other than any Nexstar Entity, Mission Entity,
other Loan Party or Subsidiary of a Loan Party, or any Affiliate of any Nexstar
Entity, Mission Entity or any other Loan Party) and rated at the time of
acquisition thereof at least “A-2” or the equivalent thereof by S&P or “P-2” or
the equivalent thereof by Moody’s or carrying an equivalent rating by a
Nationally Recognized Statistical Rating Organization, if both of the two named
rating agencies cease publishing ratings of investments or, if no rating is
available in respect of the commercial paper, the issuer of which has an
equivalent rating in respect of its long-term debt, and in any case maturing
within one year after the date of acquisition thereof;

 

27



--------------------------------------------------------------------------------

(f) readily marketable direct obligations issued by any state of the United
States of America or any political subdivision thereof, in each case, having one
of the two highest rating categories obtainable from either Moody’s or S&P (or,
if at the time, neither is issuing comparable ratings, then a comparable rating
of another Nationally Recognized Statistical Rating Organization) with
maturities of not more than two years from the date of acquisition; and

(g) interests in any investment company, money market or enhanced high yield
fund which invests 95% or more of its assets in instruments of the type
specified in clauses (a) through (f) above.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“EBITDA Percentage” means, as of the date of the consummation of any sale,
disposition or exchange of assets (or Equity Interests) by any of the Nexstar
Entities or Mission Entities, the ratio, expressed as a percentage, obtained by
dividing (a) the portion of Consolidated EBITDA attributable to such assets (or
Equity Interests) of such Person for the most recent Test Period calculated on a
Pro Forma Basis, such date by (b) Consolidated EBITDA for such Test Period,
calculated on a Pro Forma Basis.

“ECF Percentage” has the meaning specified in Section 2.05(b)(i).

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

“Embargoed Person” means any party that is publicly identified on the most
current list of “Specially Designated Nationals and Blocked Persons” published
by OFAC.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, binding rules, judgments, orders,
decrees, permits, licenses, or governmental restrictions relating to pollution,
the protection of the environment or the release of any Hazardous Materials into
the environment, including those related to hazardous substances or wastes, air
emissions and discharges to waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Loan Party or any of its respective
Subsidiaries directly or indirectly resulting from or based upon (a) violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure of any
Person to any Hazardous Materials, (d) the release or threatened release of any
Hazardous Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

28



--------------------------------------------------------------------------------

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan,
(b) the withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA, (c) complete or partial withdrawal by any Loan Party or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization, (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA, (e) the institution by the PBGC of proceedings to terminate a
Pension Plan, (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan, (g) the determination that any Pension Plan is
considered an at-risk plan or a Multiemployer Plan is in endangered or critical
status within the meaning of Sections 430, 431 and 432 of the Code or
Sections 303, 304 and 305 of ERISA, or (h) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to (i) the British Bankers Association LIBOR Rate or the successor
thereto if the British Bankers Association is no longer making a LIBOR rate
available (“LIBOR”), as published by Reuters (or such other commercially
available source providing quotations of LIBOR as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two London Banking Days prior to the commencement of such Interest Period,
for Dollar deposits (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period or (ii) if such rate is not available
at such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the first day
of such Interest Period in same day funds in the approximate amount of the
Eurodollar Rate Loan being made, continued or converted and with a term
equivalent to such

 

29



--------------------------------------------------------------------------------

Interest Period would be offered by Bank of America’s London Branch (or other
Bank of America branch or Affiliate) to major banks in the London or other
offshore interbank eurodollar market at their request at approximately 11:00
a.m. (London time), two London Banking Days prior to the commencement of such
Interest Period; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) LIBOR, at approximately 11:00 a.m., London time
determined two London Banking Days prior to such date for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day or (ii) if such published rate is not available at such time for any reason,
the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the date of determination in same day
funds in the approximate amount of the Base Rate Loan being made or maintained
and with a term equal to one month would be offered by Bank of America’s London
Branch (or other Bank of America branch or Affiliate) to major banks in the
London or other offshore interbank Eurodollar market at their request at the
date and time of determination;

provided that in respect of any Term B Loans that are (A) Eurodollar Rate Loans
or (B) Base Rate Loans the interest rate on which is determined by reference to
the Eurodollar Rate component of the Base Rate, the Eurodollar Rate shall be at
all times not less than 1.00%.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate.”

“Event of Default” has the meaning specified in Section 8.01.

“Excess Cash Flow” means, for any period, an amount equal to the excess of:

(a) the sum, without duplication, of:

(i) Consolidated Net Income for such period;

(ii) an amount equal to the amount of all non-cash charges (including
depreciation and amortization) to the extent deducted in arriving at such
Consolidated Net Income;

(iii) an amount equal to the aggregate net non-cash loss on Dispositions by the
Borrower, its Restricted Subsidiaries and, without duplication, the Mission
Entities during such period (other than Dispositions in the ordinary course of
business) to the extent deducted in arriving at such Consolidated Net Income;
over

(b) the sum, without duplication, of:

(i) an amount equal to the amount of all non-cash credits included in arriving
at such Consolidated Net Income and cash charges included in clauses (a) through
(e) of the definition of Consolidated Net Income;

 

30



--------------------------------------------------------------------------------

(ii) without duplication of amounts deducted pursuant to clause (x) below in
prior fiscal years, the amount of Capital Expenditures made in cash during such
period, to the extent that such Capital Expenditures or acquisitions were
financed with internally generated cash flow of the Borrower, its Restricted
Subsidiaries or, without duplication, the Mission Entities;

(iii) the aggregate amount of all principal payments of Indebtedness of the
Borrower, its Restricted Subsidiaries and, without duplication, the Mission
Entities (including (A) the principal component of payments in respect of
Capitalized Leases and (B) the amount of repayments of Term Loans and Mission
Term Loans pursuant to Section 2.07(a) and Section 2.07(a) of the Mission Credit
Agreement and any mandatory prepayment of Term Loans and Mission Term Loans
pursuant to Section 2.05(b) and Section 2.05(b) of the Mission Credit Agreement
to the extent required due to a Disposition that resulted in an increase to such
Consolidated Net Income and not in excess of the amount of such increase but
excluding (1) all other prepayments of Term Loans and Mission Term Loans,
(2) all prepayments under the Revolving Credit Facility and the Mission
Revolving Credit Facility and (3) all prepayments in respect of any other
revolving credit facility, except, in the case of clause (3), to the extent
there is an equivalent permanent reduction in commitments thereunder) made
during such period, except to the extent financed with the proceeds of the
incurrence or the issuance of other Indebtedness of the Borrower, its Restricted
Subsidiaries or the Mission Entities or with the proceeds from the issuance of
Equity Interests;

(iv) an amount equal to the aggregate net non-cash gain on Dispositions by the
Borrower, its Restricted Subsidiaries and, without duplication, the Mission
Entities during such period (other than Dispositions in the ordinary course of
business) to the extent included in arriving at such Consolidated Net Income;

(v) cash payments by the Borrower, its Restricted Subsidiaries and, without
duplication, the Mission Entities during such period in respect of long-term
liabilities of the Borrower, its Restricted Subsidiaries and, without
duplication, the Mission Entities other than Indebtedness;

(vi) the amount of Investments made pursuant to Section 7.03(j) or
Section 7.03(j) of the Mission Credit Agreement during such period to the extent
that such Investments were financed with internally generated cash flow of the
Borrower, its Restricted Subsidiaries and, without duplication, the Mission
Entities;

(vii) the amount of Investments made pursuant to Section 7.03(n) and
Section 7.03(w) and Section 7.03(n) and Section 7.03(w) of the Mission Credit
Agreement, the amount of Restricted Payments paid during such period pursuant to
Section 7.09(j) and Section 7.09(j) of the Mission Credit Agreement and the
amount of payments made during such period pursuant to Section 7.06(a)(iii) and
Section 7.06(a)(iii) of the Mission Credit Agreement, in each case during such

 

31



--------------------------------------------------------------------------------

period to the extent that such Investments and payments were financed with
internally generated cash flow of the Borrower, its Restricted Subsidiaries and,
without duplication, the Mission Entities (as applicable); provided that the
aggregate amount of all deductions from Excess Cash Flow pursuant to this
clause (vii) since the Closing Date shall not exceed $50,000,000;

(viii) the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Borrower, its Restricted Subsidiaries and, without
duplication, the Mission Entities during such period that are required to be
made in connection with any prepayment of Indebtedness;

(ix) the aggregate amount of expenditures actually made by the Borrower, its
Restricted Subsidiaries and, without duplication, the Mission Entities in cash
during such period (including expenditures for the payment of financing fees) to
the extent that such expenditures are not expensed during such period;

(x) without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by the
Borrower, its Restricted Subsidiaries and, without duplication, the Mission
Entities pursuant to binding contracts (the “Contract Consideration”) entered
into prior to or during such period relating to Investments (including earnouts)
made pursuant to Sections 7.03(j) or (n) or Sections 7.03(j) or (n) of the
Mission Credit Agreement or Capital Expenditures, in each case to be consummated
or made during the period of four consecutive fiscal quarters of the Borrower
following the end of such period to the extent intended to be financed with
internally generated cash flow of the Borrower, its Restricted Subsidiaries and,
without duplication, the Mission Entities; provided that to the extent the
aggregate amount utilized to finance such Investments or Capital Expenditures
during such period of four consecutive fiscal quarters is less than the Contract
Consideration, the amount of such shortfall, less the amount financed other than
through internally generated cash flow of the Borrower, its Restricted
Subsidiaries and, without duplication, the Mission Entities, shall be added to
the calculation of Excess Cash Flow at the end of such period of four
consecutive fiscal quarters; and

(xi) the amount of cash Taxes paid or tax reserves set aside or payable (without
duplication) in such period to the extent they exceed the amount of tax expense
deducted in determining Consolidated Net Income for such period.

“Excluded Deposit Accounts” means, collectively, (a) on the Closing Date, those
deposit accounts set forth on Schedule N to the Nexstar Security Agreement
established for (i) payroll, (ii) health benefits and (iii) disbursement
accounts solely related to the accounts identified in clauses (i) and
(ii) preceding, (b) payroll and employee benefit accounts and accounts held
solely in a fiduciary capacity for an unrelated third party that is not (i) a
Nexstar Entity, (ii) a Mission Entity or (iii) an Affiliate of a Nexstar Entity
or a Mission Entity, or disbursement accounts solely related thereto, and
(c) any deposit account held in the name of any Nexstar Entity or any Mission
Entity that, when aggregated with the amounts on deposit in all other deposit
accounts

 

32



--------------------------------------------------------------------------------

held in the name of Nexstar Entities and Mission Entities for which a control
agreement has not been obtained (other than those in clauses (a) and (b)), do
not exceed $500,000, provided however, “Excluded Deposit Accounts” shall not
include (x) any Cash Collateral Account holding Cash Collateral and (y) any
escrowed funds held by the Administrative Agent in connection with the Little
Rock Acquisition.

“Excluded Real Property” means, collectively, the real property that currently
houses the operations of the WPTY station, the ABC affiliate in Memphis,
Tennessee, and the WLMT station, the CW affiliate in Memphis, Tennessee.

“Excluded Subsidiary” means (a) any Immaterial Subsidiary, (b) any Foreign
Subsidiary and (c) any Unrestricted Subsidiary.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the Laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 10.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii),
(a)(iii) or (c), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e) and
(d) any U.S. federal withholding Taxes imposed pursuant to FATCA.

“Existing Credit Agreement” means that certain Fourth Amended and Restated
Credit Agreement dated as of April 1, 2005, among the Borrower, the Ultimate
Parent, the Intermediate Parent, Bank of America, as administrative agent, and
lenders party thereto from time to time, as amended.

“Existing Indebtedness” means Indebtedness for borrowed money of each of the
Borrower and its Restricted Subsidiaries outstanding immediately prior to the
Closing Date.

“Existing Mission Credit Agreement” means that certain Third Amended and
Restated Credit Agreement dated as of April 1, 2005, among the Mission Borrower,
Bank of America, as administrative agent, and lenders party thereto from time to
time, as amended.

“Existing Mortgaged Properties” has the meaning specified in Section 5.07(b).

“Existing Mortgage Policies” means the Mortgage Policies issued in connection
with the Existing Credit Agreement with respect to the Existing Mortgages.

 

33



--------------------------------------------------------------------------------

“Existing Mortgages” means the Mortgages executed and delivered in connection
with the Existing Credit Agreement.

“Extended Revolving Credit Commitment” has the meaning specified in
Section 2.15(a).

“Extended Term Loans” has the meaning specified in Section 2.15(a).

“Extending Revolving Credit Lender” has the meaning specified in
Section 2.15(a).

“Extending Term Lender” has the meaning specified in Section 2.15(a).

“Extension” has the meaning specified in Section 2.15(a).

“Extension Offer” has the meaning specified in Section 2.15(a).

“Facility” means the Term B Facility or the Revolving Credit Facility, as the
context may require, and “Facilities” means both the Term B Facility and the
Revolving Credit Facility.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471 (b)(1) of the Code.

“FCC” means the Federal Communications Commission or any Governmental Authority
substituted therefor.

“FCC Licenses” means a License issued or granted by the FCC.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letters” means, collectively, (a) the Arranger Fee Letter and (b) the
Administrative Agent Fee Letter.

“Financial Covenants” means the covenants set forth in Section 7.10.

 

34



--------------------------------------------------------------------------------

“Flood Insurance Laws” means, collectively, (a) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (b) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (c) the National Flood Insurance Reform Act of 1994 as
now or hereafter in effect or any successor statute thereto and (d) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the Laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to an L/C Issuer, such Defaulting Lender’s Applicable Revolving Credit
Percentage of the outstanding L/C Obligations owing to such L/C Issuer other
than L/C Obligations as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof, and (b) with respect to the Swing Line Lender,
such Defaulting Lender’s Applicable Revolving Credit Percentage of Swing Line
Loans other than Swing Line Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Fronting Fee” has the meaning specified in Section 2.03(i).

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, administrative
tribunal, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

 

35



--------------------------------------------------------------------------------

“Guarantee Obligations” means, as to any Person, without duplication (a) any
obligation, contingent or otherwise, of such Person guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other monetary obligation
payable or performable by another Person (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation of such Person,
direct or indirect, (i) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other monetary obligation, (ii) to
purchase or lease property, securities or services for the purpose of assuring
the obligee in respect of such Indebtedness or other monetary obligation of the
payment or performance of such Indebtedness or other monetary obligation,
(iii) to maintain working capital, equity capital or any other financial
statement condition or liquidity or level of income or cash flow of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
monetary obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other monetary
obligation of the payment or performance thereof or to protect such obligee
against loss in respect thereof (in whole or in part), or (b) any Lien on any
assets of such Person securing any Indebtedness or other monetary obligation of
any other Person, whether or not such Indebtedness or other monetary obligation
is assumed by such Person (or any right, contingent or otherwise, of any holder
of such Indebtedness to obtain any such Lien); provided that the term “Guarantee
Obligations” shall not include endorsements for collection or deposit, in either
case in the ordinary course of business, or customary and reasonable indemnity
obligations in effect on the Closing Date or entered into in connection with any
acquisition or disposition of assets permitted under this Agreement (other than
such obligations with respect to Indebtedness). The amount of any Guarantee
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee Obligation is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guaranties” means, collectively, (a) the Nexstar Guaranty Agreements, (b) the
Mission Guaranty of Nexstar Obligations, (c) the Nexstar Guaranty of Mission
Obligations, (d) the Mission Guaranty Agreement, (e) each guaranty supplement to
each of the foregoing and (f) any other agreement executed and delivered
pursuant to Section 6.11 or Section 6.14 or otherwise Guaranteeing any of the
Obligations or Mission Obligations.

“Guarantor” means each of (a) the Ultimate Parent, (b) the Intermediate Parent,
(c) each Restricted Subsidiary that is a Wholly-Owned Subsidiary except Excluded
Subsidiaries, (d) each entity acquired pursuant to Section 7.03(j) and
Section 7.03(j) of the Mission Credit Agreement (regardless of whether they are
Wholly-Owned) and (e) each Mission Entity (other than any Mission Excluded
Subsidiary), including, as of the Closing Date, those that are listed on
Schedule 5.11 hereto.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

36



--------------------------------------------------------------------------------

“Hedge Bank” means any Person that (a) is a Lender or an Affiliate of a Lender
at the time it enters into a Secured Hedge Agreement and (b) Bank of America and
each of its Affiliates party to a Swap Contract with a Loan Party, in each case
in its capacity as a party to such Swap Contract.

“High Plains” means High Plains Broadcasting Operating Company LLC.

“High Plains Entities” means, collectively, High Plains and High Plains
Broadcasting License Company LLC.

“Honor Date” means the date of any payment by an L/C Issuer under a Letter of
Credit.

“Identified Acquisitions” means each of those certain acquisitions publicly
disclosed by the Borrower for the acquisitions of television stations
(a) KGET-TV and KKEY-LP, in Bakersfield, California, (b) KGPE-TV in Fresno,
California, and (c) WFFF-TV in Burlington, Vermont.

“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.

“Immaterial Subsidiary” means, as of any date of determination, each Subsidiary
of the Borrower and the Mission Borrower that has been designated by the
Borrower in writing to the Administrative Agent after the Closing Date as an
“Immaterial Subsidiary” for purposes of this Agreement (and not redesignated as
a Material Subsidiary as provided below); provided that (i) on such date, the
total assets of such Subsidiary or such Mission Subsidiary, as applicable, is
less than 2.5% of Total Assets of the Nexstar Entities and the Mission Entities
(taken as a whole) as of the last day of the most recent Test Period and the
gross revenues of such Subsidiary or Mission Subsidiary, as applicable, is less
than 2.5% of the consolidated gross revenues of the Nexstar Entities and the
Mission Entities (taken as a whole) as of the last day of the most recent Test
Period, (ii) for purposes of this Agreement, at no time shall (A) the total
assets of all Immaterial Subsidiaries (other than Unrestricted Subsidiaries) in
the aggregate as of the last day of the most recent Test Period equal or exceed
5% of the Total Assets of the Nexstar Entities and the Mission Entities (taken
as a whole) as of such date or (B) the gross revenues for such Test Period of
all Immaterial Subsidiaries (other than Unrestricted Subsidiaries) in the
aggregate equal or exceed 5% of the consolidated gross revenues of the Nexstar
Entities and the Mission Entities (taken as a whole) for such period, in each
case determined in accordance with GAAP, (iii) at such time as any such
Subsidiary or such Mission Subsidiary, as applicable, (A) becomes a party to any
Loan Document, (B) executes and delivers a Guaranty or any Security Documents,
or (C) Guarantees or provides any other credit support for the Senior Second
Lien Notes, the Senior 67/8% Notes due 2020, any Subordinated Debt, or any other
public indebtedness of any Nexstar Entity or Mission Entity, such Subsidiary or
such Mission Subsidiary, as applicable, shall at all times thereafter cease to
be an Immaterial Subsidiary irrespective of the value of its assets or its
revenues, (iv) the Borrower shall not designate any new Immaterial Subsidiary if
such designation would not comply with the provisions set forth in clauses (i)
and (ii) above, (v) if the total assets or gross revenues of such Subsidiary or
such Mission Subsidiary, as applicable, so designated by the Borrower as an
“Immaterial Subsidiary” (and not redesignated

 

37



--------------------------------------------------------------------------------

as a Material Subsidiary) shall at any time exceed the limits set forth in
clause (i) above, then such Subsidiary or such Mission Subsidiary, as
applicable, shall be deemed to be a Material Subsidiary and (vi) if the total
assets or gross revenues of all Subsidiaries and Mission Subsidiaries so
designated by the Borrower as “Immaterial Subsidiaries” (and not redesignated as
Material Subsidiaries) shall at any time exceed the limits set forth in
clause (ii) above, then all such Subsidiaries and Mission Subsidiaries shall be
deemed to be Material Subsidiaries unless and until the Borrower shall
redesignate one or more Immaterial Subsidiaries as Material Subsidiaries, in
each case in a written notice to the Administrative Agent, and, as a result
thereof, the total assets and gross revenues of all Subsidiaries and Mission
Subsidiaries still designated as “Immaterial Subsidiaries” in the aggregate do
not exceed such limits; and provided further that the Borrower may designate a
Subsidiary or a Mission Subsidiary as an Immaterial Subsidiary at any time by
prior written notice to the Administrative Agent, subject to the terms set forth
in this definition. Each Immaterial Subsidiary of the Borrower and the Mission
Borrower as of the Closing Date is set forth on Schedule 1.01(d) hereto.
Notwithstanding the foregoing or any other provision in this Agreement or any
other Loan Document to the contrary, no Subsidiary or Mission Subsidiary shall
be considered an “Immaterial Subsidiary” if it does not receive similar
treatment under all of the Indenture Documentation.

“Incremental Facilities” has the meaning specified in Section 2.14(a).

“Incremental Facility Amendment” has the meaning specified in Section 2.14(c).

“Incremental Facility Closing Date” has the meaning specified in
Section 2.14(c).

“Incremental Revolving Commitments” has the meaning specified in
Section 2.14(a).

“Incremental Revolving Facilities” has the meaning specified in Section 2.14(a).

“Incremental Revolving Lender” has the meaning specified in Section 2.14(c).

“Incremental Term A Loans” has the meaning specified in Section 2.14(a).

“Incremental Term B Loans” has the meaning specified in Section 2.14(a).

“Incremental Term Loan Increases” has the meaning specified in Section 2.14(a).

“Incremental Term Loans” has the meaning specified in Section 2.14(a).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all reimbursement or payment obligations of such Person with respect to
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds, performance bonds and similar instruments issued or
created by or for the account of such Person;

 

38



--------------------------------------------------------------------------------

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business pursuant to ordinary terms and (ii) any purchase price
adjustments and earn-out obligation until such obligation becomes a liability on
the balance sheet of such Person in accordance with GAAP and if not paid after
becoming due and payable);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

(f) all Attributable Indebtedness;

(g) all obligations of such Person in respect of Disqualified Equity Interests;
and

(h) all Guarantee Obligations of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company or similar
organization under the laws of the jurisdiction of such joint venture) in which
such Person is a general partner or a joint venturer, except to the extent such
Person’s liability for such Indebtedness is otherwise limited and only to the
extent such Indebtedness would be included in the calculation of Consolidated
Net Debt (without giving effect to clause (b) thereof) and (B) in the case of
the Nexstar Entities exclude all intercompany Indebtedness having a term not
exceeding 364 days (inclusive of any roll over or extensions of terms) and made
in the ordinary course of business. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of Indebtedness of any Person for purposes
of clause (e) shall be deemed to be equal to the lesser of (i) the aggregate
unpaid amount of such Indebtedness and (ii) the fair market value of the
property encumbered thereby as determined by such Person in good faith.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party or any Restricted Subsidiary of a Loan Party under any Loan Document and
(b) to the extent not otherwise described in clause (a), Other Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

 

39



--------------------------------------------------------------------------------

“Indenture Documentation” means, collectively, (a) the Senior Second Lien Notes
Indenture Documentation, (b) the Senior 67/8% Notes due 2020 Indenture
Documentation, and (c) any other indenture, agreement, or other instrument
executed by the Borrower or any other Nexstar Entity or Mission Entity, or any
Subsidiary of any Loan Party in connection with the issuance of any other public
Indebtedness.

“Inergize Business” means the business of producing, marketing, promoting,
selling, licensing, distributing or otherwise commercializing integrated digital
management software conducted by Newport Television and High Plains.

“Information” has the meaning specified in Section 10.07.

“Initial Lenders” means each of Bank of America, UBS Loan Finance LLC and Royal
Bank of Canada.

“Initial Revolving Borrowing” means one or more borrowings of Revolving Credit
Loans or issuances or deemed issuances of Letters of Credit on the Closing Date
as specified in Section 2.01(b) and Section 2.03(a)(i).

“Intercreditor Agreement” means, collectively, (a) the Senior Second Lien Notes
Intercreditor Agreement and (b) an intercreditor agreement by and among the
Collateral Agent and the collateral agents or other representatives for the
holders of Indebtedness secured by Liens on the Collateral that are intended to
rank junior to the Liens securing the Obligations and the Mission Obligations
and that are otherwise Liens permitted pursuant to Section 7.01, providing that
all proceeds of Collateral shall first be applied to repay the Obligations and
the Mission Obligations in full prior to being applied to any obligations under
the Indebtedness secured by such junior Liens and that until the termination of
the Commitments and the Mission Commitments, and the repayment in full (or Cash
Collateralization of Letters of Credit) of all Obligations and Mission
Obligations (other than contingent obligations not then due and payable), the
Collateral Agent shall have the sole right to exercise remedies against the
Collateral (subject to customary exceptions and the expiration of any standstill
provisions) and otherwise in form and substance reasonably satisfactory to the
Collateral Agent.

“Interest Payment Date” means (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date of the Facility under which such Loan was made; provided, that if any
Interest Period for a Eurodollar Rate Loan exceeds three months, the respective
dates that fall every three months after the beginning of such Interest Period
shall also be Interest Payment Dates, and (b) as to any Base Rate Loan
(including a Swing Line Loan), the last Business Day of each March, June,
September and December and the Maturity Date of the Facility under which such
Loan was made (with Swing Line Loans being deemed made under the Revolving
Credit Facility for purposes of this definition).

 

40



--------------------------------------------------------------------------------

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Loan Notice, or such other period
that is twelve months or less requested by the Borrower and consented to by all
of the Appropriate Lenders; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

“Intermediate Parent” means Nexstar Finance Holdings, Inc., a Delaware
corporation.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of debt
of, or purchase or other acquisition of any other debt or equity participation
or interest in, another Person, including any partnership or joint venture
interest in such other Person or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of all or substantially all of the
property and assets or business of another Person or assets constituting a
business unit, line of business or division of such Person (including pursuant
to any Sale Leaseback), or (d) any Shared Services Party Acquisition. For
purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.

“IP Rights” has the meaning specified in Section 5.14.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by an L/C Issuer and the Borrower (or any Restricted Subsidiary) or in
favor of such L/C Issuer and relating to such Letter of Credit.

“Joint Sales Agreement” means, with respect to a television broadcast station, a
joint sales agreement or other similar contractual arrangement pursuant to which
a Person, other than the Person holding the FCC License of such television
broadcast station or an affiliate of such Person, obtains the right to (a) set
the advertising rates for such television broadcast station and/or (b) conduct
or manage the sale of advertising availabilities on such television broadcast
station.

 

41



--------------------------------------------------------------------------------

“JV Entity” means (a) any joint venture and (b) any non-Wholly-Owned Subsidiary
of the Borrower.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage. All L/C Advances shall be denominated in
Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the applicable Borrower Honor
Date or refinanced as a Revolving Credit Borrowing. All L/C Borrowings shall be
denominated in Dollars.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

“L/C Issuer” means (a) Bank of America or any of its Subsidiaries or Affiliates,
and (b) any other Lender (or any of its Subsidiaries or Affiliates) that becomes
an L/C Issuer in accordance with Section 2.03(k) or Section 10.06(f), in the
case of each of clause (a) and (b) above, in its capacity as issuer of Letters
of Credit hereunder, or any successor issuer of Letters of Credit hereunder.

“L/C Obligations” means, as of any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts in respect of Letters of Credit, including all L/C
Borrowings. For purposes of computing the amount available to be drawn under any
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.07.

“Leasehold” of any Person means all of the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

“Lender” has the meaning specified in the introductory paragraph to this
Agreement and, as the context requires, includes the L/C Issuers and the Swing
Line Lender, and their respective successors and assigns as permitted hereunder,
each of which is referred to herein as a “Lender.”

“Lender Participation Notice” has the meaning specified in Section 2.05(e)(iii).

 

42



--------------------------------------------------------------------------------

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any standby letter of credit issued hereunder providing
for the payment of cash upon the honoring of a presentation thereunder.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the relevant L/C Issuer.

“Letter of Credit Expiration Date” means the day that is five Business Days
prior to the scheduled Maturity Date then in effect for the Revolving Credit
Facility (or, if such day is not a Business Day, the next preceding Business
Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $10,000,000 and (b) the aggregate amount of the Revolving Credit
Commitments.

“License” means any authorization, permit, consent, special temporary
authorization, franchise, ordinance, registration, certificate, license,
agreement or other right filed with, granted by or entered into with a
Governmental Authority which permits or authorizes the acquisition,
construction, ownership or operation of a television broadcast station or any
part thereof.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, deemed trust, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, any easement, right of
way or other encumbrance on title to real property, and any Capitalized Lease
having substantially the same economic effect as any of the foregoing).

“Lien Subordination Provisions” has the meaning specified in Section 8.01(l).

“Little Rock Acquisition” means the acquisition by the Mission Borrower of
substantially all of the assets used or held for use in the operation of two
television broadcasting stations located in Little Rock, Arkansas, in each case,
owned by Newport Television and Newport Television License pursuant to and, in
all material respects, in accordance with the terms of, that certain Mission
Acquisition Agreement.

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan
(including any Incremental Term Loans or loans made pursuant to any Incremental
Revolving Commitment).

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes executed
and delivered pursuant to Section 4.01(b) or in connection with any reallocation
of the Revolving Credit Commitment under the Revolver Reallocation Letter,
(c) the Revolver Reallocation Letter, (d) the Guaranties, (e) the Security
Documents, (f) the Fee Letters, (g) the Senior Second Lien Notes Intercreditor
Agreement and each other Intercreditor Agreement relating to the

 

43



--------------------------------------------------------------------------------

Obligations, (h) any agreement creating or perfecting rights in Cash Collateral
pursuant to the provisions of Section 2.17 of this Agreement, (i) all waivers,
consents, agreements and amendments executed in connection with the Revolver
Reallocation Letter or the Term B Reallocation Letter, (j) each Issuer Document,
(k) the Notes executed and delivered in connection with any reallocation of the
Term B Commitment under the Term B Reallocation Letter, (l) the Term B
Reallocation Letter, and (m) all other agreements executed and delivered by any
Loan Party in connection with this Agreement; it being understood that no
Secured Hedge Agreement shall be a Loan Document.

“Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving Credit
Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A, or any other form
agreed to by the Borrower and the Administrative Agent.

“Loan Parties” means, collectively, the Borrower, the Intermediate Parent, the
Ultimate Parent and each other Guarantor.

“Local Marketing Agreement” means, a local marketing arrangement, time brokerage
agreement or similar arrangement pursuant to which a Person, subject to
customary licensee preemption rights and other limitations, obtains the right to
exhibit programming and sell advertising time on such television broadcast
station constituting 15% or more of the air time per week of a television
broadcast station licensed to another Person.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Majority Lenders” means, as of any date of determination, Lenders and Mission
Lenders holding more than 50% of the sum of the (a) Total Outstandings (with the
aggregate amount of each Revolving Credit Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Revolving Credit Lender for purposes of this definition), (b) aggregate
unused Revolving Credit Commitments, (c) Mission Total Outstandings, and
(d) aggregate unused Mission Revolving Credit Commitments. The (i) unused
Revolving Credit Commitment of, and the portion of the Total Outstandings held
or deemed held by, any Defaulting Lender and (ii) unused Mission Revolving
Credit Commitment of, and the portion of the Mission Total Outstandings held or
deemed held by, any Mission Defaulting Lender, in each case, shall be
disregarded in determining Majority Lenders at any time; provided that, the
amount of any participation in any Swing Line Loan and Unreimbursed Amounts that
such Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or the relevant L/C Issuer, as the case may be, in making such
determination.

 

44



--------------------------------------------------------------------------------

“Management Advances” means loans or advances made to, or Guarantees with
respect to loans or advances made to, directors, officers, employees or
consultants of the Ultimate Parent, the Intermediate Parent, the Borrower or any
Restricted Subsidiary:

(a) (i) in respect of travel, entertainment or moving related expenses incurred
in the ordinary course of business or (ii) for purposes of funding any such
person’s purchase of Equity Interests (or similar obligations) of the Borrower,
its Subsidiaries, the Ultimate Parent or the Intermediate Parent with (in the
case of this sub-clause (ii)) the approval of the board of directors;

(b) in respect of moving related expenses incurred in connection with any
closing or consolidation of any facility or office; or

(c) not exceeding $5.0 million in the aggregate outstanding at any time.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

“Material Adverse Effect” means (a) a material adverse effect on the business,
operations, assets, properties, liabilities (actual or contingent) or financial
condition of the Nexstar Entities taken as a whole, (b) a material adverse
effect on the ability of any Loan Party or other Restricted Subsidiary of a Loan
Party to perform its obligations under any Loan Document to which it is a party,
or (c) a material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party or other Restricted Subsidiary of a Loan
Party of any Loan Document to which it is a party.

“Material Motor Vehicles” means each vehicle or other rolling stock of any
Nexstar Entity which is a broadcast or remote production vehicle pledged to
secure the Senior Second Lien Notes on the Closing Date.

“Material Real Property” means any Real Property other than (i) Non-Material
Real Property and (ii) the Excluded Real Property.

“Material Subsidiary” means each Subsidiary of the Borrower and the Mission
Borrower that is not an Immaterial Subsidiary.

“Maturity Date” means (a) with respect to the Revolving Credit Facility, the
earlier of (i) December 3, 2017 and (ii) January 15, 2017, unless prior to
October 15, 2016, the maturity date of the Senior Second Lien Notes has been
extended to a date that is not earlier than 90 days after the maturity date set
forth in clause (a)(i) preceding, and (b) with respect to the Term B Loans, the
earlier of (i) December 3, 2019 so long as (A) there is less than $65,000,000 of
the Senior Second Lien Notes outstanding on January 15, 2017 or (B) the
Consolidated First Lien Net Leverage Ratio is less than or equal to 2.00 to 1.00
as of October 31, 2016 and (ii) if neither clause (b)(i)(A) or clause (b)(i)(B)
is true, January 15, 2017; provided that if such day is not a Business Day, the
Maturity Date shall be the Business Day immediately preceding such day.

“Maximum Rate” has the meaning specified in Section 10.09.

“Minimum Extension Condition” has the meaning specified in Section 2.15(b).

“Minimum Tranche Amount” has the meaning specified in Section 2.15(b).

 

45



--------------------------------------------------------------------------------

“Mission Acquisition Agreement” means that certain Asset Purchase Agreement,
dated as of July 18, 2012, among Newport Television and Newport Television
License and the Mission Borrower, as such agreement may be amended, modified,
waived or otherwise changed.

“Mission Acquisition Documents” means the Mission Acquisition Agreement and any
other document ancillary thereto or designated as “Mission Acquisition
Documents” by the Administrative Agent and the Mission Borrower.

“Mission Administrative Agent” means the “Administrative Agent “ as that term is
defined in the Mission Credit Agreement.

“Mission Aggregate Available Revolving Credit Commitment” means the “Aggregate
Available Revolving Credit Commitment” as that term is defined in the Mission
Credit Agreement.

“Mission Aggregate Commitments” means the “Aggregate Commitments” as that term
is defined in the Mission Credit Agreement.

“Mission Asset Swaps” means “Asset Swaps” as that term is defined in the Mission
Credit Agreement.

“Mission Borrower” means the “Borrower” as that term is defined in the Mission
Credit Agreement.

“Mission Borrower Equity Pledge Agreements” means, collectively, those certain
First Restated Pledge Agreements to be executed by each of the Mission Equity
Holders in form and substance substantially similar to those in existence
immediately prior to the Closing Date with such changes agreed to by the Mission
Borrower and the Administrative Agent, and each supplement to each of the
foregoing, and any other agreement executed and delivered pursuant to
Section 6.11 or Section 6.14 of the Mission Credit Agreement or otherwise
pledging any of the Equity Interests of the Mission Borrower to secure
Obligations and Mission Obligations.

“Mission Broadcast Licenses” means “Broadcast Licenses” as that term is defined
in the Mission Credit Agreement.

“Mission Closing Date” means the “Closing Date” as that term is defined in the
Mission Credit Agreement.

“Mission Commitments” means the “Commitments” as that term is defined in the
Mission Credit Agreement.

“Mission Credit Agreement” means that Fourth Amended and Restated Credit
Agreement, dated as of the Closing Date, among the Mission Borrower, as
borrower, the financial institutions from time to time parties thereto, Bank of
America, as administrative agent, as the same may be further amended, modified,
restated, supplemented, renewed, extended, increased, rearranged and/or
substituted from time to time.

 

46



--------------------------------------------------------------------------------

“Mission Credit Extensions” means the “Credit Extensions” as that term is
defined in the Mission Credit Agreement.

“Mission Defaulting Lender” means “Defaulting Lender” as that term is defined in
the Mission Credit Agreement.

“Mission Discounted Voluntary Prepayments” means “Discounted Voluntary
Prepayments” as that term is defined in the Mission Credit Agreement.

“Mission Entity” means the Mission Borrower and any Person which is a direct or
indirect Restricted Subsidiary of the Mission Borrower.

“Mission Entity Pledge Agreement” means the Third Restated Pledge and Security
Agreement to be executed by the Mission Entities, in form and substance
substantially similar to the Second Restated Pledge and Security Agreement in
existence immediately prior to the Closing Date with such changes agreed to by
the Mission Borrower and the Administrative Agent, and each supplement to the
foregoing and any other agreement executed and delivered pursuant to
Section 6.11 or Section 6.14 of the Mission Credit Agreement or otherwise
pledging any of the Equity Interests of any of the Subsidiaries of the Mission
Borrower to secure Obligations and Mission Obligations.

“Mission Equity Holders” means Nancie J. Smith and Dennis P. Thatcher, and each
other Person owning any Equity Interest in the Mission Borrower.

“Mission Event of Default” means an “Event of Default” as that term is defined
in the Mission Credit Agreement.

“Mission Excluded Subsidiary” means “Excluded Subsidiary” as that term is
defined in the Mission Credit Agreement.

“Mission Facility” means “Facility” as that term is defined in the Mission
Credit Agreement.

“Mission Guaranty Agreement” means that certain Guaranty executed by each of the
Mission Subsidiary Guarantors, in form and substance substantially similar to
the Second Restated Guaranty (Nexstar Obligations) in existence immediately
prior to the Closing Date with such changes agreed to by the Mission Borrower
and the Administrative Agent, whereby the Mission Subsidiary Guarantors
guarantee the Mission Obligations.

“Mission Guaranty of Nexstar Obligations” means the Third Restated Guaranty
(Nexstar Obligations), dated as of the Closing Date, in form and substance
substantially similar to the Second Restated Guaranty (Nexstar Obligations) in
existence immediately prior to the Closing Date with such changes agreed to by
the Mission Borrower and the Administrative Agent, executed by the Mission
Entities, whereby the Mission Entities guarantee the Obligations.

“Mission Incremental Facilities” means “Incremental Facilities” as that term is
defined in the Mission Credit Agreement.

 

47



--------------------------------------------------------------------------------

“Mission Incremental Revolving Commitments” means “Incremental Revolving
Commitments” as that term is defined in the Mission Credit Agreement.

“Mission Incremental Revolving Facility” means “Incremental Revolving Facility”
as that term is defined in the Mission Credit Agreement.

“Mission Incremental Term A Loans” means “Incremental Term A Loans” as that term
is defined in the Mission Credit Agreement.

“Mission Incremental Term Loans” means “Incremental Term Loans” as that term is
defined in the Mission Credit Agreement.

“Mission Lender” means “Lender” as that term is defined in the Mission Credit
Agreement.

“Mission Loan” means “Loan” as that term is defined in the Mission Credit
Agreement.

“Mission Loan Documents” means “Loan Documents” as that term is defined in the
Mission Credit Agreement.

“Mission Material Real Property” means “Material Real Property” as that term is
defined in the Mission Credit Agreement.

“Mission Obligations” means the “Obligations” as that term is defined in the
Mission Credit Agreement.

“Mission Pledge Agreements” means, collectively, the Mission Borrower Equity
Pledge Agreements and the Mission Entity Pledge Agreement.

“Mission Restricted Subsidiaries” means “Restricted Subsidiaries” as that term
is defined in the Mission Credit Agreement.

“Mission Retained Declined Proceeds” means “Retained Declined Proceeds” as that
term is defined in the Mission Credit Agreement.

“Mission Revolving Credit Borrowings” means “Revolving Credit Borrowings” as
that term is defined in the Mission Credit Agreement.

“Mission Revolving Credit Commitment” means “Revolving Credit Commitment” as
that term is defined in the Mission Credit Agreement.

“Mission Revolving Credit Exposure” means “Revolving Credit Exposure” as that
term is defined in the Mission Credit Agreement.

“Mission Revolving Credit Facility” means “Revolving Credit Facility” as that
term is defined in the Mission Credit Agreement.

“Mission Revolving Credit Lender” means “Revolving Credit Lender” as that term
is defined in the Mission Credit Agreement.

 

48



--------------------------------------------------------------------------------

“Mission Revolving Credit Loans” means “Revolving Credit Loans” as that term is
defined in the Mission Credit Agreement.

“Mission Security Agreement” means, collectively, that certain Fourth Restated
Security Agreement to be executed by the Mission Entities in form and substance
substantially similar to the Third Restated Security Agreement in existence
immediately prior to the Closing Date with such changes agreed to by the Mission
Borrower and the Administrative Agent, each Security Agreement Supplement
executed and delivered pursuant to Section 6.11 or Section 6.14 of the Mission
Credit Agreement or otherwise, and any other agreement executed and delivered
pursuant to Section 6.11 or Section 6.14 of the Mission Credit Agreement or
otherwise granting security interests in any assets or properties of the Mission
Entities to secure Obligations and Mission Obligations.

“Mission Station” means “Station” as that term is defined in the Mission Credit
Agreement.

“Mission Subordinated Debt Documents” means “Subordinated Debt Documents” as
that term is defined in the Mission Credit Agreement.

“Mission Subsidiaries” means “Subsidiaries” as that term is defined in the
Mission Credit Agreement.

“Mission Subsidiary Guarantors” means “Subsidiary Guarantors” as that term is
defined in the Mission Credit Agreement.

“Mission Term B Borrowings” means “Term B Borrowings” as that term is defined in
the Mission Credit Agreement.

“Mission Term B Commitments” means “Term B Commitments” as that term is defined
in the Mission Credit Agreement.

“Mission Term B Lenders” means “Term B Lenders” as that term is defined in the
Mission Credit Agreement.

“Mission Term B Loans” means “Term B Loans” as that term is defined in the
Mission Credit Agreement.

“Mission Term Lenders” means “Term Lenders” as that term is defined in the
Mission Credit Agreement.

“Mission Term Loan Commitments” means the “Term Loan Commitments” as that term
is defined in the Mission Credit Agreement.

“Mission Term Loans” means “Term Loans” as that term is defined in the Mission
Credit Agreement.

“Mission Total Outstandings” means “Total Outstandings” as that term is defined
in the Mission Credit Agreement.

 

49



--------------------------------------------------------------------------------

“Mission Total Revolving Credit Outstandings” means “Total Revolving Credit
Outstandings” as that term is defined in the Mission Credit Agreement.

“Mission Total Term B Loan Outstandings” means “Total Term B Loan Outstandings”
as that term is defined in the Mission Credit Agreement.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” means, collectively, a deed of trust, trust deed, deed to secure
debt, mortgage, leasehold deed of trust, leasehold trust deed, leasehold deed to
secure debt, leasehold mortgage and other similar instruments creating and
evidencing Liens on one or more Real Properties made by the Loan Parties or any
Restricted Subsidiary of a Loan Party for the benefit of the Secured Parties to
secure all or any part of the Obligations or Mission Obligations, together with
the assignments of leases and rents referred to therein or executed in
connection therewith, including any Mortgage executed and delivered pursuant to
Section 6.11 and Section 6.14, or Section 6.11 and Section 6.14 of the Mission
Credit Agreement. “Mortgage” includes without limitation each Existing Mortgage
together with any applicable Mortgage Amendment. Each Mortgage shall be in
substantially the same form and substance as the Existing Mortgages, with such
changes as (a) are required or advisable to comply with different state law or
(b) may otherwise be reasonably acceptable to the Borrower, the Administrative
Agent and the Collateral Agent (including, without limitation, such changes as
may be reasonably satisfactory to the Collateral Agent and the Administrative
Agent and their counsel to account for matters of Law, whether local or
otherwise).

“Mortgage Amendment” means an amendment to an Existing Mortgage or an amendment
and restatement of an Existing Mortgage, in each case in form and substance
reasonably acceptable to the Collateral Agent.

“Mortgage Policy” means a fully paid American Land Title Association Lender’s
Extended Coverage title insurance policy with endorsements and in an amount
acceptable to the Administrative Agent and Collateral Agent, issued, coinsured
and reinsured by title insurers acceptable to the Administrative Agent and
Collateral Agent, insuring the Mortgage in question to be valid first and
subsisting Lien on the property described therein, free and clear of all defects
(including, but not limited to, filed mechanics’ and materialmen’s Liens) and
encumbrances, excepting only Liens permitted under the Loan Documents, and
providing for such other affirmative insurance and such coinsurance and direct
access reinsurance as the Administrative Agent and Collateral Agent may deem
necessary or desirable.

“Mortgaged Properties” means collectively, (i) all Existing Mortgaged Properties
and (ii) all other Material Real Properties or Mission Material Real Properties,
owned by any Nexstar Entity or any Mission Entity as applicable, that become
subject to a Mortgage.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

 

50



--------------------------------------------------------------------------------

“Nationally Recognized Statistical Rating Organization” means a nationally
recognized statistical rating organization within the meaning of Rule 436 under
the Securities Act.

“Net Cash Proceeds” means:

(a) with respect to any Disposition by the Borrower or any Restricted
Subsidiary, or any Casualty Event, the excess, if any, of (i) the sum of cash
and Cash Equivalents received in connection with such Disposition or Casualty
Event (including any cash or Cash Equivalents received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received and, with respect to any Casualty Event, any
insurance proceeds or condemnation awards in respect of such Casualty Event
actually received by or paid to or for the account of the Borrower or such
Restricted Subsidiary) over (ii) the sum of (A) the principal amount, premium or
penalty, if any of any Indebtedness that is secured by the applicable asset
subject to such Disposition or Casualty Event and that is required to be repaid
(and timely repaid) in connection with such Disposition or Casualty Event (other
than Indebtedness under the Loan Documents), (B) the reasonable and customary
out-of-pocket fees and expenses (including attorneys’ fees, investment banking
fees, survey costs, title insurance premiums, and related search and recording
charges, transfer taxes, deed or mortgage recording taxes, other customary
expenses and brokerage, consultant and other customary fees) actually incurred
by the Borrower or such Restricted Subsidiary in connection with such
Disposition or Casualty Event, (C) Taxes paid or reasonably estimated to be
actually payable as a result of any gain recognized in connection therewith;
provided that, if the amount of any estimated Taxes pursuant to subclause (C)
exceeds the amount of Taxes actually required to be paid in cash in respect of
such Disposition, the aggregate amount of such excess shall constitute Net Cash
Proceeds and (D) any reserve for adjustment in respect of (1) the sale price of
such asset or assets established in accordance with GAAP and (2) any liabilities
associated with such asset or assets and retained by the Borrower or any
Restricted Subsidiary after such sale or other disposition thereof, including
pension and other post-employment benefit liabilities and liabilities related to
environmental matters or with respect to any indemnification obligations
associated with such transaction, it being understood that “Net Cash Proceeds”
shall include (i) any cash or Cash Equivalents received upon the Disposition of
any non-cash consideration by the Borrower or such Restricted Subsidiary in any
such Disposition and (ii) upon the reversal (without the satisfaction of any
applicable liabilities in cash in a corresponding amount) of any reserve
described in this subclause (D) or if such liabilities have not been satisfied
in cash and such reserve is not reversed within 365 days after such Disposition
or Casualty Event, the amount of such reserve; provided that (x) no net cash
proceeds calculated in accordance with the foregoing realized in a single
transaction or series of related transactions shall constitute Net Cash Proceeds
unless such net cash proceeds shall exceed $1,000,000, (y) no such net cash
proceeds shall constitute Net Cash Proceeds under this clause (a) in any fiscal
year until the aggregate amount of all such net cash proceeds in such fiscal
year for all Dispositions shall exceed $5,000,000 (and thereafter only net cash
proceeds in excess of such amount shall constitute Net Cash Proceeds under this
clause (a)), and (z) with respect to any Station Sharing Arrangement, Net Cash
Proceeds shall exclude any gross proceeds received by the Borrower or any
Restricted Subsidiary to the extent such gross proceeds are to be included in
Consolidated Net Income; and

 

51



--------------------------------------------------------------------------------

(b) with respect to the incurrence or issuance of any Indebtedness by any
Nexstar Entity, the excess, if any, of (i) the sum of the cash and Cash
Equivalents received in connection with such incurrence or issuance over
(ii) the investment banking fees, underwriting discounts, commissions and other
reasonable and customary out-of-pocket expenses, incurred by such Nexstar Entity
in connection with such incurrence or issuance; and

(c) with respect to any Permitted Equity Issuance by any direct or indirect
parent of the Borrower, the amount of cash from such Permitted Equity Issuance
contributed to the capital of the Borrower.

“Newport Acquisition” has the meaning specified in the Preliminary Statements to
this Agreement.

“Newport Material Adverse Effect” Notwithstanding the defined terms in this
Agreement, capitalized terms used in this definition of “Newport Material
Adverse Effect” have the meanings specified in the Acquisition Agreements:
means, any event, state of facts, circumstance, development, change, effect or
occurrence (an “Effect”) that, individually or in the aggregate with any other
Effect, has had or would reasonably be expected to have a materially adverse
effect on the business, properties, assets, financial condition or results of
operations of the Business and the Little Rock Business, taken as a whole, or on
the ability of Seller to perform its material obligations under the Agreement,
other than any Effect arising out of or resulting from (a) any Effect affecting
the economy of the United States generally, including changes in the United
States or foreign credit, debt, capital or financial markets (including changes
in interest or exchange rates) or the economy of any town, city, region or
country in which the Stations or the Little Rock Stations conduct business, only
to the extent that the Effect thereof are not disproportionately adverse to or
on the Stations, the Little Rock Stations, the Business or the Little Rock
Business, (b) general changes or developments in the broadcast television
industry to the extent that the Effect thereof are not disproportionately
adverse to or on the Stations, the Little Rock Stations or the Business or the
Little Rock Business, (c) the execution and delivery of this Agreement, the
announcement of this Agreement and the transactions contemplated hereby, the
consummation of the transactions contemplated hereby, the compliance with the
terms of this Agreement or the taking of any action required by this Agreement
or consented to by Buyer, (d) earthquakes, hurricanes, tornadoes, natural
disasters or global, national or regional political conditions, including
hostilities, military actions, political instability, acts of terrorism or war
or any escalation or material worsening of any such hostilities, military
actions, political instability, acts of terrorism or war existing or underway as
of the date hereof (other than any of the foregoing that causes any damage or
destruction to or renders unusable any material Purchased Assets or Mission
Purchased Assets), only to the extent that the Effect thereof is not
disproportionately adverse to or on the Stations or the Business, (e) any
failure, in and of itself, by Seller or any Station or Little Rock Station to
meet any internal or published projections, forecasts or revenue or earnings
predictions for any period ending on or after the date of this Agreement (it
being understood that the facts or occurrences giving rise to such failure may
be deemed to constitute, or be taken into account in determining

 

52



--------------------------------------------------------------------------------

whether there has been or will be, a Material Adverse Effect), (f) any matter of
which Buyer is aware on the date hereof, (g) any Effect that results from any
action taken at the express prior request of Buyer or with Buyer’s prior
consent, or (h) any breach by Buyer of its obligations under this Agreement;
provided that, if the Mission Agreement has been terminated, then references in
the foregoing definition to the Little Rock Business and the Little Rock
Stations shall be disregarded.

“Newport Stations” means the television broadcasting stations listed on Exhibit
A to the Nexstar Acquisition Agreement.

“Newport Television” means Newport Television LLC, a Delaware limited liability
company.

“Newport Television License” means Newport Television License LLC, a Delaware
limited liability company.

“Nexstar Acquisition Agreement” means the Asset Purchase Agreement, among the
Sellers and the Borrower, dated July 18, 2012, as may be amended, modified,
waived or otherwise changed.

“Nexstar Acquisition Documents” means the Nexstar Acquisition Agreement and any
other document ancillary thereto or designated as “Nexstar Acquisition
Documents” by the Administrative Agent and the Borrower.

“Nexstar Entity” means the Ultimate Parent, the Intermediate Parent, the
Borrower and any Person which is a direct or indirect Restricted Subsidiary of
the Ultimate Parent.

“Nexstar Guaranty Agreements” means, collectively, (a) the Third Restated
Guaranty, dated as of the Closing Date, in form and substance substantially
similar to the Second Restated Guaranty in existence immediately prior to the
Closing Date with such changes agreed to by the Borrower and the Administrative
Agent, executed and delivered by the Parent Guarantors, whereby the Parent
Guarantors guarantee the Obligations, and (b) each Guaranty, executed and
delivered by the Subsidiary Guarantors, in form and substance substantially
similar to the Second Restated Pledge and Security Agreement in existence
immediately prior to the Closing Date with such changes agreed to by the
Borrower and the Administrative Agent, whereby the Subsidiary Guarantors
guarantee the Obligations.

“Nexstar Guaranty of Mission Obligations” means the Third Restated Guaranty
(Mission Obligations), dated as of the Closing Date, in form and substance
substantially similar to the Second Restated Guaranty (Mission Obligations) in
existence immediately prior to the Closing Date with such changes agreed to by
the Borrower and the Administrative Agent, executed and delivered by the Nexstar
Entities in favor of the Mission Lenders, whereby the Nexstar Entities guarantee
the Mission Obligations.

“Nexstar/Mission Agreements” means any and all agreements executed between or
among the Borrower and the Mission Borrower, or any Nexstar Entity and any
Mission Entity, including, without limitation, those agreements listed on
Schedule 1.01(a).

 

53



--------------------------------------------------------------------------------

“Nexstar/Mission Ratable Status” has the meaning specified in Section 10.21(b).

“Nexstar Pledge Agreement” means the Third Restated Pledge and Security
Agreement to be executed by the Nexstar Entities, in form and substance
substantially similar to the Second Restated Pledge and Security Agreement in
existence immediately prior to the Closing Date with such changes agreed to by
the Borrower and the Administrative Agent, and each supplement to the foregoing
and any other agreement executed and delivered pursuant to Section 6.11 or
Section 6.14 pledging any of the Equity Interests of any of the Nexstar Entities
to secure Obligations and Mission Obligations.

“Nexstar Security Agreement” means, collectively, that certain Fourth Restated
Security Agreement to be executed by the Nexstar Entities, in form and substance
substantially similar to the Third Restated Security Agreement in existence
immediately prior to the Closing Date with such changes agreed to by the
Borrower and the Administrative Agent, each Security Agreement Supplement
executed and delivered pursuant to Section 6.11 or Section 6.14 and any other
agreement executed and delivered pursuant to Section 6.11 or Section 6.14 or
otherwise granting security interests in any assets or properties of the Nexstar
Entities to secure Obligations and Mission Obligations.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment under this Agreement, any Loan Document, the Mission Credit
Agreement or any Mission Loan Document that (a) requires the approval of all
Lenders or all affected Lenders in accordance with the terms of Section 10.01
and (b) has been approved by the Majority Lenders, the Required Revolving Credit
Lenders or the Required Term B Lenders, as applicable.

“Non-Loan Party” means (a) any Subsidiary of the Ultimate Parent that is not a
Loan Party and (b) any Mission Subsidiary that is not a Loan Party.

“Non-Material Real Property” means, (a) prior to the Senior Second Lien
Termination Date, (i) the leasehold Real Property of a Nexstar Entity not
subject to an Existing Mortgage on the Closing Date and (ii) the fee owned Real
Property of a Nexstar Entity that is not subject to an Existing Mortgage on the
Closing Date where the book value is less than $2,000,000 and (b) on and after
the Senior Second Lien Termination Date, (i) the leasehold Real Property of a
Nexstar Entity and (ii) the fee owned Real Property of a Nexstar Entity where
the book value is less than $2,000,000.

“Nonrenewal Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Note” means a Term B Note or a Revolving Credit Note, as the context may
require.

“Notice of Reinvestment Election” has the meaning specified in
Section 2.05(b)(ii)(B)

“NPL” means the National Priorities List under CERCLA.

“Obligations” means all (a) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party or other Subsidiary arising under any
Loan Document or otherwise with respect to any Loan or Letter of Credit, in each
case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or

 

54



--------------------------------------------------------------------------------

hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party, or any Subsidiary of a Loan Party, or
any Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding, (b) obligations of any Loan Party or
any other Subsidiary arising under any Secured Hedge Agreement, and (c) Cash
Management Obligations. Without limiting the generality of the foregoing, the
Obligations of the Loan Parties and the Subsidiaries of Loan Parties under the
Loan Documents (and of any of their Subsidiaries to the extent they have
obligations under the Loan Documents) include (i) the obligation (including
Guarantee Obligations) to pay principal, interest, Letter of Credit commissions,
reimbursement obligations, charges, expenses, fees, Attorney Costs, indemnities
and other amounts payable by any Loan Party or any other Subsidiary under any
Loan Document and (ii) the obligation of any Loan Party or any other Subsidiary
to reimburse any amount in respect of any of the foregoing that any Lender, in
its sole discretion, may elect to pay or advance on behalf of such Loan Party or
such Subsidiary.

“OECD” means the Organization for Economic Cooperation and Development.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Offered Loans” has the meaning specified in Section 2.05(e)(iii).

“OID” has the meaning specified in Section 2.14(b)(viii).

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement, and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

 

55



--------------------------------------------------------------------------------

“Outstanding Amount” means (a) with respect to the Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Term Loans, Revolving Credit Loans (including any refinancing of
outstanding Unreimbursed Amounts under Letters of Credit or L/C Credit
Extensions as a Revolving Credit Borrowing) and Swing Line Loans, as the case
may be, occurring on such date, and (b) with respect to any L/C Obligations on
any date, the amount of such L/C Obligations on such date after giving effect to
any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements of outstanding Unreimbursed Amounts under related Letters
of Credit (including any refinancing of outstanding Unreimbursed Amounts under
related Letters of Credit or related L/C Credit Extensions as a Revolving Credit
Borrowing) by the Borrower.

“Overnight Rate” means, for any day, the greater of (i) the Federal Funds Rate
and (ii) an overnight rate determined by the Administrative Agent, the relevant
L/C Issuer, or the Swing Line Lender, as the case may be, in accordance with
banking industry rules on interbank compensation.

“Parent Guarantors” means the Intermediate Parent, the Ultimate Parent, and any
other Person holding any portion of the Equity Interests of the Borrower.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and Multiemployer Plans and set forth in, with respect to plan years
ending prior to the effective date of the Pension Act, Section 412 of the Code
and Section 302 of ERISA, each as in effect prior to the Pension Act and,
thereafter, Section 412, 430, 431, 432 and 436 of the Code and Sections 302,
303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan as such term is defined
in Section 3(2) of ERISA (other than a Multiemployer Plan) that is maintained or
is contributed to by the Borrower and any ERISA Affiliate and is either covered
by Title IV of ERISA or is subject to the minimum funding standards under
Section 412 of the Code.

“Permitted Acquisition” means any acquisition that is permitted under the terms
of Section 7.03(j).

 

56



--------------------------------------------------------------------------------

“Permitted Asset Swap” means any Asset Swap permitted to occur under the terms
of Section 7.05(m).

“Permitted Encumbrances” has the meaning specified in the Mortgages.

“Permitted Equity Issuance” means any sale or issuance of any Qualified Equity
Interests of the Ultimate Parent or any direct or indirect parent of the
Ultimate Parent, in each case to the extent permitted (or not prohibited)
hereunder.

“Permitted Holders” means, collectively, (1) ABRY Partners and (2) members of
management of the Borrower (or Ultimate Parent or Intermediate Parent).

“Permitted Refinancing” means, with respect to any Person, any modification
(other than a release of such Person), refinancing, refunding, renewal or
extension of any Indebtedness of such Person; provided that (a) the principal
amount (or accreted value, if applicable) thereof does not exceed the principal
amount (or accreted value, if applicable) of the Indebtedness so modified,
refinanced, refunded, renewed or extended except by an amount equal to unpaid
accrued interest and premium thereon plus other reasonable amounts paid, and
fees and expenses reasonably incurred, in connection with such modification,
refinancing, refunding, renewal or extension and by an amount equal to any
existing commitments unutilized thereunder, and as otherwise permitted under
Section 7.02, (b) such modification, refinancing, refunding, renewal or
extension has a final maturity date equal to or later than the final maturity
date of, and has a Weighted Average Life to Maturity equal to or greater than
the Weighted Average Life to Maturity of, the Indebtedness being modified,
refinanced, refunded, renewed or extended, (c) at the time thereof, no Event of
Default shall have occurred and be continuing, (d) to the extent such
Indebtedness being so modified, refinanced, refunded, renewed or extended is
subordinated in right of payment to the Obligations, such modification,
refinancing, refunding, renewal or extension is subordinated in right of payment
to the Obligations on terms at least as favorable to the Lenders as those
contained in the documentation governing the Indebtedness being so modified,
refinanced, refunded, renewed or extended, (e) the terms and conditions
(including, if applicable, as to collateral but excluding as to subordination,
interest rate and redemption premium) of any such modified, refinanced,
refunded, renewed or extended Indebtedness, taken as a whole, are not materially
less favorable to the Loan Parties or the Lenders than the terms and conditions
of the Indebtedness being modified, refinanced, refunded, renewed or extended
(provided that a certificate of a Responsible Officer of the Borrower delivered
to the Administrative Agent at least five Business Days prior to the incurrence
of such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the foregoing requirement, shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirement unless the Administrative Agent notifies the Borrower within such
five Business Day period that it disagrees with such determination (including a
reasonable description of the basis upon which it disagrees)), and (f) such
modification, refinancing, refunding, renewal or extension is only incurred by
the Person who is the obligor of the Indebtedness being so modified, refinanced,
refunded, renewed or extended.

 

57



--------------------------------------------------------------------------------

“Permitted Revolver Reallocation” has the meaning specified in the Revolver
Reallocation Letter.

“Permitted Sale Leaseback” means any Sale Leaseback consummated by the Borrower
or any Restricted Subsidiary after the Closing Date; provided that (a) no
Default exists both before and after giving effect thereto, (b) any such Sale
Leaseback not between (i) a Loan Party and another Loan Party or (ii) a
Restricted Subsidiary that is not a Loan Party and another Restricted Subsidiary
that is not a Loan Party must be, in each case, consummated for fair value as
determined at the time of consummation in good faith by the Borrower or such
Restricted Subsidiary, (c) all net proceeds and compensation received for each
such Sale Leaseback is 100% cash, (d) 100% of the Net Cash Proceeds of such Sale
Leaseback are used to prepay the Loans in accordance with the terms of
Section 2.05(b) (and except as provided in Section 2.05(b)), and (e) any
television stations owned by the Borrower and the Mission Borrower in the same
market are sold concurrently by the Borrower and the Mission Borrower in
connection with such Sale Leaseback and in accordance with the terms of this
Agreement and the Mission Credit Agreement.

“Permitted Term B Reallocation” has the meaning specified in the Term B
Reallocation Letter.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA, maintained for employees of a Loan Party (or, solely with respect to such
a plan subject to Title IV of ERISA or Section 412 of the Code, any ERISA
Affiliate) or any such Plan to which a Loan Party (or, solely with respect to
such a plan subject to Title IV of ERISA or Section 412 of the Code, any ERISA
Affiliate) is required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.02.

“Pledge Agreements” means, collectively, the Nexstar Pledge Agreement and the
Mission Pledge Agreements.

“Pro Forma Basis” and “Pro Forma Effect” mean, with respect to compliance with
any test hereunder for an applicable period of measurement, that all Specified
Transactions and the following transactions in connection therewith shall be
deemed to have occurred as of the first day of the applicable period of
measurement (as of the last date in the case of a balance sheet item) in such
test: (i) income statement items (whether positive or negative) attributable to
the property or Person subject to such Specified Transaction (excluding Taxes,
solely, for purposes of determining clause (iv) of the definition of
“Consolidated Fixed Charge Coverage Ratio”) (A) in the case of a Disposition of
all or substantially all Equity Interests in any Subsidiary of the Borrower or
any division used for operations of the Borrower or any of its Subsidiaries,
shall be excluded, and (B) in the case of a Permitted Acquisition or Investment
described in the definition of “Specified Transaction,” shall be included,
(ii) any retirement of Indebtedness, and (iii) any Indebtedness incurred or
assumed by the Borrower or any of its Restricted Subsidiaries in connection
therewith and if such Indebtedness has a floating or formula rate, shall have an

 

58



--------------------------------------------------------------------------------

implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate which is or would be in effect with
respect to such Indebtedness as at the relevant date of determination; provided
that, the foregoing pro forma adjustments may be applied to any such test solely
to the extent that such adjustments are consistent with the definition of
Consolidated EBITDA and give effect to events (including operating expense
reductions) that are (as determined by the Borrower in good faith) (1) directly
attributable to such transaction, (2) expected to have a continuing impact on
the Borrower and its Restricted Subsidiaries and (3) factually supportable.

“Pro Forma Financial Statements” has the meaning specified in Section 5.05(c).

“Proposed Discounted Prepayment Amount” has the meaning specified in
Section 2.05(e)(ii).

“Public Lender” has the meaning specified in Section 6.02.

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Qualifying Balances” means, as at any date, the sum of

(a) the aggregate amount of unrestricted cash and Domestic Cash Equivalents on
hand of the Borrower, its Restricted Subsidiaries and the Mission Entities on
such date (in each case, (i) free and clear of all Liens, other than Liens
granted under the Loan Documents, and (ii) excluding Cash Collateral and other
amounts held in accounts that hold cash for payment of any specified payable)
and

(b) without duplication of the amounts in clause (a) preceding, cash on hand of
the Borrower on such date that is to be used for the repayment of existing
Indebtedness under any Indenture Documentation in accordance with the terms of
such Indenture Documentation, and which such repayment is permitted by the terms
of this Agreement, but in each case only after an irrevocable tender offer or
redemption notice with respect to such Indebtedness has been issued, and

in each case of (a) and (b) preceding, only to the extent such cash or Domestic
Cash Equivalents, as applicable, is included in the consolidated balance sheet
of the Borrower and its Restricted Subsidiaries as of such date, which aggregate
amount of unrestricted cash and Domestic Cash Equivalents shall be determined
without giving pro forma effect to the proceeds of Indebtedness incurred or
proposed to be incurred on such date; provided that, notwithstanding the
foregoing, for purposes of this definition (1) Qualifying Balances shall not at
any time exceed the sum of (A) $75,000,000, plus (B) the amount of cash on hand
of the Borrower meeting the qualifications set forth in clause (b) preceding and
(2) Qualifying Balances shall be deemed to be zero for any day on which an Event
of Default shall have occurred and be continuing.

“Qualifying Lenders” has the meaning specified in Section 2.05(e)(iv).

“Qualifying Loans” has the meaning specified in Section 2.05(e)(iv).

 

59



--------------------------------------------------------------------------------

“Reallocated Term B Commitment Amount” has the meaning specified in
Section 2.01(a)(ii).

“Real Property” means, with respect to any Person, all of the right, title and
interest of such Person in and to land, and the improvements and fixtures
located thereon, including Leaseholds.

“Recipient” means the Administrative Agent, any Lender, any L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party or any Subsidiary of a Loan Party hereunder.

“Refinancing” means the repayment, repurchase or other discharge of all Existing
Indebtedness other than Surviving Indebtedness.

“Refinancing Revolving Commitments” means Incremental Revolving Commitments and
Incremental Revolving Facilities that are designated by a Responsible Officer of
the Borrower as “Refinancing Revolving Commitments” in a certificate of a
Responsible Officer of the Borrower delivered to the Administrative Agent on or
prior to the date of incurrence.

“Refinancing Term Loans” means Incremental Term Loans and Incremental Term Loan
Increases that are designated by a Responsible Officer of the Borrower as
“Refinancing Term Loans” in a certificate of a Responsible Officer of the
Borrower delivered to the Administrative Agent on or prior to the date of
incurrence.

“Register” has the meaning specified in Section 10.06(c).

“Rejection Notice” has the meaning specified in Section 2.05(b)(v).

“Related Indemnified Person” means, with respect to any Indemnitee, (a) any
controlling person or controlled affiliate of such Indemnitee, (b) the
respective directors, officers or employees of such Indemnitee or any of its
controlling persons or controlled affiliates and (c) the respective agents,
advisors or representatives of such Indemnitee or any of its controlling persons
or controlled affiliates, in the case of this clause (c) acting on behalf of
such Indemnitee, controlling person or such controlled affiliate; provided that
each reference to a controlled affiliate or controlling person in this
definition pertains to a controlled affiliate or controlling person involved in
the Transaction.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, counsel, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Removal Effective Date” has the meaning specified in Section 9.06(b).

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.

 

60



--------------------------------------------------------------------------------

“Repricing Transaction” means (a) any prepayment or repayment of Term B Loans,
with the proceeds of, or any conversion of Term B Loans into, any (i) new or
replacement tranche of bank term loans (including Incremental Term Loans) (other
than term A loans) or (ii) any Indebtedness incurred under Section 7.02(u)(i),
in any case bearing interest with an “effective yield” (taking into account, for
example, upfront fees, interest rate spreads, interest rate benchmark floors and
original issue discount, but excluding the effect of any arrangement,
structuring, syndication or other fees payable in connection therewith that are
not shared with all lenders or holders of such new or replacement loans) less
than the “effective yield” applicable to the Term B Loans (as such comparative
yields are determined in the reasonable judgment of the Administrative Agent
consistent with generally accepted financial practices) but excluding any new or
replacement loans incurred in connection with a Change of Control and (b) any
amendment (including pursuant to a Refinancing Term Loan as contemplated by
Section 2.14 or replacement of a Term Loan as contemplated by Section 10.01) to
the Term B Loans which reduces the “effective yield” applicable to the Term B
Loans. For purposes of the foregoing, “effective yield” per annum, shall mean,
as of any date of determination, the sum of (i) the higher of (A) the Eurodollar
Rate on such date for a deposit in Dollars with a maturity of one month and
(B) the Eurodollar Rate floor, if any, with respect thereto as of such date,
(ii) the interest rate margins as of such date (with such interest rate margin
and interest spreads to be determined by reference to the Eurodollar Rate) and
(iii) the amount of original issue discount and upfront fees thereon (converted
to yield assuming a four-year average life and without any present value
discount).

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application, and (c) with
respect to a Swing Line Loan, a Swing Line Loan Notice.

“Required Revolving Credit Lenders” means, as of any date of determination,
Revolving Credit Lenders and Mission Revolving Credit Lenders holding more than
50% of the sum of the (a) Total Revolving Credit Outstandings (with the
aggregate amount of each Revolving Credit Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Revolving Credit Lender for purposes of this definition), (b) aggregate
unused Revolving Credit Commitments, (c) Mission Total Revolving Credit
Outstandings, and (d) aggregate unused Mission Revolving Credit Commitments. The
(i) unused Revolving Credit Commitment of, and the portion of the Total
Revolving Credit Outstandings held or deemed held by, any Defaulting Lender and
(ii) unused Mission Revolving Credit Commitment of, and the portion of the
Mission Total Revolving Credit Outstandings held or deemed held by, any Mission
Defaulting Lender, in each case, shall be disregarded in determining Required
Revolving Credit Lenders at any time; provided that, the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or the relevant L/C Issuer, as the case may be, in making such
determination.

“Required Term B Lenders” means, as of any date of determination, Term B Lenders
and Mission Term B Lenders holding more than 50% of the sum of the (a) Total
Term B Loan Outstandings and (b) Mission Total Term B Loan Outstandings. The
(i) portion of the Total Term B Loan Outstandings held or deemed held by, any
Defaulting Lender and (ii) portion of the Mission Total Term B Loan Outstandings
held or deemed held by, any Mission Defaulting Lender, in each case, shall be
disregarded in determining Required Term B Lenders at any time.

 

61



--------------------------------------------------------------------------------

“Resignation Effective Date” has the meaning specified in Section 9.06(a).

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer, assistant treasurer or controller
of a specified Loan Party, and solely for purposes of the delivery of incumbency
certificates pursuant to Section 4.01, the secretary or any assistant secretary
of a Loan Party. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of any Nexstar
Entity or Mission Entity or any of their Restricted Subsidiaries, or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such Equity Interest, or on
account of any return of capital to any such Person’s stockholders, partners or
members (or the equivalent of any thereof) in respect of such Equity Interest.

“Restricted Subsidiary” means (a) any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary, (b) when such term is used herein with the designation
of “Restricted Subsidiary of the Loan Parties” or “Loan Parties and their
Restricted Subsidiaries”, or other similar designations, “Restricted Subsidiary”
means each Person that meets the qualifications set forth in clause (a)
preceding together with each Person meeting the qualification set forth in
clause (a) of the definition of “Restricted Subsidiary” in the Mission Credit
Agreement, and (c) when such term is used herein with the designation of
“Restricted Subsidiary of the Ultimate Parent”, “Restricted Subsidiary” means
each Person that meets the qualifications set forth in clause (a) preceding
together with each Person that is a Subsidiary of the Ultimate Parent that is
required to be a Guarantor and pledge its assets in accordance with the terms of
this Agreement.

“Retained Declined Proceeds” has the meaning specified in Section 2.05(b)(v).

“Revolver Reallocation Letter” means that certain letter among the Borrower, the
Revolving Credit Lenders and the Mission Revolving Credit Lenders permitting
under certain circumstances the reallocation of the Revolving Credit Commitments
and the Mission Revolving Credit Commitments as described on Schedule 1.01(c).

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b) or Section 2.03, as applicable, (b) purchase participations in
L/C Obligations in respect of Letters of Credit and (c) purchase participations
in Swing Line Loans, in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Lender’s name on

 

62



--------------------------------------------------------------------------------

Schedule 2.01 under the caption “Revolving Credit Commitment” or opposite such
caption in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement and as such Revolving Credit Commitment may be
adjusted in accordance with the terms of the Revolver Reallocation Letter. The
aggregate Revolving Credit Commitments of all Revolving Credit Lenders shall be
$65,000,000 on the Closing Date, as such amount may be adjusted from time to
time in accordance with the terms of this Agreement and the Revolver
Reallocation Letter.

“Revolving Credit Exposure” means, as to any Revolving Credit Lender at any
time, the aggregate principal amount at such time of its outstanding Revolving
Credit Loans and such Revolving Credit Lender’s participation in L/C Obligations
and Swing Line Loans at such time.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment or that holds Revolving Credit Loans at such time.

“Revolving Credit Loan” has the meaning specified in Section 2.01(b).

“Revolving Credit Note” means a promissory note made by the Borrower payable to
any Revolving Credit Lender, or its registered assigns, evidencing Revolving
Credit Loans or Swing Line Loans, as the case may be, made by such Revolving
Credit Lender, substantially in the form of Exhibit C-2.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

“Sale Leaseback” means any transaction or series of related transactions
pursuant to which the Borrower or any of its Restricted Subsidiaries (a) sells,
transfers or otherwise disposes of any property, real or personal, whether now
owned or hereafter acquired, and (b) as part of such transaction, thereafter
rents or leases such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold,
transferred or disposed.

“Sanction(s)” means any international economic sanction administered or enforced
by OFAC, the United Nations Security Council, the European Union, Her Majesty’s
Treasury or other relevant sanctions authority.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Hedge Agreement” means any Swap Contract permitted under
Section 7.02(c) that is entered into by and between any Loan Party or any
Restricted Subsidiary and any Hedge Bank.

 

63



--------------------------------------------------------------------------------

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, the L/C Issuers, the Hedge Banks, the Cash Management Banks,
the Swing Line Lender, each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Section 9.05, and the other
Persons the Obligations owing to which are or are purported to be secured by the
Collateral under the terms of the Loan Documents.

“Securities Act” means the Securities Act of 1933.

“Security Agreement” means, collectively, the Nexstar Security Agreement, the
Mission Security Agreement, and each Security Agreement Supplement executed and
delivered pursuant to Section 6.11 and Section 6.14 and pursuant to Section 6.11
and Section 6.14 of the Mission Credit Agreement.

“Security Agreement Supplement” has the meaning specified in the Security
Agreement.

“Security Documents” means, collectively, the Security Agreements, the Pledge
Agreements, the Mortgages, each of the deeds of trust, mortgages, collateral
assignments, Security Agreement Supplements, security agreements, pledge
agreements, intellectual property security agreements, assignments, account
control agreements, or other agreements granting Liens or security interests, or
assignments, required to be delivered pursuant to Section 4.01, Section 6.11 or
Section 6.14, or pursuant to Section 4.01, Section 6.11 or Section 6.14 of the
Mission Credit Agreement, and each of the other agreements, instruments or
documents that creates or purports to create a Lien or Guarantee for the benefit
of any of the Secured Parties securing all or any portion of the Obligations or
the Mission Obligations.

“Sellers” means, collectively, Newport Television and Newport Television
License.

“Senior 6 7/8% Notes due 2020” means the 67/8% Senior Notes due 2020 issued by
the Borrower.

“Senior 6 7/8% Notes due 2020 Indenture” means that certain Indenture dated
November 9, 2012, among the Borrower, the Intermediate Parent, the Mission
Entities and The Bank of New York Mellon, as trustee under such Indenture,
executed in connection with the Senior 67/8% Notes due 2020 and any supplement
or amendment thereto.

“Senior 6 7/8% Notes due 2020 Indenture Documentation” means the Senior 67/8%
Notes due 2020, the Senior 67/8% Notes due 2020 Indenture, and all agreements
and instruments executed by the Borrower or any other Loan Parties or any
Subsidiary of a Loan Party in connection with the Senior 67/8% Notes due 2020
and the Senior 67/8% Notes due 2020 Indenture.

“Senior Second Lien Notes” means the 8.875% Senior Secured Second Lien Notes due
2017, issued by the Borrower and the Mission Borrower.

“Senior Second Lien Notes Indenture” means that certain Indenture dated
April 19, 2010 among the Borrower, the Mission Borrower, the Guarantors and The
Bank of New York Mellon, as trustee under such Indenture, and Wilmington Trust,
FSB, executed in connection with the Senior Second Lien Notes, and any
supplement or amendment thereto.

 

64



--------------------------------------------------------------------------------

“Senior Second Lien Notes Indenture Documentation” means the Senior Second Lien
Notes, the Senior Second Lien Notes Indenture, and all agreements and
instruments executed by the Borrower or any other Loan Parties or any Subsidiary
of a Loan Party in connection with the Senior Second Lien Notes and the Senior
Second Lien Notes Indenture, including without limitation, all agreements
granting any second Lien to secure any of the Senior Second Lien Notes.

“Senior Second Lien Notes Intercreditor Agreement” means that certain
Intercreditor Agreement executed as of April 19, 2010 between the Administrative
Agent, The Bank of New York Mellon, the Mission Borrower, the Borrower, the
other Nexstar Entities, David S. Smith and Wilmington Trust FSB.

“Senior Second Lien Termination Date” means such date on which the Senior Second
Liens Notes have all been repaid in full, extinguished and terminated,
regardless of whether by redemption, repayment, defeasance or otherwise and the
Senior Second Lien Notes Indenture Documentation has been terminated.

“Shared Services Agreement” means a shared services arrangement or other similar
contractual arrangement pursuant to which a Person owning a television broadcast
station provides certain technical, business, management, administrative,
back-office or other services in support of the business or operation of a
second television broadcast station owned by another Person (who is not an
Affiliate of the first Person).

“Shared Services Party” means, with respect to any Shared Services Party
Station, any Person (including any Mission Entity) that (a) holds the Broadcast
Licenses with respect to such Shared Services Party Station, (b) in connection
therewith, is a party to a Sharing Arrangement with any Nexstar Entity with
respect to such Shared Services Party Station, and (c) incurs any Indebtedness,
all or any portion of which is required to be guaranteed by, or secured by any
of the assets or properties of, any Loan Party.

“Shared Services Party Acquisition” means the acquisition of a Shared Services
Party Station, whether by means of the acquisition of all of the assets of such
Shared Services Party Station by a Shared Services Party, the acquisition of a
portion of the assets of such Shared Services Party Station by a Shared Services
Party with the remaining portion being acquired by one or more Nexstar Entities
or otherwise.

“Shared Services Party Credit Facility” means a loan facility to be entered into
by a Shared Services Party and the lenders party thereto for the purpose of
financing the purchase price of a Shared Services Party Acquisition and paying
any fees, commissions and expenses in connection therewith regardless of whether
such Indebtedness is guaranteed by any Nexstar Entity.

“Shared Services Party Station” means (a) any Mission Station, and (b) any
television broadcast station, other than a Station (including, without
limitation, certain licenses (including all permits, licenses and authorizations
of the FCC with respect to such station), equipment, real property, contracts
and intellectual property and other assets related to the operation of such
station), that is subject to a Sharing Arrangement entered into by a Nexstar
Entity.

 

65



--------------------------------------------------------------------------------

“Sharing Arrangement” means any Shared Services Agreement, Joint Sales Agreement
or Local Marketing Agreement.

“Sold Entity or Business” has the meaning specified in the definition of the
term “Consolidated EBITDA.”

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property (for the
avoidance of doubt, calculated to include goodwill and other intangibles) of
such Person is greater than the total amount of liabilities, including
contingent liabilities, of such Person (it being understood that the amount of
contingent liabilities at any time shall be computed as the amount that, in
light of all the facts and circumstances existing at such time, represents the
amount that can be reasonably be expected to become an actual or matured
liability), (b) the present fair salable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts as they become absolute and matured, (c) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay such debts and liabilities as
they mature, (d) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person’s
property would constitute an unreasonably small capital, and (e) such Person is
able to pay its debts and liabilities, subordinated, contingent or otherwise, as
they become absolute and matured. The amount of contingent liabilities at any
time shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

“Specified Acquisition Agreement Representations” means such of the
representations made by the Sellers with respect to the Target Assets in the
Acquisition Agreements as are material to the interests of the Lenders, but only
to the extent that the applicable (a) Nexstar Entity has the right not to
consummate the Newport Acquisition or (b) Mission Entity has the right not to
consummate the Little Rock Acquisition, as applicable, or to terminate its
obligations under the applicable Acquisition Agreement as a result of a breach
of such representations in the Acquisition Agreements.

“Specified Equity Contribution” means any direct or indirect equity investment
in the Borrower in cash in the form of common Equity Interests (or other
Qualified Equity Interests reasonably acceptable to the Administrative Agent)
made pursuant to Section 8.05.

“Specified Transaction” means any Investment (including the Newport Acquisition
and the Little Rock Acquisition), Disposition, incurrence or repayment of
Indebtedness, Restricted Payment, Subsidiary designation (as a Restricted
Subsidiary or an Unrestricted Subsidiary), discontinuance of operations, the
incurrence of Incremental Term Loans or Incremental Revolving Commitments, or
any other event that by the terms of this Agreement requires such test to be
calculated on a “Pro Forma Basis” or after giving “Pro Forma Effect”; provided
that any increase in the Revolving Credit Commitment, for purposes of this
“Specified Transaction” definition, shall be deemed to be fully drawn; provided,
further, that any such Specified Transaction having an aggregate value of less
than $5,000,000 shall not be calculated on a “Pro Forma Basis” or after giving
“Pro Forma Effect.”

 

66



--------------------------------------------------------------------------------

“Sponsor” means each of ABRY Partners and its Affiliates and funds or
partnerships managed by it or any of its Affiliates, but not including, however,
any of their portfolio companies that do not own Equity Interests directly or
indirectly in any of the Loan Parties or any of their Affiliates.

“Station” means, at any time and with respect to the television broadcast
stations of the Borrower (or, as applicable any Subsidiary of the Borrower)
(a) as set forth on Schedule 1.01(b) hereto, or (b) as acquired, directly or
indirectly, by a Nexstar Entity after the Closing Date pursuant to a transaction
permitted under the Loan Documents; provided, that any such television broadcast
station that ceases to be owned, directly or indirectly, by a Nexstar Entity
pursuant to a transaction permitted under the Loan Documents shall, upon the
consummation of such transaction, cease to be a “Station” hereunder. This
definition of “Station” may be used with respect to any single television
station meeting any of the preceding requirements or all such television
stations, as the context requires.

“Station Sharing Arrangement” means any Sharing Arrangement under which a
Person, other than a Nexstar Entity, provides services or obtains the right to
provide programming to, or sells advertising availabilities on or with respect
to, a Station.

“Strategic Shared Services Party” means any Person, other than a Shared Services
Party, that is party to a Sharing Arrangement with any Nexstar Entity.

“Subordinated Debt” means Indebtedness incurred by a Loan Party or any
Restricted Subsidiary of a Loan Party that is subordinated in right of payment
to the prior payment of all Obligations of such Loan Party or such Restricted
Subsidiary of a Loan Party under the Loan Documents, in each case only to the
extent the principal amount of such Subordinated Debt is in excess of the
Threshold Amount.

“Subordinated Debt Documents” means any agreement, indenture and instrument
pursuant to which any Subordinated Debt is issued, in each case as amended to
the extent permitted under the Loan Documents.

“Subordination Provisions” has the meaning specified in Section 8.01(l).

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall (a) refer to a Subsidiary or
Subsidiaries of the Borrower, and (b) include the Mission Entities to the extent
specified in, and in accordance with the terms of, Section 1.03(d) (but only to
the extent specified by Section 1.03(d)).

“Subsidiary Guarantors” means, collectively, the Subsidiaries of the Borrower
that are Guarantors.

 

67



--------------------------------------------------------------------------------

“Surviving Indebtedness” has the meaning specified in Section 7.02(s).

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Facility” means the revolving credit facility made available by the
Swing Line Lender pursuant to Section 2.04.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B, or in such other form agreed to by the Borrower and the
Administrative Agent.

“Swing Line Obligations” means, as at any date of determination, the aggregate
principal amount of all Swing Line Loans outstanding.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $10,000,000 and
(b) the aggregate principal amount of the Revolving Credit Commitments. The
Swing Line Sublimit is part of, and not in addition to, the Revolving Credit
Commitments.

 

68



--------------------------------------------------------------------------------

“Syndication Agent” means UBS Securities LLC in its capacity as Syndication
Agent under this Agreement.

“Target Assets” means all assets being acquired pursuant to the Acquisition
Agreements.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Television Broadcasting Business” means a business substantially all of which
consists of the construction, ownership, operation, management, promotion,
extension or other utilization of any type of television broadcasting system or
any similar television broadcasting business, including the syndication of
television programming, the obtaining of a License or franchise to operate such
a system or business, and activities incidental thereto, such as providing
production services, operating Internet-based information services and selling
advertising for such services, and developing uses other than broadcasting for
the digital spectrum used by television stations.

“Term B Advance Period” means that period commencing on the Closing Date and
ending on the Term B Advance Period Termination Date.

“Term B Advance Period Termination Date” means June 3, 2013.

“Term B Borrowing” means a borrowing consisting of Term B Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Term B Lenders pursuant to Section 2.01(a).

“Term B Commitment” means, as to each Term B Lender, its obligation to make a
Term B Loan to the Borrower pursuant to Section 2.01(a) in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Lender’s name on Schedule 2.01 under the caption “Term B
Commitment” or in the Assignment and Assumption pursuant to which such Term B
Lender becomes a party hereto, as applicable, as such amount may be (i) adjusted
from time to time in accordance with this Agreement and (ii) increased in
accordance with the terms of the Term B Reallocation Letter. The initial
aggregate amount of the Term B Commitments is $246,000,000, as such amount may
be increased in accordance with the terms of the Term B Reallocation Letter.

“Term B Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Term B Commitments at such time and (b) thereafter, the
aggregate principal amount of the Term B Loans of all Term B Lenders outstanding
at such time.

“Term B Lender” means at any time, any Lender that has a Term B Commitment or a
Term B Loan at such time.

“Term B Loan” means a Loan made pursuant to Section 2.01(a).

“Term B Loan Applicable Rate Adjustment Date” means the first date after
March 31, 2013 on which each of the following conditions in clauses (a), (b) and
(c) following is satisfied: (a) there exists no Default on such date, (b) the
Consolidated Total Net Leverage Ratio is less

 

69



--------------------------------------------------------------------------------

than 4.75:1.00 as demonstrated in a Compliance Certificate delivered to the
Administrative Agent for the fiscal quarter end March 31, 2013, or for any
fiscal quarter end thereafter, and (c) the first date on which (i) both the Term
B Lenders and Mission Term B Lenders have advanced Term B Loans and Mission Term
B Loans in the full amount of the aggregate Term B Commitments and the aggregate
Mission Term B Commitments, respectively or (ii) the Term B Advance Period
Termination Date has occurred and the Term B Commitments have been terminated.

“Term B Note” means a promissory note made by the Borrower in favor of a Term B
Lender, or its registered assigns, evidencing Term B Loans made by such Term B
Lender, substantially in the form of Exhibit C-1.

“Term B Reallocation Letter” means that certain letter among the Borrower, the
Term B Lenders and the Mission Term B Lenders permitting under certain
circumstances the reallocation of the Term B Commitment and Mission Term B
Commitment as described on Schedule 1.01(c).

“Term Borrowing” means a Term B Borrowing or a borrowing in respect of
Incremental Term Loans, as the context requires.

“Term Lender” means, at any time, any Lender that has a Term B Commitment, a
Term B Loan or an Incremental Term Loan at such time.

“Term Loan” means a Term B Loan, an Incremental Term Loan or an Extended Term
Loan, as the context requires.

“Term Loan Commitments” means a Term B Commitment or a commitment in respect of
any Incremental Term Loans or any combination thereof, as the context may
require.

“Test Period” means, at any date of determination, the most recently completed
four consecutive fiscal quarters of the Borrower ending on or prior to such date
for which financial statements have been or are required to be delivered
pursuant to Section 6.01(a) or (b).

“Threshold Amount” means $25,000,000.

“Ticking Fee” has the meaning specified in Section 2.09(c).

“Total Assets” means the total assets of the Nexstar Entities and the Mission
Entities on a consolidated basis, as shown on the most recent balance sheet of
the Ultimate Parent delivered pursuant to Section 6.01(a) or (b) (or, for the
period prior to the time any such statements are so delivered pursuant to such
sections, the pro forma financial statements of the Ultimate Parent giving
effect to the Transaction).

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Total Revolving Credit Outstandings” means, on any date of determination, the
aggregate Outstanding Amount of all Revolving Credit Loans, Swing Line Loans and
L/C Obligations on such date.

 

70



--------------------------------------------------------------------------------

“Total Term B Loan Outstandings” means on any date of determination, the
aggregate Outstanding Amount of all Term B Loans on such date.

“Transaction” means, collectively, (a) the Newport Acquisition, (b) the funding
of the Term Loans and the Initial Revolving Borrowing on the Closing Date,
(c) the Refinancing, (d) the consummation of any other transactions in
connection with the foregoing and (e) the payment of the fees and expenses
incurred in connection with any of the foregoing.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

“Ultimate Parent” means Nexstar Broadcasting Group, Inc., a Delaware
corporation.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Subsidiary” means (a) as of the Closing Date, each Subsidiary of
the Borrower and the Mission Borrower listed on Schedule 1.01(e), (b) each
Subsidiary of the Borrower and the Mission Borrower designated by the board of
directors of the Borrower and the Mission Borrower as an Unrestricted Subsidiary
pursuant to Section 2.18 subsequent to the Closing Date and (c) any Subsidiary
of an Unrestricted Subsidiary; provided that, notwithstanding the foregoing, no
Subsidiary or Mission Subsidiary that executes and delivers (or has executed and
delivered) (i) any Loan Document, including without limitation a Guaranty or any
Security Document, or (ii) a guarantee of (or provides or has provided any other
credit support for) the Senior Second Lien Notes, the Senior 67/8% Notes due
2020, any Subordinated Debt, or any other public indebtedness of any Nexstar
Entity or Mission Entity, or of any Restricted Subsidiary of a Loan Party, such
Subsidiary or such Mission Subsidiary, as applicable, shall be designated as an
Unrestricted Subsidiary. Notwithstanding the foregoing or any other provision in
this Agreement or any other Loan Document to the contrary, no Subsidiary or
Mission Subsidiary shall be considered an “Unrestricted Subsidiary” if it does
not receive similar treatment under all of the Indenture Documentation.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).

 

71



--------------------------------------------------------------------------------

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (b) the then outstanding principal amount of such
Indebtedness.

“Wholly-Owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(a) director’s qualifying shares, (b) shares issued to foreign nationals to the
extent required by applicable Law and (c) other de minimus share issuances
required by local Law) are owned by such Person and/or by one or more
wholly-owned Subsidiaries of such Person.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

72



--------------------------------------------------------------------------------

1.03 Accounting Terms; Calculation of Financial Covenants and other Financial
Ratios and Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied in
a manner consistent with that used in preparing the Audited Financial
Statements, except as otherwise specifically prescribed herein. Notwithstanding
the foregoing, for purposes of determining compliance with any covenant
(including the computation of any financial covenant) contained herein,
Indebtedness of the Borrower and its Subsidiaries shall be deemed to be carried
at 100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 on financial liabilities shall be disregarded.

(b) Changes in GAAP. If at any time any change in GAAP (including the adoption
of IFRS) would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrower or the Majority Lenders
shall so request, the Administrative Agent and the Borrower shall negotiate in
good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Majority
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP. Without limiting the foregoing, leases shall continue to be
classified and accounted for on a basis consistent with that reflected in the
Audited Financial Statements for all purposes of this Agreement, notwithstanding
any change in GAAP relating thereto, unless the parties hereto shall enter into
a mutually acceptable amendment addressing such changes, as provided for above.

(c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.

(d) Calculation of Financial Covenants, and other Financial Ratios and Results.
With respect to the Borrower and its Restricted Subsidiaries, in calculating
Financial Covenants, other financial ratios or results of operations, or
financial performance in any manner (including without limitation the
calculation of Excess Cash Flow) and for financial reporting purposes, the
consolidated financial position and results of operations of the Mission
Borrower and the Mission Restricted Subsidiaries (including without limitation,
all Indebtedness, other liabilities, revenues and other income) shall be
included as if the Mission Borrower is a Restricted Subsidiary of the Borrower
and any television stations owned by a Mission Entity is a “Station,” so long as
Sharing Arrangements between the Mission Entities and the Borrower or one or
more Restricted Subsidiaries of the Borrower, covering all of the Mission
Stations, are in full force and effect. Notwithstanding the foregoing, inclusion
of the financial position and results of the

 

73



--------------------------------------------------------------------------------

Mission Entities shall at all times be without duplication; to the extent any
provision of this Agreement, the Mission Credit Agreement or any other Loan
Document or Mission Loan Document already includes the result of the Mission
Entities, this provision shall not operate to duplicate any such included
information.

(e) Notwithstanding anything to the contrary herein, for purposes of determining
compliance with any test contained in this Agreement with respect to any period
during which any Specified Transaction occurs, the Consolidated Total Net
Leverage Ratio, the Consolidated Fixed Charge Coverage Ratio, the Consolidated
Total Secured Debt Leverage Ratio, the Consolidated First Lien Leverage Ratio
and the Consolidated First Lien Net Leverage Ratio shall be calculated with
respect to such period and such Specified Transaction on a Pro Forma Basis.

1.04 Rounding. Any financial ratios required to be satisfied in order for a
specific action to be permitted under this Agreement or required to be
maintained by the Borrower pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

1.05 Timing of Payment or Performance. When the payment of any obligation or the
performance of any covenant, duty or obligation is stated to be due or
performance required on a day which is not a Business Day, the date of such
payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day.

1.06 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to central time (daylight or standard, as applicable).

1.07 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.
For all purposes of this Agreement, if on any date of determination a Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn.

 

74



--------------------------------------------------------------------------------

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 The Loans.

(a) The Term B Loans. Subject to the terms and conditions set forth herein,

(i) each Term B Lender severally agrees to make a single loan to the Borrower on
the Closing Date in an aggregate principal amount not to exceed such Term B
Lender’s Term B Commitment as it is in effect on the Closing Date. The Term B
Borrowing shall consist of Term B Loans made simultaneously by the Term B
Lenders in accordance with their respective Term B Commitments. Amounts borrowed
under this Section 2.01(a) and repaid or prepaid may not be reborrowed. Term B
Loans may be Base Rate Loans or Eurodollar Rate Loans as further provided
herein; and

(ii) after the Closing Date and until the Term B Advance Period Termination
Date, the Term B Commitment of each Term B Lender may be increased one time
pursuant to a Permitted Term B Reallocation by the Borrower between the Term B
Commitment and the Mission Term B Commitment of each Term B Lender. The
Permitted Term B Reallocation shall be limited to a reallocation of all or any
portion of the $60,000,000 Mission Term B Commitment that is available after the
Mission Closing Date in accordance with the provisions of Section 2.01(a)(ii) of
the Mission Credit Agreement and in accordance with the Term B Reallocation
Letter (such reallocated amount, the “Reallocated Term B Commitment Amount”). In
connection with any Permitted Term B Reallocation, at the request of the
Administrative Agent or any Term B Lender, the Borrower shall execute and
deliver to the Administrative Agent replacement Term B Notes in an amount equal
to each Term B Lender’s Term B Commitment as adjusted in accordance with the
terms of the Term B Reallocation Letter. Availability of the Reallocated Term B
Commitment Amount shall be subject to the terms and conditions of this Agreement
and to the additional following terms:

(A) each Term B Lender severally agrees to make one subsequent term loan to the
Borrower on any Business Day during the Term B Advance Period for the Term B
Facility, in an aggregate principal amount equal to such Term B Lender’s
Applicable Term B Percentage of the Reallocated Term B Commitment Amount,
provided that, notwithstanding the foregoing, such subsequent term loan will
only be available to be drawn by the Borrower during the Term B Advance Period
if

(I) the proceeds of such Term B Borrowing are used concurrently (or
substantially simultaneously) with the funding of any such Term B Loan, to
consummate any Identified Acquisition, and/or another acquisition or
acquisitions agreed to by the Administrative Agent and the Borrower, so long as
(1) on such date of Term B Borrowing, each such acquisition meets all the
requirements of a Permitted Acquisition (and such acquisitions shall be treated
in all respects as acquisitions in accordance with the terms of Section 7.03(j))
and (2) the amount of such Term B Borrowing is not in excess of the sum of the
purchase price of such acquisitions and the costs and expenses related thereto;
or

 

75



--------------------------------------------------------------------------------

(II) an amount not less than the Reallocated Term B Commitment Amount has been
deposited in an escrow account at the Administrative Agent by the Borrower,
subject to a control agreement to secure the Obligations and the Mission
Obligations for the benefit of the Secured Parties, and subject to an escrow
agreement satisfactory to the Administrative Agent and the Borrower providing
that (1) such escrowed funds deposited by the Borrower will be used to fund any
Identified Acquisition and/or any other acquisition or acquisitions agreed to by
the Borrower and the Administrative Agent, and the costs and expenses related
thereto, in each case in accordance with substantially similar terms as set
forth in clause (I) preceding, or (2) to prepay the Term B Loans upon release
provisions negotiated by the parties in good faith; or

(III) any combination of the foregoing clauses (I) and (II) shall have occurred
in an aggregate amount totaling not less than the Reallocated Term B Commitment
Amount.

(B) On and after the Term B Advance Period Termination Date, no Lender shall be
obligated to make any Term B Loan. Each Term B Borrowing shall consist of Term B
Loans made simultaneously by the Term B Lenders in accordance with their
respective Term B Commitments. Amounts borrowed under this Section 2.01(a) and
repaid or prepaid may not be reborrowed. Term B Loans may be Base Rate Loans or
Eurodollar Rate Loans as further provided herein.

(b) The Revolving Credit Loans. Subject to the terms and conditions set forth
herein, each Revolving Credit Lender severally agrees to make loans (each such
loan, a “Revolving Credit Loan”) to the Borrower from time to time, on any
Business Day during the Availability Period, in an aggregate principal amount
not to exceed at any time outstanding the amount of such Lender’s Revolving
Credit Commitment; provided, however, that after giving effect to any such
Revolving Credit Borrowing, (i) the Total Revolving Credit Outstandings shall
not exceed the Revolving Credit Facility, and (ii) the Revolving Credit Exposure
of any Lender shall not exceed such Revolving Credit Lender’s Revolving Credit
Commitment. Within the limits of each Revolving Credit Lender’s Revolving Credit
Commitment, and subject to the other terms and conditions hereof, the Borrower
may borrow under this Section 2.01(b), prepay under Section 2.05, and reborrow
under this Section 2.01(b). Revolving Credit Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.

(c) Permitted Revolver Reallocation. Each Permitted Revolver Reallocation shall
be limited to a reallocation of the Aggregate Available Revolving Credit
Commitment and the Mission Aggregate Available Revolving Credit Commitment. In
connection with each such Permitted Revolver Reallocation, at the request of the
Administrative Agent or any Revolving Credit Lender, the Borrower shall execute
and deliver to the Administrative Agent replacement Revolving Credit Notes in an
amount equal to each Revolving Credit Lender’s Revolving Credit Commitment as
adjusted in accordance with the terms of the Revolver Reallocation Letter.

 

76



--------------------------------------------------------------------------------

2.02 Borrowings, Conversions and Continuations of Loans. (a) Each Term
Borrowing, each Revolving Credit Borrowing, each conversion of Loans from one
Type to the other, and each continuation of Eurodollar Rate Loans shall be made
upon the Borrower’s irrevocable notice to the Administrative Agent, which may be
given by telephone. Each such notice must be received by the Administrative
Agent not later than 10:00 a.m. (i) three Business Days prior to the requested
date of any Borrowing or continuation of Eurodollar Rate Loans or of any
conversion of Base Rate Loans to Eurodollar Rate Loans, and (ii) on the
requested date of any Borrowing of Base Rate Loans or any conversion of
Eurodollar Rate Loans to Base Rate Loans; provided, however, that if the
Borrower wishes to request Eurodollar Rate Loans having an Interest Period other
than one, two, three or six months in duration as provided in the definition of
“Interest Period,” the applicable notice must be received by the Administrative
Agent not later than 11:00 a.m. four Business Days prior to the requested date
of such Borrowing, conversion or continuation, whereupon the Administrative
Agent shall give prompt notice to the Appropriate Lenders of such request and
determine whether the requested Interest Period is acceptable to all of them.
Not later than 10:00 a.m., three Business Days before the requested date of such
Borrowing, conversion or continuation, the Administrative Agent shall notify the
Borrower (which notice may be by telephone) whether or not the requested
Interest Period has been consented to by all the Lenders. Each telephonic notice
by the Borrower pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to the Administrative Agent of a written Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower. Each Borrowing
of, conversion to or continuation of Eurodollar Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof. Except as provided in Sections 2.03(c) and 2.04(c), each Borrowing of
or conversion to Base Rate Loans shall be in a principal amount of $250,000 or a
whole multiple of $100,000 in excess thereof. Each Loan Notice (whether
telephonic or written) shall specify (i) whether the Borrower is requesting a
Term Borrowing, a Revolving Credit Borrowing, a conversion of Loans from one
Type to the other, or a continuation of Eurodollar Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Loans are to be converted, and (v) if applicable, the duration of
the Interest Period with respect thereto. If the Borrower fails to specify a
Type of Loan in a Loan Notice or fails to give a timely notice requesting a
conversion or continuation, then the applicable Loans shall be made as, or
converted to, Base Rate Loans. Any such automatic conversion to Base Rate Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurodollar Rate Loans. If the Borrower requests a
Borrowing of, conversion to, or continuation of Eurodollar Rate Loans in any
such Loan Notice, but fails to specify an Interest Period, it will be deemed to
have specified an Interest Period of one month. For the avoidance of doubt, the
Borrower and the Lenders acknowledge and agree that any conversion or
continuation of an existing Loan shall be deemed to be a continuation of that
Loan with a converted interest rate methodology and not a new Loan.
Notwithstanding anything to the contrary herein, a Swing Line Loan may not be
converted to a Eurodollar Rate Loan.

 

77



--------------------------------------------------------------------------------

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount of its Applicable Percentage under the
applicable Class of Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans or
continuation described in the preceding subsection. In the case of each
Borrowing, each Appropriate Lender shall make the amount of its Loan available
to the Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 12:00 noon on the Business Day specified in the
applicable Loan Notice. Upon satisfaction of the applicable conditions set forth
in Section 4.02 (and, if such Borrowing is the initial Credit Extension,
Section 4.01), the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of the Borrower on the books of Bank of
America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the Borrower; provided, however, that if, on the
date a Loan Notice with respect to a Revolving Credit Borrowing is given by the
Borrower, there are L/C Borrowings outstanding, then the proceeds of such
Revolving Credit Borrowing, first, shall be applied to the payment in full of
any such L/C Borrowings, and second, shall be made available to the Borrower as
provided above.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan, unless the Borrower pays the amount due, if any, under Section 3.05 in
connection therewith. During the existence of an Event of Default, the
Administrative Agent or the Majority Lenders may require that no Loans may be
converted to or continued as Eurodollar Rate Loans without the consent of the
Majority Lenders.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. The determination of the Eurodollar
Rate by the Administrative Agent shall be conclusive in the absence of manifest
error. At any time Base Rate Loans are outstanding, the Administrative Agent
shall notify the Borrower and the Lenders of any change in Bank of America’s
prime rate used in determining the Base Rate promptly following the public
announcement of such change.

(e) Anything in subsections (a) to (d) above to the contrary notwithstanding
after giving effect to all Term Borrowings and Revolving Credit Borrowings, all
conversions of Term Loans and Revolving Credit Loans from one Type to the other,
and all continuations of Term Loans and Revolving Credit Loans as the same Type,
there shall not be more than ten (10) Interest Periods in effect for Term
Borrowings and Revolving Credit Borrowings.

(f) Anything in this Section 2.02 to the contrary notwithstanding, the Borrower
may not select the Eurodollar Rate for the initial Credit Extension.

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

 

78



--------------------------------------------------------------------------------

(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Revolving Credit Lenders set
forth in this Section 2.03, (1) from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit for the account of the Borrower or its Subsidiaries, and
to amend or renew Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drawings under the Letters of Credit, and
(B) the Revolving Credit Lenders severally agree to participate in Letters of
Credit issued for the account of the Borrower or its Subsidiaries and any
drawings thereunder; provided that (a) after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, the Total Revolving Credit
Outstandings shall not exceed the Revolving Credit Facility, and (b) no L/C
Issuer shall be obligated to make any L/C Credit Extension with respect to any
Letter of Credit and no Revolving Credit Lender shall be obligated to
participate in any Letter of Credit if after giving effect to such L/C Credit
Extension, (x) the Revolving Credit Exposure of any Revolving Credit Lender
would exceed such Revolving Credit Lender’s Revolving Credit Commitment or
(y) the Outstanding Amount of the L/C Obligations would exceed the Letter of
Credit Sublimit. Each request by the Borrower for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Borrower that the
L/C Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.

(ii) An L/C Issuer shall not issue any Letter of Credit if:

(A) subject to Section 2.03(b)(iii), the expiry date of the requested Letter of
Credit would occur more than twelve months after the date of issuance or last
renewal, unless the Required Revolving Credit Lenders have approved such expiry
date; or

(B) subject to Section 2.03(b)(iii), the expiry date of the requested Letter of
Credit would occur after the Letter of Credit Expiration Date, unless (x) all
the Revolving Credit Lenders and such L/C Issuer have approved such expiry date
or (y) the Borrower has entered into arrangements reasonably satisfactory to the
relevant L/C Issuer to Cash Collateralize the Outstanding Amount of such L/C
Obligations or backstop such Letter of Credit on the later of (I) the date of
issuance of such Letter of Credit and (II) the 30th day prior to the Letter of
Credit Expiration Date.

(iii) An L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
the Letter of Credit, or any Law applicable to such L/C Issuer or any

 

79



--------------------------------------------------------------------------------

request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such L/C Issuer shall prohibit, or
request that such L/C Issuer refrain from, the issuance of letters of credit
generally or the Letter of Credit in particular or shall impose upon such L/C
Issuer with respect to the Letter of Credit any restriction, reserve or capital
requirement (for which such L/C Issuer is not otherwise compensated for
hereunder) not in effect on the Closing Date, or shall impose upon such L/C
Issuer any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which such L/C Issuer is not otherwise compensated for
hereunder and in good faith deems material to it;

(B) the issuance of the Letter of Credit would violate one or more policies of
such L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and such L/C Issuer,
the Letter of Credit is in an initial stated amount less than $20,000;

(D) the Letter of Credit is to be denominated in a currency other than Dollars;

(E) any Revolving Credit Lender is at that time a Defaulting Lender, unless such
L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to such L/C Issuer (in its sole discretion) with the
Borrower or such Lender to eliminate such L/C Issuer’s Fronting Exposure (after
giving effect to Section 2.16(a)(iv)) with respect to the Defaulting Lender
arising from either the Letter of Credit then proposed to be issued or that
Letter of Credit and all other L/C Obligations as to which such L/C Issuer has
Fronting Exposure, as it may elect in its sole discretion; or

(F) the Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder.

(iv) An L/C Issuer shall not amend any Letter of Credit if such L/C Issuer would
not be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.

(v) An L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) such L/C Issuer would have no obligation at such time to issue the Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of the
Letter of Credit does not accept the proposed amendment to the Letter of Credit.

(vi) An L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and such L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by such L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included such L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to such L/C
Issuer.

 

80



--------------------------------------------------------------------------------

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Renewal
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to an L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application may be sent by facsimile, by United States
mail, by overnight courier, by electronic transmission using the system provided
by such L/C Issuer, by personal delivery or by any other means acceptable to
such L/C Issuer. Such Letter of Credit Application must be received by the
relevant L/C Issuer and the Administrative Agent not later than 10:00 a.m. at
least two Business Days (or such later date and time as the Administrative Agent
and the relevant L/C Issuer may agree in a particular instance in their sole
discretion) prior to the proposed issuance date or date of amendment, as the
case may be. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to the relevant L/C Issuer: (A) the proposed issuance
date of the requested Letter of Credit (which shall be a Business Day), (B) the
amount thereof, (C) the expiry date thereof, (D) the name and address of the
beneficiary thereof, (E) the documents to be presented by such beneficiary in
case of any drawing thereunder, (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder, (G) the purpose
and nature of the requested Letter of Credit, and (H) such other matters as the
relevant L/C Issuer may reasonably require. In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail reasonably satisfactory to the relevant L/C
Issuer (1) the Letter of Credit to be amended, (2) the proposed date of
amendment thereof (which shall be a Business Day), (3) the nature of the
proposed amendment, and (4) such other matters as the relevant L/C Issuer may
reasonably require. Additionally, the Borrower shall furnish to the relevant L/C
Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the relevant L/C Issuer or the Administrative Agent may
reasonably require.

(ii) Promptly after receipt of any Letter of Credit Application, the relevant
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Unless the relevant L/C Issuer has
received written notice from the Administrative Agent, any Revolving Credit
Lender or any Loan Party, at least one Business Day prior to the requested date
of issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not have been satisfied,
then, subject to the terms and conditions hereof, such L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Borrower (or the
applicable Subsidiary) or enter into the applicable amendment, as the case may
be, in

 

81



--------------------------------------------------------------------------------

each case in accordance with such L/C Issuer’s usual and customary business
practices. Immediately upon the issuance of each Letter of Credit, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the relevant L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Revolving Credit Lender’s Applicable Revolving Credit Percentage times the
amount of such Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the relevant L/C Issuer shall agree to issue a Letter of Credit
that has automatic renewal provisions (each, an “Auto-Renewal Letter of
Credit”); provided that any such Auto-Renewal Letter of Credit must permit the
relevant L/C Issuer to prevent any such renewal at least once in each 12-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “Nonrenewal
Notice Date”) in each such 12-month period to be agreed upon at the time such
Letter of Credit is issued. Unless otherwise directed by the relevant L/C
Issuer, the Borrower shall not be required to make a specific request to the
relevant L/C Issuer for any such renewal. Once an Auto-Renewal Letter of Credit
has been issued, the Revolving Credit Lenders shall be deemed to have authorized
(but may not require) the relevant L/C Issuer to permit the renewal of such
Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date (unless the Borrower has entered into arrangements
reasonably satisfactory to the relevant L/C Issuer to Cash Collateralize the
Outstanding Amount of such L/C Obligations or backstop such Letter of Credit on
the later of (I) the date of issuance of such Letter of Credit and (II) the 30th
day prior to the Letter of Credit Expiration Date); provided, however, that the
relevant L/C Issuer shall not permit any such renewal if (A) the relevant L/C
Issuer has determined that it would not be permitted, or would have no
obligation at such time to issue such Letter of Credit in its renewed form under
the terms hereof (by reason of the provisions of clause (ii) or (iii) of
Section 2.03(a) or otherwise), or (B) it has received notice (which may be by
telephone followed promptly in writing) on or before the day that is seven
Business Days before the Nonrenewal Notice Date from the Administrative Agent,
any Revolving Credit Lender or the Borrower that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, and in each such
case directing the relevant L/C Issuer not to permit such renewal.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the relevant L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the relevant L/C Issuer shall notify
promptly the Borrower and the Administrative Agent thereof. Not later than 10:00
a.m. on the Business Day immediately following the Business Day on which the
Borrower shall have received notice of any Honor Date (or, if the Borrower shall
have received such notice later than 10:00 a.m. on any Business Day, on the
second succeeding Business

 

82



--------------------------------------------------------------------------------

Day) (each such date, an “Borrower Honor Date”), the Borrower shall reimburse
such L/C Issuer through the Administrative Agent in an amount equal to the
amount of such drawing on such Honor Date plus interest accruing at the Base
Rate from the Honor Date to the date of reimbursement by the Borrower on the
Borrower Honor Date. If the Borrower fails to so reimburse such L/C Issuer by
such time, the Administrative Agent shall promptly notify each Revolving Credit
Lender of the Honor Date, the amount of the unreimbursed drawing (the
“Unreimbursed Amount”), and the amount of such Appropriate Lender’s Applicable
Revolving Credit Percentage thereof. In such event, the Borrower shall be deemed
to have requested a Revolving Credit Borrowing of Base Rate Loans to be
disbursed on the Borrower Honor Date in an amount equal to the Unreimbursed
Amount, without regard to the minimum and multiples specified in Section 2.02
for the principal amount of Base Rate Loans, but subject to the amount of the
unutilized portion of the Revolving Credit Commitments of the Appropriate
Lenders, and subject to the conditions set forth in Section 4.02(b). Any notice
given by an L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii) Each Revolving Credit Lender (including any such Lender acting as an L/C
Issuer) shall upon any notice pursuant to Section 2.03(c)(i) make funds
available (and the Administrative Agent may apply Cash Collateral provided for
this purpose) for the account of the relevant L/C Issuer at the Administrative
Agent’s Office in an amount equal to its Applicable Revolving Credit Percentage
of the Unreimbursed Amount in respect of a Letter of Credit not later than 12:00
noon on the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.03(c)(iii), each Revolving
Credit Lender that so makes funds available shall be deemed to have made a Base
Rate Loan to the Borrower in such amount. The Administrative Agent shall remit
the funds so received to the relevant L/C Issuer.

(iii) With respect to any Unreimbursed Amount in respect of a Letter of Credit
that is not fully refinanced by a Revolving Credit Borrowing of Base Rate Loans
because the conditions set forth in Section 4.02 cannot be satisfied or for any
other reason, the Borrower shall be deemed to have incurred from the relevant
L/C Issuer an L/C Borrowing in the amount of the Unreimbursed Amount that is not
so refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate. In such event, each
Revolving Credit Lender’s payment to the Administrative Agent for the account of
the relevant L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment
in respect of its participation in such L/C Borrowing and shall constitute an
L/C Advance from such Lender in satisfaction of its participation obligation
under this Section 2.03.

(iv) Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the relevant L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Applicable Revolving Credit Percentage of such amount shall be solely
for the account of the relevant L/C Issuer.

 

83



--------------------------------------------------------------------------------

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse an L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the relevant L/C Issuer, the Borrower or any other Person for any
reason whatsoever, (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Revolving Credit Lender’s obligation to
make Revolving Credit Loans (but not L/C Advances) pursuant to this
Section 2.03(c) is subject to the conditions set forth in Section 4.02 (other
than delivery by the Borrower of a Loan Notice). No such making of an L/C
Advance shall relieve or otherwise impair the obligation of the Borrower to
reimburse the relevant L/C Issuer for the amount of any payment made by such L/C
Issuer under any Letter of Credit, together with interest as provided herein.

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the relevant L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), then, without
limiting the other provisions of this Agreement, such L/C Issuer shall be
entitled to recover from such Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to such L/C Issuer at a rate per annum equal to the applicable Overnight Rate
then in effect, plus any administrative, processing or similar fees customarily
charged by such L/C Issuer in connection with the foregoing. If such Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Loan included in the relevant Borrowing or L/C Advance
in respect of the relevant L/C Borrowing, as the case may be. A certificate of
the relevant L/C Issuer submitted to any Revolving Credit Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent demonstrable error.

(d) Repayment of Participations.

(i) At any time after an L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Credit Lender such Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Revolving Credit Lender its Applicable Revolving Credit Percentage
thereof (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Lender’s L/C Advance was outstanding) in
the same funds as those received by the Administrative Agent.

 

84



--------------------------------------------------------------------------------

(ii) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of such L/C
Issuer its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
applicable Overnight Rate. The obligations of the Revolving Credit Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the
relevant L/C Issuer for each drawing under each Letter of Credit issued by it
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, any other Loan Document or any other agreement or instrument relating
to any of the foregoing;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the relevant L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect,
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) waiver by the relevant L/C Issuer of any requirement that exists for the
L/C Issuer’s protection and not the protection of the Borrower or any waiver by
the L/C Issuer which does not in fact prejudice the Borrower in any respect;

(v) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

(vi) any payment made by the relevant L/C Issuer in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under such Letter of Credit if
presentation after such date is authorized by the UCC or the ISP, only to the
extent such Letter of Credit specifies that Rule 3.14 of the ISP applies to it;

(vii) any payment by the relevant L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit, or any payment made by the relevant L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

 

85



--------------------------------------------------------------------------------

(viii) any exchange, release or nonperfection of any Collateral, or any release
or amendment or waiver of or consent to departure from any of the Guaranties or
any other guaranty, for all or any of the Obligations of any Loan Party or any
Restricted Subsidiary of a Loan Party in respect of such Letter of Credit; or

(ix) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary;

provided that the foregoing shall not excuse any L/C Issuer from liability to
the Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are waived by the Borrower to the extent
permitted by applicable Law) suffered by the Borrower that are caused by such
L/C Issuer’s gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final non-appealable decision) when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The Borrower shall promptly examine a copy of each
Letter of Credit and each amendment thereto that is delivered to it and, in the
event of any claim of noncompliance with the Borrower’s instructions or other
irregularity, the Borrower will promptly notify the applicable L/C Issuer. The
Borrower shall be conclusively deemed to have waived any such claim against the
relevant L/C Issuer and its correspondents unless such notice is given as
aforesaid.

(f) Role of L/C Issuers. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the relevant L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
the Agents, any of their respective Related Parties nor any of the respective
correspondents, participants or assignees of any L/C Issuer shall be liable to
any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Revolving Credit Lenders or the Required
Revolving Credit Lenders, as applicable, (ii) any action taken or omitted in the
absence of gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final non-appealable decision), or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document. The Borrower
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the L/C Issuers, the
Agents, any of their respective Related Parties nor any correspondents,
participants or assignees of any L/C Issuer shall be liable or responsible for
any of the matters described in clauses (i) through (ix) of Section 2.03(e);
provided, however, that anything in such clauses to the contrary
notwithstanding, the Borrower may have a claim against an L/C Issuer, and such
L/C Issuer may be liable to the Borrower, to

 

86



--------------------------------------------------------------------------------

the extent, but only to the extent, of any direct, as opposed to consequential
or exemplary, damages suffered by the Borrower which the Borrower proves were
caused by such L/C Issuer’s willful misconduct or gross negligence or such L/C
Issuer’s willful or grossly negligent failure to pay under any Letter of Credit
after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit (in each case as determined by a court of competent jurisdiction in a
final non-appealable decision). In furtherance and not in limitation of the
foregoing, each L/C Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and no L/C Issuer shall be responsible
for the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason. An L/C Issuer may send a Letter of Credit
or conduct any communication to or from the beneficiary via the Society for
Worldwide Interbank Financial Telecommunication (“SWIFT”) message or overnight
courier, or any other commercially reasonable means of communicating with a
beneficiary.

(g) Applicability of ISP; Limitation of Liability. Unless otherwise expressly
agreed by the relevant L/C Issuer and the Borrower when a Letter of Credit is
issued, the rules of the ISP shall apply to each Letter of Credit (other than
Rule 3.14, unless expressly specified in a Letter of Credit that it will apply).
Notwithstanding the foregoing, no L/C Issuer shall be responsible to the
Borrower for, and each L/C Issuer’s rights and remedies against the Borrower
shall not be impaired by, any action or inaction of such L/C Issuer required
under any Law, order, or practice that is required to be applied to any Letter
of Credit or this Agreement under any Law, including the Law or any order of a
jurisdiction where such L/C Issuer or the beneficiary is located, the practice
stated in the ISP.

(h) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with, subject to
Section 2.16, its Applicable Revolving Credit Percentage a Letter of Credit fee
(the “Letter of Credit Fee”) for each Letter of Credit issued pursuant to this
Agreement equal to the Applicable Rate for Letter of Credit fees times the daily
maximum amount then available to be drawn under such Letter of Credit. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.07. Letter of Credit Fees shall be (i) due and payable on the
first Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand and
(ii) computed on a quarterly basis in arrears. If there is any change in the
Applicable Rate during any quarter, the daily maximum amount available to be
drawn under each Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuers.
The Borrower shall pay directly to each L/C Issuer for its own account a
fronting fee (a “Fronting Fee”) with respect to each Letter of Credit issued by
it, at the rate per annum equal to 0.125% computed on the daily maximum amount
then available to be drawn under such Letter of Credit. Such fronting fees shall
be computed on a quarterly basis in arrears. Such fronting fees shall be due and
payable on the tenth Business Day after the end of each March, June, September

 

87



--------------------------------------------------------------------------------

and December in respect of the most recently-ended quarterly period (or portion
thereof, in the case of the first payment), commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.07. In
addition, the Borrower shall pay directly to each L/C Issuer for its own account
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of such L/C Issuer relating to letters of
credit as from time to time in effect. Such customary fees and standard costs
and charges are due and payable within ten Business Days of demand and are
nonrefundable.

(j) Conflict with Issuer Documents. Notwithstanding anything else to the
contrary in any Issuer Document, in the event of any conflict between the terms
hereof and the terms of any Issuer Document, the terms hereof shall control.

(k) Addition of an L/C Issuer. A Revolving Credit Lender (or any of its
Subsidiaries or affiliates) may become an additional L/C Issuer hereunder
pursuant to a written agreement among the Borrower, the Administrative Agent and
such Revolving Credit Lender. The Administrative Agent shall notify the
Revolving Credit Lenders of any such additional L/C Issuer.

(l) Provisions Related to Extended Revolving Credit Commitments. If the maturity
date in respect of any tranche of Revolving Credit Commitments occurs prior to
the expiration of any Letter of Credit, then (i) if one or more other tranches
of Revolving Credit Commitments in respect of which the maturity date shall not
have occurred are then in effect, such Letters of Credit shall automatically be
deemed to have been issued (including for purposes of the obligations of the
Revolving Credit Lenders to purchase participations therein and to make
Revolving Credit Loans and payments in respect thereof pursuant to
Section 2.03(d) under (and ratably participated in by Lenders pursuant to) the
Revolving Credit Commitments in respect of such non-terminating tranches up to
an aggregate amount not to exceed the aggregate principal amount of the
unutilized Revolving Credit Commitments thereunder at such time (it being
understood that no partial face amount of any Letter of Credit may be so
reallocated and (ii) to the extent not reallocated pursuant to immediately
preceding clause (i), the Borrower shall Cash Collateralize any such Letter of
Credit in accordance with Section 2.17. If, for any reason, such Cash Collateral
is not provided or the reallocation does not occur, the Revolving Credit Lenders
under the maturing tranche shall continue to be responsible for their
participating interests in the Letters of Credit. Except to the extent of
reallocations of participations pursuant to clause (i) of the second preceding
sentence, the occurrence of a maturity date with respect to a given tranche of
Revolving Credit Commitments shall have no effect upon (and shall not diminish)
the percentage participations of the Revolving Credit Lenders in any Letter of
Credit issued before such maturity date. Commencing with the maturity date of
any tranche of Revolving Credit Commitments, the sublimit for Letters of Credit
shall be agreed with the Lenders under the extended tranches.

(m) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the applicable L/C Issuer hereunder for

 

88



--------------------------------------------------------------------------------

any and all drawings under such Letter of Credit. The Borrower hereby
acknowledges that the issuance of Letters of Credit for the account of
Subsidiaries inures to the benefit of the Borrower, and that the Borrower’s
business derives substantial benefits from the businesses of such Subsidiaries.

2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees, in reliance upon the agreements of the other Lenders
set forth in this Section 2.04, to make loans (each such loan, a “Swing Line
Loan”) to the Borrower from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Swing Line Sublimit, notwithstanding the fact that such Swing
Line Loans, when aggregated with the Applicable Revolving Credit Percentage of
the Outstanding Amount of Revolving Credit Loans and L/C Obligations of the
Lender acting as Swing Line Lender, may exceed the amount of such Lender’s
Revolving Credit Commitment; provided, however, that (i) after giving effect to
any Swing Line Loan, (A) the Total Revolving Credit Outstandings shall not
exceed the Revolving Credit Facility at such time, and (B) the Revolving Credit
Exposure of any Lender shall not exceed such Revolving Credit Lender’s Revolving
Credit Commitment then in effect and (ii) the Swing Line Lender shall not be
under any obligation to make any Swing Line Loan if it shall determine (which
determination shall be conclusive and binding absent manifest error) that it
has, or by such Credit Extension will, after giving effect to
Section 2.16(a)(iv), have, Fronting Exposure; provided further that the Borrower
shall not use the proceeds of any Swing Line Loan to refinance any outstanding
Swing Line Loan. Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall
be a Base Rate Loan. Immediately upon the making of a Swing Line Loan, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Revolving Credit Lender’s Applicable Revolving Credit Percentage times the
amount of such Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000 (and any amount in excess thereof shall be in an
integral multiple of $25,000), and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Revolving Credit Lender) prior to

 

89



--------------------------------------------------------------------------------

2:00 p.m. on the date of the proposed Swing Line Borrowing (A) directing the
Swing Line Lender not to make such Swing Line Loan as a result of the
limitations set forth in the first proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Section 4.02 is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower either by (i) crediting the account of the
Borrower on the books of Bank of America with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to the Administrative Agent by the Borrower.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Revolving Credit
Lender make a Base Rate Loan in an amount equal to such Lender’s Applicable
Revolving Credit Percentage of the amount of Swing Line Loans then outstanding.
Such request shall be made in writing (which written request shall be deemed to
be a Loan Notice for purposes hereof) and in accordance with the requirements of
Section 2.02, without regard to the minimum and multiples specified therein for
the principal amount of Base Rate Loans, but subject to the unutilized portion
of the aggregate Revolving Credit Commitments and the conditions set forth in
Section 4.02. The Swing Line Lender shall furnish the Borrower with a copy of
the applicable Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Revolving Credit Lender shall make an amount equal to
its Applicable Revolving Credit Percentage of the amount specified in such Loan
Notice available to the Administrative Agent in immediately available funds (and
the Administrative Agent may apply Cash Collateral available with respect to the
applicable Swing Line Loan) for the account of the Swing Line Lender at the
Administrative Agent’s Office not later than 1:00 p.m. on the day specified in
such Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Revolving
Credit Lender that so makes funds available shall be deemed to have made a Base
Rate Loan to the Borrower in such amount. The Administrative Agent shall remit
the funds so received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.

(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such

 

90



--------------------------------------------------------------------------------

amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the applicable Overnight Rate from time
to time in effect, plus any administrative, processing or similar fees
customarily charged by the Swing Line Lender in connection with the foregoing.
If such Lender pays such amount (with interest and fees as aforesaid), the
amount so paid shall constitute such Lender’s Loan included in the relevant
Borrowing or funded participation in the relevant Swing Line Loan, as the case
may be. A certificate of the Swing Line Lender submitted to any Lender (through
the Administrative Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent demonstrable error.

(iv) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Credit Lender’s obligation to make Revolving Credit Loans (but not to
purchase and fund risk participations in Swing Line Loans) pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02. No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrower to repay Swing Line Loans, together with interest as provided
herein.

(d) Repayment of Participations.

(i) At any time after any Revolving Credit Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Credit Lender its Applicable Revolving Credit
Percentage thereof (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Lender’s risk participation was
funded) in the same funds as those received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Applicable Revolving Credit Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the applicable Overnight Rate.
The Administrative Agent will make such demand upon the request of the Swing
Line Lender. The obligations of the Revolving Credit Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.

 

91



--------------------------------------------------------------------------------

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Credit
Lender’s Applicable Revolving Credit Percentage of any Swing Line Loan, interest
in respect of such Applicable Revolving Credit Percentage shall be solely for
the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

(g) Provisions Related to Extended Revolving Credit Commitments. If the maturity
date shall have occurred in respect of any tranche of Revolving Credit
Commitments at a time when another tranche or tranches of Revolving Credit
Commitments is or are in effect with a longer maturity date, then on the
earliest occurring maturity date all then outstanding Swing Line Loans shall be
repaid in full on such date (and there shall be no adjustment to the
participations in such Swing Line Loans as a result of the occurrence of such
maturity date); provided, however, that if on the occurrence of such earliest
maturity date (after giving effect to any repayments of Revolving Credit Loans
and any reallocation of Letter of Credit participations as contemplated in
Section 2.03(l)), there shall exist sufficient unutilized Extended Revolving
Credit Commitments so that the respective outstanding Swing Line Loans could be
incurred pursuant the Extended Revolving Credit Commitments which will remain in
effect after the occurrence of such maturity date, then there shall be an
automatic adjustment on such date of the participations in such Swing Line Loans
and the same shall be deemed to have been incurred solely pursuant to the
relevant Extended Revolving Credit Commitments, and such Swing Line Loans shall
not be so required to be repaid in full on such earliest maturity date.

2.05 Prepayments.

(a) Optional Prepayments.

(i) The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Term Loans and Revolving Credit Loans in
whole or in part without premium or penalty (except as set forth below);
provided that (A) such notice must be received by the Administrative Agent not
later than 11:00 a.m. (1) three Business Days prior to any date of prepayment of
Eurodollar Rate Loans and (2) on the date of prepayment of Base Rate Loans,
(B) any prepayment of Eurodollar Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof, and (C) any
prepayment of Base Rate Loans shall be in a principal amount of $250,000 or a
whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment and the Class(es) and Type(s) of Loans to
be prepaid and, if Eurodollar Rate Loans are to be prepaid, the Interest
Period(s) of such Loans. The Administrative Agent will promptly notify each
Appropriate Lender of its receipt of each such notice, and of the amount of such
Lender’s ratable portion of such prepayment (based on such Lender’s Applicable
Percentage in respect of the relevant Facility and Incremental Facility). If
such notice is given by the Borrower, the Borrower shall make such prepayment
and the payment amount specified in such notice

 

92



--------------------------------------------------------------------------------

shall be due and payable on the date specified therein. Any prepayment of a
Eurodollar Rate Loan shall be accompanied by all accrued interest on the amount
prepaid, together with any additional amounts required pursuant to Section 3.05.
Each prepayment of the outstanding Term Loans pursuant to this Section 2.05(a)
shall be applied to the installments thereof as directed by the Borrower (it
being understood and agreed that if the Borrower does not so direct at the time
of such prepayment, such prepayment shall be applied against the scheduled
repayments of Term Loans under Section 2.07(a) in direct order of maturity) and
shall be paid to the Appropriate Lenders, subject to Section 2.16, in accordance
with their respective Applicable Percentages in respect of each of the relevant
Facilities and Incremental Facilities. Notwithstanding the foregoing provisions
of this Section 2.05(a) or anything in this Agreement or any other Loan Document
to the contrary, in the event that, on or prior to the first anniversary of the
Closing Date, the Borrower (a) makes any prepayment of Term B Loans in
connection with any Repricing Transaction, the Borrower shall pay to the
Administrative Agent, for the ratable account of each of the applicable Term B
Lenders, a prepayment premium equal to 1% of the amount of the Term B Loans
being prepaid or (b) effects any amendment of this Agreement resulting in a
Repricing Transaction, the Borrower shall pay to the Administrative Agent, for
the ratable account of each of the non-consenting Term B Lenders to such
amendment whose Term B Loans are required to be assigned pursuant to
Section 10.13, a prepayment premium equal to 1% of the aggregate amount of the
applicable Term B Loans of such non-consenting Term B Lenders outstanding
immediately prior to such amendment.

(ii) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (B) any such
prepayment shall be in a minimum principal amount of $100,000 or a whole
multiple of $100,000 in excess thereof, the entire principal amount thereof then
outstanding. Each such notice shall specify the date and amount of such
prepayment. If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.

(iii) Notwithstanding anything to the contrary contained in this Agreement, the
Borrower may, subject to Section 3.05, rescind any notice of prepayment under
Section 2.05(a) if such prepayment would have resulted from a refinancing of all
of the Facilities and Incremental Facilities, which refinancing shall not be
consummated or shall otherwise be delayed.

(b) Mandatory Prepayment.

(i) Within five Business Days after the date financial statements are required
to be delivered pursuant to Section 6.01(a) and the related Compliance
Certificate has been delivered pursuant to Section 6.02(a), the Borrower shall
cause to be prepaid an aggregate principal amount of Term Loans and Mission Term
Loans (allocated between the Term Loans and Mission Term Loans at the discretion
of the Borrower) equal to

 

93



--------------------------------------------------------------------------------

(A) 50% (such percentage as it may be reduced as described below, the “ECF
Percentage”) of Excess Cash Flow, if any, for the fiscal year covered by such
financial statements (commencing with the first full fiscal year ending after
the Closing Date), minus (B) the sum of (1) all voluntary prepayments of Term
Loans and Mission Term Loans (provided that, with respect to Discounted
Voluntary Prepayments and Mission Discounted Voluntary Prepayments, only the
actual amount of cash used to consummate such prepayment shall be included in
such calculation) during such fiscal year and (2) all voluntary prepayments of
Revolving Credit Loans and Mission Revolving Credit Loans during such fiscal
year to the extent the Revolving Credit Commitments and/or Mission Revolving
Credit Commitments, as applicable, are permanently reduced by the amount of such
payments, in the case of each of the immediately preceding clauses (1) and (2),
to the extent such prepayments are not funded with the proceeds of Indebtedness
or any Specified Equity Contribution; provided that (a) the ECF Percentage shall
be 25% if the Consolidated First Lien Leverage Ratio for the fiscal year covered
by such financial statements was less than or equal to 3.0:1.0 and greater than
2.5:1.0 and (b) the ECF Percentage shall be 0% if the Consolidated First Lien
Leverage Ratio for the fiscal year covered by such financial statements was less
than or equal to 2.5:1.0.

(ii) (A) Subject to Section 2.05(b)(ii)(B), if (x) any Nexstar Entity Disposes
of any property or assets (other than any Disposition of any property or assets
permitted by Section 7.05(a), (b), (c), (d), (e), (f), (g), (j), (k), (m), (o),
(p), (q), (r), (s), (t) or (u)), or (y) any Casualty Event occurs, which in the
aggregate results in the realization or receipt by such Person of Net Cash
Proceeds, the Borrower shall make a prepayment, in accordance with
Section 2.05(b)(ii)(C), of an aggregate principal amount of Term Loans equal to
100% of all such Net Cash Proceeds realized or received; provided that no such
prepayment shall be required pursuant to this Section 2.05(b)(ii)(A) with
respect to such portion of such Net Cash Proceeds that the Borrower shall have,
on or prior to such date, given written notice to the Administrative Agent of
its intent to reinvest in accordance with Section 2.05(b)(ii)(B) (which notice
may only be provided if no Event of Default has occurred and is then
continuing).

(B) With respect to any Net Cash Proceeds realized or received with respect to
any Disposition (other than any Disposition specifically excluded from the
application of Section 2.05(b)(ii)(A)) or any Casualty Event, at the option of
the Borrower (as evidenced in a written notice of reinvestment election (a
“Notice of Reinvestment Election”) delivered to the Administrative Agent within
ten Business Days after the date of realization or receipt of such Net Cash
Proceeds), the Borrower may reinvest all or any portion of such Net Cash
Proceeds in assets useful for its business (other than working capital) and in
Permitted Acquisitions and Capital Expenditures within the later of
(x) 12 months following receipt of such Net Cash Proceeds or (y) if the Borrower
enters into a legally binding commitment to reinvest such Net Cash Proceeds
within 12 months following receipt thereof, 180 days of the date of such legally
binding commitment; provided that (i) so long as a Default or an Event of
Default shall have occurred and be continuing, the Borrower shall not be
permitted to make any such reinvestments (other than pursuant to a legally
binding commitment that the

 

94



--------------------------------------------------------------------------------

Borrower entered into at a time when no Default is continuing) and (ii) if any
Net Cash Proceeds are not so reinvested by the deadline specified in clause (x)
or (y) above, as applicable, or if any such Net Cash Proceeds are no longer
intended to be or cannot be so reinvested at any time after delivery of a Notice
of Reinvestment Election, an amount equal to 100% of such Net Cash Proceeds
shall be applied, in accordance with Section 2.05(b)(ii)(C), to the prepayment
of the Term Loans as set forth in this Section 2.05.

(C) On each occasion that the Borrower must make a prepayment of the Term Loans
pursuant to this Section 2.05(b)(ii), the Borrower shall, within five Business
Days after the date of realization or receipt of such Net Cash Proceeds (or, in
the case of prepayments required pursuant to Section 2.05(b)(ii)(B), within five
Business Days of the deadline specified in clause (x) or (y) thereof, as
applicable, or of the date the Borrower reasonably determines that such Net Cash
Proceeds are no longer intended to be or cannot be so reinvested, as the case
may be), make a prepayment, in accordance with Section 2.05(b)(v) below, of the
principal amount of Term Loans in an amount equal to 100% of such Net Cash
Proceeds realized or received.

(iii) If any Nexstar Entity incurs or issues any (A) Refinancing Term Loans,
(B) Indebtedness pursuant to Section 7.02(u)(i) or (C) Indebtedness not
expressly permitted to be incurred or issued pursuant to Section 7.02, the
Borrower shall (1) designate such Term Loans to be prepaid (other than in the
case of a prepayment pursuant to subclause (C)) and (2) cause to be prepaid an
aggregate principal amount of Term Loans equal to 100% of all Net Cash Proceeds
received therefrom on or prior to the date which is five Business Days after the
receipt of such Net Cash Proceeds. If the Borrower obtains any Refinancing
Revolving Commitments, the Borrower shall, concurrently with the receipt
thereof, terminate Revolving Credit Commitments in an equivalent amount pursuant
to Section 2.06.

(iv) (A) Each prepayment of any Term Loans being prepaid pursuant to this
Section 2.05(b) shall be applied first, to the installments thereof pro rata in
direct order of maturity for the next eight scheduled payments pursuant to
Section 2.07(a) following the applicable prepayment event and second, to the
remaining installments thereof pro rata, (B) each prepayment pursuant to
Section 2.05(b)(iii)(A) or (B) shall be applied as directed by the Borrower, and
(C) each such prepayment shall be paid to the Lenders receiving such prepayment
in accordance with their respective Applicable Percentages subject to clause (v)
of this Section 2.05(b).

(v) The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made pursuant to clauses (i),
(ii), and (iii) of this Section 2.05(b) at least five Business Days prior to
1:00 p.m. on the date of such prepayment. Each such notice shall specify the
date of such prepayment and provide a reasonably detailed calculation of the
amount of such prepayment. The Administrative Agent will promptly notify each
Appropriate Lender of the contents of the Borrower’s prepayment notice and of
such Appropriate Lender’s Applicable Percentage of the prepayment. Each
Appropriate Lender may reject all or a portion of

 

95



--------------------------------------------------------------------------------

its Applicable Percentage of any mandatory prepayment (such declined amounts,
the “Declined Proceeds”) of Term Loans required to be made pursuant to
clauses (i) and (ii) of this Section 2.05(b) by providing written notice (each,
a “Rejection Notice”) to the Administrative Agent and the Borrower no later than
5:00 p.m. three Business Days after the date of such Lender’s receipt of notice
from the Administrative Agent regarding such prepayment. Each Rejection Notice
from a given Lender shall specify the principal amount of the mandatory
prepayment of Term Loans to be rejected by such Lender. If a Lender fails to
deliver a Rejection Notice to the Administrative Agent within the time frame
specified above or such Rejection Notice fails to specify the principal amount
of the Term Loans to be rejected, any such failure will be deemed an acceptance
of the total amount of such mandatory repayment of Term Loans. Any Declined
Proceeds shall be retained by the Borrower (“Retained Declined Proceeds”).

(c) If for any reason the Total Revolving Credit Outstandings at any time exceed
the aggregate Revolving Credit Commitments then in effect, the Borrower shall
immediately prepay Revolving Credit Loans, Swing Line Loans and L/C Borrowings
and/or Cash Collateralize the L/C Obligations in an aggregate amount equal to
such excess; provided, however, that the Borrower shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(c) unless after
the prepayment in full of the Revolving Credit Loans, Swing Line Loans and L/C
Borrowings, the Total Revolving Credit Outstandings exceed the aggregate
Revolving Credit Commitments then in effect. All amounts required to be paid
pursuant to this Section 2.05(c) shall be applied first, ratably to the L/C
Borrowings and the Swing Line Loans, second, ratably to the outstanding
Revolving Credit Loans, and third, to Cash Collateralize the remaining L/C
Obligations. Within the parameters of the applications set forth in the
foregoing sentence, such prepayments shall be applied first to Base Rate Loans
and then to Eurodollar Rate Loans in direct order of Interest Period maturities.
No prepayment under this Section 2.05(c) shall result in a mandatory reduction
of Revolving Credit Commitments.

(d) Anything contained in Section 2.05(b) to the contrary notwithstanding,
(i) if, following the occurrence of any “Asset Sale” (as such term is defined in
the Senior Second Lien Notes Indenture) by any Loan Party or any of its
Subsidiaries, the Borrower is required to commit by a particular date (a
“Commitment Date”) to apply or cause its Subsidiaries to apply an amount equal
to any of the “Net Proceeds” (as defined in the Senior Second Lien Notes
Indenture) thereof in a particular manner, or to apply by a particular date (an
“Application Date”) an amount equal to any such “Net Proceeds” in a particular
manner, in either case in order to excuse the Borrower from being required to
make an “Asset Sale Offer” (as defined in the Senior Second Lien Notes
Indenture) in connection with such “Asset Sale,” and the Borrower shall have
failed to so commit or to so apply an amount equal to such “Net Proceeds” at
least 60 days before the applicable Commitment Date or Application Date, as the
case may be, or (ii) if the Borrower at any other time shall have failed to
apply or commit or cause to be applied an amount equal to any such “Net
Proceeds,” and, within 60 days thereafter assuming no further application or
commitment of an amount equal to such “Net Proceeds” the Borrower would
otherwise be required to make an “Asset Sale Offer” in respect thereof, then in
either such case the Borrower shall immediately pay or cause to be paid to the
Administrative Agent an amount equal to such “Net Proceeds” to be applied to the
payment of the Loans and L/C Borrowings and to Cash Collateralize the remaining
L/C Obligations in the manner set forth in Section 2.05(b) in such amounts as
shall excuse the Borrower from making any such “Asset Sale Offer.”

 

96



--------------------------------------------------------------------------------

(e) Discounted Voluntary Prepayments.

(i) Notwithstanding anything to the contrary set forth in this Agreement
(including Section 2.13) or any other Loan Document, the Borrower shall have the
right at any time and from time to time to prepay Term Loans to the Lenders
thereof at a discount to the par value of such Loans and on a non pro rata basis
(each, a “Discounted Voluntary Prepayment”) pursuant to the procedures described
in this Section 2.05(e); provided that (A) no proceeds from Revolving Credit
Loans shall be used to consummate any such Discounted Voluntary Prepayment,
(B) any Discounted Voluntary Prepayment hereunder must be offered to all
Term Lenders on a pro rata basis and must be offered simultaneously on a pro
rata basis with a “Discounted Voluntary Prepayment” as defined in the Mission
Credit Agreement, of Mission Term Loans to all Mission Term Lenders on a pro
rata basis, (C) no Default shall have occurred and be continuing or would result
from such Discounted Voluntary Prepayment, (D) no more than one Discounted
Prepayment Option Notice shall be issued and pending at any one time and (E) the
Borrower shall deliver to the Administrative Agent, together with each
Discounted Prepayment Option Notice, a certificate of a Responsible Officer of
the Borrower (1) stating that each of the conditions to such Discounted
Voluntary Prepayment contained in this Section 2.05(e) has been satisfied,
(2) stating that it does not possess material nonpublic information with respect
to itself and its Restricted Subsidiaries for purposes of United States federal
securities laws that has not been disclosed to the Lenders (other than Lenders
who have elected not to receive such information) and (3) specifying the
aggregate principal amount of Term Loans to be prepaid pursuant to such
Discounted Voluntary Prepayment.

(ii) To the extent the Borrower seeks to make a Discounted Voluntary Prepayment,
the Borrower will provide written notice to the Auction Manager substantially in
the form of Exhibit F hereto (each, a “Discounted Prepayment Option Notice”)
that the Borrower desires to prepay Term Loans in an aggregate principal amount
specified therein by the Borrower (each, a “Proposed Discounted Prepayment
Amount”), in each case at a discount to the par value of such Loans as specified
below. The Proposed Discounted Prepayment Amount of any Loans shall not be less
than $10,000,000. The Discounted Prepayment Option Notice shall further specify
with respect to the proposed Discounted Voluntary Prepayment (A) the Proposed
Discounted Prepayment Amount for Loans to be prepaid, (B) a discount range
(which may be a single percentage) selected by the Borrower with respect to such
proposed Discounted Voluntary Prepayment equal to a percentage of par of the
principal amount of the Loans to be prepaid (the “Discount Range”), and (C) the
date by which Lenders are required to indicate their election to participate in
such proposed Discounted Voluntary Prepayment, which shall be at least five
Business Days following the date of the Discounted Prepayment Option Notice (the
“Acceptance Date”).

(iii) Upon receipt of a Discounted Prepayment Option Notice, the Auction Manager
shall promptly notify each applicable Lender thereof. On or prior to the
Acceptance Date, each such Lender may specify by written notice substantially in
the form of Exhibit G hereto (each, a “Lender Participation Notice”) to the
Auction Manager (A) a maximum discount to par (the “Acceptable Discount”) within
the Discount Range

 

97



--------------------------------------------------------------------------------

(for example, a Lender specifying a discount to par of 20% would accept a
purchase price of 80% of the par value of the Loans to be prepaid) and (B) a
maximum principal amount (subject to rounding requirements specified by the
Administrative Agent) of the Loans to be prepaid held by such Lender with
respect to which such Lender is willing to permit a Discounted Voluntary
Prepayment at the Acceptable Discount (“Offered Loans”). Based on the Acceptable
Discounts and principal amounts of the Loans to be prepaid specified by the
Lenders in the applicable Lender Participation Notice, the Auction Manager, in
consultation with the Borrower, shall determine the applicable discount for such
Loans to be prepaid (the “Applicable Discount”), which Applicable Discount shall
be (1) the percentage specified by the Borrower if the Borrower has selected a
single percentage pursuant to Section 2.05(e)(ii) for the Discounted Voluntary
Prepayment or (2) otherwise, the highest Acceptable Discount at which the
Borrower can pay the Proposed Discounted Prepayment Amount in full (determined
by adding the principal amounts of Offered Loans commencing with the Offered
Loans with the highest Acceptable Discount); provided, however, that in the
event that such Proposed Discounted Prepayment Amount cannot be repaid in full
at any Acceptable Discount, the Applicable Discount shall be the lowest
Acceptable Discount specified by the Lenders that is within the Discount Range.
The Applicable Discount shall be applicable for all Lenders who have offered to
participate in the Discounted Voluntary Prepayment and have Qualifying Loans.
Any Lender with outstanding Loans to be prepaid whose Lender Participation
Notice is not received by the Administrative Agent by the Acceptance Date shall
be deemed to have declined to accept a Discounted Voluntary Prepayment of any of
its Loans at any discount to their par value within the Applicable Discount.

(iv) The Borrower shall make a Discounted Voluntary Prepayment by prepaying
those Loans to be prepaid (or the respective portions thereof) offered by the
Lenders (“Qualifying Lenders”) that specify an Acceptable Discount that is equal
to or greater than the Applicable Discount (“Qualifying Loans”) at the
Applicable Discount; provided that if the aggregate proceeds required to prepay
all Qualifying Loans (disregarding any interest payable at such time) would
exceed the amount of aggregate proceeds required to prepay the Proposed
Discounted Prepayment Amount, such amounts in each case calculated by applying
the Applicable Discount, the Borrower shall prepay such Qualifying Loans ratably
among the Qualifying Lenders based on their respective principal amounts of such
Qualifying Loans (subject to rounding requirements specified by the
Administrative Agent). If the aggregate proceeds required to prepay all
Qualifying Loans (disregarding any interest payable at such time) would be less
than the amount of aggregate proceeds required to prepay the Proposed Discounted
Prepayment Amount, such amounts in each case calculated by applying the
Applicable Discount, the Borrower shall prepay all Qualifying Loans.

(v) Subject to satisfaction of the conditions in Section 2.05(e)(i), each
Discounted Voluntary Prepayment shall be made within five Business Days of the
Acceptance Date (or such later date as the Administrative Agent and Auction
Manager shall reasonably agree, given the time required to calculate the
Applicable Discount and determine the amount and holders of Qualifying Loans),
without premium or penalty (but subject to Section 3.05), upon irrevocable
notice substantially in the form of

 

98



--------------------------------------------------------------------------------

Exhibit H hereto (each a “Discounted Voluntary Prepayment Notice”), delivered to
the Administrative Agent no later than 1:00 p.m., three Business Days prior to
the date of such Discounted Voluntary Prepayment, which notice shall specify the
date and amount of the Discounted Voluntary Prepayment and the Applicable
Discount determined by the Administrative Agent. Upon receipt of any Discounted
Voluntary Prepayment Notice, the Auction Manager shall promptly notify each
relevant Lender thereof. If any Discounted Voluntary Prepayment Notice is given,
subject to satisfaction of the conditions in Section 2.05(e)(i), the amount
specified in such notice shall be due and payable to the applicable Lenders,
subject to the Applicable Discount on the applicable Loans, on the date
specified therein together with accrued interest (on the par principal amount)
to but not including such date on the amount prepaid. Upon consummation of each
Discounted Voluntary Prepayment, any such Term Loans so prepaid shall be
immediately cancelled and the par principal amount of such Term Loans so prepaid
shall be applied ratably to reduce the remaining installments of such Class of
Term Loans (as applicable).

(vi) To the extent not expressly provided for herein, each Discounted Voluntary
Prepayment shall be consummated pursuant to reasonable procedures (including as
to timing, rounding, minimum amounts, Type and Interest Periods and calculation
of Applicable Discount in accordance with Section 2.05(e)(iii) above)
established by the Administrative Agent, the Auction Manager and the Borrower.

(vii) Prior to the delivery of a Discounted Voluntary Prepayment Notice,
(A) upon written notice to the Auction Manager, the Borrower may withdraw or
modify its offer to make a Discounted Voluntary Prepayment pursuant to any
Discounted Prepayment Option Notice and (B) no Lender may withdraw its offer to
participate in a Discounted Voluntary Prepayment pursuant to any Lender
Participation Notice unless the terms of such proposed Discounted Voluntary
Prepayment have been modified by the Borrower after the date of such Lender
Participation Notice.

(viii) Nothing in this Section 2.05(e) shall (A) require the Borrower to
undertake any Discounted Voluntary Prepayment, (B) require any Lender to submit
a Lender Participation Notice or (C) limit or restrict the Borrower from making
voluntary prepayments of Term B Loans in accordance with Section 2.05(a).

(ix) The Auction Manager acting in its capacity as such hereunder shall be
entitled to the benefits of the provisions of Article IX and Section 10.04 to
the same extent as if each reference therein to the “Administrative Agent” were
a reference to the Auction Manager, and the Administrative Agent shall cooperate
with the Auction Manager as reasonably requested by the Auction Manager in order
to enable it to perform its responsibilities and duties in connection with each
Discounted Voluntary Prepayment.

(f) Interest, Funding Losses, Etc. All prepayments under this Section 2.05 shall
be accompanied by all accrued interest thereon, together with, in the case of
any such prepayment of a Eurodollar Rate Loan on a date other than the last day
of an Interest Period therefor, any amounts owing in respect of such Eurodollar
Rate Loan pursuant to Section 3.05.

 

99



--------------------------------------------------------------------------------

Notwithstanding any of the other provisions of this Section 2.05, so long as no
Event of Default shall have occurred and be continuing, if any prepayment of
Eurodollar Rate Loans is required to be made under this Section 2.05, prior to
the last day of the Interest Period therefor, in lieu of making any payment
pursuant to this Section 2.05 in respect of any such Eurodollar Rate Loan prior
to the last day of the Interest Period therefor, the Borrower may, in its sole
discretion, deposit with the Administrative Agent the amount of any such
prepayment otherwise required to be made hereunder until the last day of such
Interest Period, at which time the Administrative Agent shall be authorized
(without any further action by or notice to or from the Borrower or any other
Loan Party) to apply such amount to the prepayment of such Loans in accordance
with this Section 2.05. Such deposit shall constitute cash collateral for the
Eurodollar Rate Loans to be so prepaid; provided that the Borrower may at any
time direct that such deposit be applied to make the applicable payment required
pursuant to this Section 2.05.

2.06 Termination or Reduction of Commitments.

(a) Optional. The Borrower may, upon written notice to the Administrative Agent,
terminate the unused Commitments of any Class, or from time to time permanently
reduce Commitments of any Class; provided that (i) any such notice shall be
received by the Administrative Agent not later than 10:00 a.m. three Business
Days prior to the date of termination or reduction, (ii) any such partial
reduction shall be in an aggregate amount of $1,000,000 or any whole multiple of
$500,000 in excess thereof, (iii) the Borrower shall not terminate or reduce the
Revolving Credit Facility if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Revolving Credit Outstandings would exceed the
Revolving Credit Facility, and (iv) if, after giving effect to any reduction of
the Commitments, the Letter of Credit Sublimit or Swing Line Sublimit exceeds
the amount of the Revolving Credit Facility, such sublimit shall be
automatically reduced by the amount of such excess. The amount of any such
Commitment reduction shall not be applied to the Letter of Credit Sublimit or
the Swing Line Sublimit unless otherwise specified by the Borrower.
Notwithstanding the foregoing, the Borrower may rescind or postpone any notice
of termination of the Commitments if such termination would have resulted from a
refinancing of all of the Facilities and Incremental Facilities, which
refinancing shall not be consummated or otherwise shall be delayed.

(b) Mandatory. The Term B Commitment of each Term B Lender shall be
automatically and permanently reduced to $0 on the Term B Advance Period
Termination Date. The Revolving Credit Commitments (other than any Extended
Revolving Credit Commitments) shall terminate on the applicable Maturity Date.
The Extended Revolving Credit Commitments shall terminate on the respective
maturity dates applicable thereto. If the Borrower obtains any Refinancing
Revolving Commitments, the Borrower shall, concurrently with the receipt
thereof, terminate Revolving Credit Commitments in an equivalent amount.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of unused
portions of the Letter of Credit Sublimit, or the Swing Line Sublimit or the
unused Commitments of any Class under this Section 2.06. Upon any reduction of
unused Commitments of any Class, the Commitment of each Lender of such Class
shall be reduced by such Lender’s Applicable Percentage of the amount by which
such Commitments are reduced (other than the termination of the Commitment of
any Lender as provided in Section 3.06). All Commitment Fees accrued until the
effective date of any termination of the Revolving Credit Commitments shall be
paid on the effective date of such termination.

 

100



--------------------------------------------------------------------------------

2.07 Repayment of Loans.

(a) Term B Loans. Subject to adjustment as a result of the application of
prepayments in accordance with Section 2.05, in each case, solely to the extent
of any such amounts applied to the prepayment of the Term Loans, the Term B
Loans shall be due and payable, and the Borrower shall repay to the
Administrative Agent for the ratable account of the Term B Lenders quarterly on
the last Business Day of each month of March, June, September and December
occurring until the Maturity Date, commencing with the first such payment due
and payable on June 30, 2013, an amount equal to 0.25% of the aggregate
principal amount of all Term B Loans made by all Term B Lenders under
Section 2.01(a); provided, however, that the final principal repayment
installment of the Term B Loans shall be due and payable on the Maturity Date
for the Term B Facility and in any event shall be in an amount equal to the
aggregate principal amount of all Term B Loans outstanding on such date.

(b) Revolving Credit Loans. The Revolving Credit Loans shall be due and payable,
and the Borrower shall repay to the Administrative Agent for the ratable account
of the Appropriate Lenders, on the Maturity Date for the Revolving Credit
Facility the aggregate principal amount of all Revolving Credit Loans
outstanding on such date.

(c) Swing Line Loans. Each Swing Line Loan shall be due and payable, and the
Borrower shall repay each Swing Line Loan, on the earlier to occur of (i) the
date ten Business Days after such Loan is made and (ii) the Maturity Date for
the Revolving Credit Facility.

(d) Obligations. All other Obligations that are due and payable under the
Security Documents and to the Administrative Agent, the Collateral Agent, the
First Lien Nexstar Agent (as defined in the Senior Second Lien Notes
Intercreditor Agreement), the First Lien Mission Agent (as defined in the Senior
Second Lien Notes Intercreditor Agreement), the Nexstar Control Agent (as
defined in the Senior Second Lien Notes Intercreditor Agreement) and the Mission
Control Agent (as defined in the Senior Second Lien Notes Intercreditor
Agreement) under the Senior Second Lien Notes Intercreditor Agreement but
remaining outstanding and unpaid shall be due and payable on the latest maturity
date for the Term B Loans, any Incremental Loans or Extensions, as applicable.

2.08 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan under a Facility shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate for such Facility,
(ii) each Base Rate Loan under a Facility shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for such Facility, and
(iii) each Swing Line Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Rate for the Revolving Credit Facility.

 

101



--------------------------------------------------------------------------------

(b) (i) If any amount of principal of any Loan is not paid when due (subject to
any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

(ii) If any amount (other than the principal of any Loan) payable by the
Borrower under any Loan Document is not paid when due (subject to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Majority Lenders such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09 Fees. In addition to certain fees described in subsections (h) and (i) of
Section 2.03:

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Revolving Credit Lender in accordance with its Applicable
Revolving Credit Percentage, a commitment fee (the “Commitment Fee”) equal to
0.50% per annum on the actual daily amount by which the aggregate Revolving
Credit Commitments exceeds the sum of (i) the Outstanding Amount of Revolving
Credit Loans and (ii) the Outstanding Amount of L/C Obligations (disregarding
Swing Line Loans for the purpose of such calculation), subject to adjustment as
provided in Section 2.16. For the avoidance of doubt, the Outstanding Amount of
Swing Line Loans shall not be considered usage of the Revolving Credit Facility
for purposes of determining the Commitment Fee. The Commitment Fee shall accrue
at all times during the Availability Period, including at any time during which
one or more of the conditions in Article IV is not met, and shall be due and
payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date, and on the last day of the Availability Period for the Revolving
Credit Facility. The Commitment Fee shall be calculated quarterly in arrears.

(b) Other Fees.

(i) The Borrower shall pay to the Agents for their own respective accounts fees
in the amounts and at the times specified in the Administrative Agent Fee
Letter. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever (except as expressly agreed between the Borrower and
the applicable Agent).

 

102



--------------------------------------------------------------------------------

(ii) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever (except as expressly agreed between the Borrower and the
applicable Lender).

(c) Ticking Fee. If any Permitted Term B Reallocation occurs in accordance with
the terms of this Agreement and the Term B Reallocation Letter, the Borrower
shall pay to the Administrative Agent for the account of each Term B Lender in
accordance with its Applicable Term B Percentage, a ticking fee (the “Ticking
Fee”) which shall accrue from the date such Permitted Term B Reallocation occurs
and is payable in the following amounts during the following periods:

(i) for the period commencing on the Closing Date and ending on (but not
including) March 3, 2013, a ticking fee equal to 1.75% per annum on the actual
daily amount by which the aggregate Term B Commitment (as so increased by such
Permitted Term B Reallocation) exceeds the sum of the aggregate Outstanding
Amount of Term B Loans, subject to adjustment as provided in Section 2.16, and

(ii) for the period commencing on March 3, 2013 and ending on the Term B Advance
Period Termination Date, a ticking fee equal to 3.50% per annum on the actual
daily amount by which the aggregate Term B Commitment (as so increased by such
Permitted Term B Reallocation) exceeds the sum of the aggregate Outstanding
Amount of Term B Loans, subject to adjustment as provided in Section 2.16;

The Ticking Fee shall accrue at all times after the Permitted Term B
Reallocation and during the Term B Advance Period, including at any time during
which one or more of the conditions in Article IV is not met, and shall be due
and payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Permitted Term B Reallocation, and on the Term B Advance Period Termination
Date. The Ticking Fee shall be calculated quarterly in arrears.

2.10 Computation of Interest and Fees.

(a) All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 days or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which such Loan is made, and
shall not accrue on such Loan, or any portion thereof, for the day on which such
Loan or such portion is paid, provided that any such Loan that is repaid on the
same day on which it is made shall, subject to Section 2.12(a), bear interest
for one day. Each determination by the Administrative Agent of an interest rate
or fee hereunder shall be conclusive and binding for all purposes, absent
manifest error.

 

103



--------------------------------------------------------------------------------

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Ultimate Parent or the Borrower, the Borrower, the Ultimate
Parent or the Lenders determine that (i) the Consolidated Total Net Leverage
Ratio as calculated by the Borrower or the Ultimate Parent as of any applicable
date was inaccurate and (ii) a proper calculation of the Consolidated Total Net
Leverage Ratio would have resulted in higher pricing for such period, the
Borrower shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Term B Lenders promptly
on demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to the Borrower under the
Bankruptcy Code of the United States, automatically and without further action
by the Administrative Agent or any Lender), an amount equal to the excess of the
amount of interest and fees that should have been paid for such period over the
amount of interest and fees actually paid for such period. This paragraph shall
not limit the rights of the Administrative Agent or any Lender, as the case may
be, under Section 2.08(b) or under Article VIII. The Borrower’s obligations
under this paragraph shall survive for a period of one year following the
termination of the Aggregate Commitments and the Mission Aggregate Commitments,
and the repayment of all other Obligations hereunder and Mission Obligations.

2.11 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent, acting solely
for purposes of Treasury Regulation Section 5f.103-1(c), as agent for the
Borrower, in each case in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be prima
facie absent manifest error of the amount of the Credit Extensions made by the
Lenders to the Borrower and the interest and payments thereon. Any failure to so
record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Borrower hereunder to pay any amount owing with respect to
the Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of demonstrable error. Upon the request of
any Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note payable to such
Lender, which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

(b) In addition to the accounts and records referred to in subsection (a) above,
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records and, in the case of the Administrative Agent,
entries in the Register, evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
demonstrable error.

 

104



--------------------------------------------------------------------------------

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein. The Administrative Agent will
promptly distribute to each Lender its Applicable Percentage in respect of the
relevant Facility or relevant Incremental Facility (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office. All payments received by the Administrative Agent
after 2:00 p.m. shall be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue. If any payment to be
made by the Borrower shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be; provided
that, if such extension would cause payment of interest on, or principal, of
Eurodollar Rate Loans to be made in the next succeeding calendar month, such
payment shall be made on the immediately preceding Business Day.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the Overnight Rate, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.

 

105



--------------------------------------------------------------------------------

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders or the relevant L/C Issuer hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or such L/C Issuer, as the
case may be, the amount due. In such event, if the Borrower has not in fact made
such payment, then each of the Appropriate Lenders or such L/C Issuer, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or such L/C Issuer, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the Overnight Rate.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Term Loans and Revolving Credit Loans, to fund participations in Letters of
Credit and Swing Line Loans and to make payments pursuant to Section 10.04(c)
are several and not joint. The failure of any Lender to make any Loan, to fund
any such participation or to make any payment under Section 10.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Insufficient Funds. Whenever any payment received by the Administrative
Agent under this Agreement or any of the other Loan Documents is insufficient to
pay in full all amounts due and payable to the Administrative Agent, the L/C
Issuers, the Swing Line Lender and the Lenders under or in respect of this
Agreement and the other Loan Documents on any date, such payment shall be
distributed by the Administrative Agent and applied by the

 

106



--------------------------------------------------------------------------------

Administrative Agent in the order of priority set forth in Section 8.04. If the
Administrative Agent receives funds for application to the Obligations of the
Loan Parties under or in respect of the Loan Documents under circumstances for
which the Loan Documents do not specify the manner in which such funds are to be
applied, the Administrative Agent may, but shall not be obligated to, elect to
distribute such funds (i) first, toward payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, toward
payment of principal and L/C Borrowings then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal and L/C
Borrowings then due to such parties.

2.13 Sharing of Payments by Lenders. If, other than as expressly provided
elsewhere herein, any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment on account of Loans made by it or the
participations in L/C Obligations and Swing Line Loans held by it resulting in
such Lender receiving payment greater than its pro rata share (or other share
contemplated hereunder) thereof as provided herein, then the Lender receiving
such greater proportion shall (a) notify the Administrative Agent of such fact,
and (b) purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans,
L/C Obligations or Swing Line Loans, as applicable, and owing them; provided
that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section 2.13 shall not be construed to apply to
(A) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (B) the application
of Cash Collateral provided for in Section 2.17, (C) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant in accordance with the terms of Section 10.06 or (D) any
reallocation in accordance with the terms of Section 10.21.

Each Loan Party and each Restricted Subsidiary of a Loan Party consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
Law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Loan Party or such Restricted Subsidiary
of a Loan Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Loan
Party or such Restricted Subsidiary of a Loan Party in the amount of such
participation. The Administrative Agent will keep records (which shall be
conclusive and binding in the absence of demonstrable error) of participations
purchased under this Section 2.13 and will in each case notify the Lenders
following any such purchases or repayments. Each Lender that purchases a
participation pursuant to this Section 2.13 shall from and after such purchase
have the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

 

107



--------------------------------------------------------------------------------

2.14 Incremental Credit Extensions.

(a) At any time and from time to time, subject to the terms and conditions set
forth herein, the Borrower may, by notice to the Administrative Agent (whereupon
the Administrative Agent shall promptly deliver a copy to each of the Lenders),
request to add one or more tranches of term A loans (the “Incremental Term A
Loans”) or term B loans (the “Incremental Term B Loans” and, together with the
Incremental Term A Loans, the “Incremental Term Loans”), one or more increases
in any Class of Term Loans or Incremental Term Loans (the “Incremental Term Loan
Increases”), one or more additional revolving credit facility tranches (the
“Incremental Revolving Facilities”) or one or more increases in the Revolving
Credit Commitments (the “Incremental Revolving Commitments”; together with the
Incremental Term Loans, the Incremental Term Loan Increases and the Incremental
Revolving Facilities, the “Incremental Facilities”); provided that (i) at the
time of each such request and upon the effectiveness of each Incremental
Facility Amendment, no Default has occurred and is continuing or shall result
therefrom, (ii) after giving Pro Forma Effect thereto (assuming that any such
Incremental Revolving Facilities or Incremental Revolving Commitments are drawn
in full and excluding the cash proceeds of such Incremental Facility) and after
giving effect to any Specified Transaction consummated in connection therewith,
the Borrower is in compliance (on a Pro Forma Basis) with the Consolidated First
Lien Net Leverage Ratio and the Consolidated Total Net Leverage Ratio Financial
Covenants as of the end of the most recent Test Period (as if the incurrence of
such Incremental Facility had occurred on the first day of such Test Period) and
(iii) the sum of (A) the aggregate principal amount of the Revolving Credit
Commitment, (B) the aggregate amount of the Mission Revolving Credit Commitment,
(C) all Incremental Facilities consisting of Incremental Revolving Commitments
and Incremental Term A Loans, and (D) Mission Incremental Facilities consisting
of Mission Incremental Revolving Commitments and Mission Incremental Term A
Loans, shall not exceed $150,000,000.

(b) The Incremental Facilities are subject to the following terms and
conditions:

(i) each Incremental Facility shall have the same guarantees as, and be secured
on a pari passu basis by the same Collateral securing, the Obligations
hereunder;

(ii) no existing Lender will be required to participate in any such Incremental
Facility without its consent;

(iii) no Default would exist after giving effect thereto;

(iv) the maturity date of any such Incremental Term B Loans (including any
Refinancing Term Loans) shall be no earlier than the Maturity Date of the Term B
Loans and the Weighted Average Life to Maturity of such Incremental Term B Loans
shall be not shorter than the then remaining Weighted Average Life to Maturity
of the Term B Loans;

 

108



--------------------------------------------------------------------------------

(v) in the case of Incremental Revolving Commitments, (A) the maturity date of
such Incremental Revolving Commitments shall be the same as the Maturity Date of
the Revolving Credit Facility, (B) such Incremental Revolving Commitments shall
require no scheduled amortization or mandatory commitment reduction prior to the
Maturity Date of the Revolving Credit Facility and (C) the Incremental Revolving
Commitments shall be on the exact same terms and pursuant to the exact same
documentation applicable to the Revolving Credit Facility;

(vi) in the case of an Incremental Revolving Facility, (A) the maturity date of
such Incremental Revolving Facility shall be no earlier than the Maturity Date
of the Revolving Credit Facility, (B) such Incremental Revolving Facility shall
require no scheduled amortization or mandatory commitment reduction prior to the
Maturity Date of the Revolving Credit Facility, (C) the Incremental Revolving
Facility shall be on substantially the same terms and pursuant to substantially
the same documentation applicable to the Revolving Credit Facility, and
(D) borrowings and repayments under the Incremental Revolving Facility shall be
made on a pro rata basis with the Revolving Credit Facility;

(vii) the interest rate margins, the maturity date of any Incremental Term A
Loans and (subject to clauses (iv) and (vi) above, as appropriate) amortization
schedule applicable to any Incremental Term Loans or Incremental Revolving
Facilities shall be determined by the Borrower and the lenders thereunder;
provided that in the event that the total all in interest rate margins for any
Incremental Term B Loans or any Incremental Revolving Facility (in each case,
other than Refinancing Term Loans and Refinancing Revolving Commitments) that is
incurred on or prior to the date that is 18 months after the Closing Date are
higher than the interest rate margins for the Term B Loans or the Revolving
Credit Facility, as applicable, by more than (in any case) 50 basis points, then
the interest rate margins for the Term B Loans or the Revolving Credit Facility,
as the case may be, shall be increased to the extent necessary so that such
interest rate margins are equal to the interest rate margins for such
Incremental Term B Loans, or Incremental Revolving Facility, as the case may be,
minus 50 basis points; provided, further, that, in determining the interest rate
margins applicable to the Incremental Term B Loans and the Term B Loans or the
Incremental Revolving Facility and the Revolving Credit Facility, (A) customary
arrangement or commitment fees payable to the Arrangers (or their affiliates) in
connection with the Term B Loans or the Revolving Credit Facility or to one or
more arrangers (or their affiliates) of any Incremental Term A Loans,
Incremental Term B Loans or Incremental Revolving Facility shall be excluded,
(B) original issue discount (“OID”) and upfront fees paid to the lenders
thereunder shall be included (with OID being equated to interest based on
assumed four-year life to maturity or, if shorter, the actual weighted average
life to maturity) and (C) if the Incremental Term B Loans or the Incremental
Revolving Facilities include an interest rate floor greater than the applicable
interest rate floor under the Term B Loans or the Revolving Credit Facility,
such differential between interest rate floors shall be equated to the
applicable interest rate margin for purposes of determining whether an increase
to the interest rate margin under the Facilities shall be required, but only to
the extent an increase in the interest rate floor in the Term B Loans or the
Revolving Credit Facility, as applicable, would cause an increase in the
interest rate then in effect thereunder, and in such case the interest rate
floor (but not the interest rate margin) applicable to the Term B Loans or the
Revolving Credit Facility, as applicable, shall be increased to the extent of
such differential between interest rate floors;

 

109



--------------------------------------------------------------------------------

(viii) any Incremental Term A Loans, for purposes of prepayments, shall be
treated substantially the same as (and in any event no more favorably than) the
Term B Loans;

(ix) any Incremental Term B Loans, for purposes of prepayments, shall be treated
substantially the same as (and in any event no more favorably than) the Term B
Loans;

(x) any Incremental Term Loans or any Incremental Revolving Facility shall be on
terms and pursuant to documentation to be determined; provided that, to the
extent such terms and documentation are not consistent with the Term B Loans or
the Revolving Credit Facility, as the case may be (except to the extent
permitted by clauses (iv), (vi), (vii), (viii) and (ix) above), they shall be
reasonably satisfactory to the Administrative Agent; provided, further, that, in
the case of any Refinancing Term Loans and Refinancing Revolving Commitments
with terms approved by the Administrative Agent pursuant to this clause (x),
(A) the terms and conditions of such Incremental Term Loans and Incremental
Revolving Facility (excluding pricing and optional prepayment or redemption
terms) reflect market terms on the date of incurrence, (B) such Incremental Term
Loans or Incremental Revolving Facility shall be subject to the Intercreditor
Agreement and (C) such Incremental Term Loans or Incremental Revolving Facility
shall not contain covenants (including financial maintenance covenants), taken
as a whole, that are materially tighter than (or in addition to) those contained
in this Agreement (except for covenants applicable only to the period after the
Maturity Date of the Term B Loans); provided, however, that a certificate of a
Responsible Officer of the Borrower delivered to the Administrative Agent at
least five Business Days prior to the incurrence of such Refinancing Term Loans
or Refinancing Revolving Commitments, as the case may be, together with a
reasonably detailed description of the material terms and conditions of such
Refinancing Term Loans or Refinancing Revolving Commitments, as the case may be,
or drafts of the documentation relating thereto, stating that the Borrower has
determined in good faith that such terms and conditions satisfy the foregoing
requirement, shall be conclusive evidence that such terms and conditions satisfy
the foregoing requirement unless the Administrative Agent notifies the Borrower
within such five Business Day period that it disagrees with such determination
(including a reasonable description of the basis upon which it disagrees); and

(xi) each Incremental Facility shall be in an integral multiple of $1,000,000
and be in an aggregate principal amount that is not less than (A) $25,000,000 in
the case of any Incremental Term Loans or Incremental Term Loan Increases or
(B) $10,000,000 in the case of any Incremental Revolving Facilities or
Incremental Revolving Commitments; provided that such amount may be less than
the applicable minimum amount if such amount represents all the remaining
availability hereunder as set forth above.

 

110



--------------------------------------------------------------------------------

(c) Each notice from the Borrower pursuant to this Section shall set forth the
requested amount and proposed terms of the relevant Incremental Term Loans,
Incremental Term Loan Increases, Incremental Revolving Facilities and/or
Incremental Revolving Commitments. Any additional bank, financial institution,
existing Lender or other Person that elects to provide the applicable
Incremental Facility shall be an Eligible Assignee that is reasonably
satisfactory to the Borrower and the Administrative Agent (any such bank,
financial institution, existing Lender or other Person being called an
“Additional Lender”) and, if not already a Lender, shall become a Lender under
this Agreement pursuant to an amendment (an “Incremental Facility Amendment”) to
this Agreement and, as appropriate, the other Loan Documents, executed by the
Intermediate Parent, the Ultimate Parent, the Borrower, such Additional Lender
and the Administrative Agent. No Incremental Facility Amendment shall require
the consent of any Lenders other than the Additional Lenders with respect to
such Incremental Facility Amendment. Commitments in respect of any Incremental
Facilities shall become Commitments under this Agreement. An Incremental
Facility Amendment may, without the consent of any other Lenders, effect such
amendments to any Loan Documents as may be necessary or appropriate, in the
opinion of the Administrative Agent, to effect the provisions of this
Section 2.14. The effectiveness of any Incremental Facility Amendment shall,
unless otherwise agreed to by the Administrative Agent and the Additional
Lenders, be subject to the satisfaction on the date thereof (each, an
“Incremental Facility Closing Date”) of each of the conditions set forth in
Section 4.02 (it being understood that (i) all references to “the date of such
Credit Extension” in Section 4.02 shall be deemed to refer to the Incremental
Facility Closing Date, (ii) the Incremental Facility Closing Date shall be
deemed to be the initial Credit Extension for purposes of Section 4.02(a) and
(iii) to the extent the proceeds of any Incremental Facility are being used to
finance a Permitted Acquisition and the lenders under such Incremental Facility
agree, the conditions in Section 4.02 may be subject to customary “SunGard”
limitations). The proceeds of any Incremental Term Loans and Incremental Term
Loan Increases will be used only for general corporate purposes (including
Permitted Acquisitions). Upon each increase in the Aggregate Commitments
pursuant to this Section, each Revolving Credit Lender immediately prior to such
increase will automatically and without further act be deemed to have assigned
to each Lender providing a portion of the Incremental Revolving Commitment (each
a “Incremental Revolving Lender”) in respect of such increase, and each such
Incremental Revolving Lender will automatically and without further act be
deemed to have assumed, a portion of such Revolving Credit Lender’s
participations hereunder in outstanding Letters of Credit and Swing Line Loans
such that, after giving effect to each such deemed assignment and assumption of
participations, the percentage of the aggregate outstanding (A) participations
hereunder in Letters of Credit and (B) participations hereunder in Swing Line
Loans held by each Revolving Credit Lender (including each such Incremental
Revolving Lender) will equal the percentage of the aggregate Revolving Credit
Commitments of all Revolving Credit Lenders represented by such Revolving Credit
Lender’s Commitment. The Administrative Agent and the Lenders hereby agree that
the minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence.

 

111



--------------------------------------------------------------------------------

2.15 Extensions of Term Loans and Revolving Credit Commitments.

(a) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders of any tranche of Term Loans with a like maturity date
or Revolving Credit Commitments with a like maturity date, in each case on a pro
rata basis (based on the aggregate outstanding principal amount of the
respective Term Loans or Revolving Credit Commitments with a like maturity date,
as the case may be) and on the same terms to each such Lender, the Borrower is
hereby permitted to consummate from time to time transactions with individual
Lenders that accept the terms contained in such Extension Offers to extend the
maturity date of each such Lender’s relevant tranche of Term Loans and/or
Revolving Credit Commitments and otherwise modify the terms of such tranche of
Term Loans and/or Revolving Credit Commitments pursuant to the terms of the
relevant Extension Offer (including, without limitation, by increasing the
interest rate or fees payable in respect of such Term Loans and/or Revolving
Credit Commitments (and related outstandings) and/or modifying the amortization
schedule in respect of such Lender’s Term Loans) (each, an “Extension,” and each
group of Term Loans or Revolving Credit Commitments, as applicable, in each case
as so extended, as well as the original Term Loans and the original Revolving
Credit Commitments (in each case not so extended), being a “tranche”; any
Extended Term Loans (as defined below) shall constitute a separate tranche of
Term Loans from the tranche of Term Loans from which they were converted, and
any Extended Revolving Credit Commitments (as defined below) shall constitute a
separate tranche of Revolving Credit Commitments from the tranche of Revolving
Credit Commitments from which they were converted), so long as the following
terms are satisfied: (i) no Default shall have occurred and be continuing at the
time the offering document in respect of an Extension Offer is delivered to the
Lenders, (ii) except as to interest rates, fees and final maturity (which shall
be determined by the Borrower and set forth in the relevant Extension Offer),
the Revolving Credit Commitment of any Revolving Credit Lender that agrees to an
extension with respect to such Revolving Credit Commitment (an “Extending
Revolving Credit Lender”) extended pursuant to an Extension (an “Extended
Revolving Credit Commitment”), and the related outstandings, shall be a
Revolving Credit Commitment (or related outstandings, as the case may be) with
the same terms as the original Revolving Credit Commitments (and related
outstandings); provided that (A) subject to the provisions of Sections 2.03(l)
and 2.04(g) to the extent dealing with Swing Line Loans and Letters of Credit
which mature or expire after a maturity date when there exist Extended Revolving
Credit Commitments with a longer maturity date, all Swing Line Loans and Letters
of Credit shall be participated in on a pro rata basis by all Lenders with
Revolving Credit Commitments in accordance with their Applicable Revolving
Credit Percentages (and except as provided in Sections 2.03(l) and 2.04(g),
without giving effect to changes thereto on an earlier maturity date with
respect to Swing Line Loans and Letters of Credit theretofore incurred or
issued) and all borrowings under Revolving Credit Commitments and repayments
thereunder shall be made on a pro rata basis (except for (1) payments of
interest and fees at different rates on Extended Revolving Credit Commitments
(and related outstandings) and (2) repayments required upon the maturity date of
the non-extending Revolving Credit Commitments) and (B) at no time shall there
be Revolving Credit Commitments hereunder (including Extended Revolving Credit
Commitments and any original Revolving Credit Commitments) which have more than
three different maturity dates, (iii) except as to interest rates, fees,
amortization, final maturity date, premium, required prepayment dates and
participation in prepayments (which shall, subject to immediately succeeding
clauses (iv), (v) and (vi), be determined between the Borrower and set

 

112



--------------------------------------------------------------------------------

forth in the relevant Extension Offer), the Term Loans of any Term Lender that
agrees to an extension with respect to such Term Loans (an “Extending Term
Lender”) extended pursuant to any Extension (“Extended Term Loans”) shall have
the same terms as the tranche of Term Loans subject to such Extension Offer
until the maturity of such Term Loans, (iv) the final maturity date of any
Extended Term Loans shall be no earlier than the then latest maturity date
hereunder and the amortization schedule applicable to Term B Loans pursuant to
Section 2.07(a) for periods prior to the Maturity Date for Term B Loans, as
applicable, may not be increased, (v) the Weighted Average Life to Maturity of
any Extended Term Loans shall be no shorter than the remaining Weighted Average
Life to Maturity of the Term Loans extended thereby, (vi) any Extended Term
Loans may participate on a pro rata basis or a less than pro rata basis (but not
greater than a pro rata basis) in any voluntary or mandatory repayments or
prepayments hereunder, in each case as specified in the respective Extension
Offer, (vii) if the aggregate principal amount of Term Loans (calculated on the
face amount thereof) or Revolving Credit Commitments, as the case may be, in
respect of which Term Lenders or Revolving Credit Lenders, as the case may be,
shall have accepted the relevant Extension Offer shall exceed the maximum
aggregate principal amount of Term Loans or Revolving Credit Commitments, as the
case may be, offered to be extended by the Borrower pursuant to such Extension
Offer, then the Term Loans or Revolving Credit Loans, as the case may be, of
such Term Lenders or Revolving Credit Lenders, as the case may be, shall be
extended ratably up to such maximum amount based on the respective principal
amounts (but not to exceed actual holdings of record) with respect to which such
Term Lenders or Revolving Credit Lenders, as the case may be, have accepted such
Extension Offer, (viii) all documentation in respect of such Extension shall be
consistent with the foregoing, (ix) any applicable Minimum Extension Condition
shall be satisfied unless waived by the Borrower, (x) the Minimum Tranche Amount
shall be satisfied unless waived by the Administrative Agent and (xi) an
extension comparable to each such Extension has been consummated (or will be
concurrently consummated) with respect to the relevant Mission Loans under the
Mission Credit Agreement on a pro rata basis.

(b) With respect to all Extensions consummated by the Borrower pursuant to this
subsection, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 2.05 and (ii) no Extension Offer
is required to be in any minimum amount or any minimum increment; provided that
(A) the Borrower may at its election specify as a condition (a “Minimum
Extension Condition”) to consummating any such Extension that a minimum amount
(to be determined and specified in the relevant Extension Offer in the
Borrower’s sole discretion and may be waived by the Borrower) of Term Loans or
Revolving Credit Commitments (as applicable) of any or all applicable tranches
be tendered and (B) no tranche of Extended Term Loans shall be in an amount of
less than $20,000,000 (or, if less, the then aggregate outstanding amount of the
Term Loans) (the “Minimum Tranche Amount”), unless such Minimum Tranche Amount
is waived by the Administrative Agent. The Administrative Agent and the Lenders
hereby consent to the transactions contemplated by this subsection (including,
for the avoidance of doubt, payment of any interest, fees or premium in respect
of any Extended Term Loans and/or Extended Revolving Credit Commitments on such
terms as may be set forth in the relevant Extension Offer) and hereby waive the
requirements of any provision of this Agreement (including, without limitation,
Sections 2.05, 2.12, 2.13 and 10.01) or any other Loan Document that may
otherwise prohibit any such Extension or any other transaction contemplated by
this Section.

 

113



--------------------------------------------------------------------------------

(c) No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extension, other than the consent of each Lender agreeing to such
Extension with respect to one or more of its Term Loans and/or Revolving Credit
Commitments (or a portion thereof). Each Lender may, but is not obligated to,
extend the maturity date of each such Lender’s Term Loans and/or Revolving
Credit Commitments. With respect to any Extension of the Revolving Credit
Commitments, if the consent of (i) an L/C Issuer is not obtained, such L/C
Issuer’s commitment to issue Letters of Credit in accordance with Section 2.03
shall terminate on the Maturity Date for the Revolving Credit Facility and
(ii) the Swing Line Lender is not obtained, the Swing Line Lender’s commitment
to extend Swing Line Loans in accordance with Section 2.04 shall terminate on
the Maturity Date for the Revolving Credit Facility. All Extended Term Loans,
all Extended Revolving Credit Commitments and all obligations in respect thereof
shall be Obligations under this Agreement and the other Loan Documents that are
secured by the Collateral on a pari passu basis with all other applicable
Obligations under this Agreement and the other Loan Documents. The Lenders
hereby irrevocably authorize the Administrative Agent to enter into amendments
to this Agreement and the other Loan Documents with the Borrower as may be
necessary in order to establish new tranches or sub-tranches in respect of
Revolving Credit Commitments or Term Loans so extended and such technical
amendments as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and the Borrower in connection with the establishment of
such new tranches or sub-tranches, in each case on terms consistent with this
subsection. Without limiting the foregoing, in connection with any Extensions
the respective Loan Parties shall (at their expense) amend (and the
Administrative Agent and the Collateral Agent are hereby directed to amend) any
Mortgage that has a maturity date prior to the then latest maturity date so that
such maturity date is extended to the then latest maturity date (or such later
date as may be advised by local counsel to the Administrative Agent or
Collateral Agent).

(d) In connection with any Extension, the Borrower shall provide the
Administrative Agent at least five Business Days’ (or such shorter period as may
be agreed by the Administrative Agent) prior written notice thereof, and shall
agree to such procedures (including, without limitation, regarding timing,
rounding and other adjustments and to ensure reasonable administrative
management of the credit facilities hereunder after such Extension), if any, as
may be established by, or acceptable to, the Administrative Agent, in each case
acting reasonably to accomplish the purposes of this Section.

2.16 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definitions of “ Majority Lenders,” “Required
Revolving Credit Lenders,” “Required Term B Lenders” and Section 10.01.

 

114



--------------------------------------------------------------------------------

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any applicable L/C Issuer or Swing Line Lender
hereunder; third, at the request of the Administrative Agent or the relevant L/C
Issuer or Swing Line Lender, to Cash Collateralize the L/C Issuer’s or Swing
Line Lender’s Fronting Exposure with respect to such Defaulting Lender in
accordance with Section 2.17; fourth, as the Borrower may request (so long as no
Default exists), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released pro rata in order to (A) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement, (B) Cash Collateralize any L/C Issuer’s future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.17 and (C) Cash
Collateralize the Swing Line Lender’s future Fronting Exposure with respect to
such Defaulting Lender with respect to future Swing Line Loans under this
Agreement, in accordance with Section 2.17; sixth, to the payment of any amounts
owing to the Lenders, any L/C Issuer or the Swing Line Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, any L/C
Issuer or the Swing Line Lender against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, to the payment of any amounts owing to the Borrower as a result of any
judgment of a court of competent jurisdiction obtained by the Borrower against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(1) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (2) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 2.16(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.16(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

115



--------------------------------------------------------------------------------

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Revolving Credit Percentage of the stated
amount of Letters of Credit for which it has provided Cash Collateral pursuant
to Section 2.17.

(C) With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (B) above, the Borrower shall (1) pay to
each non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations or Swing Line Loans that has been reallocated to such
non-Defaulting Lender pursuant to clause (iv) below, (2) pay to the applicable
L/C Issuer and Swing Line Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such L/C
Issuer’s or the Swing Line Lender’s Fronting Exposure to such Defaulting Lender,
and (3) not be required to pay the remaining amount of any such fee.

(iv) Reallocation of Applicable Revolving Credit Percentages to Reduce Fronting
Exposure. All or any part of such Defaulting Lender’s participation in L/C
Obligations and Swing Line Loans shall be reallocated among the non-Defaulting
Lenders in accordance with their respective Applicable Revolving Credit
Percentages (calculated without regard to such Defaulting Lender’s Revolving
Credit Commitment) but only to the extent that such reallocation does not cause
the aggregate Revolving Credit Exposure of any non-Defaulting Lender to exceed
such non-Defaulting Lender’s Revolving Credit Commitment. No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a non-Defaulting Lender as a result of
such non-Defaulting Lender’s increased exposure following such reallocation.

(v) Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrower shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (A) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lender’s Fronting Exposure and (B) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.17.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the Swing
Line Lender and each relevant L/C Issuer agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative

 

116



--------------------------------------------------------------------------------

Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral), that Lender will,
to the extent applicable, purchase at par that portion of outstanding Revolving
Credit Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Revolving Credit
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held on a pro rata basis by the Revolving Credit Lenders in
accordance with their Applicable Revolving Credit Percentages (without giving
effect to Section 2.16(a)(iv)), whereupon such Revolving Credit Lender will
cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from a Defaulting Lender to a Lender will constitute a waiver
or release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

2.17 Cash Collateral.

(a) Certain Credit Support Events. Upon the request of the Administrative Agent
or the relevant L/C Issuer, if (i) any L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing or (ii) as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding unless the Borrower has entered
into arrangements reasonably satisfactory to the relevant L/C Issuer to Cash
Collateralize the Outstanding Amount of such L/C Obligations or backstop such
Letter of Credit in accordance with Section 2.03(a)(ii), the Borrower shall
(A) in the case of clause (i) above, immediately Cash Collateralize the amount
of the unreimbursed drawing of such Letter of Credit resulting in such L/C
Borrowing and (B) in the case of clause (ii) above, immediately Cash
Collateralize the then Outstanding Amount of all L/C Obligations. If the
Borrower shall be required to provide Cash Collateral pursuant to
Section 8.02(c), the Borrower shall (subject to the request or consent of the
Majority Lenders as provided in Section 8.02), immediately Cash Collateralize
the then Outstanding Amount of all L/C Obligations. In addition, if the
Administrative Agent notifies the Borrower at any time that the Outstanding
Amount of all L/C Obligations at such time exceeds 105% of the Letter of Credit
Sublimit then in effect, then within two Business Days after receipt of such
notice, the Borrower shall Cash Collateralize the L/C Obligations in an amount
equal to the amount by which the Outstanding Amount of all L/C Obligations
exceeds the Letter of Credit Sublimit. At any time that there shall exist a
Defaulting Lender, promptly upon the request of the Administrative Agent, an L/C
Issuer or the Swing Line Lender, the Borrower shall deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.16(a)(iv) and any Cash
Collateral provided by the Defaulting Lender). If at any time the Administrative
Agent determines that any funds held as Cash Collateral are subject to any right
or claim of any Person other than the Administrative Agent or that the total
amount of such funds is less than the aggregate Outstanding Amount of all L/C
Obligations, the Borrower will, forthwith upon demand by the Administrative
Agent, pay to the Administrative Agent, as additional funds to be deposited as
Cash Collateral, an amount equal to the excess of (x) such aggregate Outstanding
Amount over (y) the total amount of funds, if any, then held as Cash Collateral
that the Administrative Agent determines to be free and clear of any such right
and claim. Upon the drawing of any Letter of Credit for which funds are on
deposit as Cash Collateral, such funds shall be applied, to the extent permitted
under applicable Laws, to reimburse the relevant L/C Issuer.

 

117



--------------------------------------------------------------------------------

(b) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuers and the Lenders (including the Swing Line Lender), and
agrees to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.17(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrower or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency. All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in a Cash Collateral
Account. The Borrower shall pay on demand therefor from time to time all
customary account opening, activity and other administrative fees and charges in
connection with the maintenance and disbursement of Cash Collateral.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.17 or Sections
2.03, 2.04, 2.05, 2.16 or 8.02 in respect of Letters of Credit or Swing Line
Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may
otherwise be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (ii) the good faith
determination by the Administrative Agent, the L/C Issuers and the Swing Line
Lender that there exists excess Cash Collateral; provided, however, (A) Cash
Collateral furnished by or on behalf of a Loan Party shall not be released
during the continuance of any Default (and following application as provided in
this Section 2.17 may otherwise be applied in accordance with Section 8.04),
(B) any such release shall be without prejudice to, and any disbursement or
other transfer of Cash Collateral shall be and remain subject to, any other Lien
conferred under the Loan Documents and the other applicable provisions of the
Loan Documents, and (C) the Person providing Cash Collateral and the L/C Issuers
or the Swing Line Lender, as applicable, may agree that Cash Collateral shall
not be released but instead held to support future anticipated Fronting Exposure
or other obligations. To the extent that the amount of any Cash Collateral
exceeds the aggregate amount of Fronting Exposure or other obligations giving
rise thereto plus costs incidental thereto, and so long as no Default or Event
of Default has occurred and is continuing, the excess shall be refunded to the
Person that provided such Cash Collateral.

 

118



--------------------------------------------------------------------------------

2.18 Designation of Subsidiaries.

(a) Subject to Section 2.18(b), the board of directors of the Borrower may at
any time designate any Restricted Subsidiary as an Unrestricted Subsidiary or
any Subsidiary that is an Unrestricted Subsidiary as a Restricted Subsidiary.
The designation of any Restricted Subsidiary as an Unrestricted Subsidiary shall
constitute an Investment by the Borrower therein at the date of designation in
an amount equal to the fair market value of the Borrower’s investment therein.
The designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute the incurrence at the time of designation of any Indebtedness or
Liens of such Subsidiary existing at such time.

(b) The Borrower may not (x) designate any Restricted Subsidiary as an
Unrestricted Subsidiary, or (y) designate an Unrestricted Subsidiary as a
Restricted Subsidiary, in each case unless:

(i) no Default shall have occurred and be continuing or would result therefrom;

(ii) in the case of clause (b)(x) only, (A) the Subsidiary to be so designated
does not (directly, or indirectly through its Subsidiaries) own any Equity
Interests or Indebtedness of, or own or hold any Lien on any property of, any
Nexstar Entity or any Mission Entity, (B) the Subsidiary to be so designated
does not guarantee or otherwise provide credit support for the Senior Second
Lien Notes or is otherwise obligated under any other Indenture Documentation or
any Permitted Refinancing of any thereof, or any security with respect to any of
such debt issuances and (C) none of the Nexstar Entities or Mission Entities
shall at any time be directly or indirectly liable (or otherwise provide credit
support for) for any Indebtedness, Lien or other obligation of any Unrestricted
Subsidiary (including any right to take enforcement action against such
Unrestricted Subsidiary); and

(iii) the Borrower shall be in compliance (on a Pro Forma Basis) with the
Financial Covenants as of the end of the most recent Test Period (as if such
designation had occurred on the first day of such Test Period).

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of any Loan Party or
any Subsidiary of a Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable Laws.
If any applicable Laws (as determined in the good faith discretion of the
Administrative Agent) require the deduction or withholding of any Tax from any
such payment by the Administrative Agent, a Loan Party or any Subsidiary of a
Loan Party, then the Administrative Agent, such Loan Party or such Subsidiary of
a Loan Party shall be entitled to make such deduction or withholding, upon the
basis of the information and documentation to be delivered pursuant to
subsection (e) below.

 

119



--------------------------------------------------------------------------------

(ii) If any Loan Party or any Subsidiary of a Loan Party or the Administrative
Agent shall be required by the Code to withhold or deduct any Taxes, including
both United States Federal backup withholding and withholding taxes, from any
payment, then (A) the Administrative Agent shall withhold or make such
deductions as are determined by the Administrative Agent to be required based
upon the information and documentation it has received pursuant to
subsection (e) below, (B) the Administrative Agent shall timely pay the full
amount withheld or deducted to the relevant Governmental Authority in accordance
with the Code, and (C) to the extent that the withholding or deduction is made
on account of Indemnified Taxes, the sum payable by the applicable Loan Party or
the applicable Subsidiary of a Loan Party shall be increased as necessary so
that after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this
Section 3.01) the applicable Recipient receives an amount equal to the sum it
would have received had no such withholding or deduction been made.

(iii) If any Loan Party, any Subsidiary of a Loan Party or the Administrative
Agent shall be required by any applicable Laws other than the Code to withhold
or deduct any Taxes from any payment, then (A) such Loan Party, such Subsidiary
of a Loan Party or the Administrative Agent, as required by such Laws, shall
withhold or make such deductions as are determined by it to be required based
upon the information and documentation it has received pursuant to
subsection (e) below, (B) such Loan Party, such Subsidiary of a Loan Party or
the Administrative Agent, to the extent required by such Laws, shall timely pay
the full amount withheld or deducted to the relevant Governmental Authority in
accordance with such Laws, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Loan Party or the applicable Subsidiary of a Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

(b) Payment of Other Taxes by the Loan Parties and their Subsidiaries. Without
limiting the provisions of subsection (a) above, the Loan Parties and the
Subsidiaries of the Loan Parties shall timely pay to the relevant Governmental
Authority in accordance with applicable Law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

(c) Tax Indemnifications.

(i) Each of the Loan Parties and the Subsidiaries of the Loan Parties shall, and
does hereby, jointly and severally, indemnify each Recipient, and shall make
payment in respect thereof within ten days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section 3.01) payable or paid
by such

 

120



--------------------------------------------------------------------------------

Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or an L/C Issuer (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender or an
L/C Issuer, shall be conclusive absent manifest error.

(ii) Each Lender and each L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within ten days after
demand therefor, (A) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or such L/C Issuer (but only to the extent that any
Loan Party or any Subsidiary of a Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties and their Subsidiaries to do so), (B) the
Administrative Agent, the Loan Parties and the Subsidiaries of the Loan Parties,
as applicable, against any Taxes attributable to such Lender’s failure to comply
with the provisions of Section 10.06(d) relating to the maintenance of a
Participant Register and (C) the Administrative Agent, the Loan Parties, and the
Subsidiaries of the Loan Parties, as applicable, against any Excluded Taxes
attributable to such Lender or such L/C Issuer, in each case, that are payable
or paid by the Administrative Agent, a Loan Party or a Subsidiary of a Loan
Party in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender and each L/C Issuer hereby authorizes the Administrative Agent to
set off and apply any and all amounts at any time owing to such Lender or such
L/C Issuer, as the case may be, under this Agreement or any other Loan Document
against any amount due to the Administrative Agent under this clause (ii).

(d) Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and to the Administrative Agent, at the time or times reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation reasonably requested by the Borrower or the
Administrative

 

121



--------------------------------------------------------------------------------

Agent as will permit such payments to be made without withholding or at a
reduced rate of withholding. In addition, any Lender, if reasonably requested by
the Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by applicable Law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in subsections (ii)(A),
(ii)(B) and (ii)(D) of this Section 3.01(e)) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(I) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(II) executed originals of IRS Form W-8ECI;

(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a

 

122



--------------------------------------------------------------------------------

“bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W 8BEN; or

(IV) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W 8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-2 or
Exhibit I-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
subclause (D), “FATCA” shall include any amendments made to FATCA after the date
of this Agreement.

 

123



--------------------------------------------------------------------------------

(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or an L/C Issuer, or have any obligation to pay to
any Lender or any L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or such L/C Issuer, as the case may
be. If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
by any Loan Party or with respect to which any Loan Party or any Subsidiary of a
Loan Party has paid additional amounts pursuant to this Section 3.01, it shall
pay to the Loan Party or such Subsidiary of a Loan Party an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by a Loan Party or such Subsidiary of a Loan Party under this Section 3.01
with respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) incurred by such Recipient, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Loan Party or such Subsidiary of a
Loan Party, upon the request of the Recipient, agrees to repay the amount paid
over to the Loan Party or such Subsidiary of a Loan Party (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Recipient in the event the Recipient is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
subsection, in no event will the applicable Recipient be required to pay any
amount to the Loan Party or any Subsidiary of a Loan Party pursuant to this
subsection the payment of which would place the Recipient in a less favorable
net after-Tax position than such Recipient would have been in if the Tax subject
to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This subsection shall not
be construed to require any Recipient to make available its tax returns (or any
other information relating to its Taxes that it deems confidential) to any Loan
Party, any Subsidiary of a Loan Party or any other Person.

(g) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or an L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(a) any obligation of such Lender to make or continue Eurodollar Rate Loans or
to convert Base Rate Loans to Eurodollar Rate Loans shall be suspended, and
(b) if such notice asserts the illegality of such Lender making or maintaining
Base Rate Loans the interest rate on which is determined by

 

124



--------------------------------------------------------------------------------

reference to the Eurodollar component of the Base Rate, the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, (x) the
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, convert all Eurodollar Rate Loans of such
Lender to Base Rate Loans (the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Rate. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.

3.03 Inability to Determine Rates. If the Majority Lenders determine that for
any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, the Administrative Agent will promptly so notify the Borrower
and each Lender. Thereafter, (x) the obligation of the Lenders to make or
maintain Eurodollar Rate Loans shall be suspended, and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (upon the instruction of the Majority Lenders) revokes
such notice. Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.

3.04 Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or any L/C
Issuer;

 

125



--------------------------------------------------------------------------------

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or any L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
such L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or such L/C Issuer, the Borrower will
pay to such Lender or such L/C Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or such L/C Issuer, as the case
may be, for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such L/C Issuer’s capital or on
the capital of such Lender’s or such L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by such L/C Issuer, to a level below
that which such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such L/C Issuer’s policies and the policies of
such Lender’s or such L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or such
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or an L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or such
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or such L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within ten days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or an L/C Issuer pursuant to the

 

126



--------------------------------------------------------------------------------

foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender or
such L/C Issuer, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or such
L/C Issuer’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).

(e) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least ten days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice ten days prior to the relevant Interest Payment
Date, such additional interest shall be due and payable ten days from receipt of
such notice.

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13;

including any loss or expense (excluding loss of anticipated profits) arising
from the liquidation or reemployment of funds obtained by it to maintain such
Loan or from fees payable to terminate the deposits from which such funds were
obtained. The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

 

127



--------------------------------------------------------------------------------

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, any L/C Issuer, or any Governmental
Authority for the account of any Lender or any L/C Issuer pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then at
the request of the Borrower such Lender or such L/C Issuer shall, as applicable,
use reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender or such L/C Issuer, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in
the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender or such L/C
Issuer, as the case may be, to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender or such L/C Issuer, as the case may
be. The Borrower hereby agrees to pay all reasonable costs and expenses incurred
by any Lender or any L/C Issuer in connection with any such designation or
assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Borrower may replace such Lender in accordance with
Section 10.13.

3.07 Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Initial Credit Extension. The obligation of each Lender to
make Loans, and the obligation of the L/C Issuers to issue Letters of Credit, on
the Closing Date, is subject at the time of the making of such Loans or the
issuance of such Letters of Credit to the satisfaction of the following
conditions on or before such date:

(a) Credit Agreement. This Agreement shall have been duly executed and delivered
by each party to this Agreement and the exhibits and schedules hereto shall be
in form and substance reasonably satisfactory to the Administrative Agent.

(b) Notes. The Administrative Agent shall have received a Note duly executed by
the Borrower in favor of each Lender requesting a Note.

(c) Acquisition Documents. The Administrative Agent shall have received a
certified copy of the Acquisition Documents, duly executed by the parties
thereto (together with all exhibits and schedules thereto), and each of which
shall be in full force and effect.

 

128



--------------------------------------------------------------------------------

(d) Borrower Organization Documents. The Administrative Agent shall have
received (i) a copy of the Organization Documents, including all amendments
thereto, of the Borrower, certified, if applicable, as of a recent date by the
Secretary of State or other competent authority of the state of its
organization, if applicable, or similar Governmental Authority, and a
certificate as to the good standing or comparable certificate under applicable
Law (where relevant) of the Borrower as of a recent date from the Closing Date,
from such Secretary of State, similar Governmental Authority or other competent
authority and (ii) a certificate of the Secretary or Assistant Secretary or
comparable officer under applicable Law or director of the Borrower dated the
Closing Date and certifying (where relevant) (A) that attached thereto is a true
and complete copy of the Organization Documents of the Borrower as in effect on
the Closing Date, (B) that attached thereto is a true and complete copy of
resolutions duly adopted by the board of directors (or equivalent governing
body) of the Borrower authorizing the execution, delivery and performance of the
Loan Documents to which such Person is a party and, the borrowings hereunder,
and that such resolutions have not been modified, rescinded or amended and are
in full force and effect, (C) that the Organization Documents of the Borrower
have not been amended since the date of the last amendment shown on such
certificate, (D) as to (if applicable) the incumbency and specimen signature of
each officer executing any Loan Document on behalf of the Borrower and
countersigned by another officer as to the incumbency and specimen signature of
the Secretary or Assistant Secretary or comparable officer under applicable Law
executing the certificate pursuant to clause (ii) above and (E) such other
matters that are customarily included in a certificate of this nature in the
jurisdiction of its incorporation or organization.

(e) Guarantor Organization Documents. The Administrative Agent shall have
received (i) a copy of the Organization Documents, including all amendments
thereto, of each of the Guarantors, certified, if applicable, as of a recent
date by the Secretary of State or other competent authority of the state of
their respective organization, if applicable, or similar Governmental Authority,
and a certificate as to the good standing or comparable certificate under
applicable Law (where relevant) of each Guarantor as of a recent date from the
Closing Date, from such respective Secretary of State, similar Governmental
Authority or other competent authority and (ii) a certificate of the Secretary
or Assistant Secretary or comparable officer under applicable Law or director of
each of the Guarantors dated the Closing Date and certifying (where relevant)
(A) that attached thereto is a true and complete copy of the Organization
Documents of each of the Guarantors as in effect on the Closing Date, (B) that
attached thereto is a true and complete copy of resolutions duly adopted by the
board of directors (or equivalent governing body) of each of the Guarantors
authorizing the execution, delivery and performance of the Loan Documents to
which such Person is a party and, the borrowings hereunder, and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect, (C) that the Organization Documents of each such Guarantor have not
been amended since the date of the last amendment shown on such certificate,
(D) as to (if applicable) the incumbency and specimen signature of each officer
executing any Loan Document on behalf of each Guarantor and countersigned by
another officer as to the incumbency and specimen signature of the Secretary or
Assistant Secretary or comparable officer under applicable Law executing the
certificate pursuant to clause (ii) above and (E) such other matters that are
customarily included in a certificate of this nature in the jurisdiction of its
incorporation or organization.

 

129



--------------------------------------------------------------------------------

(f) USA PATRIOT Act. The Administrative Agent and the Arrangers shall have
received all documentation and other information about the Borrower and the
Guarantors at least three Business Days prior to the Closing Date as has been
reasonably requested in writing at least ten days prior to the Closing Date by
the Administrative Agent and the Arrangers that they reasonably determine is
required by regulatory authorities under applicable “know your customer” and
Anti-Money Laundering Laws, including without limitation, the Act.

(g) Legal Opinions. The Administrative Agent shall have received, on behalf of
itself, the Collateral Agent, the Lenders, the Swing Line Lender and the L/C
Issuers, (i) an opinion of Kirkland & Ellis LLP, counsel for the Borrower, the
other Nexstar Entities and the Mission Entities, addressed to the L/C Issuers,
the Administrative Agent, the Collateral Agent and the Lenders and permitted to
be relied upon by any persons who become Lenders pursuant to the primary
syndication of the Facilities, in each case in form and substance reasonably
satisfactory to the Administrative Agent and the Lenders and customary for
senior secured credit facilities in transactions of this kind (including a
customary no conflicts opinion with respect to (A) the Senior Second Lien Notes,
the Senior Second Lien Notes Indenture, the Senior Second Lien Notes
Intercreditor Agreement and the “Security Documents” (as defined in the Senior
Second Lien Notes Indenture), and (B) the Senior 67/8% Notes due 2020 and Senior
67/8% Notes due 2020 Indenture), and (ii) an opinion of Wiley Rein, LLP, special
FCC counsel for the Nexstar Entities and the Mission Entities, addressed to the
L/C Issuers, the Administrative Agent, the Collateral Agent, the Swing Line
Lender and the Lenders and capable of being relied upon by any persons who
become Lenders pursuant to the primary syndication of the Facilities, with
respect to the Target Assets only and otherwise in form and substance reasonably
satisfactory to the Administrative Agent.

(h) Newport Acquisition. The Administrative Agent shall have evidence that
concurrently (or substantially simultaneously) with the funding of the Loans,
the Newport Acquisition shall have been consummated in all material respects in
accordance with the terms of the Nexstar Acquisition Agreement without giving
effect to any modifications, amendments, consents or waivers by the Borrower
thereto that are material and adverse to the Lenders or the Initial Lenders and
the Arrangers (as reasonably determined by the Administrative Agent and the
Arrangers) without the written prior consent of the Administrative Agent and the
Arrangers (such consent not to be unreasonably withheld, delayed or
conditioned).

(i) Certain Collateral and Guarantees. Each of the Guaranties, each of the
Security Agreements, each of the Pledge Agreements and all other Security
Documents shall have been duly executed and delivered by each party thereto and
the Borrower shall have delivered or caused to have been delivered (i) UCC
financing statements for each Loan Party identifying the Borrower and all
Guarantors as debtors and (ii) stock certificates of (A) each Nexstar Entity
that is a Domestic Subsidiary of the Ultimate Parent and that are required to be
pledged pursuant to the Collateral and Guarantee Requirement, together with
undated stock powers duly executed in blank and (B) each Mission Entity that is
required to be pledged pursuant to the Collateral and Guarantee Requirement,
together with undated stock powers duly executed in blank.

 

130



--------------------------------------------------------------------------------

(j) Refinancing. Concurrently with the funding of the Loans, all obligations of
the Nexstar Entities and Mission Entities under the Existing Credit Agreement
and the Existing Mission Credit Agreement shall have been refinanced in full.
After giving effect to the consummation of the Transactions, the Borrower and
its Subsidiaries shall have no outstanding preferred equity, Indebtedness or
Guarantee Obligations (other than ordinary course trade payables), except for
indebtedness (i) incurred pursuant to the (A) Loans, (B) Senior Second Lien
Notes, and (C) Senior 67/8% Notes due 2020, (ii) described in the Acquisition
Agreements (other than Indebtedness specifically contemplated to be refinanced
in connection with the Transactions), and (iii) expressly permitted by this
Agreement.

(k) Mission Credit Agreement. Concurrently on the Closing Date, the Mission
Credit Agreement shall be executed, delivered and effective on substantially
similar terms for the Mission Borrower as the terms in this Agreement.

(l) Financial Information.

(i) The Administrative Agent and the Arrangers shall have received a pro forma
debt capitalization and related pro forma consolidated statement of income of
the Ultimate Parent (including the Mission Borrower) as of and for the
twelve-month period ending on the last day of the most recently completed
four-fiscal quarter period ended at least 60 days prior to the Closing Date (or
120 days in case such four-fiscal quarter period is the end of the Ultimate
Parent’s fiscal year), prepared after giving effect to the Transactions as if
the Transactions had occurred as of such date (in the case of such balance
sheet) or at the beginning of such period (in the case of such statement of
income).

(ii) The Arrangers shall have received the following unaudited financial
statements from the Seller’s and the High Plains Entities’ internal reporting
system, on a per market basis with respect to the Stations Business (as defined
in the Acquisition Agreements) and with respect to the Inergize Business,
relating to the operation of the Newport Stations: (A) the un-audited balance
sheet as of the fiscal year ended December 31, 2011, (B) the un-audited
statements of operations for the fiscal year ended December 31, 2011, (C) the
un-audited balance sheet as of June 30, 2012, and the related un-audited
statement of operations for the six month period then ended and (D) comparable
quarterly financial statements for relevant periods after June 30, 2012 ending
at least 60 days prior to the Closing Date.

(m) Solvency Certificate. The Administrative Agent shall have received duly
executed certificates attesting to the Solvency of (i) the Nexstar Entities
taken as a whole on a consolidated basis and (ii) the Mission Entities taken as
a whole on a consolidated basis, in each case after giving effect to the
Transaction and from the applicable Chief Financial Officer of the Borrower and
the Mission Borrower, in the form previously agreed to in writing by the
Borrower, the Administrative Agent and the Arrangers.

(n) Fees, Etc. Concurrently with the funding of the Loans, the Administrative
Agent shall have received evidence of payment of all fees required to be paid on
the Closing Date pursuant to the Fee Letters and reasonable and documented
out-of-pocket costs and expenses (including, without limitation, legal fees and
expenses) that have been invoiced at least three Business Days before the
Closing Date.

 

131



--------------------------------------------------------------------------------

(o) Officer’s Certificate. The Administrative Agent shall have received a
certificate signed by a Responsible Officer of the Borrower confirming, as of
the Closing Date, (i) the satisfaction of the conditions specified in
Section 4.02(a) and (ii) since July 18, 2012, there shall not have occurred a
Newport Material Adverse Effect.

(p) Request for Credit Extension. The Administrative Agent and, if applicable,
an L/C Issuer or the Swing Line Lender shall have received a Loan Notice or
Letter of Credit Application, as applicable, relating to the initial Credit
Extension.

(q) Senior Debt. The following shall be a true and correct representation on the
Closing Date: The Obligations constitute “Senior Indebtedness” (or similar term
or treatment) of the Borrower and the Mission Borrower under its Subordinated
Debt Documents (if any), Mission Subordinated Debt Documents (if any), and
Indenture Documentation.

(r) Closing Date. The Closing Date shall have occurred on or before July 18,
2013.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

4.02 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type, or a continuation of Eurodollar Rate
Loans) is subject to satisfaction or waiver of the following conditions
precedent:

(a) The representations and warranties of each Loan Party contained in Article V
or in any other Loan Document, or which are contained in any document furnished
at any time under or in connection herewith or therewith, shall be true and
correct in all respects or, in the case of such representations and warranties
which are not otherwise subject to a materiality qualification in accordance
with its terms, shall be true and correct in all material respects, in each case
on and as of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all respects (or in the case of such
representations and warranties which are not otherwise subject to a materiality
qualification in accordance with its terms, in all material respects) as of such
earlier date, provided that, notwithstanding the foregoing, with respect to the
initial Credit Extension made on the Closing Date, the representations and
warranties the accuracy of which shall be a condition to the funding of the
initial Credit Extension shall be limited to those set forth in Sections 5.01(a)
(with respect to organizational status), 5.01(b)(ii), 5.02, 5.04, 5.07(b), 5.12,
5.15, 5.16 (except with respect to Mortgages), 5.18, 5.21, and 5.24 and the
Specified Acquisition Agreement Representations.

 

132



--------------------------------------------------------------------------------

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof; provided that, notwithstanding
the foregoing, this condition shall not apply to the initial Credit Extension
made on the Closing Date.

(c) The Administrative Agent and, if applicable, an L/C Issuer or the Swing Line
Lender shall have received a Request for Credit Extension in accordance with the
requirements hereof.

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurodollar Rate
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Each of the Parent Guarantors and the Borrower represent and warrant to the
Administrative Agent and the Lenders that:

5.01 Existence, Qualification and Power; Compliance with Laws. Each Nexstar
Entity and each other Restricted Subsidiary (a) is a Person duly incorporated,
organized or formed, and validly existing (to the extent applicable in the
relevant jurisdiction), and in good standing under the Laws of the jurisdiction
of its incorporation or organization, except, in the case of any Restricted
Subsidiary, where the failure of such Restricted Subsidiary to be in good
standing could not reasonably be expected to have a Material Adverse Effect,
(b) has all requisite power and authority to (i) own or lease its assets and
carry on its business and (ii) execute, deliver and perform its obligations
under the Loan Documents to which it is a party (c) (to the extent applicable in
the relevant jurisdiction) is duly qualified and is licensed and, as applicable,
in good standing under the Laws of each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification or license, (d) is in compliance with all Laws, orders, writs,
injunctions and orders and (e) has all requisite governmental licenses,
authorizations, consents and approvals to operate its business as currently
conducted; except in each case referred to in clause (c), (d) or (e), to the
extent that failure to do so could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Nexstar Entity of each Loan Document to which such Person is a party, and
the consummation of the Transaction, are within such Nexstar Entity’s corporate
or other powers, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents, (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under (other than the
creation of any Lien under the Loan Documents and under the Senior Second Lien
Notes Indenture Documentation), or require any payment to be made under (i) any
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of its Restricted Subsidiaries or
(ii) any material order, injunction, writ or

 

133



--------------------------------------------------------------------------------

decree of any Governmental Authority or any arbitral award to which such Person
or its property is subject, or (c) violate any material Law; except with respect
to any conflict, breach or contravention or payment (but not creation of Liens)
referred to in clause (b)(i), to the extent that such conflict, breach,
contravention or payment could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Nexstar Entity of this Agreement or any other Loan Document, other
than (i) the filing of certain of the Loan Documents with the FCC after the
Closing Date, and (ii) the prior approval of the FCC, as may be required for the
Lenders to exercise certain of their rights with respect to the Stations and the
Shared Service Party Stations, (b) as of the Closing Date, the grant by any
Nexstar Entity of the Liens granted by it pursuant to the Security Documents,
(c) as of the Closing Date, the perfection or maintenance of the Liens created
under the Security Documents (including the priority thereof), (d) approvals,
consents, exceptions, authorization, action, notice or filing under securities
laws or (e) the exercise by the Administrative Agent or any Lender of its rights
under the Loan Documents or the remedies in respect of the Collateral pursuant
to the Security Documents except for (i) filings necessary to perfect the Liens
on the Collateral granted by the Nexstar Entities in favor of the Secured
Parties from and after the Closing Date, (ii) the approvals, consents,
exemptions, authorizations, actions, notices and filings which have been duly
obtained, taken, given or made and are in full force and effect and (iii) those
approvals, consents, exemptions, authorizations or other actions, notices or
filings, the failure of which to obtain or make could not, individually or in
the aggregate for the Nexstar Entities and the Mission Entities, reasonably be
expected to have a Material Adverse Effect.

5.04 Binding Effect. This Agreement has been, and each other Loan Document to
which any Nexstar Entity is a party, when delivered hereunder, will have been,
duly executed and delivered by such Nexstar Entity that is party thereto. This
Agreement constitutes, and each other Loan Document to which any Nexstar Entity
is a party when so delivered will constitute, a legal, valid and binding
obligation of such Nexstar Entity, enforceable against each Nexstar Entity that
is party thereto in accordance with its terms, except as such enforceability may
be limited by Debtor Relief Laws and by general principles of equity.

5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP,
except as otherwise expressly noted therein and (ii) fairly present in all
material respects the financial condition of the Ultimate Parent and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP, except in the case of
clauses (i) and (ii), as disclosed to the Administrative Agent prior to the
Closing Date.

(b) The unaudited consolidated balance sheets of the Ultimate Parent and its
Subsidiaries dated September 30, 2012, and the related consolidated statements
of income or operations, shareholders’ equity and cash flows for the fiscal
quarter ended on that date (i) were prepared in accordance with GAAP, and
(ii) fairly present in all material respects the financial

 

134



--------------------------------------------------------------------------------

condition of Ultimate Parent and its Subsidiaries as of the date thereof and
their results of operations for the period covered thereby (subject to year-end
audit adjustments and the absence of footnotes), except, in the case of
clauses (i) and (ii), as disclosed to the Administrative Agent prior to the
Closing Date.

(c) The unaudited pro forma debt capitalization of the Ultimate Parent and its
Subsidiaries as at September 30, 2012, and the unaudited pro forma consolidated
statement of income of the Ultimate Parent and its Subsidiaries for the 12-month
period ending on September 30, 2012 (together with the pro forma debt
capitalization, the “Pro Forma Financial Statements”), copies of which have
heretofore been furnished to the Administrative Agent and the Arrangers, have
been prepared giving effect (as if such events had occurred on such date or at
the beginning of such periods, as the case may be) to the Transactions. The Pro
Forma Financial Statements have been prepared in good faith, based on
assumptions believed by the Ultimate Parent to be reasonable as of the date of
delivery thereof, and present fairly in all material respects on a Pro Forma
Basis the estimated financial position of the Ultimate Parent and its
Subsidiaries as at September 30, 2012 and their estimated results of operations
for the periods covered thereby, assuming that the events specified in the
preceding sentence had actually occurred at such date or at the beginning of the
periods covered thereby.

(d) Since the Closing Date, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

5.06 Litigation. Except as set forth on Schedule 5.06, there are no actions,
suits, proceedings, claims or disputes pending or, to the knowledge of the
Borrower or either of the Parent Guarantors, threatened or contemplated in
writing, at law, in equity, in arbitration or before any Governmental Authority,
by or against any Nexstar Entity, or against any of their properties or revenues
that either individually or in the aggregate, if determined adversely, could
reasonably be expected to have a Material Adverse Effect.

5.07 Ownership of Property; Liens.

(a) Each Nexstar Entity and each of its Restricted Subsidiaries has good and
valid title in fee simple to, or valid leasehold interests in, or easements or
other limited property interests in, all property necessary in the ordinary
conduct of its business, free and clear of all Liens except for minor defects in
title that do not materially impair its ability to conduct its business or to
utilize such assets for their intended purposes and Liens permitted under the
Loan Documents and except, in each case, where the failure to have such title or
other interest could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. This representation shall not apply to IP
Rights, which are the subject of Section 5.14.

(b) All owned Real Properties of the Nexstar Entities and their Restricted
Subsidiaries as of the Closing Date, and all leased properties subject to a
mortgage or deed of trust to secure the Senior Second Lien Notes as of the
Closing Date are listed on Schedule 5.07. All of such Real Properties that are
Mortgaged Properties as of the Closing Date are denoted with an “*” on Schedule
5.07 (the “Existing Mortgaged Properties”). The list of Real Properties owned
and leased on Schedule 5.07 is a true, accurate and complete list of (i) all
leased Real Property that is subject to a mortgage or deed of trust to secure
the Senior Second Lien Notes and (ii) all owned Real Property, in each case of
the Nexstar Entities and their Restricted Subsidiaries on the Closing Date.

 

135



--------------------------------------------------------------------------------

5.08 Environmental Compliance.

(a) With respect to properties currently owned or operated by any Nexstar Entity
or any of their Restricted Subsidiaries, or to the knowledge of the Borrower and
the Parent Guarantors, any property formerly owned or operated by any Nexstar
Entity or any of its Restricted Subsidiaries, no such property is listed or
proposed for listing on the NPL or on the CERCLIS or any analogous foreign,
state or local list;

(b) to the knowledge of the Borrower and the Parent Guarantors, (A) there are no
and never have been any underground or above-ground storage tanks or any surface
impoundments, septic tanks, pits, sumps or lagoons in which Hazardous Materials
are being or have been treated, stored or disposed on any property currently
owned or operated by any Nexstar Entity or any of its Restricted Subsidiaries or
on any property formerly owned or operated by any Nexstar Entity or any of its
Restricted Subsidiaries and (B) there is no asbestos or asbestos-containing
material on any property currently owned or operated by any Nexstar Entity or
any of its Restricted Subsidiaries; and

(c) Hazardous Materials have not been released, discharged or disposed of on any
property currently or formerly owned or operated by any Nexstar Entity or any of
its Restricted Subsidiaries in excess of the applicable legal limit;

in each case of (a), (b) and (c) above, other than such matters which,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

(d) (i) No Nexstar Entity is undertaking, nor has completed, either individually
or together with other potentially responsible parties, any investigation or
assessment or remedial or response action relating to any actual or threatened
release, discharge or disposal of Hazardous Materials at any site, location or
operation, either voluntarily or pursuant to the order of any Governmental
Authority or the requirements of any Environmental Law and (ii) all Hazardous
Materials generated, used, treated, handled or stored at, or transported to or
from, any property currently or formerly owned or operated by any Nexstar Entity
or any of its Restricted Subsidiaries have been disposed of in a manner not
reasonably expected to result in material liability to any Nexstar Entity or any
of its Restricted Subsidiaries, in each case of clauses (i) and (ii) above,
other than such matters which, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

5.09 Taxes. Each Nexstar Entity and each of its Restricted Subsidiaries has
timely filed all federal, provincial, state, municipal, foreign and other tax
returns and reports required to be filed, and have timely paid all federal,
provincial, state, municipal, foreign and other Taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties,
income or assets or otherwise due and payable (including in their capacity as a
withholding agent), except those which are being contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves
have been provided in

 

136



--------------------------------------------------------------------------------

accordance with GAAP and, except for failures to file or pay as could not,
either individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect. There are no Tax audits, deficiencies, assessments or
other claims with respect to any Nexstar Entity or its Restricted Subsidiaries
that could, either individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect.

5.10 ERISA Compliance. (a) Except as could not reasonably be expected to result
in a Material Adverse Effect, each Plan is in compliance with the applicable
provisions of ERISA, the Code and other Federal or state laws.

(b) There are no pending or, to the knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c) Except as could not reasonably be expected to result in a Material Adverse
Effect: (i) no ERISA Event has occurred, and the Borrower is not aware of any
fact, event or circumstance that could reasonably be expected to constitute or
result in an ERISA Event with respect to any Pension Plan; (ii) each of the
Nexstar Entities, and each ERISA Affiliate has met all applicable requirements
under the Pension Funding Rules in respect of each Pension Plan, and no waiver
of the minimum funding standards under the Pension Funding Rules has been
applied for or obtained; (iii) neither any Nexstar Entity nor any ERISA
Affiliate has incurred or reasonably expects to incur any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Section 4201 et seq. or 4243 of ERISA with
respect to a Multiemployer Plan; (iv) neither any Nexstar Entity nor any ERISA
Affiliate has engaged in a transaction that could reasonably be expected to be
subject to Section 4069 or Section 4212(c) of ERISA; and (v) no Pension Plan has
been terminated by the PBGC, and no event or circumstance has occurred or exists
that could reasonably be expected to cause the PBGC to institute proceedings
under Title IV of ERISA to terminate any Pension Plan.

5.11 Subsidiaries; Equity Interests; Nexstar Entities. As of the Closing Date,
no Nexstar Entity has any Subsidiaries other than those specifically disclosed
in Part (a) of Schedule 5.11, and all of the outstanding Equity Interests in
each Nexstar Entity and each Restricted Subsidiary have been validly issued, are
fully paid and nonassessable, and are owned by, with respect to each Nexstar
Entity except the Ultimate Parent, a Nexstar Entity, in each case in the amounts
specified on Part (a) of Schedule 5.11 free and clear of all Liens except
(i) those created under the Security Documents, (ii) those created under the
Senior Second Lien Notes Indenture Documentation and (iii) any nonconsensual
Lien that is permitted under Section 7.01. As of the Closing Date, Part (b) of
Schedule 5.11 is a complete and accurate list of all Nexstar Entities and their
Subsidiaries, showing as of the Closing Date (as to each Nexstar Entity) the
jurisdiction of its incorporation, the address of its principal place of
business and its U.S. taxpayer identification number.

 

137



--------------------------------------------------------------------------------

5.12 Margin Regulations; Investment Company Act.

(a) No Nexstar Entity is engaged nor will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock, and no proceeds of any
Borrowings or drawings under any Letter of Credit will be used for any purpose
that violates Regulation U or Regulation X of the FRB.

(b) None of the Nexstar Entities is or is required to be registered as an
“investment company” under the Investment Company Act of 1940.

5.13 Disclosure. No report, financial statement, certificate or other written
information furnished by or on behalf of any Nexstar Entity, or any Restricted
Subsidiary of any Nexstar Entity, to any Agent, any Arranger or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or under any other Loan Document (in each case
as modified or supplemented by other information so furnished), when taken as a
whole, contains when furnished any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not materially misleading;
provided that, with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time of preparation, it being
understood that such projections may vary from actual results and that such
variances may be material.

5.14 Intellectual Property; Licenses, Etc. Each of the Nexstar Entities own,
license or possess the legal right to use, all of the trademarks, service marks,
trade names, copyrights, domain names, patents, patent rights, franchises,
technology, software, know how, database rights, design rights, licenses and
other intellectual property rights (collectively, “IP Rights”) that are
reasonably necessary for the operation of their respective businesses as
currently conducted, except where the failure to own or have a license or other
right to use such assets could not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect. To the knowledge of the
Borrower, no such IP Rights infringe upon any rights held by any Person except
for such infringements, individually or in the aggregate, which could not
reasonably be expected to have a Material Adverse Effect. No claim or litigation
regarding any such IP Rights, is pending or, to the knowledge of the Borrower
and the Parent Guarantors, threatened against any Nexstar Entity or any other
Restricted Subsidiary of a Nexstar Entity, which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

5.15 Solvency. On the Closing Date, after giving effect to the Transaction the
Nexstar Entities, on a consolidated basis, are Solvent.

5.16 Security Documents. The Security Documents are effective to create for the
benefit of the Secured Parties legal, valid and enforceable Liens on, and
security interests in, the Collateral and, (a) when all appropriate filings or
recordings are made in the appropriate offices as may be required under
applicable Laws (which filings or recordings shall be made to the extent
required by any Security Document) and (b) upon the taking of possession or
control by the Collateral Agent of such Collateral with respect to which a
security interest may be perfected

 

138



--------------------------------------------------------------------------------

only by possession or control (which possession or control shall be given to the
Collateral Agent to the extent required by any Security Document), such Security
Document will constitute fully perfected Liens on (to the extent that perfection
can be achieved under applicable Law by making such filings or recordings or
taking such possession or control), and security interests in, all right, title
and interest of the Nexstar Entities in such Collateral, in each case subject to
no Liens other than the applicable Liens permitted under the Loan Documents.

5.17 Use of Proceeds. The proceeds of the Term Loans and the Revolving Credit
Loans shall be used in a manner consistent with the uses set forth in the
Preliminary Statements to this Agreement.

5.18 Senior Second Lien Notes Intercreditor Agreement and First Lien/Second Lien
Matters. The (a) execution, delivery and performance of this Agreement,
(b) consummation of the Newport Acquisition and (c) the consummation and
performance of the Transactions, do not and will not conflict with or result in
any breach or contravention of, the Senior Second Lien Notes or the Senior
Second Lien Notes Indenture Documentation. The Liens on the Collateral securing
or purporting to secure the Obligations and Mission Obligations are senior and
prior in all respects to each Lien (if any) on such Collateral securing or
purporting to secure any Senior Second Lien Notes, and each Lien on Collateral
securing or purporting to secure all or any portion of the Senior Second Lien
Notes is junior and subordinate in all respects to the Liens on such Collateral
securing or purporting to secure the Obligations and the Mission Obligations.

5.19 Insurance. The properties of the Nexstar Entities and their Restricted
Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of any of the Nexstar Entities, in such amounts, with
such deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
such Person operates.

5.20 Labor Matters. There are no strikes, walkouts, work stoppages or other
material labor disputes pending or, to the knowledge of the Borrower and the
Parent Guarantors, threatened against any of the Nexstar Entities, except for
those as would not, individually or in the aggregate for the Nexstar Entities,
reasonably be expected to result in a Material Adverse Effect.

5.21 OFAC; Anti-Money Laundering and Economic Sanctions Laws.

(a) No Nexstar Entity or any of its Restricted Subsidiaries, nor, to the
knowledge of senior management of the Borrower or either Parent Guarantor, any
respective officers or directors of any Nexstar Entity, (i) is currently the
subject of any Sanctions, (ii) is located, organized or residing in any
Designated Jurisdiction, or (iii) is or has been (within the previous five
years) engaged in any transaction with any Person who is now or was then the
subject of Sanctions or who is located, organized or residing in any Designated
Jurisdiction. No Loan, nor the proceeds from any Loan, has been used, directly
or indirectly, to lend, contribute, provide or has otherwise made available to
fund any activity or business in any Designated Jurisdiction or to fund any
activity or business of any Person located, organized or residing in any
Designated Jurisdiction or who is the subject of any Sanctions, or in any other
manner that will result in any violation by any Person (including any Lender,
any Arranger, any Agent, any L/C Issuer or the Swing Line Lender) of Sanctions.

 

139



--------------------------------------------------------------------------------

(b) No Nexstar Entity, none of its Restricted Subsidiaries and, to the knowledge
of senior management of the Borrower or either Parent Guarantor, none of the
respective officers or directors of any Nexstar Entity or such Restricted
Subsidiary (i) has violated or is in violation of any applicable Anti-Money
Laundering Law or (ii) has engaged or engages in any transaction, investment,
undertaking or activity that conceals the identity, source or destination of the
proceeds from any category of offenses designated in any applicable Law,
regulation or other binding measure implementing the “Forty Recommendations” and
“Nine Special Recommendations” published by the Organization for Economic
Cooperation and Development’s Financial Action Task Force on Money Laundering.

(c) No Nexstar Entity, none of its Restricted Subsidiaries and, to the knowledge
of senior management of the Borrower or either Parent Guarantor, none of the
respective officers or directors of any Nexstar Entity or such Restricted
Subsidiary that is acting or benefiting in any capacity in connection with the
Loans is an Embargoed Person.

(d) Except as otherwise authorized by OFAC, no Nexstar Entity, none of its
Restricted Subsidiaries and, to the knowledge of senior management of the
Borrower or either Parent Guarantor, none of the respective officers, directors,
brokers or agents of any Nexstar Entity or such Restricted Subsidiary that is
acting or benefiting in any capacity in connection with the Loans conducts any
business or engages in making or receiving any contribution of funds, goods or
services to or for the benefit of any Embargoed Person.

5.22 FCC Licenses.

(a) Each Nexstar Entity, and each Restricted Subsidiary of each such entity,
holds such validly issued Broadcast Licenses as are necessary to operate the
Stations as they are currently operated, and each such Broadcast License is in
full force and effect (it being recognized that, as indicated on Schedules 5.22,
certain Stations may, from time to time, operate pursuant to Special Temporary
Authority granted by the FCC). To the Borrower’s knowledge, each Shared Services
Party holds such validly issued Broadcast Licenses as are necessary to operate
the Shared Services Party Stations as they are currently operated. The Stations,
together with Broadcast Licenses, are identified on Schedule 5.22, and each such
Broadcast License has the expiration date set forth on Schedule 5.22.

(b) No Nexstar Entity has knowledge of any condition imposed by the FCC as part
of any Broadcast License which is neither set forth on the face thereof as
issued by the FCC nor contained in the Communications Laws applicable generally
to stations of the type, nature, class or location of the Station or Shared
Services Party Station in question. Except as otherwise set forth on
Schedules 5.22 and 5.22(c), each Station, and, to the Borrower’s knowledge, each
Shared Services Party Station has been and is being operated in all material
respects in accordance with the terms and conditions of the Broadcast Licenses
applicable to it and the Communications Laws.

 

140



--------------------------------------------------------------------------------

(c) Except as otherwise set forth on Schedule 5.22(c), no proceedings are
pending or, to the knowledge of any Nexstar Entity or any Restricted Subsidiary
are threatened which may result in the revocation, modification, non-renewal or
suspension of any applicable Broadcast License of such Nexstar Entity, the
denial of any pending applications, the issuance of any cease and desist order
or the imposition of any fines, forfeitures or other administrative actions by
the FCC with respect to any Station, or, to the Borrower’s knowledge, any Shared
Services Party Station or its operation, other than (i) any proceedings which,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect and (ii) proceedings affecting the television
broadcasting industry in general.

(d) All reports, applications and other documents required to be filed by the
Nexstar Entities and their Restricted Subsidiaries with the FCC with respect to
the Stations, and, to the Borrower’s knowledge, Shared Services Party Stations
have been timely filed, and all such reports, applications and documents are
true, correct and complete in all respects, except where the failure to make
such timely filing or any inaccuracy therein could not reasonably be expected to
have a Material Adverse Effect, and except as otherwise set forth on
Schedule 5.22(c), no Nexstar Entity nor any Restricted Subsidiary of a Nexstar
Entity has knowledge of any matters which could reasonably be expected to result
in the suspension or revocation of or the refusal to renew any Broadcast License
or the imposition on any Nexstar Entity or any Restricted Subsidiary of any
material fines or forfeitures by the FCC, or which could reasonably be expected
to result in the revocation, rescission, reversal or material adverse
modification of the authorization of any Broadcast License.

(e) There are no unsatisfied or otherwise outstanding citations issued by the
FCC with respect to any Station or its operations, or, to the Borrower’s
knowledge, any Shared Services Party Station or its operations.

(f) Non-U.S. voting interests held, directly or indirectly, by entities other
than ABRY L.P. II and ABRY L.P. III are less than 25 percent of the Ultimate
Parent’s total voting interests, and the total equity of the Ultimate Parent
held by non-U.S. citizens, directly or indirectly, by entities other than ABRY
L.P. II and ABRY L.P. III is less than 10.3 percent of the Ultimate Parent’s
total equity.

5.23 Nexstar/Mission Agreements. All Nexstar/Mission Agreements in effect on the
Closing Date are listed on Schedule 1.01(a), and full and complete copies
thereof have been delivered to the Administrative Agent together with all
exhibits, schedules, annexes and other documents related thereto or executed in
connection therewith.

5.24 Cross-Collateralization, Cross-Default and Cross-Guaranties of the Nexstar
and Mission Entities.

(a) Cross-Default. The provisions of this Agreement are effective to provide
that the occurrence of a Mission Event of Default under the Mission Credit
Agreement will result in an Event of Default under this Agreement.

 

141



--------------------------------------------------------------------------------

(b) Cross-Guaranties. The Nexstar Guaranty of Mission Obligations is effective
to bind the Nexstar Entities to an unconditional guarantee of the Mission
Obligations and is a legal, valid and binding obligation of the Nexstar
Entities, enforceable against each such Nexstar Entity in accordance with its
terms, except as such enforceability may be limited by Debtor Relief Laws and by
general principles of equity.

(c) Cross-Collateralization. The Nexstar Security Agreement, Nexstar Pledge
Agreements and Mortgages are effective to create for the benefit of the Secured
Parties legal, valid and enforceable Liens on, and security interests in, the
Collateral to secure payments of all or any portion of the Mission Obligations
and the Obligations.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as (1) any Lender shall have any Commitment hereunder or any Mission
Lender shall have any Mission Commitment under the Mission Credit Agreement,
(2) any Loan or other Obligation hereunder which is accrued and payable shall
remain unpaid or unsatisfied or any Mission Loan or other Mission Obligation
under the Mission Loan Documents which is accrued and payable shall remain
unpaid or unsatisfied, or (3) any Letter of Credit shall remain outstanding, the
Borrower and the Parent Guarantors shall, and shall (except in the case of the
covenants set forth in Sections 6.01, 6.02 and 6.03) cause each Nexstar Entity
to:

6.01 Financial Statements. Deliver to the Administrative Agent for prompt
further distribution to each Lender:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower, a consolidated balance sheet of the Borrower and
its consolidated Subsidiaries as at the end of such fiscal year and the related
consolidated statements of income or operations, shareholders’ or members’
equity and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, audited and accompanied by a report
and opinion of an independent registered public accounting firm of nationally
recognized standing, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit;

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower
commencing with the fiscal quarter ending March 31, 2013, a consolidated balance
sheet of the Borrower and its consolidated Subsidiaries as at the end of such
fiscal quarter, and the related (i) consolidated statements of income or
operations and shareholders’ or members’ equity for such fiscal quarter and for
the portion of the fiscal year then ended and (ii) consolidated statements of
cash flows for the portion of the fiscal year then ended, setting forth in each
case in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of the Borrower
as fairly presenting in all material respects the financial condition, results
of operations, shareholders’ or members’ equity and cash flows of the Borrower
and its consolidated Subsidiaries, in accordance with GAAP, subject only to
normal year-end adjustments and the absence of footnotes;

 

142



--------------------------------------------------------------------------------

(c) simultaneously with the delivery of each set of consolidated financial
statements referred to in Sections 6.01(a) and (b) above, the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) from such
consolidated financial statements;

(d) at such time as required by the Mission Credit Agreement and such to the
extent not otherwise delivered under this Agreement, documents, instruments,
agreements, letters, certificates and other information required to be delivered
by any of the Mission Entities by Section 6.01 of the Mission Credit Agreement.
The agreements in this clause (d) shall survive the resignation of the Mission
Administrative Agent, the Collateral Agent, the replacement of any Mission
Lender, the repayment of Mission Loans, the termination of the Mission
Commitments, the repayment, satisfaction or discharge of all the other Mission
Obligations and the termination of the Mission Credit Agreement (provided, that,
if the Mission Credit Agreement has been terminated, the provisions most
recently in effect will be the applicable provisions); and

(e) on or prior to March 31 of each year, to the extent requested by at least
three Revolving Credit Lenders in writing to the Administrative Agent (with a
copy to the Borrower), a copy of the annual budget for the Borrower and its
consolidated Subsidiaries for the next fiscal year;

Notwithstanding the foregoing, the obligations in subsections (a) and (b) of
this Section 6.01 may be satisfied with respect to financial information of the
Borrower and its Subsidiaries by furnishing the Ultimate Parent’s Form 10-K or
10-Q, as applicable, filed with the SEC; provided that (1) such information is
accompanied by (A) consolidating information that explains in reasonable detail
the differences between the information relating to the Ultimate Parent and the
Intermediate Parent on the one hand, and the information relating to the
Borrower and its Restricted Subsidiaries on a standalone basis, on the other
hand and (B) the related consolidating financial statements reflecting the
adjustments necessary to eliminate the accounts of Unrestricted Subsidiaries (if
any) from such financial statements, and (2) to the extent such information is
in lieu of information required to be provided under Section 6.01(a), such
materials are accompanied by a report and opinion an independent registered
public accounting firm of nationally recognized standing, which report and
opinion shall be prepared in accordance with generally accepted auditing
standards.

6.02 Certificates; Other Information. Deliver to the Administrative Agent for
prompt distribution to each Lender:

(a) (i) no later than five days after the delivery of the financial statements
referred to in Sections 6.01(a) and (b) (commencing with the delivery of
financial statements for the fiscal year ended December 31, 2012), a duly
completed Compliance Certificate signed by the chief executive officer,
president, chief financial officer, or vice president of the Borrower (which
delivery may, unless the Administrative Agent, or a Lender requests executed
originals, be by electronic communication including fax or email and shall be
deemed to be an original authentic counterpart thereof for all purposes),
including (A) a description of each event, condition or circumstance during the
last fiscal quarter covered by such Compliance Certificate requiring a
prepayment under Section 2.05(b), (B) a list that identifies each Domestic
Subsidiary that is an

 

143



--------------------------------------------------------------------------------

Immaterial Subsidiary as of the date of delivery of such Compliance Certificate
or a confirmation that there is no change in such information since the later of
the Closing Date or the date of the last such list, (C) if during the last
fiscal quarter covered by such Compliance Certificate the Borrower and its
Restricted Subsidiaries shall have made any Investment pursuant to
Section 7.03(n), any Restricted Payment pursuant to Section 7.09(j) or any
payment made pursuant to Section 7.06(a)(iii) (or any of the Mission Entities
shall have taken any such action under the comparable provision in the Mission
Credit Agreement), a reasonably detailed calculation (including all relevant
financial information reasonably requested by the Administrative Agent) of the
Available Amount as of the end of such fiscal quarter, (D) if during the last
fiscal quarter covered by such Compliance Certificate, the Borrower and its
Restricted Subsidiaries shall have made any Discounted Voluntary Prepayment
pursuant to Section 2.05(e), and (E) such other information required by the
Compliance Certificate, and (ii) at such time as required by the Mission Credit
Agreement and to the extent not otherwise delivered under this Agreement, such
documents, instruments, agreements, letters, certificates and other information
required by the Mission Entities to deliver under Section 6.02(a) of the Mission
Credit Agreement. The agreements in this Section 6.02(a)(ii) shall survive the
resignation of the Mission Administrative Agent, the Collateral Agent, the
replacement of any Mission Lender, the repayment of Mission Loans, the
termination of the Mission Commitments, the repayment, satisfaction or discharge
of all the other Mission Obligations and the termination of the Mission Credit
Agreement (provided, that, if the Mission Credit Agreement has been terminated,
the provisions most recently in effect will be the applicable provisions);

(b) promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which any
Nexstar Entity or Mission Entity may file or be required to file with the SEC or
with any Governmental Authority that may be substituted therefor (other than
amendments to any registration statement (to the extent such registration
statement, in the form it became effective, is delivered), exhibits to any
registration statement and, if applicable, any registration statement on Form
S-8) and in any case not otherwise required to be delivered to the
Administrative Agent pursuant hereto;

(c) promptly after any reasonable request by the Administrative Agent, copies of
any detailed audit reports and final management letters submitted to the board
of directors (or the audit committee of the board of directors) of any Nexstar
Entity or Mission Entity by independent accountants in connection with the
accounts or books of any Nexstar Entity or Mission Entity or any of their
Subsidiaries, or any audit of any of them;

(d) promptly after the furnishing thereof, copies of any material requests or
material notices received by any Nexstar Entity or Mission Entity or any of
their Subsidiaries that could reasonably be expected to result in a Material
Adverse Effect;

(e) together with the delivery of the financial statements pursuant to
Section 6.01(a) and each Compliance Certificate pursuant to Section 6.02(a)
(commencing with the financial statements for the fiscal year ended December 31,
2012), a report showing in reasonable detail (i) any new Material Real Property,
(ii) any new registered Marks, Copyrights, and Patents (as each is defined in
the Security Documents), that, in each case, are required by the Collateral and
Guarantee Requirement to secure the Obligations, (iii) any new Equity Interests
of any JV Entity that are required by the Collateral and Guarantee Requirement
to secure the Obligations, (iv) any

 

144



--------------------------------------------------------------------------------

new investment property and letter of credit rights, with a value of greater
than $1,000,000, (v) any new Restricted Subsidiary of any Nexstar Entity or any
Mission Entity the Equity Interests of which are required by the Collateral and
Guarantee Requirement to be pledged to secure the Obligations, and (vi) any new
Restricted Subsidiary of any Nexstar Entity or any Mission Entity that is
required by the Collateral and Guarantee Requirement to Guarantee the
Obligations, in each case since the Closing Date and that have not been
previously disclosed in writing;

(f) promptly, such additional information regarding the Collateral or the
business, legal, financial or corporate affairs of any Nexstar Entity or Mission
Entity, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender through the Administrative Agent may from
time to time reasonably request;

(g) promptly following their submission with the FCC or any other Federal, state
or local Governmental Authority, copies of any and all periodic or special
reports filed by the Borrower or any of its Subsidiaries, if such reports are
publicly available and indicate a material adverse change in the business,
operations or financial condition of the Nexstar Entities and Mission Entities
taken as a whole (but only to the extent such reports are publicly available);
and

(h) promptly after the occurrence of (i) any other Material Adverse Effect not
otherwise described in this Section 6.03 under this Agreement or (ii) any
“Material Adverse Effect” as defined in the Mission Credit Agreement not
otherwise described in this Section 6.03.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(b) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (x) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website on the Internet
at the website address listed on Schedule 10.02; or (y) on which such documents
are posted on the Borrower’s behalf on an Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) upon written request of the Administrative Agent, the
Borrower shall deliver paper copies of such documents to the Administrative
Agent for further distribution to each Lender until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify (by facsimile or electronic mail) the
Administrative Agent of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. The Administrative Agent shall have no obligation to request
the delivery of or to maintain paper copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrower with any such request by a Lender for delivery, and each Lender shall
be solely responsible for requesting delivery to it or maintaining its copies of
such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers may, but shall not be obligated to, make available to the Lenders and
the L/C Issuers materials and/or information provided by or on behalf of the
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on Debt Domain, IntraLinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with

 

145



--------------------------------------------------------------------------------

respect to the Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Borrower hereby agrees
that so long as the Borrower is the issuer of any outstanding debt or equity
securities that are registered or issued pursuant to a private offering or is
actively contemplating issuing any such securities (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof, (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arrangers, the L/C Issuers and the Lenders to treat
such Borrower Materials as not containing any material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 10.07), (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information,” and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.” Notwithstanding the foregoing, the Borrower shall be under no
obligation to mark any Borrower Materials “PUBLIC.”

6.03 Notices. Upon any Responsible Officer of a Nexstar Entity obtaining actual
knowledge thereof, notify the Administrative Agent:

(a) promptly of the occurrence of any Default, which notice shall specify the
nature thereof, the period of existence thereof and what action the Borrower
proposes to take with respect thereto;

(b) promptly of any litigation or governmental proceeding (including, without
limitation, pursuant to any applicable Environmental Laws) pending, or to the
knowledge of any Nexstar Entity, threatened, against any Nexstar Entity (i) that
could reasonably be expected to be determined adversely and, if so determined,
to result in a Material Adverse Effect or (ii) which relates to this Agreement
or any other Loan Document;

(c) promptly of the occurrence of any ERISA Event that could reasonably be
expected to have a Material Adverse Effect;

(d) promptly of any material change in accounting policies or financial
reporting practices by any Nexstar Entity, including, without limitation, any
change in the methodology of calculating or including the Mission Entity
financial results in the financial covenants of this Agreement;

(e) promptly and in any event within five Business Days after the receipt by any
Nexstar Entity from the FCC or any other Governmental Authority, or the filing
by any Nexstar Entity, as applicable, of, (i) any citation, notice of violation
or order to show cause issued by the FCC or any Governmental Authority with
respect to any Nexstar Entity which is available to any Nexstar Entity, in each
case which could reasonably be expected to have a Material Adverse Effect and
(ii) a copy of any notice or application by any Nexstar Entity requesting
authority to or notifying the FCC of its intent to cease broadcasting on any
full-power broadcast station for any period in excess of ten days;

 

146



--------------------------------------------------------------------------------

(f) promptly and in any event within five Business Days after the receipt by any
Nexstar Entity or the occurrence of (i) any complaint or other matter filed with
or communicated to the FCC or other Governmental Authority, of which any Nexstar
Entity or Mission Entity has knowledge which could reasonably be expected to
have a Material Adverse Effect and (ii) any lapse, termination or relinquishment
of any material Broadcast License or material Mission Broadcast License or any
other material License held by any Nexstar Entity or any Mission Entity, or any
denial by the FCC or other Governmental Authority of any application to renew or
extend such material Broadcast License, material Mission Broadcast License or
such other material License for the usual period thereof;

(g) promptly and in any event within five Business Days after the designation of
a Subsidiary as an Unrestricted Subsidiary, or the designation of an
Unrestricted Subsidiary as a Restricted Subsidiary; and

(h) promptly and in any event within five Business Days after the receipt by any
Nexstar Entity of any notice from any Second Lien Claimholder (as defined in the
Senior Second Lien Notes Intercreditor Agreement) or any other party in
connection with the Senior Second Lien Notes Intercreditor Agreement.

6.04 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence under the Laws of the jurisdiction of its
organization and (b) take all reasonable action to maintain all rights,
privileges (including its good standing), permits, licenses (including FCC
Licenses) and franchises necessary or desirable in the normal conduct of its
business, except in the case of clauses (a) (other than with respect to the
Borrower) and (b), (i) to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect or (ii) pursuant to a transaction
permitted by Section 7.04 or Section 7.05.

6.05 Maintenance of Properties. Except if the failure to do so could not,
individually or in the aggregate for all Nexstar Entities and all Mission
Entities, reasonably be expected to have a Material Adverse Effect,
(i) maintain, preserve and protect all of its material tangible properties and
equipment necessary in the operation of its business in good working order,
repair and condition, ordinary wear and tear excepted and casualty or
condemnation excepted; and (ii) make all necessary renewals, replacements,
modifications, improvements, upgrades, extensions and additions thereof or
thereto in accordance with prudent industry practice.

6.06 Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies, insurance with respect to its properties and business
against loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar business, of such types and in such amounts
(after giving effect to any self-insurance reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as the
Borrower) as are customarily carried under similar circumstances by such other
Persons. If any portion of any of the Mortgaged Properties is at any time
located in an area identified by the Federal Emergency Management Agency (or any
successor agency) as a special flood hazard area with respect to which flood
insurance has been made available under the National Flood

 

147



--------------------------------------------------------------------------------

Insurance Act of 1968 (as now or hereafter in effect or successor act thereto),
then, to the extent required by applicable Laws, the Borrower shall, or shall
cause each Restricted Subsidiary and each other Nexstar Entity to, (a) maintain,
or cause to be maintained, with a financially sound and reputable insurer, flood
insurance in an amount reasonably satisfactory to the Administrative Agent and
otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws and (b) deliver to the
Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent.

6.07 Compliance with Laws.

(a) Comply in all respects with the requirements of all Laws and all orders,
writs, injunctions, decrees and judgments applicable to it or to its business or
property (including, without limitation, Environmental Laws, ERISA and the Act),
except if the failure to comply therewith could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(b) Comply in all material respects with all terms and conditions of all
Broadcast Licenses, applicable Communications Laws, all Federal, state and local
laws, all rules, regulations and administrative orders of Governmental
Authorities which are applicable to each Nexstar Entity or to the operation of
the Stations and the performance of any services or obligations of a Nexstar
Entity with respect to any Shared Services Party Stations.

6.08 Books and Records. Maintain proper books of record and account, in which
entries that are full, true and correct in all material respects and are in
conformity with GAAP consistently applied shall be made of all material
financial transactions and matters involving the assets and business of such
Nexstar Entity.

6.09 Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at the reasonable expense of
the Borrower and at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to the
Borrower; provided that, excluding any such visits and inspections during the
continuation of an Event of Default, only the Administrative Agent on behalf of
the Lenders may exercise rights of the Administrative Agent and the Lenders
under this Section 6.09 and the Administrative Agent shall not exercise such
rights more often than two times during any calendar year absent the existence
of an Event of Default and only one such time shall be at the Borrower’s
expense; provided further that when an Event of Default exists, the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours and upon reasonable advance
notice. The Administrative Agent and the Lenders shall give the Borrower the
opportunity to participate in any discussions with the Borrower’s independent
public accountants. Notwithstanding anything to the contrary in this
Section 6.09, none of the Nexstar Entities will be required to disclose or
permit the inspection or discussion of, any document, information or other
matter (a) that constitutes non-financial trade secrets or non-financial
proprietary information, (b) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Law or any binding agreement or (c) that is
subject to attorney client or similar privilege or constitutes attorney work
product.

 

148



--------------------------------------------------------------------------------

6.10 Maintenance of First Lien Priority. In connection with the granting of any
new Liens to secure the Senior Second Lien Notes on property or assets acquired
by any Loan Party on, concurrently with, and after the Closing Date, maintain
the first and prior Lien priority of all Liens required by this Agreement and
the Security Documents to secure the Obligations and the Mission Obligations,
subject in all cases to Liens permitted by Section 7.01.

6.11 Covenant to Guarantee the Obligations and Give Security. From and after the
Closing Date, subject to Section 6.14, at the Borrower’s expense, take all
action necessary or reasonably requested by the Administrative Agent to ensure
that the Collateral and Guarantee Requirement continues to be satisfied,
including:

(a) upon the formation, acquisition, designation or occurrence of any new direct
or indirect Subsidiary or Mission Subsidiary, within 45 days after such
formation, acquisition, designation or occurrence (or such longer period as the
Administrative Agent may agree in its reasonable discretion):

(i) with respect to each Subsidiary and Mission Subsidiary that is required to
become a Guarantor under the Collateral and Guarantee Requirement, deliver to
the Administrative Agent a description of the Material Real Properties owned by
such Person in detail reasonably satisfactory to the Administrative Agent;

(ii) with respect to each Subsidiary and Mission Subsidiary that is required to
become a Guarantor under the Collateral and Guarantee Requirement, deliver to
the Administrative Agent a duly executed guarantee substantially in the form of
the Guaranties, as appropriate (or supplement thereto), Mortgages, pledges,
assignments, Security Agreement Supplements and other security agreements and
documents or joinders or supplements thereto (including without limitation, with
respect to Mortgages, the documents listed in Section 6.11(b) and
Section 6.11(b) of the Mission Credit Agreement), to the extent required by the
Collateral and Guarantee Requirement, the Security Documents or as otherwise
reasonably requested by and in form and substance reasonably satisfactory to the
Administrative Agent and the Collateral Agent (consistent with the Mortgages,
Security Agreement and other Security Documents in effect on the Closing Date),
in each case granting Liens required by the Collateral and Guarantee
Requirement;

(iii) with respect to each Subsidiary and Mission Subsidiary that is required to
become a Guarantor under the Collateral and Guarantee Requirement, deliver to
the Administrative Agent any and all certificates representing Equity Interests
(to the extent certificated) that are required to be pledged pursuant to the
Collateral and Guarantee Requirement, accompanied by undated stock powers or
other appropriate instruments of transfer executed in blank (or any other
documents customary under local law) and instruments evidencing the Indebtedness
held by such Person and required to be pledged pursuant to the Security
Documents, indorsed in blank to the Collateral Agent;

 

149



--------------------------------------------------------------------------------

(iv) with respect to each Subsidiary and Mission Subsidiary that is required to
become a Guarantor under the Collateral and Guarantee Requirement, deliver to
the Administrative Agent executed pledge agreements substantially similar to the
Pledge Agreements and deliver any and all certificates representing Equity
Interests (to the extent certificated) that are required to be pledged pursuant
to the Collateral and Guarantee Requirement, accompanied by undated stock powers
or other appropriate instruments of transfer executed in blank (or any other
documents customary under local law) (limited, in the case of Equity Interests
of any Foreign Subsidiary, to 65% of the issued and outstanding Equity Interests
of each such Foreign Subsidiary);

(v) with respect to each Subsidiary and Mission Subsidiary that is required to
become a Guarantor under the Collateral and Guarantee Requirement, deliver to
the Administrative Agent, take whatever action (including the recording of
Mortgages, the filing of financing statements and delivery of stock and
membership interest certificates) as may be necessary in the reasonable opinion
of the Collateral Agent and Administrative Agent to vest in the Collateral Agent
(or in any representative of the Collateral Agent designated by it) valid and
perfected Liens required by the Collateral and Guarantee Requirement,
enforceable against all third parties in accordance with their terms, except as
such enforceability may be limited by Debtor Relief Laws and by general
principles of equity (regardless of whether enforcement is sought in equity or
at law); and

(vi) with respect to each Subsidiary and Mission Subsidiary that is required to
become a Guarantor under the Collateral and Guarantee Requirement, deliver to
the Administrative Agent, (1) a copy of the Organization Documents, including
all amendments thereto, of each such Person, certified, if applicable, as of a
recent date by the Secretary of State or other competent authority of the state
of its respective organization, if applicable, or similar Governmental
Authority, and a certificate as to the good standing or comparable certificate
under applicable Laws (where relevant) of such Person as of a recent date from
the date of formation or acquisition, from such respective Secretary of State,
similar Governmental Authority or other competent authority and (2) a
certificate of the Secretary or Assistant Secretary or comparable officer under
applicable Law or director of each such Person dated the date of formation or
acquisition and certifying (where relevant) (A) that attached thereto is a true
and complete copy of the Organization Documents of each such Person as in effect
on the date of formation or acquisition, (B) that attached thereto is a true and
complete copy of resolutions duly adopted by the board of directors (or
equivalent governing body) of each such Person authorizing the execution,
delivery and performance of the Loan Documents to which such Person is a party
and, the borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect, (C) that the Organization
Documents of each such Person have not been amended since the date of the last
amendment shown on such certificate, (D) as to (if applicable) the incumbency
and specimen signature of each officer executing any Loan Document on behalf of
each such Person and countersigned by another officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary or comparable officer
under applicable Law executing the certificate pursuant to clause (2) above and
(E) such other matters that are customarily included in a certificate of this
nature in the jurisdiction of its incorporation or organization.

 

150



--------------------------------------------------------------------------------

(b) As promptly as practicable after the request therefor by the Collateral
Agent or the Administrative Agent, deliver to the Collateral Agent with respect
to each Material Real Property and Mission Material Real Property for which a
Mortgage has not yet been executed and delivered, any existing title reports,
title insurance policies and surveys or environmental assessment reports.

(c) As to each Material Real Property and Mission Material Real Property
acquired after the Closing Date (excluding any Material Real Property and
Mission Material Real Property subject to a Lien permitted by Section 7.01(i) or
(o), or Section 7.01(i) or (o) of the Mission Credit Agreement), deliver to the
Collateral Agent the following and otherwise satisfy the applicable Collateral
and Guarantee Requirement with respect to such Material Real Property and
Mission Material Real Property within 60 days (or such longer period as the
Collateral Agent may agree in its sole discretion) of the acquisition or leasing
of such Material Real Property and Mission Material Real Property:

(i) one or more counterparts, as specified by the Collateral Agent, of a
Mortgage on such Material Real Property or Mission Material Real Property, as
applicable, for the benefit of the Secured Parties, duly executed, acknowledged
and delivered by the appropriate Nexstar Entities and Mission Entities;

(ii) evidence that counterparts of such Mortgage have been duly filed or
recorded in all filing or recording offices that the Collateral Agent may deem
reasonably necessary or desirable in order to create a valid and subsisting
perfected Lien on such Material Real Property or Mission Material Real Property,
as applicable, for the benefit of the Secured Parties, and that all applicable
filing, documentary, stamp, intangible and recording taxes and fees have been
paid or otherwise provided for in a manner reasonably satisfactory to the
Collateral Agent;

(iii) a Mortgage Policy in form and substance reasonably acceptable to the
Collateral Agent and the Administrative Agent, and in an amount equal to the
value of such Material Real Property or Mission Material Real Property, as
applicable, covered thereby);

(iv) unless waived by the Collateral Agent, an American Land Title
Association/American Congress on Surveying and Mapping form survey, for which
all necessary fees (where applicable) have been paid, and dated no more than 30
days before the date of such Mortgage or such earlier date as approved in
writing by the Collateral Agent, certified to the Collateral Agent and the
issuer of such Mortgage Policy in a manner satisfactory to the Collateral Agent
and the Administrative Agent by a land surveyor duly registered and licensed in
the State(s) in which such Material Real Property or Mission Material Real
Property, as applicable, is located and acceptable to the Collateral Agent and
the Administrative Agent, showing all buildings and other improvements, any
off-site improvements, the location of any easements, parking spaces, rights of
way, building set-back lines and other dimensional regulations and the absence
of encroachments, either by such improvements or on to such property, and other
defects, other than Liens permitted under Section 7.01 and other defects
acceptable to the Collateral Agent and the Administrative Agent;

 

151



--------------------------------------------------------------------------------

(v) a flood insurance policy on such Material Real Property or Mission Material
Real Property, as applicable, in an amount equal to the lesser of the maximum
amount secured by such Mortgage or the maximum amount of flood insurance
available under the Flood Disaster Protection Act of 1973, as amended, and
otherwise in compliance with the requirements of the Loan Documents, or evidence
satisfactory to the Collateral Agent and the Administrative Agent that none of
the improvements located on such Material Real Property or Mission Material Real
Property, as applicable, is located in a flood hazard area;

(vi) evidence satisfactory to the Administrative Agent and the Collateral Agent
that the land constituting such Material Real Property or Mission Material Real
Property, as applicable, is a separate tax lot or lots with separate assessment
or assessments of such land and the improvements thereon, independent of any
other land or improvements and that such land is a separate legally subdivided
parcel, provided, however, that receipt of relevant title policy endorsements
acceptable to the Administrative Agent and the Collateral Agent for such
Mortgage Policy shall deemed to satisfy this clause (vi);

(vii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of the applicable Nexstar
Entity and Mission Entity on behalf of such Person as the Administrative Agent
may reasonably require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with the requirements of this Section 6.11;

(viii) such documents and certifications as the Administrative Agent and the
Collateral Agent may reasonably require to evidence that each Nexstar Entity and
Mission Entity granting Liens and security interests in connection with this
Section 6.11 or otherwise is duly organized or formed and is validly existing,
in good standing and qualified to engage in business in each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to be so
qualified could not reasonably be expected to have a Material Adverse Effect;

(ix) an opinion of local counsel for the Nexstar Entities and the Mission
Entities (or any local counsel for the Administrative Agent if customary in such
jurisdiction) in states or provinces in which such Material Real Property or
Mission Material Real Property, as applicable, is located, with respect to the
enforceability and perfection of such Mortgage and any related fixture filings
in form and substance reasonably satisfactory to the Collateral Agent; and

(x) such other evidence that all other actions that the Administrative Agent and
the Collateral Agent may reasonably deem necessary or desirable in order to
create valid and subsisting Liens on the property described in such Mortgage has
been taken.

 

152



--------------------------------------------------------------------------------

(d) With respect to (i) the acquisition, or series of related acquisitions, of
any assets or properties for an aggregate purchase price in excess of
$35,000,000 for the Nexstar Entities and the Mission Entities, or (ii) the
formation, acquisition, designation or occurrence of any new direct or indirect
Subsidiary or Mission Subsidiary that is required to become a Guarantor under
the Collateral and Guarantee Requirement, promptly, at the request of the
Administrative Agent, deliver to the Administrative Agent an opinion of
Kirkland & Ellis LLP, counsel to the Nexstar Entities and the Mission Entities
and each Subsidiary and Mission Subsidiary, or other counsel reasonably
acceptable to the Administrative Agent, addressed to the Administrative Agent,
the Collateral Agent, the Swing Line Lender, the L/C Issuers and each Lender, as
to the enforceability, authorization and execution of the Loan Documents, as
applicable, and such other matters concerning the Nexstar Entities, the Mission
Entities, their Subsidiaries and the Loan Documents, and the new Guarantors and
any new Collateral, as the Administrative Agent or the Collateral Agent may
reasonably request.

(e) With respect to any acquisition, or series of related acquisitions, of any
Equity Interests or assets or properties for an aggregate purchase price in
excess of $35,000,000 for the Nexstar Entities and the Mission Entities, in each
case only to the extent any such acquisition includes any Broadcast License or
Mission Broadcast License, promptly, at the request of the Administrative Agent,
deliver to the Administrative Agent an opinion of Wiley Rein, LLP, special FCC
counsel to the Nexstar Entities and the Mission Entities, or other counsel
reasonably acceptable to the Administrative Agent, addressed to the
Administrative Agent, the Collateral Agent, the Swing Line Lender, the L/C
Issuers and each Lender, as to any applicable FCC matters related to such new
Guarantors or Collateral as the Administrative Agent or the Collateral Agent may
reasonably request.

6.12 Use of Proceeds.

(a) Use the proceeds of the Term Loans to fund the (i) payment of the purchase
price of the Newport Acquisition, (ii) payment of the fees, costs, expenses,
stamp, registration and other Taxes incurred by the Borrower or any of its
Subsidiaries in connection with the Newport Acquisition, the Nexstar Acquisition
Agreement or the Loan Documents, (iii) Refinancing and (iv) payment of any
breakage costs, redemption premiums and other fees, costs and expenses payable
in connection with such Refinancing and/or the Newport Acquisition.

(b) Use the proceeds of the Credit Extensions under the Revolving Credit
Facility to finance general corporate and working capital purposes of the
Borrower, any of its Restricted Subsidiaries, and to the extent permitted by the
terms of this Agreement, any of its Subsidiaries that are not Restricted
Subsidiaries, (including Investments, Capital Expenditures and Restricted
Payments permitted hereunder), the payment of fees, costs and expenses related
to or arising in connection with the Newport Acquisition and the funding of any
original issue discount in accordance with the terms set forth herein; provided
that in no event shall the proceeds of the Credit Extensions be used in
contravention of any Law or of any Loan Document.

 

153



--------------------------------------------------------------------------------

6.13 Compliance with Environmental Laws. Except as could not, individually or in
the aggregate for all Nexstar Entities and Mission Entities, reasonably be
expected to have a Material Adverse Effect, comply, and cause all lessees and
other Persons operating or occupying its properties to comply with all
applicable Environmental Laws and Environmental Permits, obtain and renew all
Environmental Permits necessary for its operations and properties, and conduct
any investigation, study, sampling and testing, and undertake any cleanup,
removal, remedial or other action necessary to remove and clean up all Hazardous
Materials from any of its properties, in accordance with the requirements of all
Environmental Laws; provided, however, that no Nexstar Entity shall be required
to undertake any such cleanup, removal, remedial or other action to the extent
that its obligation to do so is being contested in good faith and by proper
proceedings and appropriate reserves are being maintained with respect to such
circumstances in accordance with GAAP.

6.14 Further Assurances; Post-Closing Conditions.

(a) Promptly upon the reasonable request by the Administrative Agent or the
Collateral Agent, (i) correct any material defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation of any Security Document or other filing, document or instrument
relating to Collateral, and (ii) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as the
Administrative Agent or the Collateral Agent may reasonably require from time to
time in order to (A) carry out more effectively the purposes of the Loan
Documents, (B) to the fullest extent permitted by applicable Law, subject any
Loan Party’s or any of its Subsidiaries’ properties, assets, rights or interests
to the Liens now or hereafter intended to be covered by any of the Security
Documents, (C) perfect and maintain the validity, effectiveness and priority of
any of the Security Documents and any of the Liens intended to be created
thereunder and (D) assure, convey, grant, assign, transfer, preserve, protect
and confirm more effectively unto the Secured Parties the rights granted or now
or hereafter intended to be granted to the Secured Parties under any Loan
Document, Mission Loan Document or under any other instrument executed in
connection with any Loan Document or Mission Loan Document to which any Loan
Party or any of its Subsidiaries is or is to be a party, and cause each of its
Subsidiaries to do so.

(b) To the extent not completed prior to the Closing Date, promptly after the
Closing Date, and in no event later than (1) 30 days after the Closing Date (or
such longer period as the Administrative Agent may agree in its reasonable
discretion) with respect to any Mortgages with respect to new Material Real
Property acquired in connection with the Acquisition Agreements; and (2) 90 days
after the Closing Date (or such longer period as the Administrative Agent may
agree in its reasonable discretion) with respect to any Mortgage Amendments with
respect to Existing Mortgages, the Parent Guarantors and the Borrower will, and
will cause each of its Restricted Subsidiaries and the other Nexstar Entities to
(in each case upon terms and conditions, and pursuant to documentation in form
and substance reasonably satisfactory to the Administrative Agent, and delivered
to the Administrative Agent duly executed by each applicable Person):

(i) Real Property. Deliver to the Collateral Agent for the benefit of the
Secured Parties, for each of the Mortgaged Properties listed on Schedule 5.07:

 

154



--------------------------------------------------------------------------------

(A) with respect to each of the Existing Mortgaged Properties:

(I) one or more counterparts, as specified by the Collateral Agent, of a
Mortgage Amendment duly executed, acknowledged and delivered by the appropriate
Nexstar Entities and Mission Entities amending the Existing Mortgage covering
such Existing Mortgaged Property to reflect the new Maturity Date and reflect
changes made to the Obligations evidenced by this Agreement, and to make such
other amendments as the Collateral Agent and the Administrative Agent deem
necessary for such Existing Mortgage to be consistent with this Agreement;

(II) evidence that counterparts of each such Mortgage Amendment have been duly
filed or recorded in all appropriate filing or recording offices in order to
continue a valid first and subsisting Lien on the Existing Mortgaged Property
described therein for the benefit of the Secured Parties, and that all
applicable filing, documentary, stamp, intangible and recording taxes and fees
have been paid or otherwise provided for in a manner reasonably satisfactory to
the Collateral Agent and the Administrative Agent;

(III) either (1) an ALTA Form 11 endorsement or similar endorsement where ALTA
Form 11 is unavailable to the Existing Mortgage Policy for such Existing
Mortgaged Property insuring that coverage under such Existing Mortgage Policy
has not been reduced or terminated by virtue of such Mortgage Amendment,
including a down date endorsement disclosing no additional liens or title
exceptions against such Existing Mortgaged Property unless approved by the
Administrative Agent and Collateral Agent, and an endorsement extending the date
of such Existing Mortgage Policy to the date of recordation of such Mortgage
Amendment, or (2) a Mortgage Policy to replace the applicable Existing Mortgage
Policy covering such Existing Mortgaged Property;

(IV) a flood insurance policy in an amount equal to the lesser of the maximum
amount secured by the applicable Existing Mortgage or the maximum amount of
flood insurance available under the Flood Disaster Protection Act of 1973, as
amended, and otherwise in compliance with the requirements of the Loan
Documents, or evidence satisfactory to the Collateral Agent that none of the
improvements located on such land is located in a flood hazard area; and

(V) at the request of the Administrative Agent, a local counsel opinion from
counsel in the applicable State addressed to the Secured Parties regarding the
enforceability of each such Mortgage Amendment and such other matters as
reasonably requested by the Collateral Agent.

 

155



--------------------------------------------------------------------------------

(B) With respect to each Material Real Property being acquired by any Loan Party
in connection with the Acquisition Agreements, the Mortgages and other documents
and items specified in Section 6.11(c) and Section 6.11(c) of the Mission Credit
Agreement;

(ii) Other Collateral. Grant to the Collateral Agent for the benefit of all
Secured Parties, Liens and assignments on all other assets and properties of the
Loan Parties pursuant to the Collateral and Guarantee Requirement that are not
described in subsection (i) of Section 4.01 and not completed prior to the
Closing Date, and take all such actions reasonably required by the
Administrative Agent and the Collateral Agent to perfect each such Lien and
assignment;

(iii) Insurance. Deliver evidence that the Administrative Agent and Collateral
Agent has been named as loss payee and additional insured under each general
liability and property (excluding business interruption insurance), as
applicable, insurance policy of the Nexstar Entities and Mission Entities; and

(iv) Searches. Deliver copies of a recent Lien, bankruptcy, judgment, copyright,
patent and trademark search in each jurisdiction reasonably requested by the
Collateral Agent with respect to the Nexstar Entities and the Mission Entities.

(c) Generally. Notwithstanding anything else to the contrary in this Agreement
or in any Loan Document, Section 6.14(b) is intended to address a specific
Collateral request of the Administrative Agent, and in each case shall be in
addition to those obligations and requirements of the Borrower and the Nexstar
Entities and Mission Entities elsewhere in this Agreement, the Mission Credit
Agreement and the other Loan Documents, including but not limited to, those
obligations and requirements in Section 6.11 (it being agreed among the
Borrower, the other Nexstar Entities, the Mission Entities, the Administrative
Agent and the Lenders that Section 6.14(b) shall specifically NOT limit those
obligations of the Borrower, the other Nexstar Entities and the Mission Entities
under the Collateral and Guarantee Requirement, Section 6.11 and the other
provisions of this Agreement and the other Loan Documents).

6.15 Designation as Senior Debt. Designate all Obligations as “Designated Senior
Indebtedness” under, and defined in, the Subordinated Debt Documents, the Senior
67/8% Notes due 2020 Indenture Documentation and all supplemental indentures
thereto.

6.16 Payment of Taxes. Pay and discharge all Taxes, assessments and governmental
charges or levies imposed upon it or upon its income or profits, or upon any
properties belonging to it, in each case on a timely basis, and all lawful
claims which, if unpaid, may reasonably be expected to become a Lien or charge
upon any properties of any of the Nexstar Entities not otherwise permitted under
this Agreement; provided that none of the Nexstar Entities shall be required to
pay any such Tax, assessment, charge, levy or claim which is being contested in
good faith and by proper proceedings if it has maintained adequate reserves with
respect thereto in accordance with GAAP or which would not reasonably be
expected to, individually or in the aggregate, constitute a Material Adverse
Effect.

 

156



--------------------------------------------------------------------------------

ARTICLE VII

NEGATIVE COVENANTS

So long as (1) any Lender shall have any Commitment hereunder or any Mission
Lender shall have any Mission Commitment under the Mission Credit Agreement,
(2) any Loan or other Obligation hereunder which is accrued and payable shall
remain unpaid or unsatisfied or any Mission Loan or other Mission Obligation
under the Mission Loan Documents which is accrued and payable shall remain
unpaid or unsatisfied, or (3) any Letter of Credit shall remain outstanding, the
Parent Guarantors and the Borrower shall not, and shall not permit any other
Nexstar Entity or Mission Entity to, directly or indirectly:

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

(a) Liens securing the Obligations and the Mission Obligations;

(b) Liens existing on the Closing Date and set forth on Schedule 7.01(b);

(c) Liens of the Nexstar Entities for taxes, assessments or other governmental
charges not yet delinquent or which are being contested in good faith by
appropriate proceedings; provided that the appropriate reserves required
pursuant to GAAP have been made in respect thereof;

(d) statutory or common law Liens of landlords, carriers, warehousemen,
mechanics, materialmen, repairmen, construction contractors or other like Liens
of the Nexstar Entities arising in the ordinary course of business which secure
amounts not overdue for a period of more than 60 days, or if more than 60 days,
overdue, are unfiled (or if filed have been discharged or stayed) and no other
action has been taken to enforce such Liens or such Liens are being contested in
good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Nexstar Entities to the extent required in accordance with GAAP;

(e) Liens encumbering property of the Nexstar Entities consisting of (i) pledges
or deposits in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other social security legislation,
other than any Lien imposed by ERISA and (ii) pledges and deposits in the
ordinary course of business securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to the Nexstar Entities;

(f) deposits to secure the performance and payment of bids, trade contracts,
governmental contracts, licenses and leases (other than Indebtedness for
borrowed money), statutory obligations, surety, stay, customs and appeal bonds,
completion guarantees, performance bonds and other obligations of a like nature
(including those to secure health, safety and environmental obligations)
incurred in the ordinary course of business;

 

157



--------------------------------------------------------------------------------

(g) easements (including reciprocal easement agreements), rights-of-way,
restrictions, encroachments, protrusions and other similar encumbrances and
minor title defects affecting real property and Permitted Encumbrances
(i) described in Mortgage Policies or (ii) which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Nexstar Entity;

(h) Liens of the Nexstar Entities securing judgments for the payment of money
(or appeal or surety bonds relating to such judgments) not constituting an Event
of Default under Section 8.01(h);

(i) Liens of the Nexstar Entities securing Indebtedness permitted under
Section 7.02(f); provided that (i) such Liens attach concurrently with or within
270 days after the acquisition, construction, repair, replacement or improvement
(as applicable) of the property subject to such Liens, (ii) such Liens do not at
any time encumber any property other than the property financed by such
Indebtedness, replacements thereof and additions and accessions to such property
and the proceeds and the products thereof and customary security deposits, and
(iii) with respect to Capitalized Leases, such Liens do not at any time extend
to or cover any assets (except for additions and accessions to such assets,
replacements and products thereof and customary security deposits) other than
the assets subject to such Capitalized Leases; provided further that individual
financings of equipment provided by one lender may be cross collateralized to
other financings of equipment provided by such lender;

(j) leases, licenses, subleases or sublicenses and Liens on the property covered
thereby (including real property and intellectual property), in each case,
granted to others by the Nexstar Entities in the ordinary course of business
which do not (i) interfere in any material respect with the business of the
Nexstar Entities taken as a whole, or (ii) secure any Indebtedness;

(k) Liens of the Nexstar Entities (i) of a collection bank (including those
arising under Section 4-210 of the UCC) on the items in the course of collection
or (ii) in favor of a banking or other financial institution arising as a matter
of law encumbering deposits or other funds maintained with a financial
institution (including the right of set off) and which are within the general
parameters customary in the banking industry that are not part of the perfected
Collateral;

(l) Liens of the Nexstar Entities (i) on cash advances in favor of the seller of
any property to be acquired in an Investment permitted pursuant to
Section 7.03(j) or (n) to be applied against the purchase price for such
Investment and (ii) consisting of an agreement to Dispose of any property in a
Disposition permitted (or that is required to be permitted as a condition to
closing such Disposition) under Section 7.05 (other than Section 7.05(e)), in
each case, solely to the extent such Investment or Disposition, as the case may
be, would have been permitted on the date of the creation of such Lien;

(m) Liens in favor of a Nexstar Entity securing Indebtedness permitted under
Section 7.02(d) (provided that, solely with respect to Indebtedness required to
be Subordinated Debt under Section 7.02(d), such Lien shall be expressly
subordinated to the Liens on the Collateral securing the Obligations to the same
extent);

 

158



--------------------------------------------------------------------------------

(n) Liens of the Nexstar Entities existing on property at the time of its
acquisition or existing on the property of any Person at the time such Person
becomes a Restricted Subsidiary of the Borrower (other than by designation as a
Restricted Subsidiary pursuant to Section 2.18), in each case after the date
hereof and in accordance with the terms of Section 7.02(g); provided that
(i) such Lien was not created in contemplation of such acquisition or such
Person becoming a Restricted Subsidiary, (ii) such Lien does not extend to or
cover any other assets or property (other than the proceeds or products thereof
and other than after acquired property subjected to a Lien securing Indebtedness
and other obligations incurred prior to such time and which Indebtedness and
other obligations are permitted hereunder that require, pursuant to their terms
at such time, a pledge of after acquired property, it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition), and (iii) the
Indebtedness secured thereby is permitted under Section 7.02(g); provided that
the aggregate principal amount of Indebtedness of the Nexstar Entities and the
Mission Entities that is incurred pursuant to Section 7.02(g) and
Section 7.02(g) of the Mission Credit Agreement that is secured by Liens
pursuant to this Section 7.01(n) and pursuant to Section 7.01(n) of the Mission
Credit Agreement (including any modification, replacement, renewal or extension
of any such Lien pursuant to Section 7.01(u) or Section 7.01(u) of the Mission
Credit Agreement) shall not exceed $25,000,000 at any one time outstanding;

(o) any interest or title of a lessor or sublessor under leases or subleases
entered into by the Nexstar Entities in the ordinary course of its business;

(p) Liens arising out of conditional sale, title retention, hire, purchase,
consignment or similar arrangements for sale of goods permitted hereunder
entered into by a Nexstar Entity in the ordinary course of its business;

(q) Liens of the Nexstar Entities that are contractual rights of set off
(i) relating to the establishment of depository relations with banks or other
financial institutions not given in connection with the incurrence of
Indebtedness, (ii) relating to pooled deposit or sweep accounts of the Nexstar
Entities to permit satisfaction of overdraft or similar obligations incurred in
the ordinary course of business of such Person or (iii) relating to purchase
orders and other agreements of the Nexstar Entities entered into with customers
of such Person in the ordinary course of its business;

(r) Liens of the Nexstar Entities arising from precautionary UCC financing
statement filings that do not secure Indebtedness;

(s) Liens of the Nexstar Entities on insurance policies and the proceeds thereof
securing any financing of the premiums with respect thereto permitted under the
terms of this Agreement;

 

159



--------------------------------------------------------------------------------

(t) any zoning or similar law or right reserved to or vested in any Governmental
Authority to control or regulate the use of any real property of the Nexstar
Entities that does not materially interfere with the ordinary conduct of the
business of such Person;

(u) the modification, replacement, renewal or extension of any Lien permitted by
clauses (b), (i) and (n) of this Section 7.01; provided that (i) the Lien does
not extend to any additional property other than (A) after acquired property
that is affixed or incorporated into the property covered by such Lien, and
(B) proceeds and products thereof, (ii) the renewal, extension or refinancing of
the obligations secured or benefited by such Liens is permitted by Section 7.02
and is not increased, and (iii) such Liens are not extended to secure any other
obligations or Indebtedness;

(v) Liens on assets or property of a Non-Loan Party securing Indebtedness of
such Non-Loan Party permitted to be incurred by Section 7.02;

(w) Liens solely on any cash earnest money deposits made by Nexstar Entities in
connection with any letter of intent or purchase agreement permitted hereunder;

(x) Liens of the Nexstar Entities securing Indebtedness permitted to be incurred
under Section 7.02(b), provided that, such Liens are subordinate to the Liens
securing the Obligations on terms substantially similar to the subordination
terms of the Senior Second Lien Notes Intercreditor Agreement;

(y) other Liens of the Borrower and its Restricted Subsidiaries securing
Indebtedness or other obligations in an aggregate amount for the Nexstar
Entities under this Section 7.01(y) and the Mission Entities under
Section 7.01(y) of the Mission Credit Agreement at any time outstanding not to
exceed $15,000,000;

(z) Liens on equipment of the Borrower or any Restricted Subsidiary and located
on the premises of any client or supplier in the ordinary course of business;

(aa) any encumbrance or restriction (including put and call arrangements) with
respect to Equity Interests of any joint venture or similar arrangement pursuant
to any joint venture or similar agreement, in each case only to the extent such
encumbrances or restrictions do not secure Indebtedness; and

(bb) so long as the Mission Credit Agreement has not been terminated, the
Mission Entities may incur Liens permitted under the terms of Section 7.01 of
the Mission Credit Agreement.

7.02 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

(a) the Obligations and the Mission Obligations;

(b) (i) second lien secured Indebtedness of the Borrower, so long as (A) after
giving Pro Forma Effect to the incurrence of such Indebtedness and any related
Specified Transaction, no Default has occurred and is continuing, (B) the
Consolidated Total Secured Debt Leverage Ratio (calculated on a Pro Forma Basis
after giving effect to the incurrence of such Indebtedness

 

160



--------------------------------------------------------------------------------

and any related Specified Transaction) is not greater than 5.50 to 1.00 as of
the end of the most recent Test Period, (C) such Indebtedness has a final
maturity date equal to or later than 180 days after the final maturity date of,
and has a Weighted Average Life to Maturity equal to or greater than the
Weighted Average Life to Maturity of, the Term B Loans, and (D) the terms and
conditions of such Indebtedness reflect market terms on the date of issuance;
provided that such Indebtedness shall not contain covenants (including financial
maintenance covenants), taken as a whole, that are materially tighter (or in
addition to), with respect to the borrower of such Indebtedness and its
Restricted Subsidiaries, than those contained in this Agreement on the date of
issuance with respect to the Nexstar Entities (except for covenants applicable
only to the period after the Maturity Date of the Term B Loans) (provided that a
certificate of a Responsible Officer of the Borrower delivered to the
Administrative Agent at least five Business Days prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the Borrower has determined in good faith that
such terms and conditions satisfy the foregoing requirement, shall be conclusive
evidence that such terms and conditions satisfy the foregoing requirement unless
the Administrative Agent notifies the Borrower within such five Business Day
period that it disagrees with such determination (including a reasonable
description of the basis upon which it disagrees)); and (ii) any Permitted
Refinancing thereof;

(c) obligations of the Borrower and its Restricted Subsidiaries (contingent or
otherwise) existing or arising under any Swap Contract, provided that such
obligations are (or were) entered into by such Person for the purpose of
directly mitigating risks associated with fluctuations in interest rates or
foreign exchange rates;

(d) Guarantee Obligations of the Nexstar Entities in respect of Indebtedness of
any Loan Party otherwise permitted hereunder (except that an Immaterial
Subsidiary may not, by virtue of this Section 7.02(d), guarantee Indebtedness
that such Immaterial Subsidiary could not otherwise incur under this
Section 7.02); provided that, if the Indebtedness being guaranteed is
subordinated to the Obligations, such Guarantee Obligation shall be subordinated
to the Guaranties of the Obligations on terms at least as favorable to the
Lenders as those contained in the subordination of such Indebtedness;

(e) Indebtedness of any Nexstar Entity owing to any Nexstar Entity to the extent
constituting an Investment permitted by Section 7.03 (other than
Section 7.03(f)); provided that all such Indebtedness incurred following the
Closing Date of any Loan Party or any Restricted Subsidiary of a Loan Party owed
to any Person that is not a Loan Party shall be subject to subordination terms
reasonably satisfactory to the Administrative Agent;

(f) (i) Attributable Indebtedness and other Indebtedness (including Capitalized
Leases) of the Nexstar Entities financing the acquisition, construction, repair,
replacement or improvement of fixed or capital assets (provided that such
Indebtedness is incurred concurrently with or within 270 days after the
applicable acquisition, construction, repair, replacement or improvement),
(ii) Attributable Indebtedness arising out of Permitted Sale Leasebacks, and
(iii) any Indebtedness incurred to refinance the Indebtedness set forth in the
immediately preceding clauses (i) and (ii) so long as the principal amount (or
accreted value, if applicable) thereof does not exceed the principal amount (or
accreted value, if applicable) of the Indebtedness so refinanced except by an
amount equal to unpaid accrued interest and premium

 

161



--------------------------------------------------------------------------------

thereon plus other reasonable amounts paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder, and as otherwise permitted under
Section 7.02; provided that the aggregate principal amount of Indebtedness
incurred by the Nexstar Entities under this Section 7.02(f) together with the
aggregate principal amount of Indebtedness incurred by the Mission Entities
under Section 7.02(f) of the Mission Credit Agreement and any refinancing
Indebtedness in respect of either thereof does not exceed the greater of
(a) $25,000,000 and (b) 2.0% of Total Assets at the time of incurrence thereof;

(g) (i) Indebtedness of the Nexstar Entities assumed in connection with any
Permitted Acquisition; provided that (A) such Indebtedness was not incurred in
contemplation of such Permitted Acquisition, (B) the only obligors with respect
to any Indebtedness incurred pursuant to this clause (g) shall be those Persons
who were obligors of such Indebtedness prior to such Permitted Acquisition (or
in the case of a purchase of assets, the purchaser of such assets), and (C) both
immediately before and immediately after giving Pro Forma Effect to any such
incurrence no Default shall have occurred and be continuing; provided that the
aggregate principal amount of Indebtedness incurred by Non-Loan Parties under
this Section 7.02(g) and Section 7.02(t), and Section 7.02(g) and
Section 7.02(t) of the Mission Credit Agreement, and any Permitted Refinancing
Indebtedness in respect of any thereof does not exceed $25,000,000; and (ii) any
Permitted Refinancing of Indebtedness permitted by (and subject to the proviso
of) the preceding clause (i);

(h) Indebtedness of the Nexstar Entities representing deferred compensation to
employees of the Nexstar Entities incurred in the ordinary course of business;

(i) Indebtedness of the Nexstar Entities to the current or former officers,
directors, partners, managers, consultants and employees, their respective
estates, spouses or former spouses of the Nexstar Entities to finance the
purchase or redemption of Equity Interests of the Ultimate Parent, in each case
as permitted by Section 7.09 in an aggregate amount under this Section 7.02(i)
and under Section 7.02(i) of the Mission Credit Agreement not to exceed
$10,000,000 at any one time outstanding;

(j) Indebtedness incurred by the Nexstar Entities in a Permitted Acquisition,
any other Investment expressly permitted hereunder or any Disposition, in each
case to the extent constituting indemnification obligations or obligations in
respect of purchase price (including earn-outs) or other similar adjustments;

(k) Indebtedness consisting of obligations of the Nexstar Entities under
deferred compensation or other similar arrangements incurred by such Person in
connection with the Transaction and Permitted Acquisitions or any other
Investment expressly permitted hereunder;

(l) Cash Management Obligations and other Indebtedness of the Nexstar Entities
in respect of netting services, automatic clearinghouse arrangements, overdraft
protections and similar arrangements in each case in connection with deposit
accounts incurred in the ordinary course;

 

162



--------------------------------------------------------------------------------

(m) Indebtedness of the Nexstar Entities consisting of (i) the financing of
insurance premiums or (ii) take-or-pay obligations contained in supply
arrangements, in each case incurred in the ordinary course of business;

(n) Indebtedness incurred by the Nexstar Entities in respect of letters of
credit, bank guarantees, banker’s acceptances, warehouse receipts or similar
instruments issued or created in the ordinary course of business, including in
respect of workers compensation claims, health, disability or other employee
benefits or property, casualty or liability insurance or self-insurance or other
Indebtedness with respect to reimbursement-type obligations regarding workers
compensation claims;

(o) obligations of the Nexstar Entities in respect of performance, bid, appeal
and surety bonds and performance and completion guarantees and similar
obligations provided by the Borrower or any Restricted Subsidiary or obligations
in respect of letters of credit, bank guarantees or similar instruments related
thereto, in each case in the ordinary course of business or consistent with past
practice;

(p) Indebtedness of the Nexstar Entities supported by a Letter of Credit in a
principal amount not to exceed the face amount of such Letter of Credit;

(q) other unsecured Indebtedness of the Nexstar Entities, so long as immediately
before and immediately after giving Pro Forma Effect to any such incurrence no
Default shall have occurred and be continuing, provided, further, that (i) the
aggregate principal amount of such Indebtedness incurred by Restricted
Subsidiaries that are not Guarantors together with the Mission Restricted
Subsidiaries that are not Guarantors shall not exceed $25,000,000 in the
aggregate at any one time outstanding, (ii) such Indebtedness has a final
maturity date equal to or later than 180 days after the final maturity date of,
and has a Weighted Average Life to Maturity equal to or greater than the
Weighted Average Life to Maturity of, the Term B Loans, and (iii) the terms and
conditions of such Indebtedness (excluding pricing and optional prepayment or
redemption terms) reflect market terms on the date of issuance; provided that
such Indebtedness shall not contain covenants (including financial maintenance
covenants), taken as a whole, that are materially tighter (or in addition to),
with respect to the borrower of such Indebtedness and its Restricted
Subsidiaries and any guarantor, than those contained in this Agreement with
respect to the Nexstar Entities on the date of issuance (except for covenants
applicable only to the period after the Maturity Date of the Term B Loans);
provided that a certificate of a Responsible Officer of the Borrower delivered
to the Administrative Agent at least five Business Days prior to the incurrence
of such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the foregoing requirement, shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirement unless the Administrative Agent notifies the Borrower within such
five Business Day period that it disagrees with such determination (including a
reasonable description of the basis upon which it disagrees);

(r) Indebtedness incurred by a Non-Loan Party, and guaranties thereof by any
Non-Loan Party, in an aggregate principal amount for all such Non-Loan Parties
not to exceed the greater of (a) $8,500,000 and (b) 1.00% of the aggregate Total
Assets of all such Non-Loan Parties at the time of incurrence;

 

163



--------------------------------------------------------------------------------

(s) Indebtedness existing on the Closing Date and listed on Schedule 7.02(s)
(the “Surviving Indebtedness”) and any Permitted Refinancing thereof;

(t) (i) unsecured Indebtedness of the Nexstar Entities incurred to finance a
Permitted Acquisition; provided that (A) immediately before and immediately
after giving Pro Forma Effect to any such Permitted Acquisition, no Default
shall have occurred and be continuing, (B) after giving Pro Forma Effect to any
such Permitted Acquisition and the incurrence of such Indebtedness and any
related Specified Transaction, the Borrower is in compliance with the
Consolidated First Lien Net Leverage Ratio and the Consolidated Total Net
Leverage Ratio Financial Covenants, in each case computed on a Pro Forma Basis
as of the end of the most recent Test Period, (C) such Indebtedness has a final
maturity date equal to or later than the final maturity date of, and has a
Weighted Average Life to Maturity equal to or greater than the Weighted Average
Life to Maturity of, the Term B Loans, (D) the terms and conditions of such
Indebtedness (excluding pricing and optional prepayment or redemption terms)
reflect market terms on the date of issuance; provided that such Indebtedness
shall not contain covenants (including financial maintenance covenants), taken
as a whole, that are materially tighter (or in addition to), with respect to the
borrower of such Indebtedness and its Restricted Subsidiaries and guarantors,
than those contained in this Agreement on the date of issuance with respect to
the Nexstar Entities (except for covenants applicable only to the period after
the Maturity Date of the Term B Loans) (provided that a certificate of a
Responsible Officer of the Borrower delivered to the Administrative Agent at
least five Business Days prior to the incurrence of such Indebtedness, together
with a reasonably detailed description of the material terms and conditions of
such Indebtedness or drafts of the documentation relating thereto, stating that
the Borrower has determined in good faith that such terms and conditions satisfy
the foregoing requirement, shall be conclusive evidence that such terms and
conditions satisfy the foregoing requirement unless the Administrative Agent
notifies the Borrower within such five Business Day period that it disagrees
with such determination (including a reasonable description of the basis upon
which it disagrees)) and (E) the aggregate principal amount of Indebtedness that
is incurred by Non-Loan Parties pursuant to this Section 7.02(t) and
Section 7.02(g), and Section 7.02(t) and Section 7.02(g) of the Mission Credit
Agreement shall not exceed $25,000,000 at any one time outstanding; and (ii) any
Permitted Refinancing thereof;

(u) so long as immediately before and immediately after giving Pro Forma Effect
to any such incurrence no Default shall have occurred and be continuing,
(i) subject to the terms of Section 2.05 with respect to the occurrence of a
Repricing Transaction, unsecured or second Lien secured Indebtedness incurred by
the Nexstar Entities to the extent that 100% of the Net Cash Proceeds therefrom
are, immediately after the receipt thereof, applied solely to the prepayment of
Term Loans in accordance with Section 2.05(b)(iii); provided that (A) such
Indebtedness shall not mature earlier than the Maturity Date with respect to the
relevant tranche of Term Loans being refinanced, (B) as of the date of the
incurrence of such Indebtedness, the Weighted Average Life to Maturity of such
Indebtedness shall not be shorter than that of the remaining Term Loans being
refinanced, (C) no Restricted Subsidiary is a borrower or guarantor with respect
to such Indebtedness unless such Restricted Subsidiary is a Subsidiary Guarantor
which shall have previously or substantially concurrently guaranteed the
Obligations pursuant to the

 

164



--------------------------------------------------------------------------------

applicable Guaranty, (D) the other terms and conditions of such Indebtedness
(excluding pricing and optional prepayment or redemption terms) reflect market
terms on the date of issuance; (E) with respect to the incurrence of second lien
secured Indebtedness, a customary intercreditor agreement is entered into for
the benefit of the Secured Parties and providing that such Liens securing such
Indebtedness are second Liens and subordinate to the Liens securing the
Obligations for the benefit of the Secured Parties, (F) such Indebtedness shall
not contain covenants (including financial maintenance covenants), taken as a
whole, that are not materially tighter than (or in addition to) those contained
in this Agreement on the date of issuance (except for covenants applicable only
to the period after the Maturity Date of the Term B Loans); provided that a
certificate of a Responsible Officer of the Borrower delivered to the
Administrative Agent at least five Business Days prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the Borrower has determined in good faith that
such terms and conditions satisfy the foregoing requirement, shall be conclusive
evidence that such terms and conditions satisfy the foregoing requirement unless
the Administrative Agent notifies the Borrower within such five Business Day
period that it disagrees with such determination (including a reasonable
description of the basis upon which it disagrees) and (G) the Borrower has
delivered to the Administrative Agent a certificate of a Responsible Officer of
the Borrower, together with all relevant financial information reasonably
requested by the Administrative Agent, including reasonably detailed
calculations demonstrating compliance with clauses (A), (B), (C) and (D), and
(ii) any Permitted Refinancing thereof;

(v) Guarantee Obligations of the Nexstar Entities in connection with the
provision of credit card payment processing services for the Nexstar Entities;

(w) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (v) above;

(x) customer deposits and advance payments received in the ordinary course of
business from customers for goods or services purchased in the ordinary course
of business;

(y) unsecured Indebtedness consisting of promissory notes issued by the Nexstar
Entities to any current or former employee, director or consultant of the
Nexstar Entities (or permitted transferees, assigns, estates, or heirs of such
employee, director or consultant), to finance the purchase or redemption of
Equity Interests of the Ultimate Parent that is permitted by Section 7.09;

(z) Indebtedness in an aggregate outstanding principal amount which, when taken
together with (i) any refinancing Indebtedness in respect thereof, (ii) the
principal amount of all other Indebtedness incurred pursuant to this clause (z)
and then outstanding, (iii) all Indebtedness of the Mission Entities incurred
pursuant to Section 7.02(z) of the Mission Credit Agreement and then
outstanding, and (iv) all refinancing Indebtedness in respect of Indebtedness
described in clause (iii) preceding, (in each case, without duplication) will
not exceed $30,000,000 in the aggregate outstanding at any time;

(aa) Management Advances;

 

165



--------------------------------------------------------------------------------

(bb) unsecured Subordinated Debt, or unsecured Guarantee Obligations of
Subordinated Debt, in each case of the Ultimate Parent; provided that any such
Guarantee Obligations shall be subordinated to the Obligations and the Mission
Obligations to the same extent and on the same terms as the Indebtedness so
guaranteed is subordinated to the Obligations and the Mission Obligations; and

(cc) so long as the Mission Credit Agreement has not been terminated, the
Mission Entities may incur Indebtedness permitted under the terms of
Section 7.02 of the Mission Credit Agreement.

For purposes of determining compliance with this Section 7.02, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in clauses (a) through (v) above, the Borrower may, in
its sole discretion, divide, classify and reclassify or later divide, classify
or reclassify such item of Indebtedness (or any portion thereof) in one or more
of the above clauses; provided that all Obligations and other Indebtedness
outstanding under the Loan Documents will be deemed to have been incurred in
reliance only on the exception in clause (a) of this Section 7.02.

The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness shall not be deemed to be an
incurrence of Indebtedness for purposes of this Section 7.02.

7.03 Investments. Make any Investments, except:

(a) Investments by the Nexstar Entities in assets that were Cash Equivalents
when such Investment was made;

(b) Management Advances;

(c) asset purchases of the Borrower and its Restricted Subsidiaries (including
purchases of inventory, supplies, materials and equipment) and the licensing,
leasing or contribution of intellectual property pursuant to joint marketing or
other arrangements with other Persons, in each case in the ordinary course of
business;

(d) Investments (i) by any Nexstar Entity in the Borrower or any Loan Party that
is a Subsidiary of the Ultimate Parent, (ii) by any Subsidiary of the Ultimate
Parent in the Borrower or any Loan Party that is a Subsidiary of the Ultimate
Parent and (iii) by any Non-Loan Party in any other Non-Loan Party that is a
Subsidiary of the Ultimate Parent;

(e) Investments of the Borrower and its Restricted Subsidiaries consisting of
extensions of credit in the nature of accounts receivable or notes receivable
arising from the grant of trade credit in the ordinary course of business, and
Investments received in satisfaction or partial satisfaction thereof from
financially troubled account debtors and other credits to suppliers in the
ordinary course of business to the extent reasonably necessary in order to
prevent or limit loss;

 

166



--------------------------------------------------------------------------------

(f) Investments of the Nexstar Entities consisting of Liens, Indebtedness,
fundamental changes, Dispositions, redemptions and Restricted Payments permitted
under Section 7.01, Section 7.02 (other than Section 7.02(e)), Section 7.04
(other than Section 7.04(e)), Section 7.05 (other than Sections 7.05(d)(ii),
(e) and (t)), Section 7.06 and Section 7.09 (other than Section 7.09(c)),
respectively; provided, however, that no Investments may be made solely pursuant
to this Section 7.03(f);

(g) Investments existing on the Closing Date and set forth on Schedule 7.03(g)
and Investments consisting of any modification, replacement, renewal,
reinvestment or extension of any Investment existing on the Closing Date;
provided that the amount of any Investment permitted pursuant to this
Section 7.03(g) is not increased from the amount of such Investment on the
Closing Date except pursuant to the terms of such Investment as of the Closing
Date or as otherwise permitted by this Section 7.03;

(h) Investments of the Nexstar Entities in Swap Contracts permitted under
Section 7.02(c);

(i) promissory notes and other non-cash consideration received by the Borrower
and its Restricted Subsidiaries in connection with Dispositions permitted by
Section 7.05 (other than Sections 7.05(d)(ii), (e) and (q));

(j) (i) the purchase or other acquisition by the Borrower or a Wholly-Owned
Domestic Subsidiary of the Borrower that is a Guarantor of (A) 100% of the
Equity Interests of any Person primarily engaged in the Television Broadcasting
Business, (B) a television broadcasting station and all related necessary assets
to operate such television broadcasting station or (C) all or substantially all
of the Television Broadcasting Business assets of another Person, or any
Television Broadcasting Business or division of another Person, or (ii) a Shared
Services Party Acquisition; provided that (1) immediately before and immediately
after giving Pro Forma Effect to the consummation of any such purchase or other
acquisition, no Default shall have occurred and be continuing, (2) after giving
Pro Forma Effect to any such purchase or other acquisition and the incurrence
and repayment of any Indebtedness in connection therewith, the Borrower shall be
in compliance with each of the Consolidated Total Net Leverage Ratio and the
Consolidated First Lien Net Leverage Ratio Financial Covenants as of the end of
the most recent Test Period, (3) after giving effect to such acquisition, the
Borrower shall be in compliance with Sections 6.11 and 6.14, to the extent
applicable (within the time periods specified therein) and Section 7.11, (4) all
FCC Licenses acquired in connection with any such acquisition shall be acquired
by the Borrower or a domestic Wholly-Owned Restricted Subsidiary of the
Borrower, the Equity Interests of which are pledged to secure the Obligations
pursuant to Section 6.11, (5) all FCC Licenses acquired in connection with any
such Shared Services Party Acquisition shall be acquired by the Shared Services
Party, and (6) if the aggregate purchase price paid or guaranteed by the Nexstar
Entities and the Mission Entities for such acquisition exceeds $35,000,000 (in
one or more series of transactions), the Borrower shall provide the
Administrative Agent prior to the consummation of such acquisition (or
thereafter to the extent acceptable to the Administrative Agent) with a
certificate of a Responsible Officer of the Borrower certifying as to the
conditions specified in clauses (1) and (2) above, together with such additional
financial information as shall be reasonably requested by the Administrative
Agent; provided further that, notwithstanding clause (i)(A) preceding, the
Nexstar Entities may acquire non-wholly-owned Equity Interests under this
clause (j) so long as (I) such Nexstar Entity acquires not less than 80% of all
such Equity Interests in such target Person, (II) such

 

167



--------------------------------------------------------------------------------

Nexstar Entity is complying with every other provision of this subsection (j),
(III) the aggregate consideration for all such non-wholly-owned acquisitions of
Equity Interests over the term of this Agreement under this clause (j) when
added together with the aggregate consideration for all such non-wholly-owned
acquisitions of Equity Interests by the Mission Entities under clause (j) of
Section 7.03 of the Mission Credit Agreement does not exceed $50,000,000 and
(IV) such acquired Person executes the appropriate Guaranties to Guarantee the
Obligations and the Mission Obligations, and pledges its assets and properties
to secure the Obligations and Mission Obligations, in each case as if such
Person was a Wholly-Owned Restricted Subsidiary;

(k) the Transaction;

(l) Investments of the Borrower and its Restricted Subsidiaries in the ordinary
course of business consisting of endorsements for collection or deposit and
customary trade arrangements with customers consistent with past practices;

(m) Investments of the Borrower and its Restricted Subsidiaries (including debt
obligations and Equity Interests) received in connection with the bankruptcy or
reorganization of suppliers and customers or in settlement of delinquent
obligations of, or other disputes with, customers and suppliers arising in the
ordinary course of business or upon foreclosure in connection with any secured
Investment or other transfer of title with respect to any secured Investment or
in satisfaction of judgments or pursuant to any plan of reorganization;

(n) Investments by the Nexstar Entities valued at cost at the time each such
Investment is made and including all related commitments for future Investments,
in an amount not exceeding the Available Amount; provided that (i) at the time
of any such Investment, no Default shall have occurred and be continuing or
would result therefrom and (ii) with respect to any such Investment in an amount
in excess of $15,000,000 (in one or more series of transactions related to any
such Investment), the Borrower has delivered to the Administrative Agent a
certificate of a Responsible Officer of the Borrower, together with all relevant
financial information reasonably requested by the Administrative Agent,
demonstrating the calculation of the Available Amount;

(o) advances by the Nexstar Entities of payroll payments to employees in the
ordinary course of its business;

(p) so long as immediately before and immediately after giving Pro Forma Effect
to any such transaction, no Default shall have occurred and be continuing,
Investments held by a Restricted Subsidiary acquired after the Closing Date or
of a corporation merged into the Borrower, or merged or consolidated with a
Restricted Subsidiary in accordance with Section 7.04 after the Closing Date to
the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger or consolidation and were in existence
on the date of such acquisition, merger or consolidation;

(q) Guarantee Obligations of the Nexstar Entities in respect of leases of the
Loan Parties (other than Capitalized Leases) or of other obligations of the Loan
Parties that do not constitute Indebtedness;

 

168



--------------------------------------------------------------------------------

(r) Investments of the Nexstar Entities to the extent that payment for such
Investments is made solely with Qualified Equity Interests of the Ultimate
Parent (except to the extent the proceeds of any such Qualified Equity Interests
are used for a Specified Equity Contribution);

(s) Guarantee Obligations of the Nexstar Entities in connection with the
provision of credit card payment processing services in the ordinary course of
business;

(t) pledges or deposits with respect to leases or utilities provided to third
parties in the ordinary course of business;

(u) Investments consisting of earnest money deposits required in connection with
a purchase agreement, or letter of intent, or other acquisition, in each case
only to the extent the underlying transaction is permitted by this Section;

(v) Investments of the Borrower and its Restricted Subsidiaries to the extent
acquired in connection with Permitted Asset Swaps under Section 7.05(m);

(w) so long as immediately before and immediately after giving Pro Forma Effect
to any such Investment and the transactions related thereto, no Default shall
have occurred and be continuing, Investments by the Nexstar Entities which, when
added together with all other Investments made under this clause (w) and all
Investments made by the Mission Entities under Section 7.03(w) of the Mission
Credit Agreement, do not exceed $20,000,000;

(x) so long as (i) Sharing Arrangements between the Mission Entities and the
Borrower or one or more Restricted Subsidiaries of the Borrower, covering all of
the Mission Stations, are in full force and effect, (ii) the Mission Credit
Agreement has not been terminated, (iii) all Collateral and Mission Collateral
secures both the Obligations and the Mission Obligations, and (iv) such
acquisitions are permitted under applicable Law, including the Communications
Laws, acquisitions by the Borrower and its Restricted Subsidiaries of any assets
of any Mission Entity; and

(y) so long as the Mission Credit Agreement has not been terminated, the Mission
Entities may make Investments permitted by Section 7.03 of the Mission Credit
Agreement.

For purposes of determining compliance with this Section 7.03, in the event that
an Investment meets the criteria of more than one of the categories of
Investments described in clauses (a) through (v) above, the Borrower may, in its
sole discretion, divide, classify and, except with respect to any Investment
made under Section 7.03(n), reclassify such Investment (or any portion thereof)
in one or more of the above clauses.

The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness shall not be deemed to be an
Investment for purposes of this Section 7.03.

 

169



--------------------------------------------------------------------------------

7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that:

(a) any Restricted Subsidiary may merge with (i) the Borrower, provided that the
Borrower shall be the continuing or surviving Person, or (ii) any one or more
other Restricted Subsidiaries, provided that when any Restricted Subsidiary that
is a Loan Party is merging with another Restricted Subsidiary, such Loan Party
that is a Subsidiary of the Ultimate Parent shall be the continuing or surviving
Person;

(b) (i) any Restricted Subsidiary that is not a Loan Party may merge or
consolidate with or into any other Restricted Subsidiary that is not a Loan
Party, and (ii) any Subsidiary of the Borrower may liquidate or dissolve and,
any Restricted Subsidiary may change its legal form, in each case, only to the
extent permitted by the Indenture Documentation and only so long as (A) the Lien
on or security interest in any Collateral held by it under the Loan Documents
shall remain in effect to the same extent as immediately prior to such change,
and (B) with respect to any change in legal form, the Guarantee of the
Obligations by such Restricted Subsidiary shall remain in effect to the same
extent as immediately prior to such change;

(c) any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to another Restricted
Subsidiary; provided that if the transferor in such a transaction is a Loan
Party, then (i) the transferee must be a Loan Party that is a Subsidiary of the
Ultimate Parent or (ii) to the extent constituting an Investment, such
Investment must be a permitted Investment in or Indebtedness of a Restricted
Subsidiary which is not a Loan Party in accordance with Section 7.03 (other than
Section 7.02 and Section 7.03(f)), respectively;

(d) the Borrower may merge with any other Person; provided that the Borrower
shall be the continuing or surviving corporation;

(e) any Restricted Subsidiary may merge with any other Person in order to effect
an Investment permitted pursuant to Section 7.03 (other than Section 7.03(f));
provided that the continuing or surviving Person shall be a Restricted
Subsidiary, which together with each of its Restricted Subsidiaries, shall have
complied with the requirements of Section 6.11;

(f) a merger, dissolution, liquidation, consolidation or Disposition, the
purpose of which is to effect a Disposition permitted pursuant to Section 7.05
(other than Section 7.05(e)), may be effected;

(g) a merger or consolidation of the Intermediate Parent into Ultimate Parent or
Borrower, in each case, only to the extent permitted by the Indenture
Documentation and only so long as (i) the Lien on or security interest in any
Collateral held by it under the Loan Documents shall remain in effect to the
same extent as immediately prior to such change, and (ii) with respect to any
change in legal form, the Guarantee of the Obligations by such Person shall
remain in effect to the same extent as immediately prior to such change;

(h) so long as the Mission Credit Agreement has not been terminated, the Mission
Entities may enter into transactions permitted under the terms of Section 7.04
of the Mission Credit Agreement.

 

170



--------------------------------------------------------------------------------

7.05 Dispositions. Make any Disposition, except:

(a) Dispositions by the Nexstar Entities of (i) obsolete, worn out or surplus
property, whether now owned or hereafter acquired, in the ordinary course of
business, (ii) property no longer used or useful in the conduct of the business
of the Nexstar Entities and (iii) motor vehicles in the ordinary course of
business;

(b) Dispositions by (i) the Borrower and its Subsidiaries of inventory in the
ordinary course of business and (ii) the Nexstar Entities or immaterial assets
in the ordinary course of business;

(c) Dispositions by the Nexstar Entities of equipment or real property to the
extent that (i) such property is exchanged for credit against the purchase price
of similar replacement property that is promptly purchased or (ii) the proceeds
of such Disposition are reasonably promptly applied to the purchase price of
such replacement property (which replacement property is actually promptly
purchased);

(d) Dispositions by the Nexstar Entities of property to the Borrower or a
Restricted Subsidiary; provided that if the transferor of such property is a
Nexstar Entity (i) the transferee thereof must be a Loan Party that is a
Subsidiary of the Ultimate Parent or (ii) to the extent such transaction
constitutes an Investment, such transaction is permitted under Section 7.03
(other than Section 7.03f));

(e) Dispositions permitted by Section 7.03 (other than Section 7.03(f)),
Section 7.04 (other than Section 7.04(f)) and Section 7.09 and Liens permitted
by Section 7.01 (other than Section 7.01(l));

(f) Dispositions by the Nexstar Entities in the ordinary course of business of
Cash Equivalents;

(g) leases, subleases, licenses or sublicenses of the Nexstar Entities, in each
case in the ordinary course of business and which do not materially interfere
with the business of the Nexstar Entities, taken as a whole;

(h) transfers of property of the Nexstar Entities subject to Casualty Events
upon receipt of the Net Cash Proceeds of such Casualty Event;

(i) Dispositions of Investments in joint ventures by the Nexstar Entities to the
extent required by, or made pursuant to customary buy/sell arrangements between,
the joint venture parties set forth in joint venture arrangements and similar
binding arrangements;

(j) Dispositions by the Nexstar Entities of accounts receivable in the ordinary
course of business in connection with the collection or compromise thereof;

(k) the unwinding of any Swap Contract of the Nexstar Entities pursuant to its
terms;

 

171



--------------------------------------------------------------------------------

(l) so long as immediately before and immediately after giving Pro Forma Effect
to any such transaction no Default shall have occurred and be continuing,
Permitted Sale Leasebacks;

(m) Dispositions by the Borrower and its Restricted Subsidiaries of a
broadcasting asset or 100% of the Equity Interests of a Restricted Subsidiary
owning a broadcasting asset provided that such Disposition is made together with
a concurrent sale and purchase of, or exchange for, a broadcasting asset (or
100% of the Equity Interests of a Restricted Subsidiary owning a broadcasting
asset) of another Person (an “Asset Swap”), in each case so long as
(i) immediately before and immediately after giving Pro Forma Effect to any such
Disposition, no Default shall have occurred and be continuing, (ii) the EBITDA
Percentage attributable to such assets Disposed of in connection with such Asset
Swap together with the EBITDA Percentage attributable to all other such assets
Disposed of by the Nexstar Entities and the Mission Entities in connection with
Asset Swaps and Mission Asset Swaps consummated during the immediately preceding
12-month period, shall not exceed 25%, (iii) the EBITDA Percentage attributable
to such assets Disposed of in connection with such Asset Swap together with the
EBITDA Percentage attributable to all other assets disposed of by the Nexstar
Entities and the Mission Entities in connection with Asset Swaps and Mission
Asset Swaps consummated during the term of this Agreement shall not exceed 50%,
(iv) all FCC Licenses acquired in connection with any such Asset Swap will be
acquired by the Borrower or a domestic Wholly-Owned Restricted Subsidiary of the
Borrower which is a Guarantor and the Equity Interests of which are pledged to
secure the Obligations pursuant to Section 6.11, (v) after giving effect to such
Asset Swap, the Borrower shall be in compliance with Sections 6.11 and 6.14
(within the time period specified therein) to the extent applicable, and
Section 7.11, and (vi) if the asset value of such Asset Swap exceeds
$35,000,000, the Borrower shall provide the Administrative Agent prior to the
consummation of such Asset Swap (or thereafter to the extent acceptable to the
Administrative Agent) with a certificate of a Responsible Officer of the
Borrower certifying as to the requirements of clause (i), (ii) and (iii) above,
together with such additional financial information as shall be reasonably
requested by the Administrative Agent;

(n) Dispositions by the Nexstar Entities not otherwise permitted pursuant to
this Section 7.05; provided that (i) immediately before and immediately after
giving Pro Forma Effect to any such Disposition, no Default shall have occurred
and be continuing, (ii) such Disposition shall be for fair market value as
reasonably determined by the Borrower or the applicable Restricted Subsidiary in
good faith based on sales of similar assets, if available, (iii) the Borrower or
the applicable Nexstar Entity complies with the applicable provisions of
Section 2.05, (iv) the EBITDA Percentage attributable to such assets to be
Disposed of together with the EBITDA Percentage attributable to all other such
assets sold or exchanged by the Nexstar Entities and the Mission Entities during
the immediately preceding 12-month period shall not exceed 10%, (v) the EBITDA
Percentage attributable to all assets sold or exchanged by the Nexstar Entities
and the Mission Entities during the term of this Agreement shall not exceed 25%;
and (vi) with respect to any Disposition pursuant to this clause (n) for a
purchase price in excess of $5,000,000, the Borrower or a Restricted Subsidiary
shall receive not less than 75% of such consideration in the form of cash or
Cash Equivalents; provided, however, that for the purposes of this clause (vi),
(A) any liabilities (as shown on the most recent balance sheet of the Borrower
provided hereunder or in the footnotes thereto) of the Nexstar Entities, other
than liabilities that are by their terms subordinated in right of payment to the
Obligations under the

 

172



--------------------------------------------------------------------------------

Loan Documents, that are assumed by the transferee with respect to the
applicable Disposition and for which the Nexstar Entities shall have been
validly released by all applicable creditors in writing, shall be deemed to be
cash, (B) any securities received by the Nexstar Entities from such transferee
that are converted by the Borrower or such Restricted Subsidiary into cash or
Cash Equivalents (to the extent of the cash or Cash Equivalents received) within
180 days following the closing of the applicable Disposition, shall be deemed to
be cash and (C) any Designated Non-Cash Consideration received by the Nexstar
Entities in respect of such Disposition having an aggregate fair market value,
taken together with all other Designated Non-Cash Consideration received
pursuant to this clause (n) and pursuant to Section 7.05(n) of the Mission
Credit Agreement that is at the time outstanding, not in excess of $10,000,000
at the time of the receipt of such Designated Non-Cash Consideration, with the
fair market value of each item of Designated Non-Cash Consideration being
measured at the time received and without giving effect to subsequent changes in
value, shall be deemed to be cash;

(o) the sale by the Borrower of (i) the assets that comprise or consist of the
KBTV station, the FOX and Bounce TV affiliate in Beaumont-Port Arthur, Texas and
(ii) the real property that currently houses the operations of the WPTY station,
the ABC affiliate in Memphis, Tennessee, and the WLMT station, the CW affiliate
in Memphis, Tennessee, in any case to an unaffiliated third-party for fair
market value and on market terms;

(p) the abandonment or other Disposition of intellectual property by the Nexstar
Entities in the ordinary course of business or which are reasonably determined
by the Borrower, in good faith, to be no longer material to its business;

(q) any forgiveness, writeoff or writedown of any intercompany obligations;
provided that any forgiveness of obligations owing by a Non-Loan Party shall not
result in additional ability to make Investments in Non-Loan Parties in the
amount of such forgiven obligations;

(r) any disposition of Equity Interests in an Unrestricted Subsidiary;

(s) any surrender or waiver of contract rights or the settlement, release or
surrender of contract, tort or other claims of any kind;

(t) condemnation or any similar action by a Governmental Authority with respect
to any property or other assets, or foreclosure in connection with any Lien
permitted to exist under Section 7.01; and

(u) so long as the Mission Credit Agreement has not been terminated, the Mission
Entities may make Dispositions permitted under the terms of Section 7.05 of the
Mission Credit Agreement.

To the extent any Collateral is Disposed of as expressly permitted by this
Section 7.05 to any Person other than the Borrower or any Guarantor, such
Collateral shall be sold free and clear of the Liens created by the Loan
Documents and, if requested by the Administrative Agent, upon the certification
by the Borrower that such Disposition is expressly permitted by this Agreement,
the Administrative Agent or the Collateral Agent, as applicable, shall be
authorized to take and shall take any actions deemed appropriate in order to
effect the foregoing.

 

173



--------------------------------------------------------------------------------

7.06 Prepayments, Etc. of Indebtedness; Amendments.

(a) Prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner (i) Indebtedness incurred pursuant to
Sections 7.02(b), (q), (t) or (u) or (ii) the Senior Second Lien Notes, the
Senior 67/8% Notes due 2020 or any Subordinated Debt (it being understood that
payments of regularly scheduled interest and mandatory prepayments under
Indebtedness incurred pursuant to Sections 7.02(b), (q), (t) or (u), such Senior
Second Lien Notes, such Senior 67/8% Notes due 2020 or such Subordinated Debt
Documents shall be permitted), except for

(i) the refinancing thereof with the Net Cash Proceeds of any Indebtedness (to
the extent such Indebtedness constitutes a Permitted Refinancing);

(ii) the conversion thereof to Equity Interests (other than Disqualified Equity
Interests) of the Ultimate Parent;

(iii) prepayments, redemptions, purchases, defeasances and other payments
thereof prior to their scheduled maturity in an aggregate amount not to exceed
the Available Amount; provided that (A) at the time of any such payment, no
Event of Default shall have occurred and be continuing or would result therefrom
and (B) in the case of any such payment in an amount in excess of $15,000,000,
the Borrower has delivered to the Administrative Agent a certificate of a
Responsible Officer of the Borrower, together with all relevant financial
information reasonably requested by the Administrative Agent, demonstrating the
calculation of the Available Amount; and

(iv) prepayments, redemptions, purchases, defeasances and other payments thereof
on the Senior Second Lien Notes prior to their scheduled maturity solely with
the proceeds of cash on hand, Borrowings under the Revolving Credit Facility
and/or an Incremental Facility; provided that (A) at the time of any such
payment, no Default shall have occurred and be continuing or would result
therefrom and (B) the Borrower has delivered to the Administrative Agent a
certificate of a Responsible Officer of the Borrower, together with all relevant
financial information reasonably requested by the Administrative Agent,
demonstrating that the Consolidated First Lien Net Leverage Ratio (calculated on
a Pro Forma Basis after giving effect to the incurrence of such indebtedness
under the Revolving Credit Facility or under any Incremental Facility and any
related Specified Transaction) is not greater than 3.00 to 1.00 as of the end of
the most recent Test Period;

(b) amend, modify or change any term or condition of

(i) any Subordinated Debt Documents or any Indenture Documentation (except in
connection with a Permitted Refinancing) in any manner resulting in terms which,
if any such terms existed on the date of issuance, the terms of this Agreement
would not have permitted the issuance of such Subordinated Debt or such public
debt hereunder, as applicable,

(ii) the Senior Second Lien Notes Indenture Documentation in any manner (A) not
permitted by the Senior Second Lien Notes Intercreditor Agreement or
(B) resulting in terms which would not be permitted in a Permitted Refinancing
of such Indebtedness, or

 

174



--------------------------------------------------------------------------------

(iii) the Senior 67/8% Notes due 2020 Indenture Documentation in any manner
resulting in terms which would not be permitted in a Permitted Refinancing of
such Indebtedness; and

(c) so long as the Mission Credit Agreement has not been terminated, the Mission
Entities may make prepayments permitted under the terms of Section 7.06 of the
Mission Credit Agreement.

7.07 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.

7.08 Transactions with Affiliates. Enter into or conduct any transaction or any
series of transactions, directly or indirectly, of any kind (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate of any Nexstar Entity or Mission Entity, whether or
not in the ordinary course of business (an “Affiliate Transaction”), involving
aggregate value in excess of $5,000,000 unless:

(1) the terms of such Affiliate Transaction taken as a whole are not materially
less favorable to such Nexstar Entity, as the case may be, than those that could
be obtained in a comparable transaction at the time of such transaction or the
execution of the agreement providing for such transaction in arm’s length
dealings with a Person who is not such an Affiliate; and

(2) in the event such Affiliate Transaction involves an aggregate value in
excess of $10,000,000, the terms of such transaction have been approved by a
majority of the members of the Board of Directors.

Any Affiliate Transaction shall be deemed to have satisfied the requirements set
forth in clause (2) of this paragraph if such Affiliate Transaction is approved
by a majority of the Disinterested Directors, if any.

The provisions of the preceding paragraph will not apply to:

(a) any transaction between or among the Borrower and any Restricted Subsidiary
(or entity that becomes a Restricted Subsidiary as a result of such
transaction), or between or among Restricted Subsidiaries;

(b) transactions on terms not less favorable to a Nexstar Entity as would be
obtainable by such Nexstar Entity at the time in a comparable arm’s-length
transaction with a Person other than an Affiliate;

(c) the Transaction and the payment of fees and expenses related to the
Transaction;

 

175



--------------------------------------------------------------------------------

(d) the issuance by the Ultimate Parent of Equity Interests;

(e) equity issuances, repurchases, redemptions, retirements or other
acquisitions or retirements of Equity Interests by the Nexstar Entities, but
only to the extent specifically permitted under this Article VII;

(f) loans, Investments and other transactions by and among the Nexstar Entities,
and joint ventures, but only to the extent specifically permitted under this
Article VII;

(g) employment and severance arrangements between the Nexstar Entities and their
respective officers and employees, in each case in the ordinary course of
business as determined in good faith by the board of directors or senior
management of the relevant Person and transactions pursuant to stock option
plans and employee benefit plans and arrangements;

(h) payments by the Nexstar Entities pursuant to the tax sharing agreements
among the Nexstar Entities disclosed on Schedule 7.08 and in each case on
customary terms to the extent attributable to the ownership or operation of the
Nexstar Entities;

(i) the payment by the Nexstar Entities of compensation, customary fees and
reasonable out-of-pocket costs to, and indemnities (including under customary
insurance policies) and employee benefit and pension expenses provided on behalf
of, directors, officers, employees and consultants of the Nexstar Entities in
the ordinary course of business to the extent attributable to the ownership or
operation of the Nexstar Entities;

(j) transactions of the Nexstar Entities pursuant to permitted agreements in
existence on the Closing Date and set forth on Schedule 7.08 or any amendment
thereto to the extent such an amendment is not adverse to the Lenders in any
material respect;

(k) Restricted Payments by the Nexstar Entities to the extent permitted under
Section 7.09;

(l) any purchases by the Borrower’s Affiliates of Indebtedness or Disqualified
Equity Interests of the Nexstar Entities the majority of which Indebtedness or
Disqualified Equity Interest is purchased by Persons who are not Affiliates of
any Nexstar Entity or Mission Entity; provided that such purchases by the
Borrower’s Affiliates are permitted under the terms of this Agreement and are on
the same terms as such purchases by such Persons who are not Affiliates of any
Nexstar Entity or any Mission Entity;

(m) so long as (i) Sharing Arrangements between the Mission Entities and the
Borrower or one or more Restricted Subsidiaries of the Borrower, covering all of
the Mission Stations, are in full force and effect, (ii) the Mission Credit
Agreement has not been terminated, (iii) all Collateral and Mission Collateral
secures both the Obligations and the Mission Obligations, and (iv) such
acquisitions are permitted under applicable Law, including the Communications
Laws, transactions among the Nexstar Entities and the Mission Entities;

(n) Management Advances; and

 

176



--------------------------------------------------------------------------------

(o) so long as the Mission Credit Agreement has not been terminated, the Mission
Entities may enter into transactions permitted under the terms of Section 7.08
of the Mission Credit Agreement.

7.09 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, except that:

(a) each Restricted Subsidiary may make Restricted Payments to the Borrower and
to other Restricted Subsidiaries (and, in the case of a Restricted Payment by a
non-Wholly-Owned Restricted Subsidiary, to the Borrower and any other Restricted
Subsidiary and to each other owner of Equity Interests of such Restricted
Subsidiary based on their relative ownership interests of the relevant class of
Equity Interests);

(b) the Ultimate Parent may declare and make Restricted Payments;

(c) to the extent constituting Restricted Payments, the Borrower and its
Restricted Subsidiaries may enter into and consummate transactions expressly
permitted by any provision of Section 7.03 (other than Section 7.03(f)) or
Section 7.04 respectively; provided, however, that no such Restricted Payment
may be made solely pursuant to the terms of this Section 7.09(c);

(d) payment made directly in connection with, or to effectuate, the
Transactions, and the fees and expenses related thereto;

(e) the Nexstar Entities may, in good faith, pay (or make Restricted Payments to
allow any direct or indirect parent thereof to pay) for the repurchase,
retirement or other acquisition or retirement for value of Equity Interests of
the Ultimate Parent held by any future, present or former employee, director,
officer or consultant (or any Affiliates, spouses, former spouses, other
immediate family members, successors, executors, administrators, heirs, legatees
or distributees of any of the foregoing) of any Nexstar Entity pursuant to any
employee, management or director equity plan, employee, management or director
stock option plan or any other employee, management or director benefit plan or
any agreement (including any stock subscription or shareholder agreement) with
any employee, director, officer or consultant of a Nexstar Entity; provided that
such payments under this Section 7.09(e) together with payments made under
Section 7.09(e) of the Mission Credit Agreement do not exceed $5,000,000 in the
aggregate in any fiscal year; provided that any unused portion of the preceding
basket for any calendar year may be carried forward to succeeding calendar
years, so long as the aggregate amount of all Restricted Payments made pursuant
to this Section 7.09(e) and Section 7.09(e) of the Mission Credit Agreement in
any calendar year (after giving effect to such carry forward) shall not exceed
$10,000,000;

(f) netting of shares under stock option plans of the Ultimate Parent to settle
option price payments owed to employees and officers of the Nexstar Entities
with respect thereto, and netting of shares to settle such employees’ and
officers’ federal, state and income tax liabilities (if any) related to
restricted stock units and similar stock based awards thereunder;

(g) the Borrower or any Restricted Subsidiary may pay any dividend or
distribution within 60 days after the date of declaration thereof, if on the
date of declaration such payment complied with, and was permitted to be made by,
another provision of this Section 7.09;

 

177



--------------------------------------------------------------------------------

(h) the Nexstar Entities may (i) pay cash in lieu of fractional Equity Interests
in connection with any dividend, split or combination thereof or in connection
with any Permitted Acquisition and (ii) honor any conversion request by a holder
of convertible Indebtedness and make cash payments in lieu of fractional shares
in connection with any such conversion and may make payments on convertible
Indebtedness in accordance with its terms so long as such convertible
Indebtedness was permitted to be issued under Section 7.02;

(i) the Nexstar Entities may declare and make dividend payments to or other
distributions payable in Qualified Equity Interests of the Ultimate Parent;

(j) so long as immediately before and immediately after giving Pro Forma Effect
to any such Restricted Payment no Default shall have occurred and be continuing,
the Intermediate Parent, the Borrower and the Restricted Subsidiaries may make
additional Restricted Payments in an amount in the aggregate not to exceed the
Available Amount; provided that in the case of any such Restricted Payment in an
amount in excess of $15,000,000, the Borrower has delivered to the
Administrative Agent a certificate of a Responsible Officer of the Borrower,
together with all relevant financial information reasonably requested by the
Administrative Agent, demonstrating the calculation of the Available Amount;

(k) the declaration and payment of dividends on Disqualified Equity Interests or
preferred equity that was issued and incurred in accordance with the terms of
Section 7.02;

(l) any purchase, repurchase, redemption, defeasance or other acquisition or
retirement of preferred stock of a Nexstar Entity made by exchange for or out of
the proceeds of the substantially concurrent sale of preferred stock of such
Nexstar Entity, that, in each case, is permitted to be issued and incurred
pursuant to Section 7.02; and

(m) so long as the Mission Credit Agreement has not been terminated, the Mission
Entities may make Restricted Payments permitted under the terms of Section 7.09
of the Mission Credit Agreement.

7.10 Financial Covenants.

(a) Consolidated First Lien Net Leverage Ratio. Permit the Consolidated First
Lien Net Leverage Ratio on the last day of any fiscal quarter occurring during
the term of this Agreement to be greater than 3.50:1.00 on such date.

 

178



--------------------------------------------------------------------------------

(b) Consolidated Total Net Leverage Ratio. Permit the Consolidated Total Net
Leverage Ratio on the last day of any fiscal quarter occurring during any period
set forth below, to be greater than the ratio set forth below opposite such
period:

 

Period

   Maximum
Consolidated Total Net
Leverage Ratio

Closing Date through and including September 30, 2014

   7.25:1.00

December 31, 2014 through and including September 30, 2015

   6.75:1.00

December 31, 2015 and thereafter

   6.50:1.00

(c) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio on the last day of any fiscal quarter occurring during the
term of this Agreement to be less than 1.20:1.00 on such date.

7.11 Change in Nature of Business. Engage in any material line of business
fundamentally and substantially different from the character of the Television
Broadcasting Business of the Nexstar Entities taken as a whole.

7.12 Burdensome Agreements. Enter into, or permit to exist, any Contractual
Obligation that encumbers or restricts the ability of (a) any Restricted
Subsidiary or Mission Entity to make Restricted Payments to any Restricted
Subsidiary, (b) any Nexstar Entity to Guarantee the Indebtedness of the Borrower
hereunder and under the Loan Documents, and the Mission Borrower under the
Mission Credit Agreement and the Mission Loan Documents or make loans or
advances to the Borrower or any of its Restricted Subsidiaries that is a Loan
Party, (c) any Mission Entity to Guarantee the Indebtedness hereunder and under
the Loan Documents and of the Mission Borrower under the Mission Credit
Agreement and the Mission Loan Documents or make loans or advances to any
Mission Entity that is a Loan Party, (d) any Restricted Subsidiary or Nexstar
Entity to transfer any of its property to the Borrower or any of its Restricted
Subsidiaries that is a Loan Party, (e) any Mission Restricted Subsidiary or
Mission Entity to transfer any of its property to any Mission Entity that is a
Loan Party, (f) any Nexstar Entity or any Mission Entity to pledge its property
pursuant to the Loan Documents or any renewals, refinancings, exchanges,
refundings or extension thereof or (g) any Loan Party or Subsidiary of a Loan
Party to create, incur, assume or suffer to exist any Lien upon any of their
respective properties or revenues, whether now owned or hereafter acquired, for
the benefit of the Secured Parties with respect to the Obligations under the
Loan Documents, or any renewals, refinancings, exchanges, refundings or
extension thereof, except in respect of any of the matters referred to in
clauses (a) through (e) above:

(i) restrictions and conditions imposed under any Loan Document, the Senior
Second Lien Notes Indenture Documentation and the Senior 67/8% Notes due 2020
Indenture Documentation;

 

179



--------------------------------------------------------------------------------

(ii) restrictions and conditions existing on the Closing Date or to any
extension, renewal, amendment, modification or replacement thereof, except to
the extent any such amendment, modification or replacement expands the scope of
any such restriction or condition;

(iii) customary restrictions and conditions contained in agreements relating to
the sale of a Subsidiary or any assets pending such sale; provided that such
restrictions and conditions apply only to the Subsidiary or assets that is or
are to be sold and such sale is permitted hereunder;

(iv) customary provisions in leases, licenses and other contracts restricting
the assignment thereof;

(v) restrictions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement to the extent such restriction applies only to the
property securing such Indebtedness;

(vi) restrictions or conditions set forth in any agreement in effect at any time
any Person becomes a Restricted Subsidiary (but not any modification or
amendment expanding the scope of any such restriction or condition); provided
that such agreement was not entered into in contemplation of such Person
becoming a Restricted Subsidiary and the restriction or condition set forth in
such agreement does not apply to the Borrower or any other Restricted
Subsidiary;

(vii) restrictions or conditions in any Indebtedness permitted pursuant to
Section 7.02 to the extent such restrictions or conditions are no more
restrictive than the restrictions and conditions in the Loan Documents or, in
the case of Subordinated Debt, are market terms at the time of issuance (as
determined by the Borrower in good faith) or, in the case of Indebtedness of any
Non-Loan Party, are imposed solely on such Non-Loan Party and its Subsidiaries
and are market terms at the time of issuance (as determined by the Borrower in
good faith); provided that any such restrictions or conditions permit compliance
with the Collateral and Guarantee Requirement and Section 6.11 and Section 6.14;

(viii) encumbrances and restrictions under the Organization Documents of JV
Entities;

(ix) any encumbrance or restriction: (A) that restricts in a customary manner
the subletting, assignment or transfer of any property or asset that is subject
to a lease, license or similar contract or agreement, or the assignment or
transfer of any lease, license or other contract or agreement; or (B) pursuant
to customary provisions restricting dispositions of real property interests set
forth in any reciprocal easement agreements of the Borrower or any Restricted
Subsidiary;

(x) any encumbrance or restriction pursuant to Swap Contracts; provided that any
such restrictions or conditions permit compliance with the Collateral and
Guarantee Requirement and Section 6.11 and Section 6.14;

 

180



--------------------------------------------------------------------------------

(xi) encumbrances or restriction arising or existing by reason applicable Law or
any applicable rule, regulation or order, or required by any regulatory
authority; and

(xii) so long as the Mission Credit Agreement has not been terminated, the
Mission Entities may enter into such transactions permitted under the terms of
Section 7.12 of the Mission Credit Agreement.

7.13 Amendments and Other Documents.

(a) The Borrower shall not, and shall not permit any Nexstar Entity or Mission
Entity, or any Affiliate to, (i) modify, change, consent to, waive any provision
with respect to, or otherwise not comply with or effectuate any change to, any
Sharing Arrangement with a Shared Services Party, except (1) any immaterial
clarifying amendment correcting an error, and (2) any amendment requested or
required by a Governmental Authority and so long as, in each case, no consent
fee is payable in connection therewith, (ii) allow any Sharing Arrangement with
a Shared Services Party to lapse, expire or terminate, or otherwise not be in
full force and effect against any party thereto, except to the extent any
television station owned by a Shared Services Party is sold in accordance with
the terms hereof and the other Loan Documents and of the Mission Credit
Agreement and the other Mission Loan Documents, or (iii) permit, allow or suffer
to exist any Sharing Arrangement with a Shared Services Party not being subject
to a Lien and security interest on behalf of the Secured Parties to secure the
Obligations.

(b) The Borrower shall not, and shall not permit any Nexstar Entity or Mission
Entity, or any Affiliate to, (i) modify, change, consent to, waive any provision
with respect to, or otherwise not comply with or effectuate any change to, any
written agreement between or among the Borrower and the Mission Borrower, or any
Nexstar Entity and any Mission Entity, including, without limitation, the
Nexstar/Mission Agreements, except (1) any immaterial clarifying amendment
correcting an error and (2) any amendment requested or required by a
Governmental Authority and so long as, in each case, no consent fee is payable
in connection therewith, (ii) allow any Nexstar/Mission Agreement to lapse,
expire or terminate, or otherwise not be in full force and effect against any
party thereto, except to the extent any television station owned by the Mission
Borrower is sold in accordance with the terms hereof and of the Mission Credit
Agreement and the other Mission Loan Documents, (iii) permit, allow or suffer to
exist any Nexstar/Mission Agreement then in effect not being subject to a Lien
and security interest on behalf of the Secured Parties to secure the Obligations
or (iv) enter into any other agreement or other transaction between any Nexstar
Entity and any Mission Entity except to the extent such agreement or transaction
is in the ordinary course of business and is in each case on terms not less
favorable to the Nexstar Entities and the Mission Entities than are obtainable
in an arm’s length third party transaction, except, in each case, the
Nexstar/Mission Agreements set forth on Schedule 1.01(a).

(c) The Borrower shall not, and shall not permit any Nexstar Entity or Mission
Entity, or any Affiliate to, modify, change, consent to, waive any provision
with respect to, or otherwise not comply or effectuate any change to, any loan
document entered into by any Nexstar Entity or Mission Entity or a Shared
Services Party or its Affiliates or Subsidiaries in connection with a Shared
Services Party Credit Facility that (i) increases the maximum principal amount
of the obligations, the stated rate of interest or the amount of any fees or any
other

 

181



--------------------------------------------------------------------------------

amounts (including expenses) due thereunder (including, without limitation, any
change in the method for determining the stated rate of interest or the amount
of any fees due thereunder), (ii) changes to an earlier date any date upon which
payments of principal, interest, fees, expenses or any other amounts are due
thereunder, (iii) adds or changes any default or covenant which would have the
effect of making the defaults or covenants therein more restrictive, when taken
as whole, on any Nexstar Entity or Mission Entity, (iv) removes or changes any
default or covenant which would have the effect of making the defaults or
covenants therein less restrictive, when taken as a whole, on any Shared
Services Party or its Affiliates or Subsidiaries, (v) changes or amends any
other term or provision if such change or amendment would result in a Default or
an Event of Default hereunder, (vi) changes or adds any redemption, prepayment
or any other provision that would obligate any Shared Services Party or its
respective Affiliates or Subsidiaries to make any payment not required by, or in
an amount in excess of the amounts set forth in, such documents as of the
closing date of such Shared Services Party Credit Facility or (vii) would
otherwise be material and adverse to the rights and interests of the
Administrative Agent and the Lenders, in each case, without the prior written
consent of the Administrative Agent.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following events referred to in any of
clauses (a) through (r) shall constitute an “Event of Default”:

(a) Non-Payment. Any Loan Party fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan or any L/C Borrowing, or (ii) within
five Business Days after the same becomes due, any interest on any Loan or on
any L/C Obligation, or any fee due hereunder, or any Loan Party fails to or
deposit any funds as Cash Collateral in respect of L/C Obligations, or any other
amount payable hereunder or with respect to any other Loan Document; or

(b) Specific Covenants. (i) The Borrower or any other Nexstar Entity or Mission
Entity fails to perform or observe any term, covenant or agreement contained in
any of Sections 2.18, 6.03(a), 6.04(a), 6.12 or Article VII, Sections 2.18,
6.03(a), 6.04(a) (solely with respect to the Borrower), 6.12 or Article VII of
the Mission Credit Agreement, or (ii) any Mission Entity fails to perform or
observe any term, covenant or agreement contained in Article VI deemed
applicable to each such Mission Entity in each case as if such Mission Entity is
“the Borrower” under each such provision; or

(c) Other Defaults. The Borrower or any other Nexstar Entity or Mission Entity
fails to perform or observe any other covenant or agreement (not specified in
subsection (a) or (b) above) contained in any Loan Document or any Mission Loan
Document on its part to be performed or observed and such failure continues for
30 days after receipt by the Borrower of written notice thereof by the
Administrative Agent or the Majority Lenders; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Nexstar Entity or Mission Entity herein, in any other Loan Document, any
Mission Loan Document or in any document required to be delivered in connection
herewith or therewith shall be incorrect or misleading in any material respect
when made or deemed made; or

 

182



--------------------------------------------------------------------------------

(e) Cross-Default. Any Loan Party or any Restricted Subsidiary (A) fails to make
any payment beyond the applicable grace period with respect thereto, if any
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness (other than Indebtedness hereunder)
having an aggregate principal amount of more than the Threshold Amount, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness, or any other event occurs (other than, with respect to
Indebtedness consisting of Swap Contracts, termination events or equivalent
events pursuant to the terms of such Swap Contracts), the effect of which
default or other event is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, after giving effect to any grace period,
with the giving of notice if required, all such Indebtedness to become due or to
be repurchased, prepaid, defeased or redeemed (automatically or otherwise), or
an offer to repurchase, prepay, defease or redeem all such Indebtedness to be
made, prior to its stated maturity; provided that this clause (e)(B) shall not
apply to secured Indebtedness that becomes due as a result of the voluntary sale
or transfer of the property or assets securing such Indebtedness, if such sale
or transfer is permitted hereunder and under the documents providing for such
Indebtedness; provided, further, that such failure is unremedied and is not
waived by the holders of such Indebtedness; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any Restricted Subsidiary
thereof institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors, or
applies for or consents to the appointment of any receiver, interim receiver,
receiver and manager, trustee, custodian, conservator, liquidator,
rehabilitator, administrator, administrative receiver or similar officer for it
or for all or any material part of its property, or any receiver, interim
receiver, receiver and manager, trustee, custodian, conservator, liquidator,
rehabilitator, administrator, administrative receiver or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days, or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Restricted
Subsidiary thereof becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of the Nexstar Entities and the Mission
Entities, taken as a whole, and is not released, vacated or fully bonded within
60 days after its issue or levy; or

(h) Judgments. There is entered against any Loan Party or any Restricted
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third party insurance) and such judgment or order shall not have been satisfied,
vacated, discharged or stayed or bonded pending an appeal for a period of 60
consecutive days; or

 

183



--------------------------------------------------------------------------------

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, or (ii) any Loan
Party, any Restricted Subsidiary thereof, or any ERISA Affiliate fails to pay
when due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan which could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect; or

(j) Invalidity of Loan Documents. Any material provision of this Agreement, or
any Security Document, at any time after its execution and delivery and for any
reason other than as expressly permitted hereunder or thereunder (including as a
result of a transaction permitted by Section 7.04 or 7.05) or solely as a result
of acts or omissions by the Administrative Agent or any Lender or the
satisfaction in full of all the Obligations, ceases to be in full force and
effect, or any Security Document shall for any reason (other than pursuant to
the terms thereof) cease to create a valid and perfected first priority Lien on
the Collateral purported to be covered thereby (to the extent required hereby or
thereby), or any Loan Party or any Subsidiary thereof contests in writing in any
manner the validity or enforceability of any material provision of any Loan
Document, or any Loan Party or any Restricted Subsidiary thereof denies in
writing that it has any or further liability or obligation under any provision
of any Loan Document (other than as a result of repayment in full of the
Obligations and termination of the Aggregate Commitments), or purports in
writing to revoke, terminate (other than in connection with payment in full) or
rescind any provision of any Loan Document; or

(k) Change of Control. There occurs any Change of Control; or

(l) Subordination. (i) The subordination provisions of the Subordinated Debt
Documents (the “Subordination Provisions”) shall, in whole or in part,
terminate, cease to be effective or cease to be legally valid, binding and
enforceable against any holder of the Subordinated Debt, (ii) the Borrower or
any other Loan Party or any Restricted Subsidiary of a Loan Party shall,
directly or indirectly, disavow or contest in any manner the effectiveness,
validity or enforceability of any of the Subordination Provisions, (iii) the
Lien subordination provisions of the Senior Second Lien Notes Indenture
Documentation and any other second lien Indebtedness included in the Indenture
Documentation (the “Lien Subordination Provisions”) shall, in whole or in part,
terminate, cease to be effective or cease to be legally valid, binding and
enforceable against any holder of the Senior Second Lien Notes or any other
holder of any such second lien Indebtedness, or (iv) the Borrower or any other
Loan Party or Restricted Subsidiary of a Loan Party shall, directly or
indirectly, disavow or contest in any manner the effectiveness, validity or
enforceability of any of the Lien Subordination Provisions; or

(m) Material Cessation of Broadcasting. The over-the-air broadcast operations at
any Station, Mission Station or other Shared Services Party Station (except
those with a Strategic Shared Services Party) shall be interrupted at any time
for more than 48 hours, whether or not consecutive, during any period of 14
consecutive days, and such interruption could reasonably be expected to have a
Material Adverse Effect; or

 

184



--------------------------------------------------------------------------------

(n) Sharing Arrangements. Any Sharing Arrangement other than a Sharing
Arrangement with a Strategic Shared Services Party, shall (i) be revoked,
cancelled, terminated or expired by its terms and not renewed or any default has
occurred under any such Sharing Arrangement, in each case which would have a
Material Adverse Effect or (ii) be amended at the request of any Governmental
Authority, which amendment would have a Material Adverse Effect, or (iii) cause
any Nexstar Entity or Mission Entity not to comply with the multiple ownership
rules of the Communications Laws, which non-compliance would have a Material
Adverse Effect; or

(o) Termination of Material Licenses. Any (i) material Licenses (including
Broadcast Licenses) issued by the FCC shall be revoked or cancelled or expired
by its terms and not be renewed, or shall be modified, in each case in a matter
which would have a Material Adverse Effect, (ii) any administrative law judge or
other representative of the FCC shall have issued an initial decision in any
renewal or revocation proceeding to the effect that any material License should
be revoked or not be renewed, or (iii) any other proceeding shall have been
instituted by the FCC or shall have been commenced before any court, the FCC or
any other regulatory body that could reasonably be expected to result in
(A) cancellation, termination, rescission, revocation, suspension, material
impairment or denial of renewal of a material License, (B) a modification of a
material License in a material adverse respect or a renewal thereof on terms
that materially and adversely affect the economic or commercial value or
usefulness thereof, (C) a forfeiture (within the meaning of 47 C.F.R. § 1.80 of
the FCC regulations) or other materially adverse effect on or with respect to
any License that would reasonably be expected to have a Material Adverse Effect,
or (D) cancellation, termination, rescission, revocation, suspension, or
material impairment of the consent of the FCC to the assignment to Nexstar of
the FCC Licenses associated with the Newport Stations; or

(p) Termination of Mission Loan Documents or Repayment in Full; Mission Default.
(i) Any one or more of the following shall occur: the Mission Credit Agreement
is terminated, or the Mission Loans are repaid in full, or for any reason any
Mission Loan Document ceases to be in full force and effect, or cease to be
binding on the Mission Borrower (or the Mission Borrower shall allege or claim
any of the foregoing); or (ii) there shall occur an Event of Default under the
Mission Credit Agreement; or

(q) Default under Senior Second Lien Notes Indenture Documentation. Any Loan
Party or any Restricted Subsidiary (i) fails to make any payment (whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise) in
respect of any Indebtedness evidenced by any Senior Second Lien Notes Indenture
Documentation, or (ii) fails to observe or perform any other agreement or
condition of any such Senior Second Lien Notes Indenture Documentation, or any
other event occurs, the effect of which default or other event is to cause, or
to permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause,
after giving effect to any grace period, with the giving of notice if required,
all such Indebtedness in respect of the Senior Second Lien Notes to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem all such
Indebtedness to be made, prior to its stated maturity; or

(r) Breach of Statement. Any statement, certification, representation, warranty,
or statement of fact on Exhibit J is incorrect or misleading in any material
respect on the Closing Date, or on any date of any Credit Extension.

 

185



--------------------------------------------------------------------------------

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Majority Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuers all rights and
remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
any L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

8.03 Exclusion of Immaterial Subsidiaries. Solely for the purpose of determining
whether a Default has occurred under clause (f) or (g) of Section 8.01, any
reference in any such clause to any Restricted Subsidiary or Loan Party shall be
deemed not to include any Subsidiary that is an Immaterial Subsidiary or at such
time could, upon designation by the Borrower, become an Immaterial Subsidiary
affected by any event or circumstances referred to in any such clause unless
(a) the Consolidated EBITDA of such Subsidiary together with the Consolidated
EBITDA of all other Subsidiaries affected by such event or circumstance referred
to in such clause (in each case determined using the definition of “Consolidated
EBITDA” and the other defined terms used therein as if references to the
Borrower and the Restricted Subsidiaries therein were to such Subsidiary and its
Subsidiaries), shall exceed 5% of the Consolidated EBITDA of the Borrower and
its Restricted Subsidiaries or (b) the total assets of such Subsidiary together
with the total assets of all other Subsidiaries affected by such event or
circumstance referred to in such clause (in each case determined using the
definition of “Total Assets” and the other defined terms used therein as if
references to the total assets of the Nexstar Entities and the Mission Entities
on a consolidated basis therein were to such Subsidiary and its Subsidiaries),
shall exceed 5% of the Total Assets of the Nexstar Entities and the Mission
Entities (taken as a whole).

 

186



--------------------------------------------------------------------------------

8.04 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), including in any
bankruptcy or insolvency proceeding, any amounts received on account of the
Obligations shall, subject to the provisions of Section 2.16 and 2.17, be
applied by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to each Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including Attorney
Costs payable under Section 10.04 and amounts payable under Article III),
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest (including, but not limited to,
post-petition interest) on the Loans, L/C Borrowings and other Obligations
arising under the Loan Documents, ratably among the Lenders and the L/C Issuers
in proportion to the respective amounts described in this clause Third payable
to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings, Cash Management Obligations and
Obligations then owing under Secured Hedge Agreements, ratably among the Secured
Parties, the L/C Issuers, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them;

Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.03 and 2.17;

Sixth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Administrative Agent and the other Secured Parties on such
date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and

Last, the balance, if any, after all of the Obligations (other than contingent
indemnity obligations) have been paid in full, to the Borrower or as otherwise
required by Law.

Subject to Sections 2.03(c) and 2.17, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, to the Borrower.

 

187



--------------------------------------------------------------------------------

8.05 Borrower’s Right to Cure.

(a) Notwithstanding anything to the contrary contained in Section 8.01 or 8.02,
in the event that the Borrower fails to comply with the requirements of the
Financial Covenants and at any time during the last fiscal quarter in a Test
Period and until the expiration of the tenth Business Day after the date on
which financial statements with respect to such Test Period in which such
covenant is being measured are required to be delivered pursuant to Section 6.01
(the “Cure Period”), if the Borrower receives a Specified Equity Contribution
during such Cure Period, the Borrower may apply the amount of the net cash
proceeds of such Specified Equity Contribution to increase Consolidated EBITDA
with respect to the last fiscal quarter of the relevant Test Period; provided
that such net cash proceeds (i) are actually received by the Borrower as cash
equity other than Disqualified Equity Interests (including through capital
contribution of such net cash proceeds to the Borrower) during the Cure Period,
and (ii) were not previously applied in determining the permissibility of a
transaction under the Loan Documents where such permissibility was (or may have
been) contingent on receipt of such amount or utilization of such amount for a
specified purpose, or added to the Available Amount. The parties hereby
acknowledge and agree that this Section 8.05(a) may not be relied on or used for
purposes of determining permitted amounts with respect to covenants in this
Agreement and pricing, and that such pro forma adjustment to Consolidated EBITDA
shall be given solely for the purpose of determining the existence of a Default
under the Financial Covenants with respect to any Test Period that includes the
fiscal quarter for which such Specified Equity Contribution was received, and
not for any other purpose under any Loan Document.

(b) If, after receipt of the Specified Equity Contribution and the
recalculations pursuant to clause (a) above, the Borrower shall then be in
compliance with the requirements of the Financial Covenants during such Test
Period (including for purposes of Section 4.02), the Borrower shall be deemed to
have satisfied the requirements of the Financial Covenants as of the relevant
date of determination with the same effect as though there had been no failure
to comply therewith at such date, and the applicable Default under Section 8.01
that had occurred shall be deemed cured; provided that (i) no more than five
Specified Equity Contributions will be made in the aggregate during the term of
this Agreement, (ii) in each four fiscal quarter period, there shall be at least
two fiscal quarters in respect of which no Specified Equity Contribution is
made, (iii) the amount of any Specified Equity Contribution shall be no greater
than the amount required to cause the Borrower to be in compliance with the
Financial Covenants for any applicable period, (iv) there shall be no pro forma
reduction in Indebtedness with the proceeds of any Specified Equity Contribution
for determining compliance with the Financial Covenants and (v) no Specified
Equity Contribution shall reduce the amount of Consolidated Net Debt for
purposes of calculating compliance with the Financial Covenants.

 

188



--------------------------------------------------------------------------------

ARTICLE IX

ADMINISTRATIVE AGENT

9.01 Appointment and Authority. (a) Each of the Lenders and each L/C Issuer
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. Except for the consent rights of the Borrower pursuant to Section 9.06,
the provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the L/C Issuers, and neither the Borrower nor any other
Loan Party or any Restricted Subsidiary shall have rights as a third party
beneficiary of any of such provisions. Notwithstanding any provision to the
contrary contained elsewhere herein or in any other Loan Document, the
Administrative Agent shall have no duties or responsibilities, except those
expressly set forth herein, nor shall the Administrative Agent have or be deemed
to have any fiduciary relationship with any Lender or participant, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent. Without limiting the
generality of the foregoing sentence, the use of the term “agent” herein or in
any other Loan Documents (or any other similar term) with reference to any Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead such
term is used merely as a matter of market custom, and is intended to create or
reflect only an administrative relationship between independent contracting
parties.

(b) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
such L/C Issuer shall have all of the benefits and immunities (i) provided to
the Agents in this Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and the applications and agreements for letters of
credit pertaining to such Letters of Credit as fully as if the term “Agent” as
used in this Article IX and in the definition of “Related Parties” included such
L/C Issuer with respect to such acts or omissions, and (ii) as additionally
provided herein with respect to such L/C Issuer.

(c) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank and a potential Cash Management Bank) and each L/C Issuer
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and such L/C Issuer for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
or any Restricted Subsidiary to secure any of the Obligations, together with
such powers and discretion as are reasonably incidental thereto. In this
connection, the Administrative Agent, as “collateral agent” and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to Section 9.05 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Security Documents, or for exercising
any rights and remedies thereunder at the direction of the Administrative
Agent), shall be entitled to the benefits of all provisions of this Article IX
and Article X (including Section 10.04(c), as though such co-agents, sub-agents
and attorneys-in-fact were the “collateral agent” under the Loan Documents) as
if set forth in full herein with respect thereto.

 

189



--------------------------------------------------------------------------------

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Majority Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may affect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable to any Lender or any Affiliate of
any Lender for any action taken or not taken by it (i) with the consent or at
the request of the Majority Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith shall be necessary, under the circumstances as provided in Sections
10.01 and 8.02) or (ii) in the absence of its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction by final and
nonappealable judgment. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until notice describing such Default is
given in writing to the Administrative Agent by the Borrower, a Lender or an L/C
Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability,

 

190



--------------------------------------------------------------------------------

effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Security Documents, (v) the value or
the sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

9.04 Reliance by Agents. Each Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person. Each Agent also may rely upon any statement
made to it orally or by telephone and believed by it to have been made by the
proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the relevant L/C
Issuer, the Administrative Agent may presume that such condition is satisfactory
to such Lender or the L/C Issuers unless the Administrative Agent shall have
received notice to the contrary from such Lender or an L/C Issuer prior to the
making of such Loan or the issuance of such Letter of Credit. Each Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in good faith in accordance with the advice of
any such counsel, accountants or experts.

9.05 Delegation of Duties. Each Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by such Agent. Each Agent and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Agents and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent. Each Agent shall
not be responsible for the negligence or misconduct of any sub-agents except to
the extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that such Agent acted with gross negligence or willful
misconduct in the selection of such sub-agents.

9.06 Resignation of Administrative Agent, Swing Line Lender, L/C Issuers and
Collateral Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, each L/C Issuer and the Borrower. Upon receipt of any such notice
of resignation, the Majority Lenders shall have the right, with the consent of
the Borrower (except during the existence of an Event of Default under
Sections 8.01(f) or (g)), which consent shall not be unreasonably withheld or
delayed), to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Majority
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Majority Lenders) (the “Resignation

 

191



--------------------------------------------------------------------------------

Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and the L/C Issuers(without the consent
of any Lenders or L/C Issuers), appoint a successor Administrative Agent meeting
the qualifications set forth above, subject so long as there exists no Event of
Default under Sections 8.01(f) or (g), to the consent of the Borrower, which
consent shall not be unreasonably withheld or delayed. Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Majority Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor, which appointment of a successor agent shall
require the consent of the Borrower (except during the existence of an Event of
Default under Sections 8.01(f) or (g)), which consent shall not be unreasonably
withheld or delayed. If no such successor shall have been so appointed by the
Majority Lenders and shall have accepted such appointment within 30 days (or
such earlier day as shall be agreed by the Majority Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuers under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent is appointed) and (ii) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the relevant
L/C Issuer directly, until such time, if any, as the Majority Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in Section 3.01(g) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 10.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.

 

192



--------------------------------------------------------------------------------

(d) (1) The Swing Line Lender may at its option at any time give notice of its
resignation to the Administrative Agent, the Lenders and the Borrower, (2) any
L/C Issuer may at its option at any time give notice of its resignation to the
Administrative Agent, the Lenders and the Borrower, and (3) the Collateral Agent
may at its option at any time give notice of its resignation to the
Administrative Agent, the Lenders and the Borrower, in each case effective on
the date that is 30 days after the date specified in such notice. Additionally,
any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as an L/C Issuer and Swing Line
Lender, and, at the option of Bank of America, Collateral Agent. If Bank of
America or any other L/C Issuer resigns as an L/C Issuer, it shall retain all
the rights, powers, privileges and duties of an L/C Issuer hereunder with
respect to all Letters of Credit issued by it outstanding as of the effective
date of its resignation as an L/C Issuer and all L/C Obligations with respect
thereto, including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)
(but shall have no obligation to issue, extend, amend or renew any Letter of
Credit). If Bank of America or any other Swing Line Lender resigns as Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swing Line
Loans pursuant to Section 2.04(c), (but shall have no obligation to make any new
Swing Line Loan). If Bank of America or any other Collateral Agent resigns as
Collateral Agent, it shall retain all the rights, powers, privileges and duties
of Collateral Agent hereunder with respect to all Collateral and the Loan
Documents until an assignment of such duties has been made by Bank of America or
such Collateral Agent to a successor Collateral Agent. Upon the appointment by
the Borrower of a successor L/C Issuer or Swing Line Lender hereunder (which
successor shall in all cases be a Lender other than a Defaulting Lender),
(i) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer or Swing Line Lender,
as applicable, (ii) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (iii) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America or any other retiring L/C Issuer to effectively assume the
obligations of Bank of America, or such other retiring L/C Issuer with respect
to such Letters of Credit. Upon the appointment by Bank of America or any other
Collateral Agent of a successor Collateral Agent hereunder (A) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring Collateral Agent, and (B) the retiring Collateral
Agent shall be discharged from all of its respective duties and obligations
hereunder or under the other Loan Documents.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
each L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any

 

193



--------------------------------------------------------------------------------

document furnished hereunder or thereunder. Except for notices, reports and
other documents expressly required to be furnished to the Lenders by any Agent
herein, such Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of any
of the Loan Parties or any of their respective Affiliates which may come into
the possession of any Agent or their respective Related Parties.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Bookrunners, Arrangers, Syndication Agent or Documentation Agent listed
on the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or an L/C Issuer hereunder.

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party or any Restricted Subsidiary, the Administrative
Agent (irrespective of whether the principal of any Loan or L/C Obligation shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(h) and (i), 2.09 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Agents and their respective agents
and counsel, and any other amounts due to the Administrative Agent under
Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer in any such proceeding.

 

194



--------------------------------------------------------------------------------

9.10 Collateral and Guarantee Matters. Without limiting the provisions of
Section 9.09, each of the Lenders (including in its capacities as a potential
Cash Management Bank and a potential Hedge Bank) and the L/C Issuers irrevocably
authorize the Administrative Agent to, and the Administrative Agent will
(subject, prior to the Senior Second Lien Termination Date (in each case except
pursuant to subsection 9.10(a)(i) below), to a prior or simultaneous
corresponding release under the Senior Second Lien Notes Indenture
Documentation), upon the request of the Borrower,

(a) release any Lien on any property granted to or held by the Administrative
Agent or the Collateral Agent under any Loan Document (i) upon termination of
the Aggregate Commitments and payment in full of all Obligations (including
Secured Hedge Agreements and Cash Management Obligations, but excluding other
contingent indemnification obligations not yet accrued and payable) and the
expiration or termination of all Letters of Credit (other than (x) Letters of
Credit, (y) obligations under Secured Hedge Agreements not yet due and payable,
and (z) Cash Management Obligations not yet due and payable, in each case of
(x), (y) and (z) as to which other arrangements satisfactory to the
Administrative Agent, and the relevant L/C Issuer, the relevant Hedge Bank or
the relevant Cash Management Bank, as applicable, shall have been made), (ii) at
the time the property subject to such Lien is transferred or to be transferred
as part of or in connection with any sale or other Disposition permitted
hereunder or under any other Loan Document, (iii) subject to Section 10.01, if
approved, authorized or ratified in writing by the Majority Lenders, or (iv) if
the property subject to such Lien is owned by a Guarantor, upon release of such
Guarantor from its obligations under its Guaranty pursuant to this Section;

(b) release any Guarantor from its obligations under any of the Guaranties if
such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder;

(c) release or subordinate any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 7.01(i);

(d) release any Subsidiary Guarantor from its obligations under the applicable
Guaranty if such Person ceases to be a Restricted Subsidiary as a result of a
transaction or designation permitted hereunder;

(e) release any Subsidiary Guarantor that ceases to be a Material Subsidiary
(after receipt by the Administrative Agent of a written certificate of a
Responsible Officer certifying thereto) and release any Liens granted by such
Subsidiary Guarantor; and

(f) upon (i) the Senior Second Lien Termination Date, (ii) the cancellation and
termination of all guaranties of the Loan Parties securing the Senior Second
Lien Notes and (iii) the release by the holders of the Senior Second Lien Notes
of all collateral of the Nexstar Entities and the Mission Entities securing the
Senior Second Lien Notes, release (A) Real Properties owned by the Nexstar
Entities and the Mission Entities to the extent (and only to the extent) such
Real Property has a book value of less than $1,500,000, (B) all deposit account
control agreements entered into with the Collateral Agent with respect to all
deposit accounts owned by the Nexstar Entities and the Mission Entities and
(C) all Liens in favor of the Collateral Agent noted on the certificates of
title for all motor vehicles owned by the Nexstar Entities and the Mission
Entities.

 

195



--------------------------------------------------------------------------------

Upon request by the Administrative Agent at any time, the Majority Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the applicable Guaranty pursuant to
this Section 9.10. In each case as specified in this Section 9.10, the
Administrative Agent will promptly (and each Lender irrevocably authorizes the
Administrative Agent to), at the Borrower’s expense, execute and deliver to the
applicable Loan Party or any Restricted Subsidiary such documents as the
Borrower may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the Security
Documents or to subordinate its interest in such item, or to release such
Guarantor from its obligations under the applicable Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 9.10.

9.11 Cash Management Obligations and Secured Hedge Agreements. No Cash
Management Bank or Hedge Bank that obtains the benefits of Section 8.04, any
Guaranty or any Collateral by virtue of the provisions hereof or of any Guaranty
or any Security Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Cash Management
Obligations and Obligations arising under Secured Hedge Agreements unless the
Administrative Agent has received written notice of such Obligations, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Cash Management Bank or Hedge Bank, as the case may be.

ARTICLE X

MISCELLANEOUS

10.01 Amendments, Etc. Except as otherwise set forth in this Agreement, no
amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower, any other Loan Party
or any Restricted Subsidiary therefrom, shall be effective unless (i) in writing
signed by the Majority Lenders and the Borrower or the applicable Loan Party, as
the case may be, (ii) a comparable amendment or waiver, or consent to departure,
is entered into among the required parties to the Mission Credit Agreement and
the Mission Loan Documents (but only to the extent the provisions of the Mission
Credit Agreement and the Mission Loan Documents subject to such amendment,
waiver or consent to departure are comparable to this Agreement and the other
Loan Documents, as applicable) and (iii) acknowledged by the Administrative
Agent, and each such amendment, waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided, that
no such amendment, waiver or consent shall:

 

196



--------------------------------------------------------------------------------

(a) extend or increase the Commitment of any Lender (except pursuant to
Section 10.21, the Revolver Reallocation Letter and the Term B Reallocation
Letter) (or reinstate any Commitment terminated pursuant to Section 8.02)
without the written consent of each Lender directly adversely affected thereby
(it being understood that a waiver of any condition precedent set forth in
Section 4.02 or the waiver of any Default, mandatory prepayment or mandatory
reduction of the Commitments shall not constitute an extension or increase of
any Commitment of any Lender);

(b) postpone any date scheduled for, or reduce the amount of, any payment of
principal or interest under Section 2.07 or Section 2.08 without the written
consent of each Lender entitled to such payment, it being understood that the
waiver of (or amendment to the terms of) any mandatory prepayment of the Term
Loans shall not constitute a postponement of any date scheduled for the payment
of principal or interest;

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly adversely
affected thereby; provided, however, that only the consent of the Majority
Lenders shall be necessary to amend the definition of “Default Rate” or to waive
any obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate;

(d) change Section 8.04 or Section 2.13 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender adversely affected thereby;

(e) change (i) any provision of this Section 10.01 or the definition of
“Majority Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender materially and adversely affected thereby, or
(ii) the order of application of any reduction in the Commitments or any
prepayment of Loans among the Facilities and Incremental Facilities from the
application thereof set forth in the applicable provisions of Section 2.05(b) or
2.06(b), respectively, in any manner that materially and adversely affects any
tranche under the Facilities and Incremental Facility without the written
consent of the majority of the holders (such majority to be determined in a
manner consistent with the methodology used in the definition of Required
Revolving Credit Lenders) of each such tranche that is materially and adversely
affected thereby;

(f) release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;
provided that any transaction permitted under Section 7.04 or Section 7.05 shall
not be subject to this clause (f) to the extent such transaction does not result
in the release of all or substantially all of the Collateral; or

(g) release all or substantially all of the value of the Guaranties in any
transaction or series of related transactions, without the written consent of
each Lender; provided that any transaction permitted under Section 7.04 or
Section 7.05 shall not be subject to this clause (g) to the extent such
transaction does not result in the release of all or substantially all of the
Collateral;

 

197



--------------------------------------------------------------------------------

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
affect the rights or duties of an L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it, (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement, (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent or
the Collateral Agent, as applicable, in addition to the Lenders required above,
affect the rights or duties of the Administrative Agent or the Collateral Agent,
as applicable, under this Agreement or any other Loan Document, (iv) the Fee
Letters may be amended, or rights or privileges thereunder waived, in a writing
executed only by the parties thereto, (v) any amendment or waiver that by its
terms affects the rights or duties of Lenders holding Loans or Commitments of a
particular Class (but not the Lenders holding Loans or Commitments of any other
Class) will require only the requisite percentage in interest of the affected
Class of Lenders that would be required to consent thereto if such Class of
Lenders were the only Class of Lenders and (vi) with respect to reallocation of
(A) the Revolving Credit Commitment in connection with the Revolver Reallocation
Letter, the Revolver Reallocation Letter and any waiver, consent or other
amendment to any term or provision of this Agreement necessary or advisable to
effectuate any reallocation of the Revolving Credit Commitments in accordance
with the terms or the intent of the Revolver Reallocation Letter, shall be
effective when executed by the Borrower, the Administrative Agent and the
Required Revolving Credit Lenders and (B) the Term B Commitment in connection
with the Term B Reallocation Letter, the Term B Reallocation Letter and any
waiver, consent or other amendment to any term or provision of this Agreement
necessary or advisable to effectuate any reallocation of the Term B Commitments
in accordance with the terms or the intent of the Term B Reallocation Letter,
shall be effective when executed by the Borrower, the Administrative Agent and
the Required Term B Lenders. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (1) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (2) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender.

Notwithstanding the foregoing, (x) the Letter of Credit Sublimit may be
increased with the consent of the Required Revolving Credit Lenders, each L/C
Issuer and the Administrative Agent, (y) the Swing Line Sublimit may be
increased with the consent of the Required Revolving Credit Lenders, the Swing
Line Lender and the Administrative Agent and (z) this Agreement may be amended
(or amended and restated) with the written consent of the Majority Lenders, the
Administrative Agent and the Borrower (i) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit and all
related obligations and liabilities from time to time outstanding thereunder and
the accrued interest and fees in respect thereof to share ratably (or on a basis
subordinated to the existing facilities hereunder) in the benefits of this
Agreement and the other Loan Documents with the Term Loans, the Revolving Credit
Loans, the Incremental Revolving Facilities, the Incremental Term Loans, if any,
and the

 

198



--------------------------------------------------------------------------------

accrued interest and fees in respect thereof and (ii) in connection with the
foregoing, to permit, as deemed appropriate by the Administrative Agent and
approved by the Majority Lenders, the Lenders providing such additional credit
facilities to participate in any required vote or action required to be approved
by the Majority Lenders or by any other number, percentage or class of Lenders
hereunder.

Notwithstanding anything to the contrary contained in this Section 10.01,
(a) the Borrower and the Administrative Agent may, without the input or consent
of the Lenders, effect amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate in the opinion of the Administrative Agent to
effect the provisions of Sections 2.14 and 2.15, (b) the Administrative Agent is
hereby authorized by the Lenders to approve the forms of Security Documents as
contemplated herein, and to enter into any Loan Documents in such forms as
approved by it on or prior to the Closing Date (and thereafter as contemplated
by the provisions of this Credit Agreement), (c) the Administrative Agent shall
be permitted to agree to the form of, and approve such modifications to, the
Schedules hereto on or prior to the Closing Date as shall be reasonably
satisfactory to the Administrative Agent, (d) the Borrower and the
Administrative Agent may (and the Borrower, solely to the extent required
pursuant to the Arranger Fee Letter, shall), without the input or consent of the
Lenders, effect amendments to this Agreement and the other Loan Documents as may
be necessary or appropriate in the opinion of the Arrangers in connection with
the syndication of the Facilities that are consistent with the market flex
provisions of the Arranger Fee Letter as in effect on the Closing Date or, with
the consent of the Borrower, otherwise not materially adverse to the Lenders (or
one or more Facilities thereof), (e) if the Administrative Agent and the
Borrower have jointly identified an obvious error or any error or omission, in
each case, in any Loan Document, then the Administrative Agent and the Borrower
shall be permitted to amend such provision without the input or consent of the
Lenders and (f) any guarantees, collateral security documents, Intercreditor
Agreements and related documents executed by the Borrower or any Subsidiaries in
connection with this Agreement may be in a form reasonably determined by the
Administrative Agent and may be, together with this Agreement, amended,
supplemented and waived with the consent of the Administrative Agent at the
request of the Borrower without the need to obtain the consent of any other
Lender if such amendment, supplement or waiver is delivered in order (i) to
comply with local Law or advice of local counsel, (ii) to cure ambiguities,
omissions, mistakes or defects or (iii) to cause such guarantee, collateral
security document or other document to be consistent with this Agreement and the
other Loan Documents.

10.02 Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Borrower, any other Loan Party or any Restricted Subsidiary, the
Administrative Agent, an L/C Issuer or the Swing Line Lender, to the address,
facsimile number, electronic mail address or telephone number specified for such
Person on Schedule 10.02; and

 

199



--------------------------------------------------------------------------------

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received, and notices and other communications sent by facsimile shall be deemed
to have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender or any L/C Issuer pursuant to Article
II if such Lender or such L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent, the Swing Line
Lender, each L/C Issuer or the Borrower may each, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-

 

200



--------------------------------------------------------------------------------

INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM. In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any Lender, any L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or any other Loan Party’s, or the Administrative
Agent’s transmission of Borrower Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided, however, that in no event shall any Agent Party have any
liability to the Borrower, any Lender, any L/C Issuer or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).

(d) Change of Address, Etc. Each of the Borrower, the Administrative Agent, the
L/C Issuers and the Swing Line Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the L/C Issuers and the Swing Line Lender.
In addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic or electronic Loan Notices,
Letter of Credit Applications and Swing Line Loan Notices) purportedly given by
or on behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent, each L/C Issuer, each Lender and the Related Parties
of each of them from all losses, costs, expenses and liabilities resulting from
the reliance in good faith by such Person on each notice purportedly given by or
on behalf of the Borrower. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

(f) Notice to Other Nexstar Entities. The Borrower agrees that notices to be
given to any other Nexstar Entity under this Agreement or any other Loan
Document may be given to the Borrower in accordance with the provisions of this
Section 10.02 with the same effect as if given to such other Nexstar Entity in
accordance with the terms hereunder or thereunder.

 

201



--------------------------------------------------------------------------------

10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender, any
L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by Law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties and the Restricted Subsidiaries,
or any of them shall be vested exclusively in, and all actions and proceedings
at law in connection with such enforcement shall be instituted and maintained
exclusively by, the Administrative Agent and the Collateral Agent in accordance
with Section 8.02 for the benefit of all the Lenders and each L/C Issuer;
provided, however, that the foregoing shall not prohibit (a) the Administrative
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Administrative Agent) hereunder and under
the other Loan Documents, (b) any L/C Issuer or the Swing Line Lender from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as an L/C Issuer or Swing Line Lender, as the case may be) hereunder
and under the other Loan Documents, (c) any Lender from exercising setoff rights
in accordance with Section 10.08 (subject to the terms of Section 2.13), or
(d) any Lender from filing proofs of claim or appearing and filing pleadings on
its own behalf during the pendency of a proceeding relative to any Loan Party or
any Restricted Subsidiary under any Debtor Relief Law; and provided, further,
that if at any time there is no Person acting as Administrative Agent hereunder
and under the other Loan Documents, then (i) the Majority Lenders shall have the
rights otherwise ascribed to the Administrative Agent pursuant to Section 8.02
and (ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.13, any Lender may, with the consent
of the Majority Lenders, enforce any rights and remedies available to it and as
authorized by the Majority Lenders.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower agrees to pay or reimburse (i) all
reasonable and documented or invoiced out-of-pocket costs and expenses incurred
by the Administrative Agents and the Arrangers associated with the syndication
of the Term Loans and Revolving Credit Loans (including reasonable and
documented out-of-pocket travel expenses) and the preparation, negotiation and
enforcement of this Agreement and the other Loan Documents (whether or not the
transactions contemplated thereby are consummated), including all Attorney Costs
of Winstead PC (and any other counsel retained with the Borrower’s consent), one
special FCC counsel to the Administrative Agent and, if necessary, one local and
foreign counsel in each relevant jurisdiction (which may include a single
special counsel acting in multiple jurisdictions), (ii) the Agents, Swing Line
Lender, each L/C Issuer and the Lenders for all reasonable and documented or
invoiced out-of-pocket costs and expenses incurred in connection with the

 

202



--------------------------------------------------------------------------------

enforcement of any rights or remedies under this Agreement or the other Loan
Documents (including all costs and expenses incurred in connection with any
workout in respect of the Loans, all such costs and expenses incurred during any
legal proceeding, including any proceeding under any Debtor Relief Law, and
including all Attorney Costs of one counsel to the Agents, Swing Line Lender,
each L/C Issuer and the Lenders (and any other counsel retained with the
Borrower’s consent), one special FCC counsel to the Administrative Agent and, if
necessary, one local and foreign counsel in each relevant jurisdiction (which
may include a single special counsel acting in multiple jurisdictions) and, in
the case of an actual or perceived conflict of interest where the Person
affected by such conflict informs the Borrower of such conflict of interest and
thereafter retains its own counsel, of another firm for counsel for such
affected Person, and (iii) the Administrative Agent for all reasonable and
documented or invoiced out-of-pocket costs and expenses associated with the
administration, amendment, modification, waiver and/or enforcement of this
Agreement and the other Loan Documents, including, without limitation,
assignment and unwind costs under Section 10.06, including all Attorney Costs of
one counsel to the Administrative Agent (and any other counsel retained with the
Borrower’s consent), one special FCC counsel to the Agents, Swing Line Lender,
each L/C Issuer and the Lenders, and, if necessary, one local and foreign
counsel in each relevant jurisdiction (which may include a single special
counsel acting in multiple jurisdictions). The foregoing costs and expenses
shall include all reasonable search, filing, recording and title insurance
charges and fees related thereto, and other reasonable and documented
out-of-pocket expenses incurred by any Agent. The agreements in this
Section 10.04 shall survive the termination of the Aggregate Commitments and
repayment of all other Obligations. All amounts due under this Section 10.04
shall be paid within ten Business Days of receipt by the Borrower of an invoice
relating thereto setting forth such expenses in reasonable detail. If any Loan
Party fails to pay when due any costs, expenses or other amounts payable by it
hereunder or under any Loan Document, such amount may be paid on behalf of such
Person by the Administrative Agent in its sole discretion.

(b) Indemnification by the Borrower. The Borrower shall indemnify each Agent
(and any sub-agent thereof), each Arranger, the Syndication Agent, the
Documentation Agent, each Lender and each L/C Issuer, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses,
liabilities, damages, claims, and reasonable and documented or invoiced
out-of-pocket expenses, including, without limitation, assignment and unwind
costs under Section 10.06 (including the reasonable and documented fees, charges
and disbursements and other charges of (i) one counsel for all Indemnitees and,
in the case of an actual or perceived conflict of interest, where the Indemnitee
affected by such conflict informs the Borrower of such conflict of interest and
thereafter retains its own counsel, of another firm of counsel for such affected
Indemnitee, and (ii) if necessary, one firm of local counsel in each appropriate
jurisdiction (which may include a single special counsel acting in multiple
jurisdictions)) of any such Indemnitee arising out of or relating to any claim
or any litigation or other proceeding (regardless of whether such Indemnitee is
a party thereto and whether or not such proceedings are brought by the Borrower,
the Mission Borrower, their equity holders, their Affiliates, creditors or any
other third person) that relates to the Transaction including the financing
contemplated hereby in any way relating to, arising out of, in connection with,
or as a result of (A) the execution, delivery or enforcement of this Agreement,
any other Loan Document or any agreement, instrument or letter contemplated
hereby or thereby, the performance by the parties hereto of their respective

 

203



--------------------------------------------------------------------------------

obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (B) any Commitment, Loan or Letter of Credit or the
use or proposed use of the proceeds therefrom (including any refusal by an L/C
Issuer to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (C) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (D) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, Subsidiary of a Loan Party or
any of the Borrower’s or such Loan Party’s or Subsidiary of a Loan Party’s
directors, equityholders, Affiliates or creditors, and regardless of whether any
Indemnitee is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (1) are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence, bad faith or willful misconduct of such Indemnitee or its
Related Indemnified Persons, (2) are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from a
material breach of the Loan Documents by such Indemnitee or one of its
Affiliates or (3) disputes to the extent such disputes do not arise from any act
or omission of the Borrower or any of its Affiliates and that is brought by an
Indemnitee against any other Indemnitee (other than claims against an Indemnitee
acting is its capacity as an L/C Issuer, Arranger, Syndication Agent,
Documentation Agent or similar role under the Loan Documents or an Arranger or
an Initial Lender, solely in connection with its syndication activities, but, in
each case, solely to the extent that such indemnification would not be denied
pursuant to subclause (A) preceding). Without limiting the provisions of
Section 3.01(c), this Section 10.04(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to any Agent (or any sub-agent thereof), any L/C
Issuer, the Swing Line Lender or any Related Party of any of the foregoing, each
Lender severally agrees to pay to such Agent (or any such sub-agent), each L/C
Issuer, the Swing Line Lender or such Related Party, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the total credit exposure under the Facilities and Incremental Facilities,
this Agreement and under the Mission Credit Agreement and Mission Loan Documents
at such time) of such unpaid amount (including any such unpaid amount in respect
of a claim asserted by such Lender), such payment to be made severally among
them based on such Lenders’ Applicable Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought),
provided, further that, the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against such Agent (or any such sub-agent), an

 

204



--------------------------------------------------------------------------------

L/C Issuer or the Swing Line Lender in its capacity as such, or against any
Related Party of any of the foregoing acting for such Agent (or any such
sub-agent), such L/C Issuer or the Swing Line Lender in connection with such
capacity. The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. No Indemnitee or any Loan Party shall
have any liability for any special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof. No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence, bad faith or willful misconduct of such Indemnitee as
determined by a final and nonappealable judgment of a court of competent
jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor, provided, however, that any Indemnitee
that has received any indemnification payment pursuant to the express provisions
of clause (b) preceding, shall promptly refund such payment to the extent that
there is a final and nonappealable judgment of a court of competent jurisdiction
that such Indemnitee was not entitled to such indemnification payment pursuant
to the express provisions of clause (b) preceding.

(f) Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Administrative Agent, the
Collateral Agent, any L/C Issuer and the Swing Line Lender, the replacement of
any Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to any Agent, any L/C Issuer or any Lender, or any Agent, any
L/C Issuer or any Lender exercises its right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, such L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and each L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by any Agent, plus interest thereon
from the date of such demand to the date such payment is made at a rate per
annum equal to the applicable Overnight Rate. The obligations of the Lenders and
the L/C Issuers under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

205



--------------------------------------------------------------------------------

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that, except as otherwise
provided herein (including without limitation as permitted under Section 7.04)
the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (e) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the L/C Issuer and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans (including for
purposes of this Section 10.06(b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that (in each case with
respect to any Facility and any Incremental Facility) any such assignment shall
be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility or Incremental Facility and/or the Loans
at the time owing to it under such Facility or Incremental Facility or
contemporaneous assignments to related Affiliates or Approved Funds of a Lender
that equal at least the amount specified in subsection (b)(i)(B) of this
Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Facility, or $1,000,000, in the case of any
assignment in respect of the Term B Facility, unless each of the Administrative
Agent and, so long as no Event of Default under Section 8.01(a), (f) or (g) has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed);

 

206



--------------------------------------------------------------------------------

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities and separate Incremental Facilities on a non-pro rata basis.
Notwithstanding the foregoing or any other provision in any Loan Document to the
contrary, each assignment of Loans hereunder must be consummated simultaneously
with an assignment among the same parties of a corresponding percentage of the
corresponding Class under the corresponding Mission Facility or Mission
Incremental Facility of Mission Loans and/or Mission Commitments (as applicable)
under the Mission Credit Agreement in accordance with the terms of the Mission
Credit Agreement;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default under Section 8.01(a),
(f) or (g) has occurred and is continuing at the time of such assignment, or
(2) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten Business Days after having received notice
thereof; and provided, further, that notwithstanding the foregoing, during the
30 day period following the Closing Date, the Borrower shall be deemed to have
consented to an assignment to any Lender if such Lender was previously
identified in the initial allocations of the Loans provided by the Arrangers to
the Borrower and reviewed and approved by the Borrower (such approval not to be
unreasonably withheld or delayed) in writing on or prior to the Closing Date;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
Commitment, Revolving Credit Loan or Incremental Revolving Credit Loan if such
assignment is to a Person that is not a Lender with a Commitment in respect of
the applicable Facility or Incremental Facility, an Affiliate of such Lender or
an Approved Fund with respect to such Lender or (2) any Term Loan to a Person
that is not a Lender, an Affiliate of a Lender or an Approved Fund; and

(C) the consent of each of the L/C Issuers and the Swing Line Lender shall be
required for any assignment in respect of the Revolving Credit Facility and
Incremental Revolving Facility; provided that no consent of the L/C Issuers and
the Swing Line Lender shall be required for any assignment of a Revolving Credit
Commitment or Revolving Credit Loan to a Revolving Credit Lender or an
Incremental Revolving Commitment or Loan under the Incremental Revolving
Facility to a Revolving Credit Lender or Incremental Revolving Lender.

 

207



--------------------------------------------------------------------------------

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that (A) the Administrative Agent may, in its sole discretion, elect to waive
such processing and recordation fee in the case of any assignment and (B) only
one such fee shall be payable with respect to the assignment of Loans hereunder
and the simultaneous assignment among the parties of a corresponding percentage
of the corresponding Class of Mission Loans and/or Mission Commitments (as
applicable). The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and any documentation
required by Section 3.01.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
any Affiliate of the Borrower (other than Affiliated Debt Funds, so long as such
assignment to an Affiliated Debt Fund is made in accordance with subsections
(b), (g), (h) and (i) of this Section 10.06), (B) to any Defaulting Lender or
any of its Subsidiaries, or any Person who, upon becoming a Lender hereunder,
would constitute any of the foregoing Persons described in this clause (B),
(C) to a natural person, (D) to any Disqualified Lender, (E) to any Affiliate of
any Mission Entity, (F) to any Mission Entity or any Nexstar Entity or (G) to
any Person, if such assignment would cause any Loan Party or the assignee to be
in material violation of the Communication Laws.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (A) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, any L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (B) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the

 

208



--------------------------------------------------------------------------------

interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections
3.01, 3.04, 3.05 and 10.04 with respect to facts and circumstances occurring
prior to the effective date of such assignment; provided, that except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. Upon
request, and the surrender by the assigning Lender of its Note (if any), the
Borrower (at its expense) shall execute and deliver a Note to the assignee
Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this subsection shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with subsection (d) of this Section.

For greater certainty, any assignment by a Lender pursuant to this Section 10.06
shall not in any way constitute or be deemed to constitute a novation,
discharge, recession, extinguishment or substitution of the existing
Indebtedness and any Indebtedness so assigned shall continue to be the same
obligation and not a new obligation.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Borrower, any Agent and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person or a Defaulting Lender) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations and/or Swing
Line Loans) owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) the Borrower, the Administrative Agent, the Lenders and the L/C Issuers
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement, and (iv) no Lender
shall sell a participation if such sale would cause any Loan Party or the
Participant to be in violation of any material Communications Law. For the
avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 10.04(c) without regard to the existence of any participation.

 

209



--------------------------------------------------------------------------------

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or the
other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 10.01 that directly affects such Participant. The Borrower agrees that
each Participant shall be entitled to the benefits of Sections 3.01, 3.04 and
3.05 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to subsection (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 10.13 as if it were an assignee under
subsection (b) of this Section and (B) shall not be entitled to receive any
greater payment under Sections 3.01 or 3.04, with respect to any participation,
than the Lender from whom it acquired the applicable participation would have
been entitled to receive, except to the extent such entitlement to receive a
greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation. Each Lender that sells a participation
agrees, at the Borrower’s request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 3.06 with
respect to any Participant. To the extent permitted by Law, each Participant
also shall be entitled to the benefits of Section 10.08 as though it were a
Lender; provided that such Participant agrees to be subject to Section 2.13 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(e) Certain Pledges. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

210



--------------------------------------------------------------------------------

(f) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Credit Commitment and Revolving Credit
Loans pursuant to Section 10.06(b), Bank of America may, (i) upon 30 days’
notice to the Borrower and the Lenders, resign as an L/C Issuer and/or (ii) upon
30 days’ notice to the Borrower, resign as Swing Line Lender and/or (iii) upon
30 days’ notice to the Borrower, resign as Collateral Agent. In the event of any
such resignation of an L/C Issuer, the Swing Line Lender or Collateral Agent,
the Borrower shall be entitled to appoint from among the Lenders willing to
accept its appointment a successor L/C Issuer, Swing Line Lender or Collateral
Agent hereunder (as applicable); provided, however, that no failure by the
Borrower to appoint any such successor shall affect the resignation of the
relevant L/C Issuer, Swing Line Lender or Collateral Agent, as the case may be.
If an L/C Issuer resigns as an L/C Issuer, it shall retain all the rights,
powers, privileges and duties of an L/C Issuer hereunder with respect to all
Letters of Credit issued by it and outstanding as of the effective date of its
resignation as an L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)). If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). If
Bank of America resigns as Collateral Agent, it shall retain all the rights of
the Collateral Agent provided for hereunder with respect to Collateral as of the
effective date of such resignation. Upon the appointment of a successor L/C
Issuer and/or Swing Line Lender and/or Collateral Agent (as applicable),
(A) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer, Swing Line Lender or
Collateral Agent, as the case may be, and (B) the successor L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the relevant L/C Issuer to effectively assume the obligations of
the relevant L/C Issuer with respect to such Letters of Credit.

(g) Assignments to Affiliated Debt Funds. Any Lender may, at any time, assign
all or a portion of its Term Loans to a Person who is or will become, after such
assignment, an Affiliated Debt Fund and any Affiliated Debt Fund may assign Term
Loans, subject to the following additional limitations:

(i) the aggregate principal amount of all (A) Term B Loans and Incremental Term
Loans and Term Loan Commitments held at any one time by Affiliated Debt Funds
may not exceed 30% of the aggregate principal amount of all Term B Loans and
Incremental Term Loans and Term Loan Commitments at such time outstanding, and
any and each assignment in excess of such amount shall be null and void ab
initio and (B) Mission Term B Loans and Mission Incremental Term Loans and
Mission Term Loan Commitments held at any one time by Affiliated Debt Funds may
not exceed 30% of the aggregate principal amount of all Mission Term B Loans and
Mission Incremental Term Loans and Mission Term Loan Commitments at such time
outstanding, and any and each assignment in excess of such amount shall be null
and void ab initio;

 

211



--------------------------------------------------------------------------------

(ii) no interest in the Revolving Credit Facility, the Mission Revolving Credit
Facility or any Incremental Revolving Facility or Mission Incremental Revolving
Facility may be assigned to any Affiliated Debt Fund; and

(iii) each such assignment hereunder must be consummated concurrently with a
corresponding assignment of Mission Term B Loans or Mission Incremental Term
Loans (as applicable) in a corresponding percentage.

(h) Notwithstanding anything in Section 10.01 or the definition of “Majority
Lenders” or “Required Term B Lenders” to the contrary, for purposes of
determining whether the Majority Lenders or Required Term B Lenders, have
(A) consented (or not consented) to any amendment or waiver of any provision of
this Agreement or any other Loan Document or any departure by any Loan Party
therefrom, (B) otherwise acted on any matter related to any Loan Document, or
(C) directed or required the Administrative Agent or any Lender to undertake any
action (or refrain from taking any action) with respect to or under any Loan
Document, all Loans held by Affiliated Debt Funds shall be deemed to be not
outstanding to the extent such Loans would account for more than 50% of the
amount of Loans and Commitments included in determining whether the Majority
Lenders or Required Term B Lenders have taken or consented to any action (it
being understood that such excess amount of Loans and Commitments shall be
deemed not to be outstanding on a pro rata basis among all Affiliated Debt Funds
in accordance with the respective amounts of such Loans and Commitments held by
them).

(i) Each Affiliated Debt Fund agrees to notify the Administrative Agent and the
Borrower promptly (and in any event within 10 Business Days) if it acquires any
Person who is also a Lender, and each Lender agrees to notify the Administrative
Agent and the Borrower promptly (and in any event within ten (10) Business Days)
if it becomes an Affiliated Debt Fund. The Administrative Agent may conclusively
rely upon any notice delivered pursuant to the immediately preceding sentence
and shall not have any liability for any resulting losses suffered by any Person
as a result of any purported assignment to or from an Affiliated Debt Fund. Each
of the parties hereto acknowledge that the Administrative Agent may conclusively
rely upon the Register in connection with any amendment or waiver hereunder and
shall not have any responsibility for (A) monitoring any acquisition or
disposition of Term B Loans or Incremental Term Loans by any Affiliated Debt
Fund, (B) maintaining any register of Affiliated Debt Funds or otherwise
tracking assignments to Affiliated Debt Funds or (C) any losses suffered by any
Person as a result of the failure of any Person to comply with any provisions of
this Section 10.06.

10.07 Treatment of Certain Information; Confidentiality. Each of the Agents, the
Lenders and the L/C Issuers agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its Related Parties (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential), (b) to
the extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners) (in which case such Person agrees (except with respect to any
audit or examination conducted by bank accountants or regulatory authority
exercising examination or regulatory authority), to the extent practicable and
not prohibited by

 

212



--------------------------------------------------------------------------------

applicable law, to inform you promptly thereof prior to disclosure), (c) to the
extent required by applicable Laws or regulations or by any subpoena or similar
legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or any
Eligible Assignee invited to be a Lender pursuant to Section 2.14 or
Section 10.01 or (ii) any actual or prospective party (or its Related Parties)
to any swap, derivative or other transaction under which payments are to be made
by reference to the Borrower and its obligations, this Agreement or payments
hereunder, (g) on a confidential basis to (i) any rating agency in connection
with rating the Borrower or its Subsidiaries or the credit facilities provided
hereunder or (ii) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers or other market identifiers
with respect to the credit facilities provided hereunder, (h)with the consent of
the Borrower or (i) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent, any Lender, any L/C Issuer or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Borrower. For purposes of this Section, “Information” means all information
received from the Borrower or any Subsidiary relating to the Intermediate
Parent, the Ultimate Parent, the Borrower or any Subsidiary or any of their
respective businesses, other than any such information that is available to any
Agent, any Lender or any L/C Issuer on a nonconfidential basis prior to
disclosure by the Borrower or any Subsidiary, provided that, in the case of
information received from the Borrower or any Subsidiary after the date hereof,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, after obtaining the
prior written consent of the Administrative Agent, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such L/C Issuer or any such Affiliate to or for the credit or the
account of the respective Loan Parties and their Subsidiaries against any and
all of the obligations of the Borrower, such Loan Party or such Subsidiary of
any Loan Party now or hereafter existing under this Agreement or any other Loan
Document to such Lender or such L/C Issuer or their respective Affiliates,
irrespective of whether or not such Lender, such L/C Issuer or Affiliate shall
have made any demand under this

 

213



--------------------------------------------------------------------------------

Agreement or any other Loan Document and although such obligations of the
Borrower or such Loan Party or such Subsidiary of any Loan Party may be
contingent or unmatured or are owed to a branch, office or Affiliate of such
Lender or the L/C Issuer different from the branch, office or Affiliate holding
such deposit or obligated on such indebtedness; provided, that in the event that
any Defaulting Lender shall exercise any such right of setoff, (a) all amounts
so set off shall be paid over immediately to the Administrative Agent for
further application in accordance with the provisions of Section 2.16 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative
Agent, the relevant L/C Issuer and the Lenders, and (b) the Defaulting Lender
shall provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, each L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the L/C Issuer
or their respective Affiliates may have. Each Lender and each L/C Issuer agrees
to notify the Borrower and the Administrative Agent promptly after any such
setoff and application, provided that the failure to give such notice shall not
affect the validity of such setoff and application.

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10 Counterparts; Integration; Effectiveness. This Agreement and each other
Loan Document may be executed in one or more counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Agreement, and the other Loan Documents, and any separate letter
agreements with respect to fees payable to the Administrative Agent or each L/C
Issuer, constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement and each other Loan Document by facsimile or
other electronic imaging means (e.g. “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Agreement and such other
Loan Document.

 

214



--------------------------------------------------------------------------------

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which come as close as possible to that of the illegal, invalid or unenforceable
provisions. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
Without limiting the foregoing provisions of this Section 10.12, if and to the
extent that the enforceability of any provisions in this Agreement relating to
Defaulting Lenders shall be limited by Debtor Relief Laws, as determined in good
faith by the Administrative Agent, each L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

10.13 Replacement of Lenders. If the Borrower is entitled to replace a Lender
pursuant to the provisions of Section 3.06, or if any Lender is a Defaulting
Lender or a Non-Consenting Lender or if any other circumstance exists hereunder
that gives the Borrower the right to replace a Lender as a party hereto, then
the Borrower may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights (other than
its existing rights to payments pursuant to Sections 3.01 and 3.04) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws;

 

215



--------------------------------------------------------------------------------

(e) such assignment must be pro rata between the Obligations and the Mission
Obligations, in each case with a concurrent assignment under the Mission Credit
Agreement of the same pro rata percentage amount of the same Class of Loans and
Commitments and other Obligations evidenced by (i) this Agreement and (ii) the
Mission Credit Agreement being assigned; and

(f) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY AND EACH
SUBSIDIARY OF ANY LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL
NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT, ANY LENDER, ANY L/C ISSUER, OR ANY RELATED PARTY OF
THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY AGENT, ANY LENDER OR ANY L/C ISSUER MAY
OTHERWISE HAVE TO

 

216



--------------------------------------------------------------------------------

BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER, ANY OTHER LOAN PARTY, ANY SUBSIDIARY OF ANY LOAN
PARTY, OR ANY OF THEIR PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. THE BORROWER, EACH OTHER LOAN PARTY AND EACH SUBSIDIARY OF
EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN CLAUSE (b)
OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each of the Borrower, each other Loan Party and each Subsidiary of each Loan
Party acknowledges and agrees, and acknowledges its Affiliates’ understanding,
that: (a) (i) the arranging and other services regarding this Agreement provided
by the Administrative Agent and the Arrangers, and the Lenders are arm’s-length
commercial transactions between the Borrower, each other Loan Party, each
Subsidiary of each Loan Party and their respective Affiliates, on the one hand,
and the Administrative Agent, each Arranger, and the Lenders, on the other hand,
(ii) each of the Borrower and the other Loan Parties, and each Subsidiary of
each Loan Party, has consulted its own legal, accounting,

 

217



--------------------------------------------------------------------------------

regulatory and tax advisors to the extent it has deemed appropriate, and
(iii) each of the Borrower and each other Loan Party, and each Subsidiary of
each Loan Party, is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (b) (i) the Administrative Agent each Arranger and each
Lender is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Borrower, any other Loan Party,
any Subsidiary of a Loan Party, or any of their respective Affiliates, or any
other Person and (ii) neither the Administrative Agent, nor any Arranger nor any
Lender has any obligation to the Borrower, any other Loan Party, any Subsidiary
of a Loan Party or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents, and (c) the Administrative Agent, the
Arrangers and the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower, the other Loan Parties, each Subsidiary of each Loan Party, and their
respective Affiliates, and neither the Administrative Agent nor any Arranger nor
any Lender has any obligation to disclose any of such interests to the Borrower,
any other Loan Party, any Subsidiary of each Loan Party or any of their
respective Affiliates. To the fullest extent permitted by law, each of the
Borrower, each other Loan Party and each Subsidiary of each Loan Party hereby
waives and releases any claims that it may have against the Administrative
Agent, any Arranger or any Lender with respect to any breach or alleged breach
of agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

10.17 Electronic Execution of Assignments and Certain Other Documents. The words
“execute,” “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

10.18 Termination. The Parent Guarantors and the Borrower agree, and will cause
their respective Restricted Subsidiaries and the other Nexstar Entities to
agree, that the Borrower’s and each other Nexstar Entity’s obligations under
this Agreement and the other Loan Documents (including, without limitation the
Borrower’s and each Nexstar Entity’s obligations under Articles VI and VII) will
not terminate (irrespective of any repayment in full or reduction of the
Aggregate Commitments to zero) until the concurrent repayment in full of all
“Obligations” as defined in the Mission Credit Agreement and the termination of
the Mission Commitments. All of the Borrower’s and each Nexstar Entity’s
obligations under this Section 10.18 shall survive the termination of the
Aggregate Commitments, termination of this Agreement and repayment of the
Obligations.

 

218



--------------------------------------------------------------------------------

10.19 USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party and each Subsidiary of each Loan Party, which
information includes the name and address of each Loan Party and each Subsidiary
of each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party and each
Subsidiary of each Loan Party in accordance with the Act. The Borrower shall,
promptly following a request by the Administrative Agent or any Lender, provide
all documentation and other information that the Administrative Agent or such
Lender requests in order to comply with its ongoing obligations under applicable
“know your customer” and Anti-Money Laundering Laws, including the Act.

10.20 Amendment and Restatement.

(a) This Agreement constitutes an amendment, restatement and extension of the
Existing Credit Agreement and as such supersedes the Existing Credit Agreement
in its entirety; provided, however, that in no event shall the Liens or guaranty
agreements securing the Existing Credit Agreement or the obligations thereunder
be deemed affected hereby, it being the intent and agreement of the Ultimate
Parent, the Borrower and the Subsidiaries of the Ultimate Parent parties hereto
that the guaranty agreements and the Liens on the Collateral granted to secure
the obligations of the Ultimate Parent, the Borrower and the Subsidiaries of the
Ultimate Parent in connection with the Existing Credit Agreement and/or the
guaranty agreements, shall not be extinguished and shall remain valid, binding
and enforceable securing the obligations under the Existing Credit Agreement as
amended and restated hereby.

(b) Each of the Lenders hereby consents to amendments to and/or amendments and
restatements of each of the Security Documents to conform the definitions and
references set forth therein to the applicable definitions and references set
forth in this Agreement. Each of the Lenders hereby authorizes the Collateral
Agent and the Administrative Agent to execute and deliver the Security
Documents.

10.21 Pro Rata Nature of the Loans and Mission Loans; Administrative Agent Right
to Adjust.

(a) It is the intention of the parties to this Agreement (and the parties to the
Mission Credit Agreement) that the Lenders and the Mission Lenders are and will
remain at all times pro rata in terms of percentage holdings of the respective
Facilities and Incremental Facilities between (i) the Loans and other Credit
Extensions under this Agreement and (ii) the Mission Loans and other Mission
Credit Extensions under the Mission Credit Agreement.

(b) The parties hereto acknowledge and agree that on the Closing Date and at all
times during the term of this Agreement, each Lender hereunder shall be a
Mission Lender with the same percentage of holdings of (i) Revolving Credit
Borrowings, Revolving Credit Exposure and Revolving Credit Commitments as
Mission Revolving Credit Borrowings, Mission Revolving Credit Exposure and
Mission Revolving Credit Commitments, respectively and/or (ii) Term B
Borrowings, Term B Loans and Term B Commitments as Mission Term B Borrowings,
Mission Term B Loans and Mission Term B Commitments, respectively (such pro rata
holdings referred to as the “Nexstar/Mission Ratable Status”).

 

219



--------------------------------------------------------------------------------

(c) Notwithstanding anything herein, in any Loan Document, in the Mission Credit
Agreement or any Mission Loan Document to the contrary, and subject only to
clause (e) below, each Lender (in its capacity hereunder as a Lender and as a
Mission Lender) hereby authorizes and directs the Administrative Agent, at any
time and from time to time, without notice or consent, to cause the Lenders and
the Mission Lenders to purchase assignments and sell assignments, as necessary,
of holdings and commitments, and to purchase and sell participations in Letters
of Credit, Swing Line Loans and other Obligations under this Agreement and
Mission Obligations under the Mission Credit Agreement among each other, in such
amounts and at such times as is necessary to maintain the Nexstar/Mission
Ratable Status.

(d) Each such purchase and sale under this Section 10.21 will be effected
pursuant to an Assignment and Assumption Agreement, and each Lender hereby
authorizes and directs the Administrative Agent, as its appointed attorney, to
enter into such Assignment and Assumption Agreements on its behalf for the sole
purpose of effectuating the terms and provisions of this Section 10.21 and
maintaining the Nexstar/Mission Ratable Status. Notwithstanding the provisions
of Section 10.06, in connection with any assignment effected under this
Section 10.21 among existing Lenders and Mission Lenders, (i) no minimum amounts
shall be required, (ii) there shall be no requirement of proportionate amounts
assigned, (iii) no consents will be required and (iv) no assignment fee will be
due and payable.

(e) Notwithstanding the foregoing, with respect to any Lender affected by this
Section 10.21, in no event shall (i) the sum of the Revolving Credit Commitment
of such Lender plus the Mission Revolving Credit Commitment of such Lender be
increased by any such action under this Section 10.21, or (ii) the sum of the
Term B Loans of such Lender plus the Mission Term B Loans of such Lender, be
increased by any such action under this Section 10.21, or (iii) the sum of the
Incremental Revolving Commitment of such Lender plus the Mission Incremental
Revolving Commitment of such Lender be increased by any such action under this
Section 10.21, or (iv) the sum of the Incremental Term Loans of such Lender plus
the Mission Incremental Term Loans of such Lender, be increased by any such
action under this Section 10.21.

10.22 Senior Second Lien Notes Intercreditor Agreement.

(a) Each Lender acknowledges that the Lenders and Secured Parties are subject to
the terms of that certain Senior Second Lien Notes Intercreditor Agreement;

(b) Notwithstanding the provisions in this Agreement and/or any other Loan
Document, each Lender and Secured Party agrees to (i) each of the terms and
provisions of the Senior Second Lien Notes Intercreditor Agreement, (ii) be
bound by such terms and provisions and (iii) comply with, and perform its
obligations under, the terms and provisions of the Senior Second Lien Notes
Intercreditor Agreement;

(c) Each Lender and Secured Party agrees, acknowledges and directs the
Administrative Agent and Collateral Agent, on its behalf, to bind each such
Lender and Secured Party to the terms of the Senior Second Lien Notes
Intercreditor Agreement in accordance with the provisions of Section 2.1 of the
Senior Second Lien Notes Intercreditor Agreement;

 

220



--------------------------------------------------------------------------------

(d) Each representation, warranty and covenant made by the Administrative Agent
or Collateral Agent (in its various capacities under the Senior Second Lien
Notes Intercreditor Agreement) is hereby made by each such Lender and Secured
Party herein (and fully incorporated herein by reference) and each Lender and
Secured Party acknowledges and agrees that the Administrative Agent was
authorized to make each such representation, warranty and covenant in the Senior
Second Lien Notes Intercreditor Agreement on its behalf; and

(e) Each Lender and Secured Party agrees and acknowledges that any authority,
right or action granted to the Administrative Agent by the Lenders and/or the
Secured Parties hereunder, or under any other Loan Document, may be exercised by
the Collateral Agent as if such authority, right or action was granted to the
Collateral Agent directly by each Lender hereunder.

Notwithstanding anything herein to the contrary, so long as the Senior Second
Lien Notes Intercreditor Agreement is in full force and effect the
Administrative Agent, each Lender and each other Secured Party hereby delegate
to the Collateral Agent the power and authority in the Collateral Agent’s
exclusive and sole discretion, to exercise any and all discretion granted herein
and in the other Loan Documents to the Administrative Agent in connection with
the Collateral and the Security Documents.

Each Lender further acknowledges and agrees that until the Senior Second Lien
Termination Date, the terms and provisions of the Senior Second Lien Notes
Intercreditor Agreement govern and control over the terms and provisions of this
Agreement and the other Loan Documents. Notwithstanding the foregoing or
anything herein, any other Loan Document or in the Senior Second Lien Notes
Intercreditor Agreement to the contrary, the Borrower may not rely on this
provision or on the terms of the Senior Second Lien Notes Intercreditor
Agreement.

10.23 Time of the Essence. Time is of the essence of the Loan Documents.

10.24 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[SIGNATURE PAGES FOLLOW]

 

221



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

The Borrower: NEXSTAR BROADCASTING, INC. By:   /s/ Thomas E. Carter Name:  
Thomas E. Carter Title:   Chief Financial Officer

 

The Parent Guarantors: NEXSTAR BROADCASTING GROUP, INC. By:   /s/ Thomas E.
Carter Name:   Thomas E. Carter Title:   Chief Financial Officer

 

NEXSTAR FINANCE HOLDINGS, INC. By:   /s/ Thomas E. Carter Name:   Thomas E.
Carter Title:   Chief Financial Officer

 

Fifth Amended and Restated Credit Agreement – Signature Page



--------------------------------------------------------------------------------

The Administrative Agent:

BANK OF AMERICA, N.A.,

as Administrative Agent

By:   /s/ Don B. Pinzon   Don B. Pinzon, Vice President

 

Fifth Amended and Restated Credit Agreement – Signature Page



--------------------------------------------------------------------------------

The Lenders: BANK OF AMERICA, N.A., as a Lender, an L/C Issuer and Swing Line
Lender By:   /s/ William A. Bowen, Jr.   William A. Bowen, Jr., Managing
Director

 

Fifth Amended and Restated Credit Agreement – Signature Page



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC, as a Lender By:   /s/ Irja R. Otsa Name:   Irja R. Otsa
Title:   Associate Director

By:   /s/ Joselin Fernandes Name:   Joselin Fernandes Title:   Associate
Director

 

Fifth Amended and Restated Credit Agreement – Signature Page



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender By:   /s/ Alfonse Simone Name:   Alfonse
Simone Title:   Authorized Signatory

 

Fifth Amended and Restated Credit Agreement – Signature Page



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender By:   /s/ Christopher Reo
Day Name:   Christopher Reo Day Title:   Vice President By:   /s/ Michael
D’Onofrio Name:   Michael D’Onofrio Title:   Associate

 

Fifth Amended and Restated Credit Agreement – Signature Page



--------------------------------------------------------------------------------

Wells Fargo Bank, N.A., as a Lender By:   /s/ Tray Jones Name:   Tray Jones
Title:   Vice President

 

Fifth Amended and Restated Credit Agreement – Signature Page



--------------------------------------------------------------------------------

Raymond James Bank, N.A., as a Lender By:   /s/ Alexander L. Rody Name:  
Alexander L. Rody Title:   Senior Vice President

 

Fifth Amended and Restated Credit Agreement – Signature Page